Case: 6:17-cv-00084-REW-HAI Doc #: 196-8 Filed: 07/09/19 Page: 1 of 96 - Page ID#:
                                     6689


                    ,17+(81,7('67$7(6',675,&7&2857)257+(
                  ($67(51',675,&72).(178&.</21'21',9,6,21



 $0$1'$+26.,16DQG-21$7+$1            
 7$</25                               
                                                     &DVH1R&9
            3ODLQWLIIV                 
                                                     +RQ52%(57(:(,5
            Y                          
                                          0DJ+$1/<$,1*5$0
 .12;&2817<(7$/.             
                                                     -85<75,$/'(0$1'('
            'HIHQGDQWV




                               (;+,%,7
Case: 6:17-cv-00084-REW-HAI Doc #: 196-8 Filed: 07/09/19 Page: 2 of 96 - Page ID#:
                                     6690




                                NO. 17-CV-84

                  AMANDA HOSKINS, ET AL.
                                       V.


                     KNOX COUNTY, ET AL.


                                DEPONENT:

                            JACKIE STEELE


                                    DATE:

                                June 18, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 196-8 Filed: 07/09/19 Page: 3 of 96 - Page ID#:
                                          6691

∑1∑∑∑∑∑IN THE UNITED STATES DISTRICT COURT FOR THE
∑2∑∑∑∑∑∑∑∑∑EASTERN DISTRICT OF KENTUCKY
∑3∑∑∑∑∑∑∑∑∑∑∑∑∑NO. 17-CV-84
∑4∑∑∑∑∑∑∑∑∑∑∑HON. DAVID L. BUNNING
∑5∑∑∑∑∑∑∑∑∑∑∑HON. CANDACE J. SMITH
∑6
∑7∑∑∑∑∑∑∑∑∑∑AMANDA HOSKINS, ET AL.,
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑PLAINTIFFS
∑9
10∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑V.
11
12∑∑∑∑∑∑∑∑∑∑∑KNOX COUNTY, ET AL.,
13∑∑∑∑∑∑∑∑∑∑∑∑∑DEFENDANTS
14
15
16
17
18
19
20
21
22
23∑∑DEPONENT:∑∑JACKIE STEELE
24∑∑DATE:∑∑∑∑JUNE 18, 2018
25∑∑REPORTER:∑∑LACEE TOWNSEND
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      JACKIE
                               Doc       STEELE,
                                   #: 196-8  Filed:taken on June
                                                    07/09/19     18,4 of
                                                             Page:    2018
                                                                         96 - Page ID#:
                                        6692                                           2..5
                                                           Page 2                                                       Page 4
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑APPEARANCES                                          ∑1∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED
∑2                                                                  ∑2
∑3∑∑ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, ET AL.:            ∑3∑∑ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
∑4∑∑ELLIOT SLOSAR                                                   ∑4∑∑EUBANKS:
∑5∑∑AMY ROBINSON STAPLES                                            ∑5∑∑JOHN KELLEY
∑6∑∑LOEVY & LOEVY                                                   ∑6∑∑JASON WILLIAMS
∑7∑∑311 NORTH ABERDEEN STREET                                       ∑7∑∑WILLIAMS FARMER & TOWE
∑8∑∑THIRD FLOOR                                                     ∑8∑∑303 SOUTH MAIN STREET
∑9∑∑CHICAGO, ILLINOIS 60607                                         ∑9∑∑P.O. BOX 3199
10∑∑TELEPHONE NO.: (312) 243-5900                                   10∑∑LONDON, KENTUCKY 40743
11∑∑E-MAIL: ELLIOT@LOEVY.COM                                        11∑∑TELEPHONE NO.: (606) 877-5291
12                                                                  12∑∑E-MAIL: JASON@WFTLAW.COM
13∑∑ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK                13
14∑∑MEFFORD, JACKIE JOSEPH AND DALLAS EUBANKS:                      14∑∑ALSO PRESENT:∑AMANDA HOSKINS, PLAINTIFF
15∑∑SHAWNA KINCER                                                   15
16∑∑KENTUCKY STATE POLICE GENERAL COUNSEL                           16
17∑∑919 VERSAILLES ROAD                                             17
18∑∑FRANKFORT, KENTUCKY 40601                                       18
19∑∑TELEPHONE NO.: (502) 573-1636                                   19
20∑∑E-MAIL: SHAWNA.KINCER@KY.GOV                                    20
21                                                                  21
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25


                                                           Page 3                                                       Page 5
∑1∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED                                  ∑1∑∑∑∑∑∑∑∑∑∑∑∑∑INDEX
∑2                                                                  ∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑3∑∑ON BEHALF OF THE DEFENDANTS, JASON YORK AND TROOPER             ∑3∑∑DIRECT EXAMINATION BY MR. SLOSAR∑∑∑∑∑∑∑∑8
∑4∑∑BUNCH:                                                          ∑4∑∑CROSS EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑∑168
∑5∑∑DERRICK T. WRIGHT                                               ∑5∑∑EXAMINATION BY MR. KELLEY∑∑∑∑∑∑∑∑∑∑214
∑6∑∑STURGILL, TURNER, BARKER & MOLONEY, PLLC                        ∑6∑∑EXAMINATION BY MS. KINCER∑∑∑∑∑∑∑∑∑∑220
∑7∑∑333 WEST VINE STREET                                            ∑7∑∑EXAMINATION BY MR. FARAH∑∑∑∑∑∑∑∑∑∑∑229
∑8∑∑SUITE 1500                                                      ∑8∑∑REDIRECT EXAMINATION BY MS. STAPLES∑∑∑∑∑235
∑9∑∑LEXINGTON, KENTUCKY 40507                                       ∑9∑∑RECROSS EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑237
10∑∑TELEPHONE NO.: (859) 255-8581                                   10∑∑RE-EXAMINATION BY MR. KELLEY∑∑∑∑∑∑∑∑∑241
11∑∑E-MAIL: DWRIGHT@STURGILLTURNER.COM                              11
12                                                                  12∑∑∑∑∑∑∑∑∑∑∑∑∑EXHIBITS
13∑∑ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF         13∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
14∑∑BARBOURVILLE:                                                   14∑∑1∑∑ARREST WARRANT FOR AMANDA HOSKINS∑∑∑∑∑14
15∑∑LICHA H. FARAH, JR.                                             15∑∑2∑∑ARREST WARRANT FOR JOHNATHAN TAYLOR∑∑∑∑16
16∑∑WARD HOCKER & THORNTON, PLLC                                    16∑∑3∑∑ARREST WARRANT FOR WILLIAM LESTER∑∑∑∑∑18
17∑∑333 WEST VINE STREET                                            17∑∑4∑∑INDICTMENT∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑19
18∑∑SUITE 1100                                                      18∑∑5∑∑GRAND JURY CHECKLIST∑∑∑∑∑∑∑∑∑∑∑21
19∑∑LEXINGTON, KENTUCKY 40507                                       19∑∑6∑∑MOTION FOR DISCOVERY PL24490-PL24492∑∑∑32
20∑∑TELEPHONE NO.: (859) 422-6000                                   20∑∑7∑∑MOTION FOR SPECIFIC DISCOVER
21∑∑E-MAIL: LFARAH@WHTLAW.COM                                       21∑∑∑∑PL24455-PL24458∑∑∑∑∑∑∑∑∑∑∑∑∑∑35
22                                                                  22∑∑8∑∑MOTION FOR SPECIFIC DISCOVER
23                                                                  23∑∑∑∑PL026183-PL026185∑∑∑∑∑∑∑∑∑∑∑∑∑36
24                                                                  24∑∑9∑∑MOTION PL024494-PL024501∑∑∑∑∑∑∑∑∑38
25                                                                  25∑∑10∑MOTION PL24511-PL24540∑∑∑∑∑∑∑∑∑∑42
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      JACKIE
                               Doc       STEELE,
                                   #: 196-8  Filed:taken on June
                                                    07/09/19     18,5 of
                                                             Page:    2018
                                                                         96 - Page ID#:
                                        6693                                           6..9
                                                               Page 6                                                                  Page 8
∑1∑∑∑∑∑∑∑∑∑∑EXHIBITS CONTINUED                                          ∑1∑∑∑∑∑∑∑∑∑∑∑∑PROCEEDINGS
∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page                                          ∑2
∑3∑∑11∑MOTION PL024553- PL024558∑∑∑∑∑∑∑∑∑44                             ∑3∑∑∑∑∑∑COURT REPORTER:∑Will you raise your right
∑4∑∑12∑CASE REPORT PL25395-PL25516∑∑∑∑∑∑∑∑48                            ∑4∑∑∑∑hand?∑Do you solemnly swear or affirm that the
∑5∑∑13∑ELECTORNIC FILE DISCOVERY                                        ∑5∑∑∑∑testimony you are about to give will be the truth,
∑6∑∑∑∑PL25239-PL25296∑∑∑∑∑∑∑∑∑∑∑∑∑∑50                                   ∑6∑∑∑∑the whole truth, and nothing but the truth?
∑7∑∑14∑MOTION TO DISMISS∑∑∑∑∑∑∑∑∑∑∑∑∑51                                 ∑7∑∑∑∑∑∑THE WITNESS:∑I do.
∑8∑∑15∑KAYLA MILLS ARREST WARRANT∑∑∑∑∑∑∑∑95                             ∑8∑∑∑∑∑∑VIDEOGRAPHER:∑Thank you.
∑9∑∑16∑YORK TRANSCRIPT∑∑∑∑∑∑∑∑∑∑∑∑∑∑94                                  ∑9∑∑∑∑∑∑∑∑∑∑DIRECT EXAMINATION
10∑∑17∑SKETCH∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑94                                       10∑∑BY MR. SLOSAR:
11∑∑18∑PHOTOS OF JOHNATHAN TAYLOR∑∑∑∑∑∑∑∑95                             11∑∑∑∑Q∑∑Good afternoon, Mr. Steele.
12∑∑19∑AFFIDAVIT KSP000337∑∑∑∑∑∑∑∑∑∑∑118                                12∑∑∑∑A∑∑Good afternoon.
13∑∑20∑AFFIDAVIT KSP000339∑∑∑∑∑∑∑∑∑∑∑118                                13∑∑∑∑Q∑∑Have you given a deposition before?
14∑∑21∑LETTER∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑132                                      14∑∑∑∑A∑∑Not to my recollection, no.
15∑∑22∑MOTION TO DISMISS∑∑∑∑∑∑∑∑∑∑∑∑141                                 15∑∑∑∑Q∑∑Okay.∑I'm going to go over some of the rules
16∑∑23∑SUPPLEMENTAL REPORT∑∑∑∑∑∑∑∑∑∑∑152                                16∑∑real quick before we plow forward, okay?
17∑∑24∑PL024722-PL024728∑∑∑∑∑∑∑∑∑∑∑∑241                                 17∑∑∑∑A∑∑Okay.
18                                                                      18∑∑∑∑Q∑∑As you know, there are a lot of attorneys
19                                                                      19∑∑here, and one of them has a very nice tie on, and they
20                                                                      20∑∑may make objections.
21                                                                      21∑∑∑∑∑∑MR. WRIGHT:∑So you don't like my tie.
22                                                                      22∑∑∑∑∑∑MR. KELLEY:∑It could be me.∑I don't know.
23                                                                      23∑∑∑∑∑∑MR. SLOSAR:∑You're right.∑There -- they --
24                                                                      24∑∑∑∑I'm sorry about that.∑The purple caught my eye.
25                                                                      25∑∑∑∑∑∑MR. FARAH:∑So two of you don't have very nice

                                                               Page 7                                                                  Page 9
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑STIPULATION                                              ∑1∑∑∑∑ties.
∑2                                                                      ∑2∑∑∑∑∑∑MR. KELLEY:∑I know.∑Nonverbal LAUGHTER
∑3∑∑The deposition of JACKIE STEELE taken at the HOLIDAY INN            ∑3∑∑∑∑∑∑MR. WRIGHT:∑Well, that's the implication.
∑4∑∑EXPRESS & SUITES, 506 MINTON DRIVE, LONDON, KENTUCKY                ∑4∑∑∑∑∑∑MS. STAPLES:∑Great start.
∑5∑∑40741 on MONDAY, the 18TH day of JUNE, 2018 at                      ∑5∑∑∑∑∑∑MR. KELLEY:∑Don't like my tie.
∑6∑∑approximately 9:30 a.m.; said deposition was taken                  ∑6∑∑BY MR. SLOSAR:
∑7∑∑pursuant to the FEDERAL Rules of Civil Procedure.                   ∑7∑∑∑∑Q∑∑They're nice, as well, I was telling Jason.
∑8∑∑It is agreed that LACEE TOWNSEND, being a Notary Public             ∑8∑∑They may make objections.∑There's no judge here today,
∑9∑∑and Court Reporter for the State of INDIANA, may swear              ∑9∑∑so if you'll allow for them to make their record, I'd
10∑∑the witness and that the reading and signing of the                 10∑∑appreciate it.∑If you want to use the restroom, take a
11∑∑completed transcript by the witness is not waived.                  11∑∑break, just let any of us know, okay?
12                                                                      12∑∑∑∑A∑∑Okay.
13                                                                      13∑∑∑∑Q∑∑You know verbal answers are better than non-
14                                                                      14∑∑verbal, so if you're able to do that, that'd be great.
15                                                                      15∑∑∑∑A∑∑Yes, sir.
16                                                                      16∑∑∑∑Q∑∑I also tend not to ask questions perfectly, so
17                                                                      17∑∑if there's a question I ask you, you don't understand
18                                                                      18∑∑it, please let me know and I will ask it a better way;
19                                                                      19∑∑is that fair?
20                                                                      20∑∑∑∑A∑∑Fair enough.
21                                                                      21∑∑∑∑Q∑∑If you answer the question, I'm going to
22                                                                      22∑∑assume that you understood what was being asked; is that
23                                                                      23∑∑fair?
24                                                                      24∑∑∑∑A∑∑Yes, sir.
25                                                                      25∑∑∑∑Q∑∑All right.∑Mr. Steele, prior to coming in
                The Deposition of
 Case: 6:17-cv-00084-REW-HAI      JACKIE
                                Doc       STEELE,
                                    #: 196-8  Filed:taken on June
                                                     07/09/19     18,6 of
                                                              Page:    2018
                                                                          96 - Page ID#:
                                         6694                                         10..13
                                                              Page 10                                                                  Page 12
∑1∑∑here today, did you hear about the allegations in this              ∑1∑∑the elected Commonwealth Attorney for Knox and Laurel
∑2∑∑lawsuit?                                                            ∑2∑∑County?
∑3∑∑∑∑A∑∑I have read the complaint filed in the                         ∑3∑∑∑∑A∑∑Oversee the prosecution of indicted felony
∑4∑∑lawsuit.                                                            ∑4∑∑cases would be a day-to-day responsibility, to include
∑5∑∑∑∑Q∑∑Okay.∑And I believe -- well, several months                    ∑5∑∑Grand Jury preparation, review of files.∑Now I've
∑6∑∑ago, your office tendered the complete files that you               ∑6∑∑trimmed back my trial workload, so I just try murder
∑7∑∑possessed relating to the criminal prosecution against              ∑7∑∑cases.∑I don't do all cases.
∑8∑∑Amanda Hoskins, Jonathan Taylor, and William Lester; is             ∑8∑∑∑∑Q∑∑In 2011, do you recall how many criminal cases
∑9∑∑that right?                                                         ∑9∑∑your office handled?
10∑∑∑∑A∑∑That is correct.                                               10∑∑∑∑A∑∑Specifically, no.∑I could tell you, on
11∑∑∑∑Q∑∑Okay.∑I remember, in reviewing those files, I                  11∑∑average, we would've handled in the course of year
12∑∑think I actually saw a copy of the complaint; does that             12∑∑somewhere around 600 or more.
13∑∑seem right to you?                                                  13∑∑∑∑Q∑∑And approximately in 2011, how many of those
14∑∑∑∑A∑∑It does.∑Yes, sir.                                             14∑∑600 would've been felonies?
15∑∑∑∑Q∑∑Okay.∑How did you first find out about the                     15∑∑∑∑A∑∑That would've been all felonies.∑My -- my --
16∑∑lawsuit?                                                            16∑∑∑∑Q∑∑All felonies?
17∑∑∑∑A∑∑In all honesty, I can't answer that. I                         17∑∑∑∑A∑∑-- my office does not handle any misdemeanor
18∑∑honestly can't remember.                                            18∑∑cases.
19∑∑∑∑Q∑∑Prior to -- right now, what is your -- what is                 19∑∑∑∑Q∑∑In 2011, can you give an estimate as to how
20∑∑your title?                                                         20∑∑many murder cases your office would've been handling?
21∑∑∑∑A∑∑I'm the Commonwealth Attorney for the 27th                     21∑∑∑∑A∑∑Again, I can't give a specific number.∑I can
22∑∑Judicial Circuit, which includes Knox and Laurel                    22∑∑tell you, on average, I probably have anywhere from 8 to
23∑∑Counties here in Kentucky.                                          23∑∑12 pending at any point in time.
24∑∑∑∑Q∑∑How long have you held that title?                             24∑∑∑∑Q∑∑And in 2011, was it the practice of your
25∑∑∑∑A∑∑I've been the Commonwealth Attorney for in                     25∑∑office to initiate charges in felony murder cases by way

                                                              Page 11                                                                  Page 13
∑1∑∑excess of ten years and was an assistant for five years             ∑1∑∑of indictment or preliminary hearing?
∑2∑∑prior.                                                              ∑2∑∑∑∑A∑∑My office, it would have to come through an
∑3∑∑∑∑Q∑∑Where were you an Assistant Commonwealth                       ∑3∑∑indictment.∑We don't initiate -- my office will not
∑4∑∑Attorney at?                                                        ∑4∑∑self-initiate a felony charge.∑There's two -- two
∑5∑∑∑∑A∑∑Here in the same office.                                       ∑5∑∑manners in which it could come through, one from a
∑6∑∑∑∑Q∑∑Where did you go to law school?                                ∑6∑∑preliminary hearing at a district court, and the second
∑7∑∑∑∑A∑∑Salmon P. Chase College of Law, Northern                       ∑7∑∑is just by the correct indictment of the Grand Jury.
∑8∑∑Kentucky University.                                                ∑8∑∑∑∑Q∑∑What sort of process, in 2011, existed for
∑9∑∑∑∑Q∑∑When'd you graduate from there?                                ∑9∑∑police officers to initiate charges in a felony case; so
10∑∑∑∑A∑∑2001.                                                          10∑∑before there's a Grand Jury indictment, what would a
11∑∑∑∑Q∑∑Prior to going to law school, where'd you go                   11∑∑police officer need to do in order to begin the
12∑∑to college?                                                         12∑∑initiation of charges?
13∑∑∑∑A∑∑Graduate college or go to college?                             13∑∑∑∑A∑∑We'll make sure we're talking about the same
14∑∑∑∑Q∑∑Graduate.                                                      14∑∑thing.∑When you say "initiate charges," do you mean
15∑∑∑∑A∑∑Graduated college University of the                            15∑∑begin an investigation or do you mean go and arrest
16∑∑Cumberlands, Cumberland College at the time, in                     16∑∑somebody?
17∑∑Williamsburg, Kentucky.                                             17∑∑∑∑Q∑∑Go and arrest someone.
18∑∑∑∑Q∑∑What was your major?                                           18∑∑∑∑A∑∑At that point in time, they'd have to --
19∑∑∑∑A∑∑I had a double major in accounting and                         19∑∑before Grand Jury, it would have to be through an arrest
20∑∑finance.                                                            20∑∑warrant, which they would have to lay out before a
21∑∑∑∑Q∑∑Were you born and raised in Kentucky?                          21∑∑judge.
22∑∑∑∑A∑∑I was born in Knoxville, Tennessee, but all of                 22∑∑∑∑Q∑∑And from your experience, is the arrest
23∑∑my life that I know of I was raised here in Kentucky.               23∑∑warrant -- is that the same thing as a criminal
24∑∑Yes.                                                                24∑∑complaint or is that different?
25∑∑∑∑Q∑∑What are your day-to-day responsibilities as                   25∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Answer best you
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      JACKIE
                               Doc       STEELE,
                                   #: 196-8  Filed:taken on June
                                                    07/09/19     18,7 of
                                                             Page:    2018
                                                                         96 - Page ID#:
                                        6695                                         14..17
                                                               Page 14                                                                  Page 16
∑1∑∑∑∑can.                                                               ∑1∑∑was before the e-warrants.∑I can't remember when that
∑2∑∑∑∑A∑∑I -- I don't understand the -- I'm...                           ∑2∑∑was initiated.∑The officer or detective in this matter
∑3∑∑∑∑Q∑∑Sure.∑I'm --                                                    ∑3∑∑would've had to submit it to the judge.
∑4∑∑∑∑A∑∑I don't -- I don't understand the question                      ∑4∑∑∑∑Q∑∑Okay.∑Is it fair to say that you would not
∑5∑∑then.                                                                ∑5∑∑have had any role in the filling out of the arrest
∑6∑∑∑∑Q∑∑Show you what we'll mark as Exhibit 1.∑∑So,                     ∑6∑∑warrant on March 14, 2012?
∑7∑∑Exhibit 1 will be the arrest warrant and criminal                    ∑7∑∑∑∑A∑∑Yes.
∑8∑∑complaint against Amanda Hoskins; do you recognize this              ∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑9∑∑document?                                                            ∑9∑∑∑∑Q∑∑You can answer.
10∑∑∑∑∑∑∑(EXHIBIT 1 MARKED FOR IDENTIFICATION)                           10∑∑∑∑A∑∑That is correct.∑I -- I had no personal
11∑∑∑∑A∑∑I do.∑Yes.                                                      11∑∑involvement in this arrest warrant.
12∑∑∑∑Q∑∑Okay.∑And what does this document appear to                     12∑∑∑∑Q∑∑Okay.∑I'm going to show you what we'll mark
13∑∑be?                                                                  13∑∑as Exhibit number 2.∑It's the arrest warrant and
14∑∑∑∑A∑∑It appears to be the -- what I would call an                    14∑∑criminal complaint against Jonathan Taylor, with the
15∑∑arrest warrant for Amanda Hoskins on the charge of                   15∑∑same date, March 14, 2012, and do you recognize this
16∑∑murder and robbery.                                                  16∑∑document, Mr. Steele?
17∑∑∑∑Q∑∑From looking at this document, are you able to                  17∑∑∑∑∑∑∑(EXHIBIT 2 MARKED FOR IDENTIFICATION)
18∑∑determine who initiated the arrest warrant against Ms.               18∑∑∑∑A∑∑I do.
19∑∑Hoskins for the murder and robbery of Katherine Mills?               19∑∑∑∑Q∑∑Okay.∑What does this document appear to be?
20∑∑∑∑A∑∑Yes.∑On the bottom of page 1, it's got                          20∑∑∑∑A∑∑Oh, you've got it.∑I'm sorry.
21∑∑"Affiant's Name."∑It would be Detective Jason York.∑It               21∑∑∑∑∑∑MR. WRIGHT:∑No, I don't.
22∑∑also appears to be Detective Jason York's signature and              22∑∑∑∑A∑∑And you don't have that.∑Okay.∑This appears
23∑∑badge number as the final signature.                                 23∑∑to be a -- the arrest warrant -- what I'd call an arrest
24∑∑∑∑Q∑∑Okay.∑Do you recognize Detective York's                         24∑∑warrant for Jonathan Taylor, again for the murder and
25∑∑signature from your years of working with him?                       25∑∑robbery in the first degree.

                                                               Page 15                                                                  Page 17
∑1∑∑∑∑A∑∑Yes.∑That appears to be the signature I would                   ∑1∑∑∑∑Q∑∑Did you have any role in completing the arrest
∑2∑∑associate with Detective York.                                       ∑2∑∑warrant against Jonathan Taylor for the murder and
∑3∑∑∑∑Q∑∑Okay.∑And on the second page, do you see                        ∑3∑∑robbery of Katherine Mills?
∑4∑∑where it says "Warrant of Arrest" with a check mark next             ∑4∑∑∑∑A∑∑Personally, no.
∑5∑∑to it?                                                               ∑5∑∑∑∑Q∑∑And according to your review of this document,
∑6∑∑∑∑A∑∑I do.∑Yes, sir.                                                 ∑6∑∑who initiated the arrest warrant against Mr. Taylor on
∑7∑∑∑∑Q∑∑Okay.∑What does that mean, sir?                                 ∑7∑∑March 14, 2012?
∑8∑∑∑∑A∑∑This would be -- it actually serves a -- as --                  ∑8∑∑∑∑A∑∑Detective Jason York.
∑9∑∑just as it says, a warrant of arrest for law enforcement             ∑9∑∑∑∑Q∑∑I'm going to show you what we'll mark as
10∑∑officers to -- to serve the warrant with -- and this was             10∑∑Exhibit number 3, Mr. Steele.∑Again, is this a document
11∑∑notated as a main or a cash bail.                                    11∑∑that you're familiar with?
12∑∑∑∑Q∑∑From looking at this document, does it appear                   12∑∑∑∑∑∑∑(EXHIBIT 3 MARKED FOR IDENTIFICATION)
13∑∑that this was issued on March 14, 2012?                              13∑∑∑∑A∑∑Yes, it is.
14∑∑∑∑A∑∑March 14.∑Yes, sir.                                             14∑∑∑∑Q∑∑What does this appear to be?
15∑∑∑∑Q∑∑Okay.∑And can you explain to me the process                     15∑∑∑∑A∑∑This is a -- what I would call, again, an
16∑∑of how an arrest warrant against Ms. Hoskins would've                16∑∑arrest warrant for William Lester on the murder and
17∑∑been issued back in 2012?                                            17∑∑robbery in the first degree charges.
18∑∑∑∑A∑∑I -- I -- I can't personally.                                   18∑∑∑∑Q∑∑Did you have any role in completing the arrest
19∑∑∑∑Q∑∑Well, would a detective, if they had an arrest                  19∑∑warrant and criminal complaint against William Lester on
20∑∑warrant that was filled out, where would that detective,             20∑∑March 14, 2012?
21∑∑in 2012, need to submit the arrest warrant in order for              21∑∑∑∑A∑∑Personally, no.
22∑∑someone to sign off on it?                                           22∑∑∑∑Q∑∑Okay.∑And according to your review of this
23∑∑∑∑A∑∑In this -- (coughs.)∑Excuse me.∑In this                         23∑∑document, who initiated that process?
24∑∑case, it appears to be a handwritten signature, so we've             24∑∑∑∑A∑∑It'd be Detective Jason York.
25∑∑had a e-warrants process come in, so I'm assuming this               25∑∑∑∑Q∑∑Okay.∑Thank you, sir.∑Can you tell me
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      JACKIE
                               Doc       STEELE,
                                   #: 196-8  Filed:taken on June
                                                    07/09/19     18,8 of
                                                             Page:    2018
                                                                         96 - Page ID#:
                                        6696                                         18..21
                                                               Page 18                                                                  Page 20
∑1∑∑generally, in 2012, the process by which Knox County                 ∑1∑∑∑∑Q∑∑Yes.
∑2∑∑Commonwealth Attorney's office proceeds forward with                 ∑2∑∑∑∑A∑∑-- Exhibit number 4?
∑3∑∑charges after an arrest warrant or criminal complaint                ∑3∑∑∑∑Q∑∑Yes.
∑4∑∑has been issued by a law enforcement officer?                        ∑4∑∑∑∑A∑∑Yes, I do.
∑5∑∑∑∑A∑∑We'd proceed based upon the manner in which                     ∑5∑∑∑∑Q∑∑Okay.∑And what is this document?
∑6∑∑the -- the law enforcement officer's the one that would              ∑6∑∑∑∑A∑∑This is the indictment returned by the Knox
∑7∑∑direct the manner in which it'd proceed at this point in             ∑7∑∑County Grand Jury against Jonathan Taylor, Amanda
∑8∑∑time.                                                                ∑8∑∑Hoskins, and William Lester.
∑9∑∑∑∑Q∑∑Sure.∑So after Detective York fills out a                       ∑9∑∑∑∑Q∑∑And looking at this document, are you able to
10∑∑criminal complaint and arrest warrant, gets a judge to               10∑∑determine the Assistant Commonwealth Attorney who
11∑∑sign off on it against Ms. Hoskins or Mr. Taylor, at                 11∑∑presented evidence to the Grand Jury on April 27, 2012?
12∑∑what point in the process would your office step into                12∑∑∑∑A∑∑No.
13∑∑that initiation of criminal charges?                                 13∑∑∑∑Q∑∑Sitting here today, do you have any
14∑∑∑∑A∑∑Once a preliminary hearing -- I'm sorry. I                      14∑∑recollection of personally presenting any evidence to
15∑∑cut you off.∑Once a preliminary hearing's been held in               15∑∑the Knox County Grand Jury on that day?
16∑∑district court and probable cause had been found, the --             16∑∑∑∑A∑∑I have no personal recollection, sitting here.
17∑∑then the district judge waives it over, bounds it over               17∑∑∑∑Q∑∑Can you explain the process, in 2012, for how
18∑∑to the Grand Jury, my office becomes involved.∑Or the                18∑∑an Assistant Commonwealth Attorney would receive a
19∑∑officer decides to go ahead and present it to the Grand              19∑∑criminal complaint and arrest warrant from law
20∑∑Jury prior to the preliminary hearing, at which point in             20∑∑enforcement officials in March or April of 2012?
21∑∑time we would get involved.                                          21∑∑∑∑A∑∑The same way in which I described earlier, be
22∑∑∑∑Q∑∑Okay.∑And when you -- is it fair to say --                      22∑∑to bound it over by a district judge after finding
23∑∑well, do you recall the names of Commonwealth Attorneys              23∑∑probable cause, then bound it over to the Grand Jury or
24∑∑that were working for your office in April of 2012?                  24∑∑the officer bringing it straight to the Grand Jury.
25∑∑∑∑A∑∑I -- I think I can.∑If I leave one out, I                       25∑∑∑∑Q∑∑If an officer in 2012 wanted to bring a matter

                                                               Page 19                                                                  Page 21
∑1∑∑will apologize.∑We just had some turnover.∑Terry                     ∑1∑∑straight to a Grand Jury, would that officer need to
∑2∑∑Beckner, Mike Pratt, Harold Dyche, Brandon Jones, Danny              ∑2∑∑reach out to an Assistant Commonwealth Attorney first?
∑3∑∑Evans.                                                               ∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑In this case, it's my recollection that Danny                   ∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑5∑∑Evans was the Assistant Commonwealth Attorney who                    ∑5∑∑∑∑Q∑∑What process would the officer be able to go
∑6∑∑presented the case to the Grand Jury; do you recall                  ∑6∑∑through in the spring of 2012 to initiate charges by way
∑7∑∑having any involvement in presenting evidence in the                 ∑7∑∑of a Grand Jury indictment?
∑8∑∑criminal prosecution against Amanda Hoskins, Jonathan                ∑8∑∑∑∑A∑∑So the Grand Jury meets on -- typically meets
∑9∑∑Taylor, or William Lester in April of 2012?                          ∑9∑∑on Monday to hear evidence.∑We return indictments on
10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      10∑∑Friday.∑That Monday morning, if they showed up with a
11∑∑∑∑Q∑∑You can answer.                                                 11∑∑case and wanted to present it to the Grand Jury, we
12∑∑∑∑A∑∑I do not recall.                                                12∑∑would've made a -- I'd say a precursory look of the file
13∑∑∑∑Q∑∑I'm going to show you -- did you have any --                    13∑∑to make sure they had everything in there that they
14∑∑do you recall, sitting here today, having any                        14∑∑needed, you know, speaking in general.∑I don't know how
15∑∑conversations with Danny Evans or any Assistant                      15∑∑this one came or have any recollection, but that's the
16∑∑Commonwealth Attorney prior to the presentation of                   16∑∑manner in which they would come.∑They would show up
17∑∑evidence before a Knox County Grand Jury in April of                 17∑∑that Monday morning.
18∑∑2012?                                                                18∑∑∑∑Q∑∑Let me show you what we'll mark as -- is that
19∑∑∑∑A∑∑I don't recall.                                                 19∑∑4?
20∑∑∑∑Q∑∑I'm going to show you what we'll mark as                        20∑∑∑∑A∑∑Yeah.∑This one.∑The previous one you gave me
21∑∑Exhibit 4.∑It's a copy of the indictment.∑I'm going to               21∑∑was number 4.
22∑∑-- I'm looking for it.∑Looks like I only have three                  22∑∑∑∑Q∑∑Thank you.∑Sorry.∑Going to show you what
23∑∑extras.∑I'm sorry.∑This is PL25392 to PL25393.∑Mr.                   23∑∑we'll mark as Exhibit number 5.∑Mr. Steele, please let
24∑∑Steele, do you recognize this document?                              24∑∑me know if you recognize this document.∑Sorry.∑And I
25∑∑∑∑A∑∑The one you handed me, --                                       25∑∑think I might be one off a lot of these are mixed up.
               The Deposition of
Case: 6:17-cv-00084-REW-HAI      JACKIE
                               Doc       STEELE,
                                   #: 196-8  Filed:taken on June
                                                    07/09/19     18,9 of
                                                             Page:    2018
                                                                         96 - Page ID#:
                                        6697                                         22..25
                                                               Page 22                                                                  Page 24
∑1∑∑This is PL26180 through PL26182.∑It's a Grand Jury                   ∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑2∑∑checklist.                                                           ∑2∑∑∑∑A∑∑No.
∑3∑∑∑∑∑∑(EXHIBIT 5 MARKED FOR IDENTIFICATION)                            ∑3∑∑∑∑Q∑∑Okay.∑Then why would Mr. Helton be listed
∑4∑∑∑∑A∑∑Okay.                                                           ∑4∑∑here?
∑5∑∑∑∑Q∑∑Mr. Steele, do you recognize this document?                     ∑5∑∑∑∑A∑∑He may be a witness, but your question asked
∑6∑∑∑∑A∑∑I do.∑Yes.                                                      ∑6∑∑would his -- would his statement have been read -- read
∑7∑∑∑∑Q∑∑And what is this?                                               ∑7∑∑to the Grand Jury or testified to by.∑I cannot say that
∑8∑∑∑∑A∑∑This is what we refer to in my office as a                      ∑8∑∑it was.∑I can tell you that when the officer comes in
∑9∑∑Dinkins form, and we -- we use this form basically as a              ∑9∑∑the Grand Jury, he will bring his case file for the
10∑∑cheat sheet for the prosecutors when we may be thrown a              10∑∑Grand Jury to consider after his testimony ends.
11∑∑file in the middle of a court proceeding so that we can              11∑∑∑∑Q∑∑Okay.∑So that's helpful.∑So was it the
12∑∑quickly look and assess for what we're looking at                    12∑∑practice in 2012 for the officer who testified at the
13∑∑without going through a -- a massive file.                           13∑∑Grand Jury to present their investigative file to the
14∑∑∑∑Q∑∑Would this document have been created prior to                  14∑∑grand jurors for review prior to the issuance of an
15∑∑the Grand Jury session or is this something that gets                15∑∑indictment?
16∑∑created after an indictment has been issued?                         16∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
17∑∑∑∑A∑∑This is prepared before Grand Jury, before                      17∑∑∑∑A∑∑What are you calling an investigative file?
18∑∑they go into the Grand Jury room.                                    18∑∑What would your definition of "investigative file" be?
19∑∑∑∑Q∑∑Okay.∑Now, looking at the second page in this                   19∑∑∑∑Q∑∑I'm not sure.∑What file were you talking
20∑∑document, are you able to determine who the charges were             20∑∑about?
21∑∑being initiated against?                                             21∑∑∑∑A∑∑It's -- it -- it may have just have been as
22∑∑∑∑A∑∑By looking on the second page?                                  22∑∑simple as his police -- as his investigative report.∑It
23∑∑∑∑Q∑∑Or on the first page.∑I'm sorry.                                23∑∑may not be the -- you know, many of the times, these
24∑∑∑∑A∑∑Yeah.∑On the first page, it's -- "Accused"                      24∑∑things are -- discovery's an ongoing process, so the
25∑∑has all three, Jonathan Taylor, Amanda Hoskins, and                  25∑∑transcripts or a lot of those things may not have been

                                                               Page 23                                                                  Page 25
∑1∑∑William Lester listed.                                               ∑1∑∑included at that point in time in a case.∑The -- the
∑2∑∑∑∑Q∑∑And was that for that death of Katherine Mills                  ∑2∑∑autopsy may not have been included with the case file at
∑3∑∑in December of 2010?                                                 ∑3∑∑that point in time, so if -- and I don't know what was
∑4∑∑∑∑A∑∑Yes.                                                            ∑4∑∑presented actually at Grand Jury in this case, but the -
∑5∑∑∑∑Q∑∑Okay.∑Do you see on the second page where it                    ∑5∑∑the officer's case report is included.
∑6∑∑has a list of witnesses?                                             ∑6∑∑∑∑Q∑∑And officer -- would the lead detective's case
∑7∑∑∑∑A∑∑I do.                                                           ∑7∑∑reports be included to the Grand Jury for submission?
∑8∑∑∑∑Q∑∑Okay.∑In this case, we've been produced a                       ∑8∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.
∑9∑∑Grand Jury audio recording of Detective York testifying              ∑9∑∑∑∑Q∑∑Like in this case, since Detective York was
10∑∑before the Grand Jury, but I had -- I have never seen                10∑∑the lead detective and the person who testified before
11∑∑any audio recordings of third-party witnesses or other               11∑∑the grand jurors, would it have been his case report
12∑∑detectives testifying before the Grand Jury.∑Can you                 12∑∑that was presented for their review?
13∑∑explain to me what it means in the witness column that               13∑∑∑∑A∑∑Yes.
14∑∑all of these people are listed there; does that                      14∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑necessarily mean that they testified or does it                      15∑∑∑∑A∑∑His case report would have been in that he had
16∑∑represent that their statements to the police were                   16∑∑prepared it at the time of the Grand Jury presentation.
17∑∑submitted to the Grand Jury?                                         17∑∑∑∑Q∑∑Okay.∑And then on the third page, where it
18∑∑∑∑A∑∑It does just represent that they are witnesses                  18∑∑says "Murder Case Checklist," is this a summary of the
19∑∑in the case, not witnesses at Grand Jury.                            19∑∑documents that would've been submitted to the Grand Jury
20∑∑∑∑Q∑∑Okay.∑So would it be accurate if -- to assume                   20∑∑for review or does this relate to another part of this
21∑∑that if Allen Helton's name is listed as a witness that              21∑∑process?
22∑∑his statement was either testified to by Detective York              22∑∑∑∑A∑∑This would've been another part of the
23∑∑or submitted directly to the Grand Jury for                          23∑∑process.∑This would not have been completed or done by
24∑∑consideration prior to the issuance of an indictment?                24∑∑the Grand Jury.∑This would've been done by a lady in my
25∑∑∑∑A∑∑No.                                                             25∑∑office that goes through and makes sure all discoverable
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 10 2018
                                                                     of 96 - Page ID#:
                                        6698                                       26..29
                                                              Page 26                                                                  Page 28
∑1∑∑items are -- are done and just a checklist for us to                ∑1∑∑Attorney's office?
∑2∑∑keep up with things.                                                ∑2∑∑∑∑A∑∑I would've been an assistant.
∑3∑∑∑∑Q∑∑Okay.∑So this is something that would be                       ∑3∑∑∑∑Q∑∑Were you trained after becoming an assistant
∑4∑∑updated throughout the prosecution?                                 ∑4∑∑Knox County Commonwealth Attorney?
∑5∑∑∑∑A∑∑That's correct.                                                ∑5∑∑∑∑A∑∑Yes, sir.
∑6∑∑∑∑Q∑∑Okay.∑Earlier I asked you some questions                       ∑6∑∑∑∑Q∑∑What sort of training did you receive?
∑7∑∑relating to the criminal complaint that was issued in               ∑7∑∑∑∑A∑∑I began volunteering as an Assistant
∑8∑∑this case against Ms. Hoskins, and you testified that               ∑8∑∑Commonwealth Attorney under Tom Handy as the
∑9∑∑Detective York's signature was on that; is that right?              ∑9∑∑Commonwealth Attorney in 2002.∑My first Kentucky
10∑∑∑∑A∑∑Yes, sir.                                                      10∑∑Prosecutors Conference I went to would've been in the
11∑∑∑∑Q∑∑Okay.∑And I believe you testified earlier                      11∑∑fall of 2002.∑I've attended those annually since 2002.
12∑∑that you didn't have any role in the process of                     12∑∑Ihave had trainings -- other trainings in regards to
13∑∑Detective York filling out the criminal complaint and               13∑∑drug court, alternative sentencing plans.∑I've had
14∑∑initiating charges against Ms. Hoskins; is that right?              14∑∑others in regards to evidence collection, accident
15∑∑∑∑A∑∑Yes, sir.                                                      15∑∑reconstruction, DUI, expertise trial and training.∑And
16∑∑∑∑Q∑∑Okay.∑And would the same be true for other                     16∑∑Imay be missing some.∑I apologize.∑I didn't realize
17∑∑individuals that were working under your supervision in             17∑∑how long I've been doing this and I'm trying to think
18∑∑March of 2012?                                                      18∑∑back.
19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.                         19∑∑∑∑Q∑∑After being hired as an assistant Knox County
20∑∑∑∑Q∑∑You can answer.                                                20∑∑Commonwealth Attorney, did you have any training on your
21∑∑∑∑A∑∑I have no idea if -- if Detective York                         21∑∑ethical obligations as a prosecutor?
22∑∑would've called an assistant in my office at that point             22∑∑∑∑A∑∑Yes.
23∑∑in time.                                                            23∑∑∑∑Q∑∑And after being elected as the Commonwealth
24∑∑∑∑Q∑∑Okay.∑Is it fair to say that the decision on                   24∑∑Attorney, have you had any training on your ethical
25∑∑whether to fill out a criminal complaint in this case               25∑∑obligations as a prosecutor?

                                                              Page 27                                                                  Page 29
∑1∑∑would've rested with the lead law enforcement officer?              ∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     ∑2∑∑∑∑Q∑∑One of the things we're going to talk about
∑3∑∑∑∑A∑∑Yes.                                                           ∑3∑∑today is Brady vs. Maryland, as I'm sure you've guessed;
∑4∑∑∑∑Q∑∑And is it fair to say that that person, based                  ∑4∑∑are you familiar with that case?
∑5∑∑upon the documents that you reviewed and your knowledge             ∑5∑∑∑∑A∑∑I am.
∑6∑∑of this case, would've been Detective York?                         ∑6∑∑∑∑Q∑∑And I apologize for having to ask you these
∑7∑∑∑∑A∑∑Yes.                                                           ∑7∑∑questions.∑Try and go as quickly as I can.∑Are you
∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     ∑8∑∑familiar with a prosecutor's obligation to turn over
∑9∑∑∑∑∑∑THE WITNESS:∑(Phone vibrates.)∑I'm sorry. My                    ∑9∑∑exculpatory evidence to the accused?
10∑∑∑∑-- can you --                                                     10∑∑∑∑A∑∑Yes.
11∑∑∑∑∑∑MR. WRIGHT:∑No.∑You go ahead.                                   11∑∑∑∑Q∑∑Are you familiar with a prosecutor's
12∑∑∑∑∑∑THE WITNESS:∑I apologize.                                       12∑∑obligation to turn over evidence that may be used to
13∑∑∑∑∑∑MR. WRIGHT:∑You're fine.                                        13∑∑impeach a state's witnesses?
14∑∑BY MR. SLOSAR:                                                      14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑I'm going to ask you a lot of boring questions                 15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
16∑∑now about training, okay?∑After law school and apart                16∑∑∑∑Q∑∑Are you familiar with a prosecutor's
17∑∑from on-the-job training and your general continuing                17∑∑obligation not to destroy material evidence in a case?
18∑∑legal education requirements, have you had any training             18∑∑∑∑A∑∑Yes.
19∑∑or education relevant to your duties?                               19∑∑∑∑Q∑∑Are you -- were you familiar with those duties
20∑∑∑∑A∑∑Did you say other than our continuing legal                    20∑∑for the entire time that the prosecution against Amanda
21∑∑education?                                                          21∑∑Hoskins and Jonathan Taylor was going on from March of
22∑∑∑∑Q∑∑Yes.                                                           22∑∑2012 until the dismissal of charges in the summer of
23∑∑∑∑A∑∑I have had other courses that I've taken. Yes.                 23∑∑2016?
24∑∑∑∑Q∑∑And what sort of -- well, what position did                    24∑∑∑∑A∑∑Yes.
25∑∑you first hold at the Knox County Commonwealth                      25∑∑∑∑Q∑∑Were you familiar during your time as the
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 11 2018
                                                                     of 96 - Page ID#:
                                        6699                                       30..33
                                                               Page 30                                                                  Page 32
∑1∑∑prosecutor with Kentucky Supreme Court Rule 3.8, which               ∑1∑∑∑∑Q∑∑I'm going to show you a series of motions. I'm
∑2∑∑outlines the special responsibilities of prosecutors?                ∑2∑∑going to show you what we'll mark as Exhibit number 6.
∑3∑∑∑∑A∑∑Yes.                                                            ∑3∑∑It's a motion for discovery by Ms. Hoskins, Bates
∑4∑∑∑∑Q∑∑Are you familiar with the part of the rule                      ∑4∑∑stamped PL24490 through PL24492.∑Mr. Steele, having
∑5∑∑that requires prosecutors to make timely disclosures to              ∑5∑∑reviewed this motion, are you able to determine what
∑6∑∑the defense of all evidence or information known to the              ∑6∑∑this appears to be?
∑7∑∑prosecutor that tends to negate the guilt of the accused             ∑7∑∑∑∑∑∑∑(EXHIBIT 6 MARKED FOR IDENTIFICATION)
∑8∑∑or mitigates the offense?                                            ∑8∑∑∑∑A∑∑If you'll give me just one second to finish
∑9∑∑∑∑A∑∑Yes.                                                            ∑9∑∑reading it.
10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      10∑∑∑∑Q∑∑Yes.
11∑∑∑∑Q∑∑Does Kentucky have a criminal rule that                         11∑∑∑∑A∑∑Yes.∑This appears to be a motion filed by
12∑∑requires --                                                          12∑∑James Cox in Knox Circuit Court, Bates number∑40070 --
13∑∑∑∑A∑∑Let me -- let me interrupt you.∑Can you --                      13∑∑∑∑Q∑∑And what --
14∑∑the statement you just asked me, in regards to                       14∑∑∑∑A∑∑-- through 72.
15∑∑exculpatory evidence, and what was the other part?                   15∑∑∑∑Q∑∑-- what's the motion requesting, generally,
16∑∑∑∑Q∑∑Well, the question that I just asked was --                     16∑∑Mr. Steele?
17∑∑says: Were you familiar with the part of the rule of 3.8             17∑∑∑∑A∑∑It -- it's a request -- he gave it a heading,
18∑∑-- Supreme Court Rule -- that requires prosecutors to                18∑∑"Request for Exculpatory Evidence."
19∑∑make timely disclosure to the defense of all evidence or             19∑∑∑∑Q∑∑So, and is this something that you were
20∑∑information known to the prosecutor that tends to negate             20∑∑tendered with while you were prosecuting a criminal case
21∑∑the guilt of the accused or mitigates the offense?                   21∑∑against Ms. Hoskins and Mr. Taylor?
22∑∑∑∑A∑∑Yes.                                                            22∑∑∑∑A∑∑I don't have any independent recollection of
23∑∑∑∑Q∑∑So you're obviously aware that a failure to                     23∑∑-- of -- of this one at this point in time.∑I can tell
24∑∑follow the rules about disclosing exculpatory evidence               24∑∑you -- and one of the reasons I wanted to read it,
25∑∑as a prosecutor in Kentucky can lead to violations of                25∑∑because all the things listed on here are things that I

                                                               Page 31                                                                  Page 33
∑1∑∑the rules of professional conduct, correct?                          ∑1∑∑-- I remember discussing and going through in discovery
∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑2∑∑process, but I don't have any independent recollection
∑3∑∑∑∑A∑∑Yes.                                                            ∑3∑∑of this motion.
∑4∑∑∑∑Q∑∑And are you aware, or were you aware between                    ∑4∑∑∑∑Q∑∑Do you have any reason to dispute that this
∑5∑∑2012 and 2017, that police and prosecutors are sued --               ∑5∑∑was a motion that was tendered in May of 2013 in the
∑6∑∑well, I'll withdraw that question.∑Did you receive                   ∑6∑∑criminal prosecution against Amanda Hoskins?
∑7∑∑training in criminal law when you were in law school?                ∑7∑∑∑∑A∑∑Other than it's not file -- has a -- doesn't
∑8∑∑∑∑A∑∑Yes.                                                            ∑8∑∑have a file stamp on it, which I would expect to be on a
∑9∑∑∑∑Q∑∑Were you familiar with the Brady obligation                     ∑9∑∑tender document that's been filed in the court.∑It --
10∑∑since you've been in law school?                                     10∑∑it may have just been a copy that he had.∑I -- I don't
11∑∑∑∑A∑∑Since I've been in law school?                                  11∑∑know. But obviously, if it's a -- it was a tendered
12∑∑∑∑Q∑∑Like, since you were in law school, have you                    12∑∑document, it would be file stamped in the clerk's
13∑∑been familiar with what Brady requires?                              13∑∑office.
14∑∑∑∑A∑∑I would hope, but I can't say I found that out                  14∑∑∑∑Q∑∑And I'll represent to you that, at least the
15∑∑in law school.                                                       15∑∑Bates range that we're looking at now, these documents
16∑∑∑∑Q∑∑Okay.∑All right.∑But since you've been a                        16∑∑were all pulled from the prosecution files that --
17∑∑Knox Count Commonwealth Attorney, you have understood                17∑∑∑∑A∑∑Okay.
18∑∑and complied with your obligations under Brady, --                   18∑∑∑∑Q∑∑-- you turned over in this case.∑So is -- if
19∑∑∑∑A∑∑Yes, sir.                                                       19∑∑this is something that would've been maintained as part
20∑∑∑∑Q∑∑-- right?                                                       20∑∑of the files that you turned over in this case, is it
21∑∑∑∑A∑∑Yes, sir.                                                       21∑∑fair to assume that this is something that you would've
22∑∑∑∑Q∑∑All right.∑In your experience in the Knox                       22∑∑been tendered in discovery?
23∑∑County Commonwealth Attorney's office, were lawyers in               23∑∑∑∑A∑∑Yeah.∑He probably e-mailed it to me.∑My
24∑∑that office aware of their Brady obligations?                        24∑∑guess would be he emailed it to me when -- before he
25∑∑∑∑A∑∑Yes.                                                            25∑∑filed it.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 12 2018
                                                                     of 96 - Page ID#:
                                        6700                                       34..37
                                                               Page 34                                                                  Page 36
∑1∑∑∑∑Q∑∑Okay.∑And after receiving a motion for                          ∑1∑∑February, 2013.
∑2∑∑discovery, would you have taken steps to assure that                 ∑2∑∑∑∑Q∑∑Okay.∑And you're copied on this order, right?
∑3∑∑your office was complying with your disclosure                       ∑3∑∑∑∑A∑∑I am.
∑4∑∑obligations, both under the rules of the Kentucky                    ∑4∑∑∑∑Q∑∑Okay.∑And this order instructs your office to
∑5∑∑Supreme Court and under Brady vs. Maryland?                          ∑5∑∑disclose all of the requests made in the motion for
∑6∑∑∑∑A∑∑Yes.                                                            ∑6∑∑specific discovery by Barbara Carnes that was filed in
∑7∑∑∑∑Q∑∑Okay.∑I'm going to show you what we're                          ∑7∑∑December of 2012; is that right?
∑8∑∑marking as Exhibit number 7.∑That's another motion for               ∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑9∑∑a specific discovery filed by Barbara Carnes.∑It's                   ∑9∑∑∑∑A∑∑That is correct.
10∑∑PL24455 through 24458; Mr. Steele, do you recognize this             10∑∑∑∑Q∑∑Would you have complied with this court order
11∑∑document?                                                            11∑∑and disclosed all of the materials that your office
12∑∑∑∑∑∑∑(EXHIBIT 7 MARKED FOR IDENTIFICATION)                           12∑∑possessed relating to each of the discovery requests
13∑∑∑∑A∑∑I do.                                                           13∑∑outlined in the February 7, 2013 court order?
14∑∑∑∑Q∑∑What does this document appear to be?                           14∑∑∑∑A∑∑If I did not file a motion to alter, amend, or
15∑∑∑∑A∑∑It appears to be a motion for specific                          15∑∑vacate this order, I would have complied with it.∑Yes.
16∑∑discovery in Amanda Hoskins' file filed by, as you said,             16∑∑∑∑Q∑∑Sitting here today, do you have any
17∑∑Ms. Barbara Carnes.                                                  17∑∑recollection of filing a motion to alter, amend, or
18∑∑∑∑Q∑∑Okay.∑And looking at this document, would you                   18∑∑vacate the court order that was issued by the Honorable
19∑∑agree that, according to the certificate of service, it              19∑∑Thomas Jensen on February 5, 2013?
20∑∑was filed December 6, 2012?                                          20∑∑∑∑A∑∑I -- I -- I do have a memory of the issue, and
21∑∑∑∑A∑∑That is correct.                                                21∑∑as you can see on Exhibit number 7, as you said, this
22∑∑∑∑Q∑∑And on the first page of this document, do you                  22∑∑was taken from my file, on the -- on page 1, paragraph
23∑∑see where it requests "all reports, field notes, case                23∑∑1, you'll notice "Field Notes" is highlighted, and then
24∑∑supplements, and lab requests for any law enforcement                24∑∑on the bottom of page 4, the notes are on top of --
25∑∑officer, coroner, or emergency personnel who were                    25∑∑number 4, there are notes of summaries of interviews,

                                                               Page 35                                                                  Page 37
∑1∑∑involved in the investigation of this case, including                ∑1∑∑and also a copy of their taped statement recorded in --
∑2∑∑but not limited to," and then it goes on to name a                   ∑2∑∑in parentheses.∑These are notes that I remember making
∑3∑∑number of law enforcement officials?                                 ∑3∑∑on this.∑One is that field notes were not required to
∑4∑∑∑∑A∑∑I do.                                                           ∑4∑∑be turned over under criminal rules in discovery, so I
∑5∑∑∑∑Q∑∑Okay.∑Would you have complied with that                         ∑5∑∑would've objected to that.∑"A copy of their taped
∑6∑∑request pursuant to Kentucky Supreme Court rules and                 ∑6∑∑statement" is in parentheticals because I would've
∑7∑∑your ethical obligations under Brady vs. Maryland?                   ∑7∑∑agreed to that under criminal rule 7.24 as being a
∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑8∑∑verbatim statement or -- either a verbatim recorded
∑9∑∑∑∑Q∑∑You can answer.                                                 ∑9∑∑statement or a statement similar to -- of which is their
10∑∑∑∑A∑∑I would not have complied with this request.                    10∑∑statement initialed or signed.∑I would've turned that
11∑∑If I'm not mistaken, we had a hearing on this issue.                 11∑∑over, but I -- I -- I remember us having discussions
12∑∑Specifically, they -- there were requesting things that              12∑∑regarding field notes, but what -- ultimately, whatever
13∑∑were not included or had to be included in discovery.                13∑∑the court would've decided, we would have complied with
14∑∑∑∑Q∑∑I'm going to hand you what we'll mark as                        14∑∑entirely.∑Yes, sir.
15∑∑Exhibit 8.∑This is a court order for the compliance of               15∑∑∑∑Q∑∑And you would've -- looking at page 2 of
16∑∑Ms. Hoskins' discovery request.∑Mr. Steele, can you                  16∑∑Exhibit 7, the -- we're actually -- you know, why don't
17∑∑look at this document?∑Do you recognize this court                   17∑∑we just stick with the order?
18∑∑order?                                                               18∑∑∑∑A∑∑Okay.
19∑∑∑∑∑∑∑(EXHIBIT 8 MARKED FOR IDENTIFICATION)                           19∑∑∑∑Q∑∑Exhibit 8.
20∑∑∑∑A∑∑(No verbal response.)                                           20∑∑∑∑A∑∑Exhibit 8?
21∑∑∑∑Q∑∑Okay.∑And is it fair to say -- well, is this                    21∑∑∑∑Q∑∑Looking at paragraph 2, it requests a copy of
22∑∑order signed by a judge?                                             22∑∑the recorded statement of witness Michael Crump,
23∑∑∑∑A∑∑It is.                                                          23∑∑referred to in the investigative report of Detective
24∑∑∑∑Q∑∑Okay.∑When was it signed by a judge?                            24∑∑York; do you see that?
25∑∑∑∑A∑∑It appears to be signed on the 5th day of                       25∑∑∑∑A∑∑I do.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 13 2018
                                                                     of 96 - Page ID#:
                                        6701                                       38..41
                                                               Page 38                                                                  Page 40
∑1∑∑∑∑Q∑∑Okay.∑And if your office was ever provided                      ∑1∑∑believe it's in a supplement to the file, stated that he
∑2∑∑with a copy or a recorded statement of Michael Crump,                ∑2∑∑would -- stated that he had recorded it on a digital
∑3∑∑would you have disclosed that pursuant to this court                 ∑3∑∑recorder and left it with the detectives, but then when
∑4∑∑order?                                                               ∑4∑∑he gave his supplement in regards to his conversation
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑with Mr. Crump.
∑6∑∑∑∑Q∑∑Paragraph 3 requests the copy of any                            ∑6∑∑∑∑Q∑∑Were you ever made aware that Detective York
∑7∑∑investigative reports and taped statements of additional             ∑7∑∑only requested that Detective Mefford search his own
∑8∑∑witnesses, including jail informants; if your office                 ∑8∑∑computer for the recorded conversation of Mr. Crump and
∑9∑∑possessed copies of such reports or recorded interviews,             ∑9∑∑not any other law enforcement computer or file --
10∑∑would you disclose that pursuant to this court order in              10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
11∑∑your ethical obligations under the Kentucky Supreme                  11∑∑∑∑Q∑∑-- at the Kentucky State Police?
12∑∑Court rules?                                                         12∑∑∑∑A∑∑I wasn't aware of any methodology they used in
13∑∑∑∑A∑∑Yes.                                                            13∑∑searching for the -- the recording, other than to say
14∑∑∑∑Q∑∑I'm going to hand you what we'll mark as                        14∑∑that they could not find it.
15∑∑Exhibit number 9.∑This is one of the objections that                 15∑∑∑∑Q∑∑Did you ever request that Detective York only
16∑∑you recalled.∑This is PL24494 through 501.∑It's an                   16∑∑ask Detective Mefford to search his office computer for
17∑∑objection to defendant's request for exculpatory                     17∑∑the missing Crump recording?
18∑∑evidence; Mr. Steele, do you recognize this document?                18∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
19∑∑∑∑∑∑∑(EXHIBIT 9 MARKED FOR IDENTIFICATION)                           19∑∑∑∑A∑∑No.
20∑∑∑∑A∑∑I do.                                                           20∑∑∑∑Q∑∑So if that -- if those are the steps that
21∑∑∑∑Q∑∑Did you draft this motion?                                      21∑∑Detective York took to attempt to locate a recorded
22∑∑∑∑A∑∑I'd say my office -- this may be a collective                   22∑∑conversation of Michael Crump, is it fair to say that he
23∑∑effort on my office.                                                 23∑∑did that on his own volition?
24∑∑∑∑Q∑∑Okay.∑Did you sign the last page of this                        24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
25∑∑motion?                                                              25∑∑∑∑A∑∑Yes.

                                                               Page 39                                                                  Page 41
∑1∑∑∑∑A∑∑I did.∑Yes.                                                     ∑1∑∑∑∑Q∑∑Looking at the paragraph that's numbered 3,
∑2∑∑∑∑Q∑∑Okay.∑On the second page of this motion, do                     ∑2∑∑where it says, "Deals, incentives, or any favorable
∑3∑∑you see where it says "recorded interviews of Mr. Crump"             ∑3∑∑treatment given to prosecution witnesses," according to
∑4∑∑in the first paragraph, the first numbered paragraph?                ∑4∑∑this document, were there -- were you aware, was your
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑office aware of any deals, incentives, or favorable
∑6∑∑∑∑Q∑∑Okay.∑And according to this document, is it                     ∑6∑∑treatment given to prosecution witnesses at the time
∑7∑∑fair to say that the Commonwealth produced all recorded              ∑7∑∑that you filed this motion?
∑8∑∑statements relating to Mr. Crump that it either was                  ∑8∑∑∑∑A∑∑Obviously, my annex says that we're aware of
∑9∑∑aware of or had in its possession?                                   ∑9∑∑none at this time.
10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      10∑∑∑∑Q∑∑And if you were aware of any promises of
11∑∑∑∑A∑∑Can you restate the question?                                   11∑∑consideration made to witnesses, would you have
12∑∑∑∑Q∑∑Well, according to this paragraph, what did                     12∑∑disclosed such promises to defense counsel in the
13∑∑your office produce relating to Mr. Crump?                           13∑∑underlying criminal case?
14∑∑∑∑A∑∑We informed the court that we obviously had                     14∑∑∑∑A∑∑Yes.
15∑∑provided any and all statements that we had received at              15∑∑∑∑Q∑∑And would you have done that pursuant to your
16∑∑that point in time.∑If any of them were -- were located              16∑∑ethical obligations under the Kentucky Supreme Court
17∑∑afterwards, we would provide those.                                  17∑∑rules and Brady v. Maryland?
18∑∑∑∑Q∑∑Okay.∑And to the best of your knowledge and                     18∑∑∑∑A∑∑Yes.
19∑∑recollection sitting here today, did your office produce             19∑∑∑∑Q∑∑Looking at page 4, paragraph 8, do you see
20∑∑the recorded statements or police reports relating to                20∑∑where it says "inconsistent statements"?
21∑∑the recorded statements relating to Mr. Crump?                       21∑∑∑∑A∑∑Yes.
22∑∑∑∑A∑∑In regard to Mr. Crump, a recorded statement                    22∑∑∑∑Q∑∑Is it fair to say that, according to this
23∑∑was never identified, found.∑I believe Mr. -- Detective              23∑∑response, that your office disclosed any inconsistent
24∑∑Corner, if I'm not mistaken, was the officer that took               24∑∑statements of witnesses in the underlying criminal
25∑∑Mr. Crump's statement.∑Mr. Corner -- and I -- and I                  25∑∑proceeding that your office was aware of?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 14 2018
                                                                     of 96 - Page ID#:
                                        6702                                       42..45
                                                               Page 42                                                                  Page 44
∑1∑∑∑∑A∑∑Yes.                                                            ∑1∑∑Roark, juvenile records of Amber Simpson, and I believe
∑2∑∑∑∑Q∑∑Show you some -- exhibit that we'll label                       ∑2∑∑that is everything in the request.
∑3∑∑number 10.∑So this is a motion that was filed on behalf              ∑3∑∑∑∑Q∑∑And if a court ordered you to disclose this
∑4∑∑of Jonathan Taylor in the underlying criminal                        ∑4∑∑information, would you have complied with such an order?
∑5∑∑proceeding.∑It's Bates stamped PL24511 through 24540;                ∑5∑∑∑∑A∑∑Yes.
∑6∑∑do you see this, sir?                                                ∑6∑∑∑∑Q∑∑Okay.∑And throughout the criminal prosecution
∑7∑∑∑∑∑∑(EXHIBIT 10 MARKED FOR IDENTIFICATION)                           ∑7∑∑of Amanda Hoskins and Jonathan Taylor, did you and your
∑8∑∑∑∑A∑∑I do.∑Yes.                                                      ∑8∑∑office comply with the ethical obligations under the
∑9∑∑∑∑Q∑∑And from looking at this document, does it                      ∑9∑∑Kentucky Supreme Court rule 3.8 and your obligations
10∑∑purport to be a motion to produce all potentially                    10∑∑under Brady vs. Maryland in tendering exculpatory and/or
11∑∑exculpatory evidence on behalf of Jonathan Taylor?                   11∑∑impeachment evidence to defense counsel for Ms. Hoskins
12∑∑∑∑A∑∑That is the heading of the motion.∑Yes.                         12∑∑and Mr. Taylor?
13∑∑∑∑Q∑∑From looking at this document, when was it                      13∑∑∑∑A∑∑Yes, sir.
14∑∑filed?                                                               14∑∑∑∑Q∑∑Going to show what we'll mark as Exhibit
15∑∑∑∑A∑∑It was file stamped in the clerk's office                       15∑∑number 11; is this another motion filed on behalf of
16∑∑July 2, 2013.                                                        16∑∑Jonathan Taylor and Amanda Hoskins in the underlying
17∑∑∑∑Q∑∑In the upper right-hand corner, do you                          17∑∑criminal case?
18∑∑recognize that handwriting?                                          18∑∑∑∑∑∑∑(EXHIBIT 11 MARKED FOR IDENTIFICATION)
19∑∑∑∑A∑∑I think I do.∑Yes.                                              19∑∑∑∑A∑∑Yes, sir.
20∑∑∑∑Q∑∑Is that your handwriting?                                       20∑∑∑∑Q∑∑And generally, what does this motion request
21∑∑∑∑A∑∑It is not.                                                      21∑∑of your office?
22∑∑∑∑Q∑∑Whose handwriting do you believe that to be?                    22∑∑∑∑A∑∑Give me one second.
23∑∑∑∑A∑∑Terry Beckner's.                                                23∑∑∑∑Q∑∑Sure.
24∑∑∑∑Q∑∑Was that one of the Assistant Commonwealth                      24∑∑∑∑A∑∑And generally, they're just asking for
25∑∑Attorneys assisting you in the criminal prosecution                  25∑∑exculpatory evidence and this is a memorandum in regards

                                                               Page 43                                                                  Page 45
∑1∑∑against Amanda Hoskins and Jonathan Taylor?                          ∑1∑∑to officers.∑But reading this, we'd already had some
∑2∑∑∑∑A∑∑It is.∑Yes.                                                     ∑2∑∑discussions in court regarding the criminal rules and
∑3∑∑∑∑Q∑∑And would you generally agree with me that                      ∑3∑∑the officer's notes not discoverable under 7.24.∑They
∑4∑∑this motion filed on behalf of Mr. Taylor requests                   ∑4∑∑cite that and the reasons why they should be required.
∑5∑∑additional exculpatory information in the underlying                 ∑5∑∑Also, confidential records and I can't -- just from
∑6∑∑criminal proceeding?                                                 ∑6∑∑review real quick, I think there was juvenile records
∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑7∑∑and possibly some mental health records that were issues
∑8∑∑∑∑Q∑∑Well, let me -- I'll withdraw the question.                     ∑8∑∑in this that we also argued about in here.∑Ms.
∑9∑∑What type of information does this motion request of                 ∑9∑∑Simpson's juvenile record is one of the issues they're
10∑∑your office, generally?                                              10∑∑talking about in this.
11∑∑∑∑A∑∑Generally, any deals, rewards, incentives,                      11∑∑∑∑Q∑∑Mr. Steele, is it fair to say that a defense
12∑∑favorable treatment, or agreements not to prosecute any              12∑∑attorney practicing in Knox County would expect that
13∑∑accountable witnesses, time-date stamp photographs,                  13∑∑your office would produce all exculpatory evidence in a
14∑∑recordings of Mr. Crump's statements or information what             14∑∑case in response to a discovery order from the court?
15∑∑happened to the recording, detective's notes from his                15∑∑∑∑∑∑MR. WRIGHT:∑And I'll object to form.
16∑∑interview with Mr. Crump, confirmed contents of certain              16∑∑∑∑Q∑∑You can answer.
17∑∑photographs, explanation of notes, signatures on a                   17∑∑∑∑A∑∑Can you say that again for me?
18∑∑suspects sketch, full reports, recordings, and notes of              18∑∑∑∑Q∑∑All right.∑Is it fair to say that, in 2012, a
19∑∑the polygraph tests administered to Allen Helton and                 19∑∑defense attorney practicing in Knox County would expect
20∑∑Jessie Lawson, all recordings and notes of Jesse                     20∑∑to receive any exculpatory or impeachment evidence
21∑∑Lawson's conversation with police, recordings and notes              21∑∑maintained by your office?
22∑∑from Detective York's conversations, in quotations,                  22∑∑∑∑A∑∑Yes.
23∑∑"every drug dealer in Stinking Creek", all recordings                23∑∑∑∑Q∑∑Are you aware of any instance in which you
24∑∑and notes of Allen Helton's conversations with the                   24∑∑have withheld exculpatory or impeachment evidence from a
25∑∑police, recordings and notes of interviews with Wesley               25∑∑defense in a criminal case?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 15 2018
                                                                     of 96 - Page ID#:
                                        6703                                       46..49
                                                               Page 46                                                                 Page 48
∑1∑∑∑∑A∑∑No.                                                             ∑1∑∑of the files that were maintained by your office in
∑2∑∑∑∑Q∑∑Are you aware of any instance where any                         ∑2∑∑regards to the criminal prosecution against Amanda
∑3∑∑prosecutor you've supervised has withheld any                        ∑3∑∑Hoskins, Jonathan Taylor, and William Lester for the
∑4∑∑exculpatory or impeachment evidence from the defense?                ∑4∑∑murder of Katherine Mills?
∑5∑∑∑∑A∑∑No.                                                             ∑5∑∑∑∑A∑∑To the best of my knowledge, everything we
∑6∑∑∑∑Q∑∑Are you aware of any instance where any                         ∑6∑∑have, you all have.
∑7∑∑prosecutor you have ever worked with -- well, I'm going              ∑7∑∑∑∑Q∑∑Okay.∑Going to hand you what we'll mark as
∑8∑∑to withdraw that question.∑In your own words, can you                ∑8∑∑Exhibit 12.∑In the electronic files that you gave us,
∑9∑∑describe for us your personal practice when it came to               ∑9∑∑Mr. Steele, this was titled "Case Report 12-CR-70" and
10∑∑disclosing evidence to the defense in a felony or                    10∑∑the Bates range is PL25395 through 25516.∑Mr. Steele,
11∑∑capital murder case while you were at the Knox County                11∑∑can you describe what the case report consists of and
12∑∑Commonwealth Attorney's office?                                      12∑∑your findings presented in this case?
13∑∑∑∑A∑∑Our position then and it is today is that we                    13∑∑∑∑∑∑(EXHIBIT 12 MARKED FOR IDENTIFICATION)
14∑∑practice with -- with an open file discovery, in that if             14∑∑∑∑A∑∑Yeah.∑(Coughs.)∑Excuse me.∑Generally, this
15∑∑we have it, they have it, good, bad, or indifferent, to              15∑∑is the case report that was prepared by the officer --
16∑∑the point that the offer's always extended to defense                16∑∑detective in this matter, Jason York.∑It has a front
17∑∑attorneys in preparation for trial in a case we know                 17∑∑sheet on it, which is a cover system that the state
18∑∑going to trial, they can come to my office and review my             18∑∑police use.∑From there, it goes into the actual
19∑∑file.                                                                19∑∑reporting system as far as witnesses and what they've
20∑∑∑∑Q∑∑And aside from reviewing your file, if                          20∑∑done and when they did it.∑Any other officers that were
21∑∑additional documents are made available to your office,              21∑∑involved may include their information in here. I
22∑∑would you take steps to affirmatively supplement the                 22∑∑believe there are some supplementals by other officers
23∑∑discovery that you tendered in a criminal case?                      23∑∑in the -- in the case report.
24∑∑∑∑A∑∑Yes.∑We --                                                      24∑∑∑∑Q∑∑Would you expect the case report maintained by
25∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Go ahead.                            25∑∑your office to include all of the police reports

                                                               Page 47                                                                 Page 49
∑1∑∑∑∑A∑∑Sorry.∑Yes, and we do do supplemental                           ∑1∑∑tendered to you by the law enforcement agency
∑2∑∑discoveries affirmatively..                                          ∑2∑∑investigative team?
∑3∑∑∑∑Q∑∑Let's talk a little bit about the file system                   ∑3∑∑∑∑A∑∑It would.∑Yes.
∑4∑∑in your office; how were the criminal files maintained               ∑4∑∑∑∑Q∑∑Having reviewed the document before you, does
∑5∑∑at the Knox County Commonwealth Attorney's office in                 ∑5∑∑this seem to be an accurate representation of the
∑6∑∑2012?                                                                ∑6∑∑reports that law enforcement officers produced to your
∑7∑∑∑∑A∑∑They are maintained -- since we have two                        ∑7∑∑office relating to the criminal investigation into the
∑8∑∑courts, we keep those in two separate filing systems,                ∑8∑∑death of Katherine Mills?
∑9∑∑one for Laurel County and one for Knox County.∑At that               ∑9∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
10∑∑point in time, they're -- they're filed in numerical                 10∑∑∑∑Q∑∑You can answer.
11∑∑sequence.                                                            11∑∑∑∑A∑∑Well, obviously this is a several pages
12∑∑∑∑Q∑∑And is there a certain area of your office                      12∑∑document.∑It appears to be, but if there's a sheet
13∑∑where those files are kept?                                          13∑∑missing, I wouldn't be able to tell you right off the
14∑∑∑∑A∑∑In 2012, yes, there -- we -- we just recently                   14∑∑top of my head, but it appears to be the -- the police
15∑∑moved, but in 2012, yeah, we had a file room that housed             15∑∑report as -- as I know it to be.
16∑∑some of the older files, but some of the ongoing files               16∑∑∑∑Q∑∑When you reviewed your case files, did you
17∑∑that were continually in court were maintained in the                17∑∑take steps to ensure that those files were complete and
18∑∑secretary's office that is responsible for that county.              18∑∑accurate to the best of your recollection?
19∑∑∑∑Q∑∑All right.∑Do you recall producing documents                    19∑∑∑∑A∑∑In response to your subpoena or just in
20∑∑in this litigation in response to a subpoena?                        20∑∑general?
21∑∑∑∑A∑∑In this litigation, the one we're on today?                     21∑∑∑∑Q∑∑In general.
22∑∑∑∑Q∑∑In this civil case, yes.                                        22∑∑∑∑A∑∑Yes.
23∑∑∑∑A∑∑Civil case.∑Yes, I did.                                         23∑∑∑∑Q∑∑Okay.∑And in response to our subpoena, as
24∑∑∑∑Q∑∑Okay.∑And to the best of your knowledge and                     24∑∑well?
25∑∑recollection, did you produce an electronic copy of all              25∑∑∑∑A∑∑Yes.∑In the initial phase criminal --
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 16 2018
                                                                     of 96 - Page ID#:
                                        6704                                       50..53
                                                               Page 50                                                                  Page 52
∑1∑∑obviously, I would've made -- there are several safety               ∑1∑∑without the supplemental discovery form, and I can't say
∑2∑∑guards and checks to make sure that everything is turned             ∑2∑∑it was done in this case, but we have tendered something
∑3∑∑over to defendants in criminal cases.∑Not that your                  ∑3∑∑in a courtroom because we got it that day.∑An officer
∑4∑∑subpoena wasn't any more important, but there -- the                 ∑4∑∑brought it to us, we'd go ahead and tender it and it's
∑5∑∑multiple reviews of it wasn't done like it would've been             ∑5∑∑put on the record -- "Judge, for the record, we have
∑6∑∑done in a criminal case.                                             ∑6∑∑tendered this to defense counsel today.∑It is
∑7∑∑∑∑Q∑∑Sure.∑To the best of your knowledge and                         ∑7∑∑reciprocal discovery."
∑8∑∑recollection, have all the documents retained by your                ∑8∑∑∑∑Q∑∑Do you have any independent recollection of
∑9∑∑office relating to the criminal investigation into the               ∑9∑∑that happening in this case?
10∑∑death of Katherine Mills been turned over?                           10∑∑∑∑A∑∑I do not.
11∑∑∑∑A∑∑As far as my -- as far as I know, yes.                          11∑∑∑∑Q∑∑Is it fair to say that the receipt is a way to
12∑∑∑∑Q∑∑I'm going to hand you what we'll mark as                        12∑∑keep track of what has been tendered by your office to
13∑∑Exhibit 13.∑In the electronic files, this was titled                 13∑∑the defense in a criminal prosecution?
14∑∑"Discovery Knox 12-CR-070" and the Bates range is                    14∑∑∑∑A∑∑I would say it's the best way for us to keep
15∑∑PL25239 through 25296.∑Mr. Steele, if there was a file               15∑∑up with it.∑Yes.∑Unfortunately, we don't always follow
16∑∑labeled "Discovery" with that case number, what would                16∑∑that.
17∑∑you expect to be maintained in that file?                            17∑∑∑∑Q∑∑And in the -- well, generally, between 2002 --
18∑∑∑∑∑∑(EXHIBIT 13 MARKED FOR IDENTIFICATION)                           18∑∑'12 -- between 2012 and 2017, is it fair to say that the
19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Go ahead.                            19∑∑files maintained in your office for ongoing criminal
20∑∑∑∑A∑∑In this file, the way we do discovery is, for                   20∑∑prosecution was a separate set of files than those
21∑∑our convenience and also for the court, this would've                21∑∑maintained at the law enforcement agencies that
22∑∑been filed in the court's file also.∑The top file --                 22∑∑investigated the case?
23∑∑the top sheet, anyway, the supplemental discovery                    23∑∑∑∑A∑∑Yes.
24∑∑request for a civil discovery and it lays out exactly                24∑∑∑∑Q∑∑Okay.∑And as relates to the criminal
25∑∑what we were -- what we were turning over.                           25∑∑prosecution against Amanda Hoskins and Jonathan Taylor,

                                                               Page 51                                                                  Page 53
∑1∑∑∑∑Q∑∑Is it fair to say that the electronic file                      ∑1∑∑is it fair to say that between 2012 and 2017, your
∑2∑∑labeled "Discovery" which you now hold in your hand as               ∑2∑∑office maintained a separate set of files than that of
∑3∑∑Exhibit 14 would be a set of --                                      ∑3∑∑the law enforcement agencies involved in the criminal
∑4∑∑∑∑A∑∑Exhibit 13.                                                     ∑4∑∑investigation?
∑5∑∑∑∑Q∑∑-- supplemental discovery produced to the                       ∑5∑∑∑∑A∑∑Yes.
∑6∑∑defense counsel in the underlying criminal prosecution?              ∑6∑∑∑∑Q∑∑Is it fair -- well, the case file that is
∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑7∑∑before you is Exhibit 12 with the various police
∑8∑∑∑∑A∑∑Is it Exhibit 13?                                               ∑8∑∑reports; whose responsibility would it have been during
∑9∑∑∑∑Q∑∑13.∑You're right.∑Yes.                                          ∑9∑∑the criminal investigation and prosecution into
10∑∑∑∑A∑∑This would've been turned over to defense                       10∑∑Katherine Mills' death to provide you with whatever law
11∑∑counsel, yes.                                                        11∑∑enforcement reports exist?
12∑∑∑∑Q∑∑Okay.∑And does this group exhibit accurately                    12∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
13∑∑reflect, to the best of your knowledge and recollection,             13∑∑∑∑∑∑MR. WILLIAMS:∑Join.
14∑∑all of the supplemental discovery that your office                   14∑∑∑∑A∑∑It would be -- it would be the individual
15∑∑tendered to the defense during the criminal prosecution              15∑∑officer's responsibility to provide that to me, most
16∑∑against Ms. Hoskins, Mr. Taylor, and Mr. Lester?                     16∑∑times, and a lot of times the lead detective is the one
17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      17∑∑that tracks them down, but I think each officer has a --
18∑∑∑∑A∑∑I honestly don't recall all the supplemental                    18∑∑has an independent responsibility to make sure that if
19∑∑discovery we did in this case.∑I can tell you that if                19∑∑the -- they have a supplement or if they've done
20∑∑it's in my file it was made as discovery to -- to                    20∑∑something in the case that it gets to the proper people.
21∑∑defense counsel.                                                     21∑∑∑∑Q∑∑During your role as a prosecutor in the
22∑∑∑∑Q∑∑Are there situations where you tender evidence                  22∑∑criminal prosecution against Amanda Hoskins, Jonathan
23∑∑to the defense and would not create a supplemental                   23∑∑Taylor, and William Lester, did you expect that the
24∑∑response?                                                            24∑∑police officers investigating the case would provide you
25∑∑∑∑A∑∑There are on limited occasions and it's done                    25∑∑with any documents, notes, recordings, or other evidence
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 17 2018
                                                                     of 96 - Page ID#:
                                        6705                                       54..57
                                                               Page 54                                                                  Page 56
∑1∑∑that they created or obtained during the underlying                  ∑1∑∑∑∑Q∑∑And I want to be completely clear by what I
∑2∑∑criminal investigation?                                              ∑2∑∑mean by "investigation"; I am talking about prosecutors
∑3∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.                          ∑3∑∑leaving the prosecutorial role, going out on the street,
∑4∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                              ∑4∑∑and investigating crimes, okay?
∑5∑∑∑∑Q∑∑You can answer.                                                 ∑5∑∑∑∑A∑∑Okay.
∑6∑∑∑∑A∑∑That is my expectation.∑Yes.                                    ∑6∑∑∑∑Q∑∑During the pendency of the criminal charges
∑7∑∑∑∑Q∑∑And pursuant to your office filing practice,                    ∑7∑∑against plaintiffs from 2012 to 2017, were prosecutors
∑8∑∑would you have maintained possession of whatever reports             ∑8∑∑at the Knox County Commonwealth Attorney's office known
∑9∑∑or evidence was tendered to you by law enforcement                   ∑9∑∑to investigate crimes independently of the police agency
10∑∑officials in the file that was maintained internally at              10∑∑who brought the crimes to the prosecutor's office?
11∑∑the Knox County Commonwealth Attorney's office?                      11∑∑∑∑A∑∑No.
12∑∑∑∑A∑∑I didn't understand your question.∑I didn't                     12∑∑∑∑Q∑∑Did you ever investigate Katherine Mills'
13∑∑hear a question there, I guess.                                      13∑∑homicide independent of the Kentucky State Police, Knox
14∑∑∑∑Q∑∑No.∑Any of the documents or evidence                            14∑∑County Sheriff's Department, or Barbourville Police
15∑∑submitted to your office by law enforcement officials --             15∑∑Department?
16∑∑∑∑A∑∑Uh-huh.                                                         16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑-- in this case, would you have maintained                      17∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
18∑∑those documents and that evidence as part of your file?              18∑∑∑∑∑∑MR. FARAH:∑Objection to the form.
19∑∑∑∑A∑∑Yes.                                                            19∑∑∑∑∑∑MR. WRIGHT:∑Join.
20∑∑∑∑Q∑∑Is it fair to say that anything that might                      20∑∑∑∑∑∑THE WITNESS:∑Sorry.
21∑∑become evidence that was tendered to you by law                      21∑∑BY MR. SLOSAR:
22∑∑enforcement officers would go into the file, with the                22∑∑∑∑Q∑∑Has that, to your knowledge, always been the
23∑∑exception of things that couldn't actually physically                23∑∑practice of the Knox County Commonwealth Attorney's
24∑∑fit inside of it?                                                    24∑∑office to not investigate crimes independently of the
25∑∑∑∑A∑∑That is correct.                                                25∑∑law enforcement agencies?

                                                               Page 55                                                                  Page 57
∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑Once the information or documents were placed                   ∑2∑∑∑∑Q∑∑While you were employed -- you're still
∑3∑∑into your office's file, other than by use of other                  ∑3∑∑employed -- while you have still been employed at the
∑4∑∑prosecutors, is there any reason that you can think of               ∑4∑∑Knox County Commonwealth Attorney's office, have you
∑5∑∑why it would've been removed or destroyed?                           ∑5∑∑ever known Knox County prosecutors to independently
∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑6∑∑investigate crimes?
∑7∑∑∑∑A∑∑While in my office, can I think of any reason?                  ∑7∑∑∑∑A∑∑No.
∑8∑∑No.∑It would not be removed.                                         ∑8∑∑∑∑Q∑∑Did you ever assign any prosecutor to
∑9∑∑∑∑Q∑∑And was there a retention policy for -- was                     ∑9∑∑independently investigate crimes?
10∑∑there any sort of retention policy for files at your                 10∑∑∑∑A∑∑No.
11∑∑office between 2012 and 2017?                                        11∑∑∑∑Q∑∑Is it fair to say that the Knox County
12∑∑∑∑A∑∑There is.                                                       12∑∑Commonwealth Attorney's office relies upon the
13∑∑∑∑Q∑∑What was that policy?                                           13∑∑information that police agencies bring to you about
14∑∑∑∑A∑∑Any active cases, no matter what, would remain                  14∑∑criminal cases?
15∑∑in the office.∑Inactive cases would remain in the                    15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
16∑∑office two, sometimes three years before they would be               16∑∑∑∑∑∑∑MR. Williams:∑Join.
17∑∑sent to the state archives.                                          17∑∑∑∑A∑∑Solely rely, do -- or just rely upon?
18∑∑∑∑Q∑∑In this case, are you aware of any files being                  18∑∑∑∑Q∑∑Well, let me withdraw the question.∑I'll ask
19∑∑removed or destroyed prior to responding to the subpoena             19∑∑it a better way.∑Does the Knox County Commonwealth
20∑∑that was issued?                                                     20∑∑Attorney's office rely upon information brought to your
21∑∑∑∑A∑∑No.                                                             21∑∑office by law enforcement agencies?
22∑∑∑∑Q∑∑All right.∑I want to talk to you generally                      22∑∑∑∑A∑∑Yes.
23∑∑about the investigative activities of Knox County                    23∑∑∑∑Q∑∑Is it fair to say that your office typically
24∑∑prosecutors, okay?                                                   24∑∑relies on information from law enforcement agencies
25∑∑∑∑A∑∑Okay.                                                           25∑∑about criminal cases?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 18 2018
                                                                     of 96 - Page ID#:
                                        6706                                       58..61
                                                               Page 58                                                                  Page 60
∑1∑∑∑∑A∑∑Yes.                                                            ∑1∑∑∑∑Q∑∑The three criminal complaints and arrest
∑2∑∑∑∑Q∑∑Other than -- let me withdraw that.∑Is it                       ∑2∑∑warrants that were issued all on March 14, 2012 against
∑3∑∑fair to say that the Knox County Commonwealth Attorney's             ∑3∑∑Amanda Hoskins, Jonathan Taylor, and William Lester, is
∑4∑∑office relies upon the information provided by law                   ∑4∑∑it your recollection that each of those were initiated
∑5∑∑enforcement agencies to be complete and accurate?                    ∑5∑∑by Detective Jason York of the Kentucky State Police?
∑6∑∑∑∑A∑∑Yes.                                                            ∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.
∑7∑∑∑∑Q∑∑Is it fair to say that the prosecution of                       ∑7∑∑∑∑A∑∑Detective York signed all of the arrest
∑8∑∑Amanda Hoskins was based on evidence brought to your                 ∑8∑∑warrants and presented them to the court.∑Yes.
∑9∑∑office by law enforcement officials?                                 ∑9∑∑∑∑Q∑∑And is it fair to say that your office did not
10∑∑∑∑A∑∑Yes.                                                            10∑∑have any role in filling out the arrest warrant and
11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      11∑∑criminal complaint against Amanda Hoskins and Jonathan
12∑∑∑∑Q∑∑Is it fair to say that the prosecution of                       12∑∑Taylor in March of 2012?
13∑∑William Lester was based upon evidence brought to your               13∑∑∑∑A∑∑That --
14∑∑office by law enforcement officials?                                 14∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.
15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      15∑∑∑∑A∑∑-- that is correct.
16∑∑∑∑A∑∑Yes.                                                            16∑∑∑∑Q∑∑In this case, who made the decision on whether
17∑∑∑∑Q∑∑Is it fair to say that the prosecution of                       17∑∑to charge Mr. Taylor with capital murder?
18∑∑Jonathan Taylor was based on evidence brought to your                18∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.
19∑∑office by law enforcement officials?                                 19∑∑∑∑A∑∑I would've made that decision.
20∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      20∑∑∑∑Q∑∑And was that -- would that have been based
21∑∑∑∑A∑∑Yes.                                                            21∑∑upon the case file presented to you from law enforcement
22∑∑∑∑Q∑∑Is it fair to say that your prosecution as a                    22∑∑agencies?
23∑∑Knox County Commonwealth Attorney regarding the                      23∑∑∑∑A∑∑At --
24∑∑Katherine Mills homicide was based on evidence developed             24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
25∑∑by local law enforcement agencies and not by the Knox                25∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.

                                                               Page 59                                                                  Page 61
∑1∑∑County Commonwealth Attorney's office?                               ∑1∑∑∑∑A∑∑-- at the time I made the -- yes, at the time
∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑2∑∑Imade the filing.
∑3∑∑∑∑∑∑MR. WILLIAMS:∑Objection.                                         ∑3∑∑∑∑Q∑∑And at the time that you made the filing
∑4∑∑∑∑Q∑∑You can answer.                                                 ∑4∑∑charging Jonathan Taylor with capital murder, was it
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑your expectation that the reports and statements
∑6∑∑∑∑Q∑∑Is it fair to say that your prosecution as the                  ∑6∑∑obtained in the case file were truthful and accurate?
∑7∑∑Knox County Commonwealth Attorney regarding the                      ∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.
∑8∑∑Katherine Mills homicide was based on evidence developed             ∑8∑∑∑∑A∑∑Can you rephrase that question for me?
∑9∑∑by the Kentucky State Police, Knox County Sheriff's                  ∑9∑∑∑∑Q∑∑Sure.
10∑∑Department, and Barbourville Police Department, and not              10∑∑∑∑A∑∑Because --
11∑∑by an independent investigation by the Knox County                   11∑∑∑∑Q∑∑So at the time that you charged or proceeded
12∑∑Commonwealth Attorney's office?                                      12∑∑forward with the charges against Jonathan Taylor for
13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      13∑∑capital murder, was it your expectation and
14∑∑∑∑∑∑MR. KELLEY:∑Object to form.                                      14∑∑understanding that the case file presented to you, which
15∑∑∑∑∑∑MR. FARAH:∑Object to form.                                       15∑∑included written statements, audio recorded statements,
16∑∑BY MR. SLOSAR:                                                       16∑∑that the evidence presented to you was true?
17∑∑∑∑Q∑∑You can answer.                                                 17∑∑∑∑A∑∑Yes.
18∑∑∑∑A∑∑I don't know which agencies you would say                       18∑∑∑∑∑∑MR. WRIGHT:∑Object to -- same objection.
19∑∑developed evidence or investigated.∑I will say that                  19∑∑∑∑Q∑∑Aside from -- well, let me ask you this
20∑∑none of it was developed or acquired by my office.                   20∑∑question:∑Is it -- do the arrest warrant and criminal
21∑∑∑∑Q∑∑For instance, the criminal complaint that you                   21∑∑complaints as indicated in Exhibit number 1, does this
22∑∑reviewed earlier today was prepared by Detective York of             22∑∑usually include the factual predicate for the underlying
23∑∑the Kentucky State Police; is that right?                            23∑∑charges?
24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.                          24∑∑∑∑A∑∑I don't know.∑The -- the county attorneys in
25∑∑∑∑A∑∑Yes.                                                            25∑∑both our respective counties handle those.∑I may -- I
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 19 2018
                                                                     of 96 - Page ID#:
                                        6707                                       62..65
                                                               Page 62                                                                  Page 64
∑1∑∑-- I've seen more today than I've probably seen in the               ∑1∑∑such offers of consideration to a witness in a pending
∑2∑∑last year.                                                           ∑2∑∑criminal case?
∑3∑∑∑∑Q∑∑Okay.∑Is it fair to say that in Exhibit                         ∑3∑∑∑∑A∑∑Yes.
∑4∑∑number 1 that the information listed in the criminal                 ∑4∑∑∑∑Q∑∑And same question, but about your office
∑5∑∑complaint is minimal?                                                ∑5∑∑policy, not your personal --
∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑6∑∑∑∑A∑∑Okay.
∑7∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                              ∑7∑∑∑∑Q∑∑-- practice or policy:∑Between 2012 and 2017,
∑8∑∑∑∑A∑∑I can't say that's minimal.∑I don't know what                   ∑8∑∑would it have been the office policy of the Knox County
∑9∑∑is typically included in those.                                      ∑9∑∑Commonwealth Attorney to disclose any promises of
10∑∑∑∑Q∑∑Have you ever seen a criminal complaint that                    10∑∑consideration made to a witness in a pending criminal
11∑∑actually names the witnesses or the exact evidence that              11∑∑case?
12∑∑implicates the person being charged with a crime?                    12∑∑∑∑A∑∑If we would have made such a promise, yes.
13∑∑∑∑A∑∑In state court I cannot say that I have.∑No.                    13∑∑∑∑Q∑∑Sure.∑Can you think of any circumstance where
14∑∑∑∑Q∑∑In another court have you?                                      14∑∑a prosecutor from your office would have made such a
15∑∑∑∑A∑∑Federal court I have seen them, which they go                   15∑∑promise to a witness and not disclose such evidence to a
16∑∑into great detail.                                                   16∑∑defendant in a pending criminal case?
17∑∑∑∑Q∑∑In 2012, would the Knox County Commonwealth                     17∑∑∑∑A∑∑No.
18∑∑Attorney's office have any written or unwritten policy               18∑∑∑∑Q∑∑To your knowledge, has the Knox County
19∑∑about the promises -- promising incentives to witnesses              19∑∑Commonwealth Attorney's office ever paid money to any
20∑∑who might testify in a criminal case?                                20∑∑witness to testify in a criminal case?
21∑∑∑∑A∑∑Could you say that again; in the Commonwealth                   21∑∑∑∑A∑∑Personally, no.∑Obviously there are
22∑∑Attorney's office?                                                   22∑∑reimbursements that -- that our office is required to
23∑∑∑∑Q∑∑Yeah.∑So in 2012, did the Knox County                           23∑∑assist.∑I mean, I'm just making sure we're clear.
24∑∑Commonwealth Attorney's office have any policies, be it              24∑∑∑∑Q∑∑For, like, expenses or subpoenas --
25∑∑written or unwritten, about promising incentives to                  25∑∑∑∑A∑∑Expenses and travel.∑We -- we will -- we

                                                               Page 63                                                                  Page 65
∑1∑∑witnesses who might testify in a criminal case?                      ∑1∑∑assist in those and prepare orders, so just for
∑2∑∑∑∑A∑∑Our office, yes.∑We don't make promises to                      ∑2∑∑clarification, we have not made any personal
∑3∑∑anybody, any witnesses, in my office.∑No.                            ∑3∑∑expenditures from my office or personally to any
∑4∑∑∑∑Q∑∑So -- and by "promises," I just want to make                    ∑4∑∑witness.∑No.
∑5∑∑sure we're talking about the same thing here.                        ∑5∑∑∑∑Q∑∑Yeah.∑The example that I'll give you is, you
∑6∑∑∑∑A∑∑Okay.                                                           ∑6∑∑know, we have got a case somewhere where a witness was
∑7∑∑∑∑Q∑∑If your office was to -- have you ever reached                  ∑7∑∑promised a monetary, you know -- a sum of money, a lump
∑8∑∑an agreement with an individual to plead guilty to a                 ∑8∑∑of money in exchange for testifying; are you --
∑9∑∑crime in exchange for testimony against another                      ∑9∑∑∑∑A∑∑No.
10∑∑individual?                                                          10∑∑∑∑Q∑∑-- aware of that ever happening in your
11∑∑∑∑A∑∑Yes.                                                            11∑∑office?
12∑∑∑∑Q∑∑Okay.∑In an instance like that, does your                       12∑∑∑∑A∑∑No.
13∑∑office have any policy requiring the disclosure of the               13∑∑∑∑Q∑∑Okay.∑Are you aware of, in this case, any
14∑∑consideration promise to the individual who pled guilty              14∑∑Knox County Commonwealth Attorney making a promise of
15∑∑in exchange for testifying?                                          15∑∑consideration to a witness in exchange for a statement
16∑∑∑∑A∑∑Sure.∑Those are included in the                                 16∑∑against Ms. Hoskins, Mr. Taylor, or Mr. Lester?
17∑∑Commonwealth's offers on pleas of guilty, then there's a             17∑∑∑∑A∑∑I made an offer to Mr. Lester through his
18∑∑motion or a guilty plea, then there's a judgment or an               18∑∑attorney, Mr. Hoskins, in regards to a statement in
19∑∑order.∑All it is in the public record, but even in                   19∑∑contemplation of a plea agreement.
20∑∑those type cases, we will make sure the defense                      20∑∑∑∑Q∑∑And what was your offer, as best you can
21∑∑attorney, who's probably sitting right there and watches             21∑∑recall, to Mr. Lester?
22∑∑the plea, is aware and has a copy of -- of the                       22∑∑∑∑A∑∑I cannot recall.∑I -- I'm -- I can tell you
23∑∑Commonwealth's offer.                                                23∑∑one reason I don't recall.∑It was a very short, quick
24∑∑∑∑Q∑∑So between 2012 and 2017, would it have been                    24∑∑conversation because Mr. Hoskins said he's not -- best
25∑∑your practice -- your personal practice to disclose any              25∑∑of my knowledge, wasn't going to entertain any type of
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 20 2018
                                                                     of 96 - Page ID#:
                                        6708                                       66..69
                                                               Page 66                                                                  Page 68
∑1∑∑felony plea, so it wasn't -- we didn't get much farther              ∑1∑∑outside of law enforcement presence.
∑2∑∑than that.                                                           ∑2∑∑∑∑Q∑∑Did you talk to Joe King at the county jail?
∑3∑∑∑∑Q∑∑Okay.∑In terms of non-defendants, but                           ∑3∑∑∑∑A∑∑I did.∑We were in a parking lot at the Laurel
∑4∑∑witnesses, do you have any recollection of promising                 ∑4∑∑County Detention Center.
∑5∑∑consideration to any witness involved in the criminal                ∑5∑∑∑∑Q∑∑How did you discover that Mr. King was at the
∑6∑∑investigation or prosecution of Ms. Hoskins and Mr.                  ∑6∑∑Laurel County Detention Center?
∑7∑∑Taylor?                                                              ∑7∑∑∑∑A∑∑Obviously, he'd given a statement that was
∑8∑∑∑∑A∑∑No.                                                             ∑8∑∑included in the case file regarding Mr. Lester and
∑9∑∑∑∑Q∑∑Have yourself or any other prosecutor, to your                  ∑9∑∑Amanda.∑We were trying to get in touch with him,
10∑∑knowledge, made any promises to assist a witness with                10∑∑couldn't find him.∑Well, one of the problems is he had
11∑∑bond conditions in exchange for a statement or testimony             11∑∑an address in Tennessee.∑We knew he frequented Bell
12∑∑in the underlying criminal investigation and prosecution             12∑∑County and Pineville, but nobody'd seen him in a while.
13∑∑of Amanda Hoskins and Jonathan Taylor?                               13∑∑Come to find he was on federal parole, I believe it was
14∑∑∑∑A∑∑Has -- have myself or my office made --                         14∑∑-- probation or parole, and the -- their federal
15∑∑∑∑Q∑∑Yes.                                                            15∑∑probation and parole officer helped us come make contact
16∑∑∑∑A∑∑No.                                                             16∑∑with him.∑Help -- my first recollection of talking to
17∑∑∑∑Q∑∑Do you recall when you were first brought the                   17∑∑Mr. King was on the telephone and I just told him who I
18∑∑criminal prosecution file relating to Amanda Hoskins and             18∑∑was and I wanted to talk to him and to get some things
19∑∑Jonathan Taylor?                                                     19∑∑straightened out and ironed out.∑And then he told me
20∑∑∑∑A∑∑I do not, as far as the day.∑No, I do not.                      20∑∑that he was coming to visit, I believe, a family member
21∑∑∑∑Q∑∑Do you recall what year you got involved in                     21∑∑-- his dad, if I'm not mistaken, who was in the Laurel
22∑∑the prosecution?                                                     22∑∑County Detention Center that Sunday, so I -- I -- I was
23∑∑∑∑A∑∑It would've been in 2012.                                       23∑∑there on Sunday afternoon to meet him.
24∑∑∑∑Q∑∑At the time that you first became involved in                   24∑∑∑∑Q∑∑When you said, "We were having trouble getting
25∑∑the criminal prosecution against Amanda Hoskins and                  25∑∑ahold of him," who's the "we" that you're referring to?

                                                               Page 67                                                                  Page 69
∑1∑∑Jonathan Taylor, did you expect that law enforcement                 ∑1∑∑∑∑A∑∑That would've been myself, law enforcement
∑2∑∑officers would provide your office with any statements               ∑2∑∑officers who had to subpoena.∑Typically, law -- the
∑3∑∑or evidence obtained from witnesses in the underlying                ∑3∑∑Knox County Sheriff's Department in this case would be
∑4∑∑criminal investigation?                                              ∑4∑∑given the subpoenas to issue.∑They couldn't -- they
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑were having a hard time locating him.∑Bell County
∑6∑∑∑∑Q∑∑Did you independently investigate the                           ∑6∑∑wasn't of any assistance, in my recollection, because he
∑7∑∑Katherine Mills homicide independent of what the law                 ∑7∑∑had a -- I think a Bell County address at one point in
∑8∑∑enforcement agencies provided to you?                                ∑8∑∑time.∑Nobody could -- could find him and -- and locate
∑9∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑9∑∑him, so our next step would be to call the Kentucky
10∑∑∑∑∑∑MR. WILLIAMS:∑Object to form.                                    10∑∑State Police to see if they could assist us in locating
11∑∑∑∑Q∑∑You can answer.                                                 11∑∑him, and I'm not sure how we found out he was on federal
12∑∑∑∑A∑∑Can you rephrase the question for me?                           12∑∑probation and parole.
13∑∑∑∑Q∑∑Sure.∑Between 2012 and 2017, did you                            13∑∑∑∑Q∑∑Was Detective York one of the officers
14∑∑independently investigate the Katherine Mills homicide               14∑∑assisting in the finding of Joe King?
15∑∑independent of law enforcement agencies?                             15∑∑∑∑A∑∑I honestly can't speak to that.∑I don't know.
16∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      16∑∑∑∑Q∑∑How long did your conversation with Mr. King
17∑∑∑∑A∑∑I know this -- not trying to be petty, but                      17∑∑last at the Laurel County Detention Center?
18∑∑what -- when you're saying "investigate" can you -- can              18∑∑∑∑A∑∑I don't recall.∑I really don't.
19∑∑you tell me what you mean by "investigate"?                          19∑∑∑∑Q∑∑Fair to say, it's been a long time?
20∑∑∑∑Q∑∑Sure.∑Did you go talk to witnesses without                      20∑∑∑∑A∑∑It has been a long time.∑Yes.
21∑∑police officers present?                                             21∑∑∑∑Q∑∑Do you recall the statements that you made to
22∑∑∑∑A∑∑Yes.                                                            22∑∑Mr. King during that conversation?
23∑∑∑∑Q∑∑What witnesses did you speak with without law                   23∑∑∑∑A∑∑I do remember the general context of our
24∑∑enforcement officers present?                                        24∑∑conversation.∑I mean, I can remember the -- it was a
25∑∑∑∑A∑∑I specifically remember talking to Joe King                     25∑∑nice day.∑It was sunny.∑It wasn't like we were running
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 21 2018
                                                                     of 96 - Page ID#:
                                        6709                                       70..73
                                                               Page 70                                                                  Page 72
∑1∑∑trying to race to get out.∑We actually stood in the                  ∑1∑∑him to be there.∑Many times witnesses, when they don't
∑2∑∑parking lot and, you know, had a pleasant conversation               ∑2∑∑want to testify until they get there and they're like,
∑3∑∑and -- and the fact that, you know, he wasn't upset and              ∑3∑∑"Man, just -- fine.∑I'll -- I'll -- I'll testify just
∑4∑∑-- or short with me and he answered all my questions. I              ∑4∑∑to get this thing over with."∑So I did have him
∑5∑∑-- I served him a subpoena that day because of we had a              ∑5∑∑subpoenaed to be there at trial.
∑6∑∑trial date coming up, so I made sure he was served.∑The              ∑6∑∑∑∑Q∑∑Did you ever talk to Joe King again after that
∑7∑∑context of the conversation was I went through his                   ∑7∑∑day?
∑8∑∑statement with him and at the end of his -- end of his               ∑8∑∑∑∑A∑∑If I -- if I -- I don't have any recollection
∑9∑∑statement, he basically just said he -- he just didn't               ∑9∑∑of speaking to him again.∑I -- I may have, but I don't
10∑∑remember any of that.∑Of course, I'm sure I asked him a              10∑∑-- I just don't remember.
11∑∑couple different ways and he -- "Man, I just -- I don't              11∑∑∑∑Q∑∑Showing you what we'll mark as Exhibit 14, the
12∑∑remember any of that."∑And it wasn't that he didn't                  12∑∑motion to dismiss that you filed against Amanda Hoskins,
13∑∑remember the -- the conversation with York.∑He was just              13∑∑July 29, 2016; do you recognize the document, sir?
14∑∑saying he didn't remember anything in the conversations              14∑∑∑∑∑∑(EXHIBIT 14 MARKED FOR IDENTIFICATION)
15∑∑with Amanda and William up there.                                    15∑∑∑∑A∑∑I do.
16∑∑∑∑Q∑∑So is that fair to say that Mr. King told you                   16∑∑∑∑Q∑∑What is this document?
17∑∑that the statement that was attributed to him in the                 17∑∑∑∑A∑∑This is the Commonwealth's motion to dismiss
18∑∑police report, that that wasn't truthful?                            18∑∑in regards to Amanda Hoskins and William Lester that was
19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      19∑∑filed by myself.
20∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                              20∑∑∑∑Q∑∑Did you draft this document?
21∑∑∑∑A∑∑He never told me it wasn't truthful.                            21∑∑∑∑A∑∑I did.
22∑∑∑∑Q∑∑Well, let me ask you a different way.∑You're                    22∑∑∑∑Q∑∑Looking on the second page, paragraph 5.
23∑∑saying Joe -- Mr. King represented to you that he didn't             23∑∑∑∑A∑∑Uh-huh.∑Yes, sir.
24∑∑recall any of the stuff listed in Detective York's                   24∑∑∑∑Q∑∑Is it fair to say that the first three to four
25∑∑report, actually included, right?                                    25∑∑sentences of that paragraph are basically a summary of

                                                               Page 71                                                                  Page 73
∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑1∑∑the case report that was provided to you from Detective
∑2∑∑∑∑∑∑MR. WILLIAMS:∑∑Join.                                             ∑2∑∑York?
∑3∑∑∑∑A∑∑He didn't remember anything, the -- the --                      ∑3∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑4∑∑talking to Detective York or talking about this or                   ∑4∑∑∑∑Q∑∑All right.∑Sir, can you also take that
∑5∑∑anything.∑He didn't remember anything at the Pineville               ∑5∑∑Exhibit 12.∑I'm going to point you to page number at
∑6∑∑Walgreens, I believe, was where his conversation with                ∑6∑∑the bottom, 25418.
∑7∑∑Amanda and William took place.∑He just said he didn't                ∑7∑∑∑∑A∑∑25418?
∑8∑∑remember anything, and that's -- he just -- every time I             ∑8∑∑∑∑Q∑∑Yeah.
∑9∑∑remember asking him a question, it was, "I don't                     ∑9∑∑∑∑A∑∑Okay.
10∑∑remember.∑I don't remember."                                         10∑∑∑∑Q∑∑Okay.∑All right.∑Is this a police report
11∑∑∑∑Q∑∑Did he tell you that he was going to testify                    11∑∑that was provided to you during the criminal prosecution
12∑∑to that effect at trial?                                             12∑∑against Amanda Hoskins and Jonathan Taylor?
13∑∑∑∑A∑∑He told me he just couldn't remember is what                    13∑∑∑∑A∑∑Yes.
14∑∑he'd tell -- tell the jury.                                          14∑∑∑∑Q∑∑And sitting here today, is this the only
15∑∑∑∑Q∑∑How come you wanted to subpoena him for a                       15∑∑report that you're aware of that exists relating to any
16∑∑trial still?                                                         16∑∑statements from Joe King in the criminal prosecution
17∑∑∑∑A∑∑I served him a subpoena because at that point                   17∑∑relating to the death of Katherine Mills?
18∑∑in time I needed to -- time to digest it and look at Mr.             18∑∑∑∑A∑∑Yes.
19∑∑King's statement again, see if there was any independent             19∑∑∑∑Q∑∑Okay.∑Now, having looked at Exhibit 12, this
20∑∑verification that I could use in regards to this                     20∑∑case report, --
21∑∑statement that -- one of these I do remember was that                21∑∑∑∑A∑∑Uh-huh.
22∑∑Amanda's statement kind of verified what he said about               22∑∑∑∑Q∑∑-- is it fair to say that the first three
23∑∑this Walgreens meeting in -- I'm going to say Walgreens              23∑∑sentences of paragraph 5 of the motion to dismiss is a
24∑∑Pineville.∑They met in Pineville somewhere.∑So I -- I                24∑∑summary of the narrative that was drafted by Detective
25∑∑did -- I'd already served him a subpoena.∑I just wanted              25∑∑York on June 27, 2011?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 22 2018
                                                                     of 96 - Page ID#:
                                        6710                                       74..77
                                                               Page 74                                                                  Page 76
∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑1∑∑Commonwealth Attorney's office, you only prosecuted
∑2∑∑∑∑Q∑∑I'm sorry?                                                      ∑2∑∑criminal cases where probable cause was present?
∑3∑∑∑∑∑∑MR. WRIGHT:∑I said, "Object to form."                            ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑A∑∑It -- it -- it appears that the first -- I'm                    ∑4∑∑∑∑Q∑∑If at any time during the prosecution of a
∑5∑∑trying to count -- the first three sentences are, in a               ∑5∑∑criminal case you learned facts which negated probable
∑6∑∑very concise statement, a brief summary of Mr. King's                ∑6∑∑cause, would you have taken steps to immediately stop
∑7∑∑statement to law enforcement.∑Yes.                                   ∑7∑∑the prosecution?
∑8∑∑∑∑Q∑∑Were you with Detective York on June 24, 2011                   ∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑9∑∑when he originally interviewed Joe King and subsequently             ∑9∑∑∑∑A∑∑Yes.
10∑∑created this report?                                                 10∑∑∑∑Q∑∑Could you have reviewed the criminal complaint
11∑∑∑∑A∑∑No, I was not.                                                  11∑∑at some point during your prosecution of Ms. Hoskins and
12∑∑∑∑Q∑∑Okay.∑Looking at the fourth sentence, do you                    12∑∑Mr. Taylor?
13∑∑see where it says, "Joe King has since changed his story             13∑∑∑∑A∑∑No.
14∑∑in that he never heard anyone talking about robbing an               14∑∑∑∑Q∑∑We saw earlier today that there wasn't really
15∑∑elderly lady and that he did not see or know of Amanda               15∑∑any information contained in the criminal complaint to
16∑∑spending money"?                                                     16∑∑review; is that right?
17∑∑∑∑A∑∑I do.                                                           17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
18∑∑∑∑Q∑∑Is that information that you learned from Joe                   18∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
19∑∑King?                                                                19∑∑∑∑A∑∑Again, I -- I don't deal with those.
20∑∑∑∑A∑∑It is.                                                          20∑∑Obviously, that's an issue for the court to decide.
21∑∑∑∑Q∑∑Is that information that he personally told                     21∑∑There must have been enough information for the judge to
22∑∑you?                                                                 22∑∑sign it for an arrest warrant, but...
23∑∑∑∑A∑∑It was.                                                         23∑∑∑∑Q∑∑Did you rely upon evidence generated by law
24∑∑∑∑Q∑∑Is that information that he told you when you                   24∑∑enforcement officers and testimony from those officers
25∑∑met with him at the Laurel County Detention Center?                  25∑∑to the Grand Jury to begin your prosecution against

                                                               Page 75                                                                  Page 77
∑1∑∑∑∑A∑∑It is.                                                          ∑1∑∑Amanda Hoskins and Jonathan Taylor in the death of
∑2∑∑∑∑Q∑∑Is it fair to say that in your summary of the                   ∑2∑∑Katherine Mills?
∑3∑∑conversation you had with Joe King that's contained in               ∑3∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑4∑∑this motion to dismiss, that it does not say anywhere in             ∑4∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
∑5∑∑here that Joe King forgot or doesn't remember?                       ∑5∑∑∑∑Q∑∑You can answer.
∑6∑∑∑∑A∑∑It does not.                                                    ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑Q∑∑Okay.∑And in fact, your -- the summary in --                    ∑7∑∑∑∑Q∑∑Aside from Joe King, do you recall meeting
∑8∑∑contained in your motion to dismiss says that Joe King               ∑8∑∑with any other witnesses during the criminal prosecution
∑9∑∑affirmatively denied to you the statements contained in              ∑9∑∑against Ms. Hoskins and Mr. Taylor?
10∑∑this paragraph; is that right?                                       10∑∑∑∑A∑∑Yes.
11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      11∑∑∑∑Q∑∑Who else?
12∑∑∑∑A∑∑I think -- I think the sentence speaks for                      12∑∑∑∑A∑∑Christy Branson.∑Well, I would've spoke to
13∑∑itself and that it -- he's changed his story.∑I don't                13∑∑her without law enforcement.
14∑∑-- I -- I think it speaks for itself, yes.                           14∑∑∑∑Q∑∑Can you give an estimate of when,
15∑∑∑∑Q∑∑All right.∑Let's go back to some questions.                     15∑∑approximately, you met with Joe King?
16∑∑∑∑A∑∑Thank you.                                                      16∑∑∑∑A∑∑No, but I -- I can't as I sit here today, but
17∑∑∑∑Q∑∑Would it be fair to say that with respect to                    17∑∑if you look through the court records, the first time he
18∑∑Amanda Hoskins and Jonathan Taylor, you relied on                    18∑∑would've been subpoenaed would've been by me and he
19∑∑information that law enforcement officers brought to you             19∑∑would've -- he would've been -- it would've been before
20∑∑to prosecute the case?                                               20∑∑that subpoena was issued.∑That would be the best I can
21∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.                                  21∑∑provide.∑I really don't know.
22∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                              22∑∑∑∑Q∑∑As best you can recall, when did you meet with
23∑∑∑∑A∑∑Yes.                                                            23∑∑Ms. Branson?
24∑∑∑∑Q∑∑And would it be fair to say that during the                     24∑∑∑∑A∑∑I -- honestly, I -- this -- this case seemed
25∑∑time you were a prosecutor at the Knox County                        25∑∑like drug on forever, and it would've been before a --
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 23 2018
                                                                     of 96 - Page ID#:
                                        6711                                       78..81
                                                               Page 78                                                                  Page 80
∑1∑∑if I'm not mistaken, she was in court for something and              ∑1∑∑∑∑A∑∑No.
∑2∑∑I-- I spoke to her in a witness room in the back of the              ∑2∑∑∑∑Q∑∑With Daniel Wilson and Robert Beach, did you
∑3∑∑Knox County Courthouse, but it'd been after I'd been                 ∑3∑∑speak with them over the phone or in person?
∑4∑∑notified that she had had a vehicle accident, I believe,             ∑4∑∑∑∑A∑∑Been over the phone.
∑5∑∑or some type of head trauma and was claiming she didn't              ∑5∑∑∑∑Q∑∑Do you recall, sitting here today, when you
∑6∑∑remember anything, and -- and I was -- I remember                    ∑6∑∑spoke to Daniel Wilson over the phone?
∑7∑∑speaking to her attorney first to -- to her civil                    ∑7∑∑∑∑A∑∑Daniel Wilson, if I'm not mistaken, was being
∑8∑∑attorney at the time and verified because it'd been --               ∑8∑∑held in Campbell County, Kentucky, northern Kentucky,
∑9∑∑she'd had a lawsuit and Sam Castle was -- I had talked               ∑9∑∑somewhere in there.∑Campbell -- Campbell or Kenton, but
10∑∑to Sam Castle -- Sam Castle, who did confirm with me she             10∑∑he was -- he would've been the last person I spoke to
11∑∑had been in a wreck.∑So then I went to speak to her                  11∑∑right before I filed my motion to dismiss the...
12∑∑just to see what her competency level would be or what               12∑∑∑∑Q∑∑So would that have been close in time to
13∑∑she'd be willing -- what she could remember.                         13∑∑the --
14∑∑∑∑Q∑∑When you spoke to Ms. Branson, what do you                      14∑∑∑∑A∑∑It --
15∑∑recall her saying?                                                   15∑∑∑∑Q∑∑--∑moment when you filed the motion to
16∑∑∑∑A∑∑I remember her just being real fidgety and                      16∑∑dismiss in June of 2016 for Mr. Taylor and in July of
17∑∑talking a -- a mile a minute, but in essence is that she             17∑∑2016 for Ms. Hoskins?
18∑∑-- you know, she just can't remember anything.∑She'd                 18∑∑∑∑A∑∑It would've been before the June --
19∑∑been in a -- can't -- I can't remember if it was a car               19∑∑∑∑Q∑∑Sure.
20∑∑wreck or motorcycle wreck or something, but she'd had                20∑∑∑∑A∑∑You kind of threw me -- I --
21∑∑head injury and she just couldn't remember anything.                 21∑∑∑∑Q∑∑Yeah.
22∑∑∑∑Q∑∑Did Ms. Branson tell you in that conversation                   22∑∑∑∑A∑∑-- I don't -- did I file them on the same day?
23∑∑that she didn't recall Ms. Hoskins making any statements             23∑∑Ihonestly don't remember.
24∑∑to her in the county jail?                                           24∑∑∑∑Q∑∑No.∑So they were filed apart.∑Let me
25∑∑∑∑A∑∑Yeah.∑Yes, she said she didn't recall                           25∑∑withdraw the question.∑I'll ask it a better way.

                                                               Page 79                                                                  Page 81
∑1∑∑anything.∑I mean, she didn't recall anything during                  ∑1∑∑∑∑A∑∑Okay.
∑2∑∑that period of time.                                                 ∑2∑∑∑∑Q∑∑Would you have spoken to Daniel Wilson close
∑3∑∑∑∑Q∑∑Well, did you ask her -- did you ask Ms.                        ∑3∑∑in time to the first motion to dismiss you filed in June
∑4∑∑Branson in that conversation if Amanda Hoskins made any              ∑4∑∑of 2016?
∑5∑∑statements to her while they were incarcerated together?             ∑5∑∑∑∑A∑∑Yes.∑It would've been in -- I would put it a
∑6∑∑∑∑A∑∑I don't specifically remember that question. I                  ∑6∑∑couple to a few days at the most.
∑7∑∑do remember the general framework of the question was                ∑7∑∑∑∑Q∑∑And in the conversation that you had with
∑8∑∑her remember to give me a statement to law enforcement,              ∑8∑∑Daniel Smith, what do you recall him telling you?
∑9∑∑her remember the contents of that statement, and her                 ∑9∑∑∑∑∑∑MR. WILLIAMS:∑Daniel Wilson.
10∑∑remembering anything regarding the murder of Katherine               10∑∑∑∑Q∑∑I'm sorry.∑Let me withdraw the question.
11∑∑Mills, and she just repeat -- kept saying, "I can't                  11∑∑You're right.∑In the conversation -- it'll be a rare
12∑∑remember anything.∑I don't remember any of that."                    12∑∑thing where we're on the same page.∑In the conversation
13∑∑∑∑Q∑∑I'm going to -- aside from Christy Branson and                  13∑∑that you had with Daniel Wilson close in time to June of
14∑∑Joe King, did you meet with any other witnesses during               14∑∑2016, what do you recall Mr. Wilson telling you?
15∑∑the criminal prosecution of --                                       15∑∑∑∑A∑∑I'm -- I'm going to look at my motion to --
16∑∑∑∑A∑∑Personally meet with, no.∑I did have                            16∑∑motion to dismiss --
17∑∑conversations with Daniel Wilson and Robert Beach.∑I'm               17∑∑∑∑Q∑∑Sure.
18∑∑trying to think if there was somebody else.∑I can't                  18∑∑∑∑A∑∑-- which is -- think we've marked as Exhibit
19∑∑remember if I talked to Mr. Crump or not.∑I want to                  19∑∑number 14, and under paragraph number 1, I actually put
20∑∑think I did have a phone conversation with Mr. Crump at              20∑∑on there the date that I spoke to him, on June 23, 2016
21∑∑some point in time.                                                  21∑∑in preparation for trial, and I state what he -- and I
22∑∑∑∑Q∑∑Do you remember the contents of that                            22∑∑contacted him at the Campbell County jail and it -- Mr.
23∑∑conversation?                                                        23∑∑Wilson had changed his story.∑He did not remember Mr.
24∑∑∑∑A∑∑Knew that he was not coming back to testify.                    24∑∑Taylor making any statements about the death of an
25∑∑∑∑Q∑∑Anything subsequently about the case?                           25∑∑elderly lady where he mentioned his cousin, Amanda
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 24 2018
                                                                     of 96 - Page ID#:
                                        6712                                       82..85
                                                               Page 82                                                                  Page 84
∑1∑∑Hoskins, in a robbery.∑I asked about his previous                    ∑1∑∑like, scheduling when he was in court and didn't have to
∑2∑∑statements and he restated that he didn't know anything              ∑2∑∑be there because of transporters had already been in.
∑3∑∑about those statements, did not remember making them.                ∑3∑∑∑∑Q∑∑Do you have any independent recollection of
∑4∑∑∑∑Q∑∑Do you recall anything independently about the                  ∑4∑∑ever meeting with Robert Beach in person?
∑5∑∑conversation you had with him, other than what's written             ∑5∑∑∑∑A∑∑Yes.
∑6∑∑in your motion?                                                      ∑6∑∑∑∑Q∑∑When -- what do you recall about meeting with
∑7∑∑∑∑A∑∑No.∑I mean, obviously I read that in about                      ∑7∑∑Mr. Beach in person?
∑8∑∑ten seconds, but it was -- we were on the phone for a                ∑8∑∑∑∑A∑∑Myself, Detective York, and I believe he was a
∑9∑∑few minutes, but it was a -- and he just didn't remember             ∑9∑∑detective at the time -- Brian Johnson, left here,
10∑∑anything about his conversation with the officer in this             10∑∑London.∑I want to say they picked me up in the London
11∑∑case.                                                                11∑∑office and we drove to the Indiana penitentiary or
12∑∑∑∑Q∑∑Did you ask Daniel Wilson about any of his                      12∑∑prison system he's being housed in.∑Came in and they
13∑∑interactions with Detective York?                                    13∑∑had -- I can't remember if somebody called ahead and
14∑∑∑∑A∑∑I did ask him about his previous statement to                   14∑∑told them we were coming, but they gave us an area to
15∑∑Detective York, and I believe it's reflected in here                 15∑∑which we could speak to Mr. Beach about any information
16∑∑that he did not remember making any of it.∑Other than                16∑∑we had in regards to this case.
17∑∑that, no, I don't remember him making any other                      17∑∑∑∑Q∑∑And how long were you all in that prison with
18∑∑statements.                                                          18∑∑Mr. Beach?
19∑∑∑∑Q∑∑And Robert Beach -- what do you recall about                    19∑∑∑∑A∑∑I -- I wouldn't guess no more than -- and
20∑∑your interaction with Mr. Beach?                                     20∑∑again, I'm -- I'm guessing, but the prison record would
21∑∑∑∑A∑∑In general, or just my independent talking to                   21∑∑show when we checked in and when we checked out, but I
22∑∑him -- talking on the phone?                                         22∑∑would -- I -- I can't imagine it's more than 30, 45
23∑∑∑∑Q∑∑Your independent.                                               23∑∑minutes.
24∑∑∑∑A∑∑Independently on the phone, again, it was just                  24∑∑∑∑Q∑∑How big was the room?
25∑∑much like Mr. Wilson.∑He was an inmate in Indiana.                   25∑∑∑∑A∑∑Maybe 15 by 15.∑It was a -- it was an office

                                                               Page 83                                                                  Page 85
∑1∑∑There was a -- there is an out-of-state process we had               ∑1∑∑area.∑There was an office desk in there and -- and
∑2∑∑to go through to get him before the court.∑If I'm not                ∑2∑∑chairs to sit around the office desk.
∑3∑∑mistaken, we were calling to verify that he was still in             ∑3∑∑∑∑Q∑∑Was Mr. Beach handcuffed?
∑4∑∑the same prison or trying to figure out where he was at.             ∑4∑∑∑∑A∑∑I don't recall.
∑5∑∑He had been transported a couple times already, if I'm               ∑5∑∑∑∑Q∑∑Did Detective Johnson or Detective York have a
∑6∑∑not mistaken, to court.∑I was -- I don't remember                    ∑6∑∑recorder with them during the interview?
∑7∑∑making him -- talking to him at all in court.∑If I did,              ∑7∑∑∑∑A∑∑Yeah, somebody did, because it was recorded,
∑8∑∑it would just be to say, "Sorry.∑It's been continued                 ∑8∑∑but I don't -- I'm not sure who -- who brought that.
∑9∑∑again.∑We'll bring you back the next time."∑Nothing of               ∑9∑∑∑∑Q∑∑Is it your -- do you have any recollection of
10∑∑any substance.∑The phone conversation I remember having              10∑∑whether the entire meeting was recorded or whether it
11∑∑with him was telling him that I think we were finally                11∑∑was just a statement that was recorded to him -- from
12∑∑going to get this thing over with and that I hoped this              12∑∑him at the end of the meeting?
13∑∑would be the last time we have to transport him and                  13∑∑∑∑A∑∑It was just a statement that recorded.∑The
14∑∑bring him back and forth, because it was a -- a rather               14∑∑entire meeting was not recorded.
15∑∑lengthy drive and at that -- that point in time I                    15∑∑∑∑Q∑∑Do you recall ever leaving the room at any
16∑∑believe is when he told me.                                          16∑∑point during the meeting with Mr. Beach?
17∑∑∑∑Q∑∑It's paragraph 2.                                               17∑∑∑∑A∑∑No, I did not.∑I -- I did not leave the room.
18∑∑∑∑A∑∑Yeah, paragraph 2.∑I go into what he -- what                    18∑∑Iwas in the room the entire time, best of my relection
19∑∑he tells me at that point in time.                                   19∑∑-- best of my recollection.
20∑∑∑∑Q∑∑Aside from the phone conversation you had with                  20∑∑∑∑Q∑∑Who took the lead in questioning Mr. Beach?
21∑∑Robert Beach in June of 2016, do you have any                        21∑∑∑∑A∑∑I don't know that I would say "lead" in
22∑∑recollection of any other conversations that you had                 22∑∑regards to -- I don't know if I'd call it a lead. I
23∑∑with him?                                                            23∑∑think me and -- me and Detective York just talked to
24∑∑∑∑A∑∑Again, I -- I don't have any recollection of                    24∑∑him.∑It was a -- just same as you'd throw three people
25∑∑anything of substance to the case, other than just,                  25∑∑in a room.∑We were just having a conversation to begin
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 25 2018
                                                                     of 96 - Page ID#:
                                        6713                                       86..89
                                                               Page 86                                                                  Page 88
∑1∑∑with.∑I don't remember Detective Johnson ever -- of                  ∑1∑∑∑∑Q∑∑Sure.∑Just give me a minute.∑Did you make
∑2∑∑course, he didn't know anything about the case other                 ∑2∑∑any promises to witnesses in the underlying criminal
∑3∑∑than that he was a new detective and I think he got                  ∑3∑∑prosecution against Jonathan Taylor and Amanda Hoskins?
∑4∑∑thrown into driving us and -- and possibly just see how              ∑4∑∑∑∑A∑∑No.
∑5∑∑this -- these things are done, but I don't remember -- I             ∑5∑∑∑∑Q∑∑Did you offer any money to witnesses in the
∑6∑∑don't remember him asking any questions about the case,              ∑6∑∑underlying criminal prosecution against Amanda Hoskins
∑7∑∑because his knowledge of it would've been very limited.              ∑7∑∑and Jonathan Taylor?
∑8∑∑∑∑Q∑∑Do you know whether Detective York spoke to                     ∑8∑∑∑∑A∑∑No.
∑9∑∑Mr. Beach prior to the meeting that you all had with him             ∑9∑∑∑∑Q∑∑Did you coerce any witnesses in the underlying
10∑∑at that prison?                                                      10∑∑prosecution against Amanda Hoskins and Jonathan Taylor?
11∑∑∑∑A∑∑I do not know.                                                  11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Did Detective York ever tell you whether he                     12∑∑∑∑Q∑∑Did you assist in fabricating any statements
13∑∑had any telephone conversations with Mr. Beach prior to              13∑∑from witnesses in the underlying criminal prosecution
14∑∑you joining in that prison visit?                                    14∑∑against Amanda Hoskins and Jonathan Taylor?
15∑∑∑∑A∑∑Not that I can recall.∑No.                                      15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑Did Detective York ever tell you whether he                     16∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑Let's take a break.
17∑∑made any promises to Mr. Beach prior to you meeting with             17∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
18∑∑him in that prison visit?                                            18∑∑BY MR. SLOSAR:
19∑∑∑∑A∑∑No.                                                             19∑∑∑∑Q∑∑All right.∑Mr. Steele, I think these are some
20∑∑∑∑Q∑∑All right.∑Aside from the four witnesses that                   20∑∑of the easy questions for you.∑I'm going to show you
21∑∑you just testified to interacting with personally, Joe               21∑∑some more exhibits, okay?
22∑∑King, Christy Branson, Daniel Wilson, Robert Beach, do               22∑∑∑∑A∑∑It's about time.∑Okay.
23∑∑you have any independent recollection of speaking to any             23∑∑∑∑Q∑∑In Ms. Hoskins' and Mr. Taylor's criminal
24∑∑other witness involved in the criminal prosecution?                  24∑∑case, were you aware of any efforts by police officers
25∑∑∑∑A∑∑I think you said four, but I believe I                          25∑∑to coerce witnesses into giving false statements against

                                                               Page 87                                                                  Page 89
∑1∑∑identified five.                                                     ∑1∑∑Mr. -- Ms. Hoskins or Mr. Taylor?
∑2∑∑∑∑Q∑∑Oh, you're right.∑And --                                        ∑2∑∑∑∑A∑∑No.
∑3∑∑∑∑A∑∑Mr. Crump.                                                      ∑3∑∑∑∑Q∑∑In Ms. Hoskins' and Mr. Taylor's criminal
∑4∑∑∑∑Q∑∑-- a phone call with Mr. Crump that was mainly                  ∑4∑∑case, were you aware of any efforts by police officers
∑5∑∑about scheduling, correct?                                           ∑5∑∑to threaten witnesses into giving false statements
∑6∑∑∑∑A∑∑Other than those five, I do not have any                        ∑6∑∑against Ms. Hoskins or Mr. Taylor?
∑7∑∑independent recollection as I sit here today of any                  ∑7∑∑∑∑A∑∑No.
∑8∑∑conversation.                                                        ∑8∑∑∑∑Q∑∑If you had been aware of any efforts by police
∑9∑∑∑∑Q∑∑Is it fair to say that most of your                             ∑9∑∑officers to threaten witnesses into giving false
10∑∑interactions with these witnesses were towards the end               10∑∑statements against Ms. Hoskins and Mr. Taylor, would you
11∑∑of the prosecution?                                                  11∑∑have disclosed that information to the defense?
12∑∑∑∑A∑∑I think it's fair to say that it was after the                  12∑∑∑∑A∑∑Yes.
13∑∑initiation of the indictment.∑Danny Wilson and Robert                13∑∑∑∑Q∑∑Would you have taken other actions with
14∑∑Beach was obviously at the end -- end -- end of the                  14∑∑respect to the police officers if you had learned that
15∑∑prosecution.∑I -- I can't recall on Christy Branson,                 15∑∑type of conduct was taking place?
16∑∑Joe King, and Michael Crump.∑I'm not -- honestly can't               16∑∑∑∑A∑∑Yes.
17∑∑remember.                                                            17∑∑∑∑Q∑∑That is not conduct that you would have
18∑∑∑∑Q∑∑Okay.∑All right.∑A few questions that I have                    18∑∑tolerated, correct?
19∑∑to ask and then we're going to start getting into some               19∑∑∑∑A∑∑That is correct.
20∑∑specifics.                                                           20∑∑∑∑Q∑∑That is not conduct that you would've approved
21∑∑∑∑∑∑MR. WRIGHT:∑Can we take a break, Elliot?                         21∑∑of, correct?
22∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑Let me just get through                        22∑∑∑∑A∑∑Correct.
23∑∑∑∑these few first.                                                   23∑∑∑∑Q∑∑In Mr. Taylor's criminal case, were you aware
24∑∑∑∑∑∑MR. WILLIAMS:∑It's been two hours.                               24∑∑of any efforts by police officers to conduct a photo
25∑∑BY MR. SLOSAR:                                                       25∑∑show-up for Michael Crump?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 26 2018
                                                                     of 96 - Page ID#:
                                        6714                                       90..93
                                                              Page 90                                                                  Page 92
∑1∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.                               ∑1∑∑somebody that I did not know, whereas if it's somebody
∑2∑∑∑∑A∑∑Can you state that one more time for me?                       ∑2∑∑who says, "Hey, you know, I -- I came home and it was
∑3∑∑∑∑Q∑∑In Mr. Taylor's criminal case, were you aware                  ∑3∑∑dark and -- and I saw somebody run across the back, you
∑4∑∑of any efforts by police officers to conduct a photo                ∑4∑∑know, back of the kitchen on the way out the back door
∑5∑∑show-up for Michael Crump?                                          ∑5∑∑and then they show a photo lineup, they don't know who
∑6∑∑∑∑∑∑MR. WRIGHT:∑Objection.                                          ∑6∑∑it is, but, "Yeah, that looks like the same person,"
∑7∑∑∑∑∑∑MR. WILLIAMS:∑Same objection.                                   ∑7∑∑that's a very high likelihood of being suppressed.
∑8∑∑∑∑A∑∑I don't have any independent recollection of                   ∑8∑∑∑∑Q∑∑Okay.∑And the photo lineup that you just
∑9∑∑-- of that one way or the other if they did or did not.             ∑9∑∑talked about, would that be just the showing of a single
10∑∑∑∑Q∑∑And sitting here today, do you -- maybe let me                 10∑∑photograph?
11∑∑define what a photo show-up is.∑Are you aware of what a             11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑photo array would be?                                               12∑∑∑∑Q∑∑Well, I think --
13∑∑∑∑A∑∑Yes.                                                           13∑∑∑∑A∑∑In my -- in my example?
14∑∑∑∑Q∑∑Okay.∑Sorry.                                                   14∑∑∑∑Q∑∑Yes.∑In your example.
15∑∑∑∑A∑∑That's okay.                                                   15∑∑∑∑A∑∑Yes.∑The single photo.∑Yes.
16∑∑∑∑Q∑∑And is it -- in your general experience, does                  16∑∑∑∑Q∑∑And is that because, in your experience,
17∑∑a photo array include six photographs of similarly                  17∑∑courts have found that the showing of a single
18∑∑depicted individuals?                                               18∑∑photograph of an unknown suspect is unduly suggestive?
19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                     19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
20∑∑∑∑A∑∑Yes.∑I believe the Supreme Court spoke on                      20∑∑∑∑A∑∑I think that's the -- the language that the
21∑∑that issue and I think six is the minimum number.                   21∑∑courts would use.∑Yes.
22∑∑∑∑Q∑∑Okay.∑And is it your understanding that a                      22∑∑∑∑Q∑∑Sitting here today, were you aware that
23∑∑photo show-up would generally just be a single                      23∑∑Detective York, Sheriff Pickard, and Chief Broughton
24∑∑photograph?                                                         24∑∑staged photographs of Jonathan Taylor at the
25∑∑∑∑A∑∑No.                                                            25∑∑Barbourville Police Department and requested that Mr.

                                                              Page 91                                                                  Page 93
∑1∑∑∑∑Q∑∑What do you -- what does a photo show-up --                    ∑1∑∑Taylor put a hood on his head?
∑2∑∑∑∑A∑∑Well, let me -- let me rephrase that.∑A photo                  ∑2∑∑∑∑∑∑MR. WRIGHT:∑Objection to the form. Foundation.
∑3∑∑show-up would -- could be one individual.∑Of course, if             ∑3∑∑∑∑∑∑MR. WILLIAMS:∑Objection to form.
∑4∑∑you do that, you do have a very high likelihood of it               ∑4∑∑∑∑∑∑MR. FARAH:∑Objection to form.
∑5∑∑being suppressed for a photo show-up, unless there's                ∑5∑∑∑∑A∑∑I remember this issue coming up talking to
∑6∑∑some very limited instances in which it would not be                ∑6∑∑defense attorneys for Mr. Taylor, but I don't -- I don't
∑7∑∑suppressed.∑So I believe the best course of action is               ∑7∑∑have any knowledge of that through the officers of that
∑8∑∑six, to get around the suppression issues.∑There can be             ∑8∑∑ever happening.∑No.
∑9∑∑a photo show-up with one, but again, your likelihood of             ∑9∑∑∑∑Q∑∑Did Detective York, Chief Broughton, or
10∑∑suppression of that will be suppressed.                             10∑∑Sheriff Pickard ever inform you that they were going to
11∑∑∑∑Q∑∑In your experience, is a photo show-up -- or                   11∑∑request that Jonathan Taylor put a hoodie on -- put a
12∑∑let me withdraw that question.∑In your experience, why              12∑∑hood on his head prior to taking photographs of him at
13∑∑would a single photograph being shown to a witness be               13∑∑the Barbourville Police Department?
14∑∑likely to get suppressed at a court hearing?                        14∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.
15∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                  15∑∑∑∑∑∑MR. KELLEY:∑Objection to the form. Foundation.
16∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.∑Objection.                    16∑∑∑∑∑∑MR. FARAH:∑Objection.∑Form.
17∑∑∑∑Q∑∑You can answer.                                                17∑∑BY MR. SLOSAR:
18∑∑∑∑A∑∑Again, it's∑very specific circumstances, but                   18∑∑∑∑Q∑∑You can answer.
19∑∑if I was to say -- giving you an example, if I was to               19∑∑∑∑A∑∑No.∑They did not call me beforehand, but let
20∑∑say, "Elliot Slosar hit my vehicle out in the parking               20∑∑me go back to your last question: Was I aware of that
21∑∑lot as we left this hotel," and the officer said,                   21∑∑being done?∑I believe there's some photos in this
22∑∑"Elliot Slosar" and they pull a photo of you up and                 22∑∑matter -- this is why I think this is the manner in
23∑∑said, "Is that who you're talking about?" and I said,               23∑∑which we were talking, discussing with defense
24∑∑"Yup, that's him.∑That's Elliot Slosar," I have                     24∑∑attorneys.∑They would not file a motion to suppress or
25∑∑independent knowledge of who Elliot Slosar is.∑It's not             25∑∑quash the use of photos with a hoodie on and something
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 27 2018
                                                                     of 96 - Page ID#:
                                        6715                                       94..97
                                                               Page 94                                                                  Page 96
∑1∑∑-- I can't remember.∑There was something other issue                 ∑1∑∑to you by my office, correct?
∑2∑∑early on in the -- in this court proceeding, if I'm not              ∑2∑∑∑∑Q∑∑Sure.
∑3∑∑mistaken.∑So the -- the last question is: Was I aware                ∑3∑∑∑∑A∑∑Yeah.∑I did.
∑4∑∑of that?∑Yes.∑Was I notified by law enforcement that                 ∑4∑∑∑∑Q∑∑Actually, I don't know if this exact Bates
∑5∑∑-- no, I was not.                                                    ∑5∑∑range was, but similar ones were --
∑6∑∑∑∑Q∑∑Is it fair to say that you were aware that --                   ∑6∑∑∑∑A∑∑Okay.
∑7∑∑that photographs had been taken of Jonathan Taylor?                  ∑7∑∑∑∑Q∑∑-- reproduced by your --
∑8∑∑∑∑A∑∑Yes.∑That is correct.                                           ∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑Were you aware that officers took certain                       ∑9∑∑∑∑Q∑∑-- office.∑Yes.∑Okay.∑So having Exhibit 18
10∑∑actions prior to taking those photographs?                           10∑∑in front of you and 17 in front of you, which should be
11∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.∑Foundation.                      11∑∑the sketch.
12∑∑∑∑∑∑MR. WILLIAMS:∑Object to form.                                    12∑∑∑∑A∑∑Yes sir.
13∑∑∑∑A∑∑Certain actions such as putting on a hoodie as                  13∑∑∑∑Q∑∑Did any law enforcement officer tell you,
14∑∑you were talking about before?                                       14∑∑prior to the photographs taken of Jonathan Taylor at the
15∑∑∑∑Q∑∑Yes.∑So I guess let me make it more specific.                   15∑∑Barbourville Police Department, that they were going to
16∑∑Let me show you what we'll mark as Exhibit -- this will              16∑∑request that Mr. Taylor put a hoodie on his head in
17∑∑be 17.                                                               17∑∑order to take photographs for Michael Crump to view?
18∑∑∑∑A∑∑Skipped -- the last exhibit I've got is 15.                     18∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.
19∑∑We've not --                                                         19∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
20∑∑∑∑Q∑∑I know.∑Yeah.∑I'm going to give you --                          20∑∑∑∑Q∑∑You can answer.
21∑∑sorry.∑I'm going to hand you what is marked as Exhibit               21∑∑∑∑A∑∑I don't recall that.∑No.
22∑∑16.∑It's the deposition of Jason York.∑And then I will               22∑∑∑∑Q∑∑All right.∑So you can put those down for
23∑∑hand you what we'll mark as Exhibit 17, which is a                   23∑∑right now.∑Thank you, sir.∑Prior to today, were you
24∑∑sketch that's done by Trooper Bunch for -- based on                  24∑∑ever made aware that Detective York sent a photograph of
25∑∑Michael Crump's description.                                         25∑∑Jonathan Taylor with a hood on his head and the sketch

                                                               Page 95                                                                  Page 97
∑1∑∑∑∑∑∑∑(EXHIBIT 16 MARKED FOR IDENTIFICATION)                          ∑1∑∑done by Michael Crump to Oklahoma for Mr. Crump to make
∑2∑∑∑∑∑∑∑(EXHIBIT 17 MARKED FOR IDENTIFICAITON)                          ∑2∑∑an identification?
∑3∑∑∑∑A∑∑Okay.                                                           ∑3∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑4∑∑∑∑Q∑∑Okay?∑So ignore Jason York's transcript for                     ∑4∑∑∑∑A∑∑I think you said a sketch done by Mr. Crump.
∑5∑∑now.                                                                 ∑5∑∑It was a sketch done by Mr. Bunch --
∑6∑∑∑∑A∑∑Okay.                                                           ∑6∑∑∑∑Q∑∑Mr. Bunch, on behalf --
∑7∑∑∑∑Q∑∑I'm going to ask you some questions about                       ∑7∑∑∑∑A∑∑-- based upon Mr. Crump's --
∑8∑∑this --                                                              ∑8∑∑∑∑Q∑∑Yes.∑Description.
∑9∑∑∑∑∑∑MR. FARAH:∑What's Exhibit 15?                                    ∑9∑∑∑∑A∑∑-- identification -- descriptions.
10∑∑∑∑∑∑MR. SLOSAR:∑15 is an arrest warrant and                          10∑∑∑∑Q∑∑Yeah.
11∑∑∑∑criminal complaint.                                                11∑∑∑∑A∑∑I don't recall that I was aware of him sending
12∑∑∑∑∑∑MR. FARAH:∑Oh, okay.                                             12∑∑it to Oklahoma, no.
13∑∑∑∑∑∑MR. SLOSAR:∑It's Kayla Mills.                                    13∑∑∑∑Q∑∑Okay.∑Prior to today, did Detective York ever
14∑∑∑∑∑∑MR. FARAH:∑Okay.∑Thank you.                                      14∑∑inform you that Mr. Crump viewed the photograph of Mr.
15∑∑BY MR. SLOSAR:                                                       15∑∑Taylor with a hood on his head and the sketch that was
16∑∑∑∑Q∑∑Okay.∑I'm going to hand you what we'll mark                     16∑∑done based on his description and informed Detective
17∑∑as Exhibit 18, which are photographs of Jonathan Taylor.             17∑∑York that he could not make an identification of Mr.
18∑∑All right.∑Sir, looking at Exhibit 18, do you see the                18∑∑Taylor?
19∑∑photographs of Jonathan Taylor?                                      19∑∑∑∑∑∑MR. WRIGHT:∑Object to form and foundation.
20∑∑∑∑∑∑(EXHIBTI 18 MARKED FOR IDENTIFICATION)                           20∑∑∑∑∑∑MR. WILLIAMS:∑Object to hearsay.
21∑∑∑∑A∑∑I do.∑Yes.                                                      21∑∑∑∑A∑∑I -- I believe I've always known that Mr.
22∑∑∑∑Q∑∑Okay.∑During the criminal prosecution of Mr.                    22∑∑Crump could not make an identification as to who it was,
23∑∑Taylor, did you learn that those photographs were taken              23∑∑Mr. Taylor, or if it wasn't Mr. Taylor, even the
24∑∑of him?                                                              24∑∑individual that it was the -- the person that -- am I
25∑∑∑∑A∑∑I believe these were the ones that was given                    25∑∑answering your question?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 28 2018
                                                                     of 96 - Page ID#:
                                        6716                                      98..101
                                                               Page 98                                                                  Page 100
∑1∑∑∑∑Q∑∑My question's a little bit different.∑Did --                    ∑1∑∑an identification?
∑2∑∑∑∑A∑∑Okay.                                                           ∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑3∑∑∑∑Q∑∑-- Detective York ever tell you that he sent a                  ∑3∑∑∑∑A∑∑No.∑That is not included.
∑4∑∑photograph or photographs of Jonathan Taylor to                      ∑4∑∑∑∑Q∑∑Okay.
∑5∑∑Oklahoma, along with a sketch, and then Mr. Crump looked             ∑5∑∑∑∑A∑∑I'm sorry.∑I interrupted.
∑6∑∑at Mr. Taylor's photograph and informed Detective York               ∑6∑∑∑∑Q∑∑Is there any police report that you're aware
∑7∑∑that he could not make an identification of Mr. Taylor?              ∑7∑∑of that documents that the -- some law enforcement
∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑8∑∑officers at the Barbourville Police Department attempted
∑9∑∑∑∑A∑∑Yeah.∑I -- I'm going to -- I've answered the                    ∑9∑∑to dress Jonathan Taylor up like the sketch?
10∑∑fact that I didn't know he sent it to Oklahoma, so based             10∑∑∑∑∑∑MR. FARAH:∑∑∑Object to the form.
11∑∑upon that response, I have to beg no on this response,               11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑but I will say that Mr. York, even in his report, I                  12∑∑∑∑∑∑MR. WILLIAMS:∑Join.
13∑∑believe, says that Mr. Crump couldn't make an                        13∑∑BY MR. SLOSAR:
14∑∑identification of him, but I did not know of this                    14∑∑∑∑Q∑∑Do you recall seeing a report like that, Mr.
15∑∑sequence of events in which you said that -- Oklahoma,               15∑∑Steele?
16∑∑could not make an identification.                                    16∑∑∑∑A∑∑I do not remember seeing a report that they
17∑∑∑∑Q∑∑Okay.∑Would you agree that sending a                            17∑∑dressed him up.
18∑∑photograph or photographs of Mr. Taylor by himself along             18∑∑∑∑Q∑∑Okay.∑And I'm looking at page 25414 of the
19∑∑with a sketch to Mr. Crump would constitute a photo                  19∑∑police reports, which is an interview from
20∑∑show-up?                                                             20∑∑February 2, 2011 with Josh Bunch, Detective York, and
21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      21∑∑Michael Crump; are you there?
22∑∑∑∑A∑∑That would be considered a photo show-up by                     22∑∑∑∑A∑∑What was that number again?
23∑∑the courts, --                                                       23∑∑∑∑Q∑∑25414.
24∑∑∑∑Q∑∑And in your experience --                                       24∑∑∑∑A∑∑Okay.∑I am.
25∑∑∑∑A∑∑-- in my opinion.                                               25∑∑∑∑Q∑∑Will you review that and let me know when

                                                               Page 99                                                                  Page 101
∑1∑∑∑∑Q∑∑-- with this type of -- if an identification                    ∑1∑∑you're finished?
∑2∑∑had been made, would this type of investigative tactic               ∑2∑∑∑∑A∑∑I reviewed it.
∑3∑∑have likely been suppressed?                                         ∑3∑∑∑∑Q∑∑Does that report document -- let me withdraw
∑4∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                   ∑4∑∑that.∑Does that report that you just reviewed indicate
∑5∑∑∑∑∑∑MR. WILLIAMS:∑Trying to speculate.                               ∑5∑∑whether Mr. Crump could or could not make an
∑6∑∑∑∑Q∑∑You can answer it.                                              ∑6∑∑identification of the male who he saw at Katherine
∑7∑∑∑∑A∑∑I -- I think it would've been brought to the                    ∑7∑∑Mills' residence on December 20, 2010?
∑8∑∑court's attention for the court to decide.                           ∑8∑∑∑∑A∑∑It does not.
∑9∑∑∑∑Q∑∑If you had known that Detective York send a                     ∑9∑∑∑∑Q∑∑Turning to page 25461, the case supplement
10∑∑photograph with Jonathan Taylor to Oklahoma and that an              10∑∑from Mike Cornett.
11∑∑identification was not made, would you have disclosed                11∑∑∑∑A∑∑Uh-huh.
12∑∑that information to the defense?                                     12∑∑∑∑Q∑∑Would you please review that document, as
13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Foundation.                          13∑∑well?
14∑∑∑∑A∑∑I'm not trying to split hairs here, but I                       14∑∑∑∑∑∑MR. WRIGHT:∑What number is that one?
15∑∑believe that had -- that was made -- I believe that                  15∑∑∑∑Q∑∑25461.
16∑∑disclosure that he could not identify the individual was             16∑∑∑∑A∑∑I have reviewed it.
17∑∑made in the police report.∑In his -- if I'm not                      17∑∑∑∑Q∑∑Does this report by Detective Cornett give any
18∑∑mistaken, in the original police report Detective York               18∑∑indication as to whether Mr. Crump could or could not
19∑∑provided us was that he could not get an identification              19∑∑make an identification of the male he saw at Katherine
20∑∑of the -- kind of gave a description that he had tattoos             20∑∑Mills' residence on December 20, 2010?
21∑∑on his hands, but didn't know the individual, couldn't               21∑∑∑∑A∑∑It does not.
22∑∑identify the individual.                                             22∑∑∑∑Q∑∑Are you aware of any other reports that were
23∑∑∑∑Q∑∑But you agree that there's not a -- do you                      23∑∑created during the course of the Katherine Mills
24∑∑recall there being a single police report that says that             24∑∑investigation that give any indication as to whether Mr.
25∑∑Michael Crump looked at photographs and could not make               25∑∑Crump is or is unable to make an identification of the
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 29 2018
                                                                     of 96 - Page ID#:
                                        6717                                     102..105
                                                               Page 102                                                                  Page 104
∑1∑∑male subject he saw at Katherine Mills' residence on                  ∑1∑∑information to the defense?
∑2∑∑December 20, 2010?                                                    ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑A∑∑There's none other that I'm aware of.∑No.                        ∑3∑∑∑∑Q∑∑Would you have taken other actions with
∑4∑∑∑∑Q∑∑Okay.∑So, would it have been important for                       ∑4∑∑respect to the police officers if you had learned that
∑5∑∑you, as a prosecutor, to know that Mr. Crump looked at a              ∑5∑∑type of conduct was taking place?
∑6∑∑photograph of Jonathan Taylor and declined to make an                 ∑6∑∑∑∑A∑∑Yes.
∑7∑∑identification of him as the person who he saw at                     ∑7∑∑∑∑Q∑∑That is not conduct that you would have
∑8∑∑Katherine Mills' residence on December 20, 2010?                      ∑8∑∑tolerated, correct?
∑9∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑9∑∑∑∑A∑∑That is correct.
10∑∑∑∑∑∑MR. WILLIAMS:∑Foundation.                                         10∑∑∑∑Q∑∑That is not conduct that you would've approved
11∑∑∑∑A∑∑I think all information's important for me to                    11∑∑of, correct?
12∑∑have, so yeah, I think -- yeah.∑Obviously, any                        12∑∑∑∑A∑∑Correct.
13∑∑information would've been important to have.                          13∑∑∑∑Q∑∑In the underlying criminal case, would -- were
14∑∑∑∑Q∑∑Should the law enforcement officer or officers                   14∑∑you aware of any efforts by police officers to fabricate
15∑∑involved in that attempt to make an identification have               15∑∑statements implicating Amanda Hoskins or Jonathan
16∑∑documented their efforts?                                             16∑∑Taylor?
17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       17∑∑∑∑A∑∑No.
18∑∑∑∑∑∑MR. WILLIAMS:∑Objection to the form.                              18∑∑∑∑Q∑∑If you had been aware of efforts like this,
19∑∑∑∑A∑∑I don't know that I'm qualified to answer that                   19∑∑would you have disclosed that information to the
20∑∑from what they should or should not do from a job                     20∑∑defense?
21∑∑perspective, in that I don't set the policy for state                 21∑∑∑∑A∑∑Yes.
22∑∑police in -- in what they should and should not                       22∑∑∑∑Q∑∑Would you have taken other actions with
23∑∑document.                                                             23∑∑respect to the law enforcement officers if you had
24∑∑∑∑Q∑∑Well, would you have -- in a capital murder                      24∑∑learned that type of conduct was taking place?
25∑∑case, would you have expected the law enforcement agency              25∑∑∑∑A∑∑Yes.

                                                               Page 103                                                                  Page 105
∑1∑∑that's conducting the criminal investigation to document              ∑1∑∑∑∑Q∑∑That is not conduct that you would have
∑2∑∑any efforts to obtain an identification from Michael                  ∑2∑∑tolerated, correct?
∑3∑∑Crump?                                                                ∑3∑∑∑∑A∑∑Correct.
∑4∑∑∑∑∑∑MR. WRIGHT:∑Objection to the form.                                ∑4∑∑∑∑Q∑∑That is not conduct that you would've approved
∑5∑∑∑∑∑∑MR. KELLEY:∑Object to form.                                       ∑5∑∑of, correct?
∑6∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                               ∑6∑∑∑∑A∑∑Correct.
∑7∑∑∑∑A∑∑My expectation would be the same in a capital                    ∑7∑∑∑∑Q∑∑In Ms. Hoskins and Ms. Taylor -- and Mr.
∑8∑∑murder case or a class D felony case.∑I'm -- what I                   ∑8∑∑Taylor's criminal case, were you aware of any efforts by
∑9∑∑would want them to do would be to document it and make                ∑9∑∑police officers to destroy evidence?
10∑∑sure I have it.∑Yes.                                                  10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑All right.∑In the underlying criminal case,                      11∑∑∑∑Q∑∑If you had been aware of any efforts by police
12∑∑were you aware of any efforts by police officers to                   12∑∑officers to destroy evidence, would you have disclosed
13∑∑provide facts about the crime to witnesses so that they               13∑∑that information to the defense?
14∑∑could construct a false statement implicating Amanda                  14∑∑∑∑A∑∑Yes.
15∑∑Hoskins or Jonathan Taylor?                                           15∑∑∑∑Q∑∑Would you have taken other actions with
16∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       16∑∑respect to the law enforcement officers if you had
17∑∑∑∑∑∑MR. KELLEY:∑Objection to the form.                                17∑∑learned that was taking place?
18∑∑∑∑∑∑MR. WILLIAMS:∑Object to form.                                     18∑∑∑∑A∑∑Yes.
19∑∑BY MR. SLOSAR:                                                        19∑∑∑∑Q∑∑That is not conduct that you would've
20∑∑∑∑Q∑∑You can answer.                                                  20∑∑tolerated, correct?
21∑∑∑∑A∑∑No.                                                              21∑∑∑∑A∑∑Correct.
22∑∑∑∑Q∑∑If you had been aware of any efforts by police                   22∑∑∑∑Q∑∑That is not conduct that you would've approved
23∑∑officers to provide facts about the crime to witnesses                23∑∑of, correct?
24∑∑so that they could falsely implicate Amanda Hoskins or                24∑∑∑∑A∑∑Correct.
25∑∑Johnathan Taylor, would you have disclosed that                       25∑∑∑∑Q∑∑In Ms. Hoskins' or Mr. Taylor's criminal case,
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 30 2018
                                                                     of 96 - Page ID#:
                                        6718                                     106..109
                                                               Page 106                                                                  Page 108
∑1∑∑were you aware of any efforts by police officers to hide              ∑1∑∑∑∑Q∑∑That is not conduct that you would've approved
∑2∑∑police interviews or statements obtained from witnesses?              ∑2∑∑of, correct?
∑3∑∑∑∑A∑∑No.                                                              ∑3∑∑∑∑A∑∑Correct.
∑4∑∑∑∑Q∑∑If you had been aware of that type of conduct,                   ∑4∑∑∑∑Q∑∑In Ms. Hoskins' or Mr. Taylor's criminal case,
∑5∑∑would you have disclosed that information to the                      ∑5∑∑were you aware of any efforts by Detective York to
∑6∑∑defense?                                                              ∑6∑∑testify falsely at the Grand Jury?
∑7∑∑∑∑A∑∑Yes.                                                             ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Would you have taken other actions with                          ∑8∑∑∑∑Q∑∑If you had been aware of efforts by Detective
∑9∑∑respect to the police officers if you had learned that                ∑9∑∑York to testify falsely at the Grand Jury, would you
10∑∑was taking place?                                                     10∑∑have disclosed that information to the defense?
11∑∑∑∑A∑∑Yes.                                                             11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑That is not conduct that you would've                            12∑∑∑∑Q∑∑Would you have taken other actions with
13∑∑tolerated, correct?                                                   13∑∑respect to Detective York?
14∑∑∑∑A∑∑Correct.                                                         14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑That is not conduct that you would've approved                   15∑∑∑∑Q∑∑That is not conduct that you would've
16∑∑of, correct?                                                          16∑∑tolerated, correct?
17∑∑∑∑A∑∑Correct.                                                         17∑∑∑∑A∑∑Correct.
18∑∑∑∑Q∑∑In Ms. Hoskins' or Mr. Taylor's criminal case,                   18∑∑∑∑Q∑∑That is not conduct that you would've approved
19∑∑were you aware of any efforts by police officers to hide              19∑∑of, correct?
20∑∑recorded interviews from witnesses?                                   20∑∑∑∑A∑∑Correct.
21∑∑∑∑A∑∑No.                                                              21∑∑∑∑Q∑∑In Ms. Hoskins' or Mr. Taylor's criminal case,
22∑∑∑∑Q∑∑If you had been aware of any efforts by                          22∑∑were you aware of any efforts by police officers to hide
23∑∑officers to hide police recordings from witnesses, would              23∑∑witness recantations?
24∑∑you have disclosed that information to the defense?                   24∑∑∑∑A∑∑No.
25∑∑∑∑A∑∑Yes.                                                             25∑∑∑∑Q∑∑If you had been aware of any efforts by police

                                                               Page 107                                                                  Page 109
∑1∑∑∑∑Q∑∑Would you have taken other actions with                          ∑1∑∑officers to hide witness recantations, would you have
∑2∑∑respect to the police officers if you had known that was              ∑2∑∑disclosed that information to the defense?
∑3∑∑taking place?                                                         ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑A∑∑Yes.                                                             ∑4∑∑∑∑Q∑∑Would you have taken other actions with
∑5∑∑∑∑Q∑∑That is not conduct that you would've                            ∑5∑∑respect to the law enforcement officers if you had
∑6∑∑tolerated, correct?                                                   ∑6∑∑learned that was taking place?
∑7∑∑∑∑A∑∑Correct.                                                         ∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑That is not conduct that you would've approved                   ∑8∑∑∑∑Q∑∑That is not conduct that you would've
∑9∑∑of, correct?                                                          ∑9∑∑tolerated or approved, correct?
10∑∑∑∑A∑∑Correct.                                                         10∑∑∑∑A∑∑Correct.
11∑∑∑∑Q∑∑In Ms. Hoskins' or Mr. Taylor's criminal case,                   11∑∑∑∑Q∑∑Up through the time -- well, up through the
12∑∑were you aware of any efforts by police officers to hide              12∑∑time that you filed a motion to dismiss in July of 2016,
13∑∑police reports?                                                       13∑∑were you ever made aware that the March 16, 2012
14∑∑∑∑A∑∑No.                                                              14∑∑statement from Kayla Mills was false?
15∑∑∑∑Q∑∑If you had been aware of any efforts by                          15∑∑∑∑A∑∑No.
16∑∑officers to hide police reports, would you have                       16∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
17∑∑disclosed that information to the defense?                            17∑∑∑∑Q∑∑Up through the time that you filed a motion to
18∑∑∑∑A∑∑Yes.                                                             18∑∑dismiss in July of 2016, were you ever made aware that
19∑∑∑∑Q∑∑Would you have taken other actions with                          19∑∑the March 16, 2012 statement of Kayla Mills was
20∑∑respect to the officers if you had learned that was                   20∑∑fabricated by law enforcement officials?
21∑∑taking place?                                                         21∑∑∑∑∑∑MR. WILLIAMS:∑Objection to the form.
22∑∑∑∑A∑∑Yes.                                                             22∑∑∑∑∑∑MR. KELLEY:∑Objection to form.
23∑∑∑∑Q∑∑That is not conduct that you would've                            23∑∑∑∑∑∑MR. WRIGHT:∑Join.
24∑∑tolerated, correct?                                                   24∑∑∑∑A∑∑No.
25∑∑∑∑A∑∑Correct.                                                         25∑∑BY MR. SLOSAR:
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 31 2018
                                                                     of 96 - Page ID#:
                                        6719                                     110..113
                                                               Page 110                                                                  Page 112
∑1∑∑∑∑Q∑∑Up through the time the charges were dismissed                   ∑1∑∑Jonathan Taylor in the murder of Katherine Mills that
∑2∑∑against Amanda Hoskins and Jonathan Taylor in the summer              ∑2∑∑Detective York would not proceed forward with the arrest
∑3∑∑of 2016, were you ever made aware that Detective York                 ∑3∑∑warrant criminal complaint filed against her for the
∑4∑∑initiated criminal charges against Kayla Mills on                     ∑4∑∑murder of Katherine Mills?
∑5∑∑March 14, 2012 for the murder of Katherine Mills?                     ∑5∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑6∑∑∑∑A∑∑No.∑I don't recall ever being notified of
∑7∑∑∑∑A∑∑No.                                                              ∑7∑∑that.
∑8∑∑∑∑Q∑∑Going to show you what's marked as Exhibit 15                    ∑8∑∑∑∑Q∑∑Is that information, as a prosecutor, that you
∑9∑∑and ask for you to take a look at this document, sir.                 ∑9∑∑would've expected a law enforcement agency to provide to
10∑∑∑∑∑∑∑(EXHIBIT 15 MARKED FOR IDENTIFICATION)                           10∑∑you during the course of the criminal prosecution?
11∑∑∑∑A∑∑Okay.                                                            11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑∑∑Q∑∑Prior to coming in here today, have you ever                     12∑∑∑∑∑∑MR. KELLEY:∑Objection to form.
13∑∑seen the criminal complaint and arrest warrant that was               13∑∑∑∑A∑∑Yes.
14∑∑signed by Detective York on March 14, 2012, initiating                14∑∑∑∑Q∑∑Is that information that, if you had known it,
15∑∑charges against Kayla Mills for the murder of Katherine               15∑∑you would've disclosed it to the defense?
16∑∑Mills?                                                                16∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       17∑∑∑∑A∑∑Yes.
18∑∑∑∑A∑∑No.∑Not that I can recall ever seeing this                       18∑∑∑∑Q∑∑And would you have disclosed such information
19∑∑before.                                                               19∑∑to the defense because you would believe it to be either
20∑∑∑∑Q∑∑Is this something that, as a prosecutor in the                   20∑∑defined as exculpatory evidence under Brady vs. Maryland
21∑∑criminal felony murder case against Amanda Hoskins and                21∑∑or impeachment under -- evidence under Giglio that you
22∑∑Jonathan Taylor, that you would've wanted to know about               22∑∑would be required to turn over?
23∑∑during the pending prosecution?                                       23∑∑∑∑A∑∑Yes.
24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
25∑∑∑∑A∑∑Yes.                                                             25∑∑∑∑A∑∑Yes.

                                                               Page 111                                                                  Page 113
∑1∑∑∑∑Q∑∑Up through the time that you dismissed the                       ∑1∑∑∑∑Q∑∑If you learned that Kayla Mills'
∑2∑∑criminal charges against Ms. Hoskins and Mr. Taylor in                ∑2∑∑March 16, 2002 statement against Jonathan Taylor and
∑3∑∑the summer of 2016, were you ever made aware that Kayla               ∑3∑∑Amanda Hoskins was either false or fabricated by law
∑4∑∑Mills was promised consideration prior to giving a                    ∑4∑∑enforcement officers, would you have used that evidence
∑5∑∑statement against Jonathan Taylor on March 16, 2012?                  ∑5∑∑to continue charges against Ms. Hoskins and Mr. Taylor?
∑6∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                    ∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑7∑∑∑∑∑∑MR. KELLEY:∑Object to the form.                                   ∑7∑∑∑∑∑∑MR. KELLEY:∑Objection.∑Form.
∑8∑∑∑∑A∑∑No.                                                              ∑8∑∑∑∑A∑∑Can you repeat that for me again?∑I'm sorry.
∑9∑∑∑∑Q∑∑Sir, I'm going to ask for you to look at a                       ∑9∑∑∑∑Q∑∑Sure.∑If you learned that Kayla Mills'
10∑∑deposition transcript.∑It's Exhibit 16.∑And turn to                   10∑∑statement was false and fabricated by law enforcement
11∑∑page 158.∑Actually, I'm sorry, 162.∑When you get                      11∑∑officers, would you have used that evidence to continue
12∑∑there, I'm going to ask that you read lines 9 through 18              12∑∑the initiation of charges against Amanda Hoskins and
13∑∑and tell me when you're done.                                         13∑∑Jonathan Taylor?
14∑∑∑∑∑∑MR. WRIGHT:∑What page is he on?∑I'm sorry.                        14∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑∑∑∑∑MR. SLOSAR:∑162.                                                  15∑∑∑∑A∑∑No.
16∑∑∑∑∑∑THE WITNESS:∑162.                                                 16∑∑∑∑Q∑∑If you learned that Kayla Mills was threatened
17∑∑BY MR. SLOSAR:                                                        17∑∑by police or promised consideration for giving a false
18∑∑∑∑Q∑∑I'd actually ask you to read up until line 21,                   18∑∑and fabricated statement, would you have used that
19∑∑so 9 through 21.                                                      19∑∑evidence to continue the initiation of charges against
20∑∑∑∑A∑∑Okay.                                                            20∑∑Amanda Hoskins and Jonathan Taylor?
21∑∑∑∑Q∑∑And tell me when you're done.                                    21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
22∑∑∑∑A∑∑Okay.                                                            22∑∑∑∑∑∑MR. KELLEY:∑Objection.
23∑∑∑∑Q∑∑Prior to today's deposition, were you ever                       23∑∑∑∑A∑∑No.
24∑∑made aware that Detective York reached an agreement with              24∑∑∑∑Q∑∑If you learned that Kayla Mills' statement was
25∑∑Kayla Mills that if she gave a statement implicating                  25∑∑fabricated and false, would you have allowed any
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 32 2018
                                                                     of 96 - Page ID#:
                                        6720                                     114..117
                                                               Page 114                                                                  Page 116
∑1∑∑prosecutor in your office to use that evidence to                     ∑1∑∑∑∑A∑∑I don't recall.
∑2∑∑initiate charges against Amanda Hoskins or Jonathan                   ∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑3∑∑Taylor?                                                               ∑3∑∑∑∑Q∑∑Does this type of conduct shock you?
∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑5∑∑∑∑A∑∑I think I know what you're getting at, but we                    ∑5∑∑∑∑A∑∑No.
∑6∑∑don't initiate charges out of my office, regardless.                  ∑6∑∑∑∑Q∑∑Is this the type of conduct that you would
∑7∑∑∑∑Q∑∑I guess, let me withdraw the question.∑If you                    ∑7∑∑expect Detective York to use in criminal investigations?
∑8∑∑learned that Kayla Mills' statement was false and                     ∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑9∑∑fabricated, would you have allowed any prosecutor in                  ∑9∑∑∑∑A∑∑No.
10∑∑your office to have that evidence presented before a                  10∑∑∑∑Q∑∑How come you're not shocked by Detective
11∑∑Grand Jury?                                                           11∑∑York's initiation of charges against Kayla Mills in the
12∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       12∑∑murder of Katherine Mills without ever disclosing that
13∑∑∑∑A∑∑No.                                                              13∑∑to your office; why doesn't that shock you?
14∑∑∑∑Q∑∑If you had learned that law enforcement                          14∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
15∑∑officers threatened Kayla Mills into repeating a false                15∑∑∑∑A∑∑I guess -- I guess you could say that if
16∑∑and fabricated statement, would you have taken steps to               16∑∑you've done this so long, the things you've seen, the --
17∑∑immediately stop the criminal charges against Amanda                  17∑∑the level that requires you to shock value increases,
18∑∑Hoskins and Jonathan Taylor?                                          18∑∑unfortunate.∑Is this the type of investigative work I'd
19∑∑∑∑∑∑MR. WILLIAMS:∑Objection to form.                                  19∑∑like to see?∑No.∑But does it shock me?∑No.∑So, you
20∑∑∑∑∑∑MR. KELLEY:∑Objection.                                            20∑∑know, I -- unfortunately, officers make mistakes and
21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       21∑∑some of them make a lot worse mistakes than this and --
22∑∑∑∑A∑∑No.                                                              22∑∑some of them are in federal prison now.∑Those are the
23∑∑BY MR. SLOSAR:                                                        23∑∑things that shock me, I guess you could say.
24∑∑∑∑Q∑∑So it's your testimony here today that if you                    24∑∑∑∑Q∑∑It's your understanding prior to today that
25∑∑learned that evidence was false and fabricated, that you              25∑∑Michael Crump has never made an identification in this

                                                               Page 115                                                                  Page 117
∑1∑∑would've still continued the charges against the                      ∑1∑∑case, correct?
∑2∑∑defendants?                                                           ∑2∑∑∑∑A∑∑It's my understanding.∑Yes.
∑3∑∑∑∑A∑∑If that was the only evidence, I would have                      ∑3∑∑∑∑Q∑∑Have you ever referred law enforcement
∑4∑∑stopped the prosecution, obviously, under my                          ∑4∑∑officers to an outside agency for prosecution?
∑5∑∑responsibilities and duties, and in this case, Kayla                  ∑5∑∑∑∑A∑∑I have.∑Yes, sir.
∑6∑∑Mills' -- Kayla Mills' statement wasn't the only                      ∑6∑∑∑∑Q∑∑And do you believe that when law enforcement
∑7∑∑statement we had.∑Even -- even after Kayla Mills died,                ∑7∑∑officers lie under oath that they should be held
∑8∑∑Iknew we weren't going to use her statement and we                    ∑8∑∑criminally responsible?
∑9∑∑proceeded on with the prosecution.                                    ∑9∑∑∑∑A∑∑I do.
10∑∑∑∑Q∑∑We're going to get to these other witness                        10∑∑∑∑Q∑∑Do you believe that when law enforcement
11∑∑statements --                                                         11∑∑officers lie under oath in a capital murder case, that
12∑∑∑∑A∑∑Okay.                                                            12∑∑should -- that they should be held criminally
13∑∑∑∑Q∑∑-- in short order.∑Sitting here today, can                       13∑∑responsible?
14∑∑you recall a single other case where a detective signed               14∑∑∑∑A∑∑I believe if they lie under oath regarding a
15∑∑a criminal complaint and arrest warrant against a                     15∑∑capital murder case or a possession of methamphetamine
16∑∑witness in your prosecution for murder and then released              16∑∑case they should be held responsible.
17∑∑that person from a police station in exchange for giving              17∑∑∑∑Q∑∑Mr. Steele, I am going to assume that you
18∑∑a statement?                                                          18∑∑would never want to be put in the position where you
19∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       19∑∑wrongfully convict somebody as a prosecutor; is that
20∑∑∑∑A∑∑I don't recall.                                                  20∑∑right?
21∑∑∑∑Q∑∑Can you recall a single other case where a                       21∑∑∑∑A∑∑Absolutely.
22∑∑detectives signed a criminal complaint and arrest                     22∑∑∑∑Q∑∑And I'm going to assume that you would never
23∑∑warrant against a witness for murder charges and did not              23∑∑want to be in a position where you could wrongfully
24∑∑inform you during the pending prosecution that was                    24∑∑convict somebody and send them to death row as a
25∑∑ongoing against other defendants in that case?                        25∑∑prosecutor?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 33 2018
                                                                     of 96 - Page ID#:
                                        6721                                     118..121
                                                              Page 118                                                                  Page 120
∑1∑∑∑∑A∑∑That's correct.                                                 ∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑Is that one of your worst fears?                                ∑2∑∑∑∑Q∑∑Okay.∑According to this affidavit, do you see
∑3∑∑∑∑A∑∑Absolutely.                                                     ∑3∑∑where it says, at the -- 338 in the first paragraph,
∑4∑∑∑∑Q∑∑Going to show you what we'll mark as Exhibit                    ∑4∑∑"Jessie Lawson stated he called Mike Simpson to advise
∑5∑∑number 19, which is Bates stamped KSP337, an affidavit               ∑5∑∑him that Katherine Mills had died.∑Jessie Lawson stated
∑6∑∑for a search warrant.∑Going to show you what we'll mark              ∑6∑∑Mike Simpson started crying.∑This call took place on
∑7∑∑as Exhibit number 20, KSP339, another application for a              ∑7∑∑12-22-2010.∑Mike Simpson has been identified to be near
∑8∑∑search warrant.∑Mr. Steele, looking at Exhibit 19, --                ∑8∑∑Katherine Mills' residence the day she was robbed and
∑9∑∑∑∑A∑∑Okay.                                                           ∑9∑∑found dead"; do you see that, sir?
10∑∑∑∑Q∑∑-- do you recognize this type of document?                      10∑∑∑∑A∑∑I do.
11∑∑∑∑∑∑(EXHIBIT 19 MARKED FOR IDENTIFICATION)                           11∑∑∑∑Q∑∑Prior to today's date, did Detective York ever
12∑∑∑∑∑∑(EXHIBIT 20 MARKED FOR IDENTIFICATION)                           12∑∑tell you that Mike Simpson had been identified as the
13∑∑∑∑A∑∑Yeah.∑This is an affidavit for a search                         13∑∑male individual at Katherine Mills' residence on
14∑∑warrant.                                                             14∑∑December 20, 2010?
15∑∑∑∑Q∑∑Okay.∑Are you familiar with these in your                       15∑∑∑∑A∑∑No.
16∑∑capacity as a prosecutor?                                            16∑∑∑∑Q∑∑Is that information that you would've expected
17∑∑∑∑A∑∑I am.                                                           17∑∑a law enforcement officer to inform you during the
18∑∑∑∑Q∑∑And can you generally explain to me the                         18∑∑ongoing criminal charges against Amanda Hoskins and
19∑∑process for what a law enforcement officer has to go                 19∑∑Jonathan Taylor?
20∑∑through to get a search warrant?                                     20∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
21∑∑∑∑A∑∑Yeah.∑They have to have probable cause for                      21∑∑∑∑A∑∑(Coughs.)∑Excuse me.∑I would think if -- if
22∑∑the issuance of a search warrant.∑They would also                    22∑∑an individual had been identified in the -- just looking
23∑∑document, you know, what they want to search, place or               23∑∑at the affidavit, reading from the -- identified at the
24∑∑person they want to search for the court, and then                   24∑∑residence, that they -- they would be included in the
25∑∑they'd attach an affidavit to the search warrant given               25∑∑case report as -- as such.

                                                              Page 119                                                                  Page 121
∑1∑∑the court guides and background as to why -- why                     ∑1∑∑∑∑Q∑∑Is that information that you would've expected
∑2∑∑probably cause had been met.                                         ∑2∑∑a law enforcement officer to tell you yourself or a
∑3∑∑∑∑Q∑∑Is it your understanding that affidavits for                    ∑3∑∑member of your office prior to testifying at the Grand
∑4∑∑search warrants are signed and sworn under oath?                     ∑4∑∑Jury proceeding to initiate charges against Amanda
∑5∑∑∑∑A∑∑Yes.                                                            ∑5∑∑Hoskins, Jonathan Taylor, and William Lester?
∑6∑∑∑∑Q∑∑Okay.∑And from looking at KSP337, can you                       ∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑7∑∑determine who the affiant is on this search warrant --               ∑7∑∑∑∑A∑∑I -- I -- again, like I said, I think it would
∑8∑∑affidavit for a search warrant?                                      ∑8∑∑-- should've been included in their case report, which
∑9∑∑∑∑A∑∑You're still looking at KSP3 --                                 ∑9∑∑we would've had at the Grand Jury, so I guess the answer
10∑∑∑∑Q∑∑Oh, yes.                                                        10∑∑to all that's "yes," since they're -- they're providing
11∑∑∑∑A∑∑-- oh, I'm sorry.∑I didn't see it-- different                   11∑∑their report at Grand Jury, we would all be notified.
12∑∑numbering system.∑All right.∑So on the back of K -- on               12∑∑∑∑Q∑∑And asking you to turn to Exhibit 20, which is
13∑∑the back page of that, it's KSP338 and it appears to be              13∑∑KSP339.∑Again, this looks like an affidavit that was
14∑∑Detective Jason York's signature as the officer.                     14∑∑signed on February 15, 2011; is that right, sir?
15∑∑∑∑Q∑∑Okay.∑And from looking at this document, are                    15∑∑∑∑A∑∑February 15, 2011.∑Yes.
16∑∑you able to determine when this was -- when Detective                16∑∑∑∑Q∑∑And according to the paragraph -- do you see
17∑∑York's sworn -- the statements that are made in this                 17∑∑where it says that, "This affiant has learned
18∑∑affidavit?                                                           18∑∑information on February 4, 2011, approximately 9:30
19∑∑∑∑A∑∑Appears to be it was sworn between district                     19∑∑a.m.," and then it says, "The following information, do
20∑∑judges.∑It appears that signature is Wendell Skip                    20∑∑you see that, sir"?
21∑∑Hammons' on February 15, 2011 at 11:02 a.m.                          21∑∑∑∑A∑∑I do.∑Yes.
22∑∑∑∑Q∑∑Would you agree with me that this is a little                   22∑∑∑∑Q∑∑Okay.∑Do you see where it says, "Mike Simpson
23∑∑bit more than a year prior to the initiation of charges              23∑∑gave this unit a number of 606-622-1780 as a contact
24∑∑against Amanda Hoskins and Jonathan Taylor in March of               24∑∑number for him.∑Mr. Simpson has been identified by
25∑∑2012?                                                                25∑∑Michael Crump being at Katherine Mills' residence the
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 34 2018
                                                                     of 96 - Page ID#:
                                        6722                                     122..125
                                                               Page 122                                                                  Page 124
∑1∑∑morning she was robbed and found dead"; do you see that,              ∑1∑∑you had against Amanda Hoskins and Jonathan Taylor?
∑2∑∑sir?                                                                  ∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑3∑∑∑∑A∑∑I do.                                                            ∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Prior to today's date, have you ever seen this                   ∑4∑∑∑∑Q∑∑Sir, as Detective York informed the Grand Jury
∑5∑∑search warrant affidavit signed by Detective York on                  ∑5∑∑that Michael Crump described Jonathan Taylor as the male
∑6∑∑February 15, 2011?                                                    ∑6∑∑that he saw at Katherine Mills' residence, are you aware
∑7∑∑∑∑A∑∑I don't recall ever seeing this, sir.                            ∑7∑∑of Mr. Crump ever identifying Jonathan Taylor as the
∑8∑∑∑∑Q∑∑Prior to today's date, did Detective York ever                   ∑8∑∑male individual that he saw walking around Katherine
∑9∑∑inform you that Michael Crump identified Mike Simpson as              ∑9∑∑Mills' residence on December 20, 2010?
10∑∑the male seen at Katherine Mills' residence on                        10∑∑∑∑∑∑MR. WRIGHT:∑Object to the form of the
11∑∑December 20, 2010?                                                    11∑∑∑∑question.
12∑∑∑∑A∑∑No.                                                              12∑∑∑∑Q∑∑You can answer.
13∑∑∑∑Q∑∑Between the time that charges were initiated                     13∑∑∑∑A∑∑No.∑I am not.
14∑∑against Amanda Hoskins and Jonathan Taylor and the time               14∑∑∑∑Q∑∑In your conversations with Mr. Crump, did he
15∑∑that you filed the motion to dismiss their case in the                15∑∑ever tell you that he identified Mr. Taylor as the male
16∑∑summer of 2016, were you ever made aware that Michael                 16∑∑that he saw walking around Katherine Mills' residence?
17∑∑Crump identified Mike Simpson as the male individual he               17∑∑∑∑A∑∑No, he did not.
18∑∑saw leaving Katherine Mills' residence on                             18∑∑∑∑Q∑∑Sir, Detective York has testified in this case
19∑∑December 20, 2010?                                                    19∑∑that he sent photographs of Jonathan Taylor to Oklahoma
20∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       20∑∑so that Mr. Crump could make an identification.∑Were
21∑∑∑∑A∑∑Not that I recall.∑No.                                           21∑∑you ever informed about that at any point prior to the
22∑∑∑∑Q∑∑In any of your conversations with Mr. Crump,                     22∑∑dismissal of charges in the summer of 2016?
23∑∑did he ever inform you that he identified Mike Simpson                23∑∑∑∑A∑∑I don't recall ever being informed of anything
24∑∑as the male individual he saw leaving Katherine Mills'                24∑∑about Oklahoma in this case.
25∑∑residence on December 20, 2010?                                       25∑∑∑∑Q∑∑Were you made aware that Sheriff Pickard,

                                                               Page 123                                                                  Page 125
∑1∑∑∑∑A∑∑No.                                                              ∑1∑∑Chief Broughton, and Detective York dressed Mr. Taylor
∑2∑∑∑∑Q∑∑If you had been made aware of the information                    ∑2∑∑up at the Barbourville Police Department to have him
∑3∑∑contained in Detective York's affidavit, namely that                  ∑3∑∑appear similar to the sketch that was created by Mr.
∑4∑∑Michael Crump identified Mike Simpson, would you have                 ∑4∑∑Bunch?
∑5∑∑disclosed that information to the defense?                            ∑5∑∑∑∑∑∑MR. WRIGHT:∑Objection to the form of the
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑∑∑question.
∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑7∑∑∑∑∑∑MR. KELLEY:∑Objection.∑Foundation.
∑8∑∑∑∑A∑∑Yes.                                                             ∑8∑∑∑∑∑∑MR. WILLIAMS:∑Object to form.
∑9∑∑∑∑Q∑∑And is that because you would consider that                      ∑9∑∑∑∑∑∑MR. FARAH:∑Objection.
10∑∑the three -- Kentucky Supreme Court rule 3.8 and your                 10∑∑∑∑A∑∑Yes.
11∑∑ethical obligations under Brady would require you to                  11∑∑∑∑Q∑∑And is it fair to say that you were only made
12∑∑disclose such evidence?                                               12∑∑aware of that after receiving the photographs?
13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
14∑∑∑∑A∑∑I think under Giglio, also, I think it'd be                      14∑∑∑∑A∑∑I don't know if it was -- it was after we --
15∑∑impeachment evidence, so yes.∑I -- under -- several                   15∑∑in my -- my recollection is it was after it was done,
16∑∑different reasons, I believe that should be discovered.               16∑∑but I don't know if it was after I received the
17∑∑∑∑Q∑∑If you learned that Mr. Crump identified Mike                    17∑∑photographs or before I received the photographs, but it
18∑∑Simpson, would you have taken steps to reevaluate the                 18∑∑was already done.∑That was my recollection of that.
19∑∑pending criminal charges you had against Amanda Hoskins               19∑∑∑∑Q∑∑Did any of those law enforcement officers ever
20∑∑and Jonathan Taylor?                                                  20∑∑tell you that they dressed Mr. Taylor up to look like
21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       21∑∑the sketch?
22∑∑∑∑A∑∑Yes.                                                             22∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.
23∑∑∑∑Q∑∑And earlier, if you had learned that Kayla                       23∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form of the
24∑∑Mills' statement was false and fabricated, would you                  24∑∑∑∑question.∑Lack of foundation.
25∑∑have taken steps to reevaluate the pending charges that               25∑∑∑∑∑∑MR. FARAH:∑Object to the form.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 35 2018
                                                                     of 96 - Page ID#:
                                        6723                                     126..129
                                                               Page 126                                                                  Page 128
∑1∑∑∑∑A∑∑I don't remember -- no, I don't remember                         ∑1∑∑∑∑Q∑∑And if you learned that Mr. King's statement
∑2∑∑officers ever telling me they dressed him like the                    ∑2∑∑was false and fabricated by law enforcement officers,
∑3∑∑sketch.∑I believe I was -- the defense attorneys were                 ∑3∑∑would you have reevaluated the continuation of criminal
∑4∑∑the ones who brought it up in the court proceeding, and               ∑4∑∑charges against Amanda Hoskins and Jonathan Taylor?
∑5∑∑Iwant to say that's when I became aware of it.                        ∑5∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑6∑∑∑∑Q∑∑If law enforcement officers had told you,                        ∑6∑∑∑∑A∑∑Yes.
∑7∑∑prior to taking photographs of Mr. Taylor, that they                  ∑7∑∑∑∑Q∑∑If you learned that Mr. King was threatened by
∑8∑∑were going to ask that he put on a hoodie, put a hood on              ∑8∑∑law enforcement into giving a false statement, would you
∑9∑∑his head, take some of his hair off so that he could                  ∑9∑∑have used that evidence to continue the initiation of
10∑∑appear as similar as possible to the sketch for the                   10∑∑charges against Amanda Hoskins and Jonathan Taylor?
11∑∑purpose of having Michael Crump look at it, what would                11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑you have advised them to do?                                          12∑∑∑∑∑∑MR. KELLEY:∑Objection to form.
13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       13∑∑∑∑A∑∑No.
14∑∑∑∑A∑∑I would've advised them first in the                             14∑∑∑∑Q∑∑Up through the time that charges were
15∑∑difference of a photo array or a photo show-up, and then              15∑∑dismissed -- well, let me withdraw that question.∑Up to
16∑∑Iwould -- I would've cautioned them not to use a photo                16∑∑the time that you moved to dismiss charges against
17∑∑show-up, and that if they're going to put one person in               17∑∑Amanda Hoskins and Jonathan Taylor in the summer of
18∑∑the hoodie, coat, whatever they were using, to put them               18∑∑2016, were you ever made aware that the March 13, 2012
19∑∑all in that.∑That would've been the advice I gave them.               19∑∑statement of Amber Simpson was false?
20∑∑∑∑Q∑∑And why would you want to assure that it was                     20∑∑∑∑A∑∑No.
21∑∑done in the manner that you just described?                           21∑∑∑∑Q∑∑Up through the time that you moved to dismiss
22∑∑∑∑A∑∑Again, going back to the guides that we've                       22∑∑criminal charges against Amanda Hoskins and Jonathan
23∑∑been given by the federal courts and supreme courts in                23∑∑Taylor in the summer of 2016, were you ever made aware
24∑∑regards to show-ups and lineups, that's the guide --                  24∑∑that the March 13, 2012 statement of Amber Simpson was
25∑∑that's -- my deciphering of those cases would've been                 25∑∑fabricated by law enforcement officials?

                                                               Page 127                                                                  Page 129
∑1∑∑the reason why I gave them that guidance.                             ∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.
∑2∑∑∑∑Q∑∑Up through the time that you dismissed the                       ∑2∑∑∑∑A∑∑No.
∑3∑∑charges against Ms. Hoskins and Mr. Taylor in the summer              ∑3∑∑∑∑Q∑∑If you had been made aware of that
∑4∑∑of 2016, were you ever made aware that the June 24, 2011              ∑4∑∑information, would you have disclosed that to the
∑5∑∑statement of Joe King was false and fabricated by law                 ∑5∑∑defense?
∑6∑∑enforcement officials?                                                ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑A∑∑No.                                                              ∑7∑∑∑∑Q∑∑Would you have disclosed that to the defense
∑8∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                    ∑8∑∑because you would believe that this evidence is material
∑9∑∑∑∑∑∑MR. KELLEY:∑Object to form.                                       ∑9∑∑and required to be turned over?
10∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                               10∑∑∑∑A∑∑Yes.
11∑∑BY MR. SLOSAR:                                                        11∑∑∑∑Q∑∑If you learned that Ms. Simpson's statement
12∑∑∑∑Q∑∑If you had been made aware of that                               12∑∑was false or fabricated by the police, would you have
13∑∑information, would you have disclosed that to the                     13∑∑used that evidence to continue charges against Amanda
14∑∑defense?                                                              14∑∑Hoskins and Jonathan Taylor?
15∑∑∑∑A∑∑Yes.                                                             15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑And is that because you would consider this                      16∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
17∑∑evidence to be material and required to be turned over?               17∑∑∑∑Q∑∑If you learned that Ms. Simpson was threatened
18∑∑∑∑A∑∑Yes.                                                             18∑∑by police or promised consideration for giving her false
19∑∑∑∑Q∑∑If you learned that Mr. King's statement was                     19∑∑and fabricated statement, would you have used that
20∑∑false, fabricated by law enforcement officers, would you              20∑∑evidence to initiate or continue charges against Ms.
21∑∑have continued using that evidence to continue charges                21∑∑Hoskins and Mr. Taylor?
22∑∑against Ms. Hoskins and Mr. Taylor?                                   22∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
23∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       23∑∑∑∑A∑∑No.
24∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                               24∑∑∑∑Q∑∑If you learned that the police threatened Ms.
25∑∑∑∑A∑∑No.                                                              25∑∑Simpson into a false and fabricated statement, would you
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 36 2018
                                                                     of 96 - Page ID#:
                                        6724                                     130..133
                                                              Page 130                                                                  Page 132
∑1∑∑have reevaluated the continuation of charges against                 ∑1∑∑for a false and fabricated statement, would you have
∑2∑∑Amanda Hoskins and Jonathan Taylor?                                  ∑2∑∑reevaluated the continuation of criminal charges against
∑3∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑3∑∑Amanda Hoskins and Jonathan Taylor?
∑4∑∑∑∑A∑∑Yes.                                                            ∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑5∑∑∑∑Q∑∑Up until the summer of 2016 when you filed                      ∑5∑∑∑∑∑∑MR. WILLIAMS:∑Same objection.
∑6∑∑motions to dismiss criminal charges against Amanda                   ∑6∑∑∑∑A∑∑Sorry.∑Yes.
∑7∑∑Hoskins and Jonathan Taylor, were you ever made aware                ∑7∑∑∑∑Q∑∑Now, I'm going to hand you Exhibit 21.∑Sir,
∑8∑∑that the March 8, 2012 statement of Allen Helton was                 ∑8∑∑this is a letter Bates stamped PL4844; do you recognize
∑9∑∑false and fabricated by law enforcement officials?                   ∑9∑∑this letter?
10∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                   10∑∑∑∑∑∑(EXHIBIT 21 MARKED FOR IDENTIFICATION)
11∑∑∑∑∑∑MR. KELLEY:∑Object to form.                                      11∑∑∑∑A∑∑Yes.
12∑∑∑∑∑∑MR. WILLIAMS:∑Lack of foundation.                                12∑∑∑∑Q∑∑Okay.∑Now, I asked you some questions earlier
13∑∑BY MR. SLOSAR:                                                       13∑∑relating to promises of consideration in exchange for
14∑∑∑∑Q∑∑Up through the time that you moved to dismiss                   14∑∑giving a false and fabricated statement.
15∑∑the criminal cases against Amanda Hoskins and Jonathan               15∑∑∑∑A∑∑Uh-huh.
16∑∑Taylor in the summer of 2016, were you ever made aware               16∑∑∑∑Q∑∑Would you agree that nothing in this document
17∑∑that Allen Helton was promised consideration from law                17∑∑indicates that Sheriff Pickard promised Mr. Helton
18∑∑enforcement officials in exchange for giving his false               18∑∑consideration in exchange for giving a false and
19∑∑March 8, 2012 statement?                                             19∑∑fabricated statement against Amanda Hoskins and Jonathan
20∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      20∑∑Taylor?
21∑∑∑∑∑∑MR. KELLEY:∑Objection to form.                                   21∑∑∑∑A∑∑I would agree with that.
22∑∑∑∑∑∑MR. WILLIAMS:∑Objection.                                         22∑∑∑∑Q∑∑Okay.∑According to this document, Sheriff
23∑∑∑∑A∑∑No.                                                             23∑∑Pickard reveals that he made some promises to Mr. Helton
24∑∑∑∑Q∑∑If you had been made aware of that                              24∑∑in exchange for "a lot of information on the Mills
25∑∑information, would you have disclosed that to the                    25∑∑lady's murder"; is that right?

                                                              Page 131                                                                  Page 133
∑1∑∑defense?                                                             ∑1∑∑∑∑∑∑MR. WRIGHT:∑I'll object to form on that.
∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      ∑2∑∑∑∑Q∑∑Quoting from the statement.
∑3∑∑∑∑A∑∑Yes.                                                            ∑3∑∑∑∑A∑∑That's what the statement says.∑Yes.
∑4∑∑∑∑Q∑∑And is that because you would consider this                     ∑4∑∑∑∑Q∑∑Okay.∑So is it fair to say that Sheriff
∑5∑∑evidence to be material and thus required to be turned               ∑5∑∑Pickard never told you that he promised Mr. Helton
∑6∑∑over under your ethical obligations?                                 ∑6∑∑consideration or assistance in his criminal cases in
∑7∑∑∑∑A∑∑Yes.                                                            ∑7∑∑exchange for a false and fabricated statement against
∑8∑∑∑∑Q∑∑If you learned that Mr. Helton's March 8, 2012                  ∑8∑∑Amanda Hoskins and Jonathan Taylor?
∑9∑∑statement was false and fabricated by law enforcement,               ∑9∑∑∑∑∑∑MR. KELLEY:∑Objection as to form.
10∑∑would you have used that evidence to continue criminal               10∑∑∑∑A∑∑That's true.
11∑∑charges against Amanda Hoskins and Jonathan Taylor?                  11∑∑∑∑Q∑∑Okay.∑Did Sheriff Pickard ever ask you to
12∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                      12∑∑help Mr. Helton on his criminal cases after sending you
13∑∑∑∑∑∑MR. KELLEY:∑Object to form                                       13∑∑this letter?
14∑∑∑∑∑∑MR. WILLIAMS:∑Objection to form.                                 14∑∑∑∑A∑∑No, he did not.
15∑∑∑∑A∑∑No.                                                             15∑∑∑∑Q∑∑Okay.∑Did you ever provide any assistance for
16∑∑∑∑Q∑∑If you learned that Mr. Helton was threatened                   16∑∑Mr. Helton on his criminal cases?
17∑∑by police or promised consideration in exchange for                  17∑∑∑∑A∑∑I did not.
18∑∑giving a false and fabricated statement, would you have              18∑∑∑∑Q∑∑Okay.∑All right.∑Up until the time that you
19∑∑used that evidence to initiate or continue charges                   19∑∑moved to dismiss the criminal charges against Amanda
20∑∑against Amanda Hoskins and Jonathan Taylor?                          20∑∑Hoskins and Jonathan Taylor in the summer of 2016, were
21∑∑∑∑A∑∑No.                                                             21∑∑you ever informed by law enforcement officials that
22∑∑∑∑∑∑MR. WILLIAMS:∑Same objection.                                    22∑∑Christy Branson's statement was false?
23∑∑∑∑∑∑MR. WRIGHT:∑Join.                                                23∑∑∑∑∑∑MR. WRIGHT:∑Objection as to form.
24∑∑∑∑Q∑∑If you learned that law enforcement made                        24∑∑∑∑∑∑MR. KELLEY:∑Object to form, as well.
25∑∑promises of consideration to Allen Helton in exchange                25∑∑∑∑A∑∑No.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 37 2018
                                                                     of 96 - Page ID#:
                                        6725                                     134..137
                                                               Page 134                                                                  Page 136
∑1∑∑∑∑Q∑∑Up through the time that you moved to dismiss                    ∑1∑∑∑∑A∑∑Yes.
∑2∑∑criminal charges against Amanda Hoskins and Jonathan                  ∑2∑∑∑∑Q∑∑If you learned that Mr. Wilson's statement was
∑3∑∑Taylor in the summer of 2016, were you ever informed by               ∑3∑∑either false or fabricated by the police, would you have
∑4∑∑law enforcement officials that Christy Branson's                      ∑4∑∑used that evidence to continue charges against Ms.
∑5∑∑statement was fabricated?                                             ∑5∑∑Hoskins and Mr. Taylor?
∑6∑∑∑∑∑∑MR. WRIGHT:∑Objection as to form.                                 ∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑7∑∑∑∑∑∑MR. KELLEY:∑Join.                                                 ∑7∑∑∑∑∑∑MR. KELLEY:∑Objection as to form.
∑8∑∑∑∑A∑∑No.                                                              ∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑If you had been made aware of that                               ∑9∑∑∑∑Q∑∑If you learned that Mr. Wilson was threatened
10∑∑information, would you have disclosed that to the                     10∑∑by a police or promised consideration in exchange for
11∑∑defense?                                                              11∑∑giving a false and fabricated statement, would you have
12∑∑∑∑A∑∑Yes.                                                             12∑∑used that evidence to initiate or continue charges
13∑∑∑∑Q∑∑Would you have done so because of your ethical                   13∑∑against Ms. Hoskins and Mr. Taylor?
14∑∑obligations as a prosecutor?                                          14∑∑∑∑A∑∑No.
15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
16∑∑∑∑A∑∑Yes.                                                             16∑∑∑∑Q∑∑If you learned that law enforcement officers
17∑∑∑∑Q∑∑If you learned that Ms. Branson's statement                      17∑∑fabricated Mr. Wilson's false statement, would you have
18∑∑was declared false or fabricated, would you have used                 18∑∑taken steps to immediately reevaluate the pending
19∑∑that evidence to continue charges against Amanda Hoskins              19∑∑criminal charges against Amanda Hoskins and Jonathan
20∑∑and Jonathan Taylor?                                                  20∑∑Taylor?
21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       21∑∑∑∑A∑∑Yes.
22∑∑∑∑A∑∑No.                                                              22∑∑∑∑Q∑∑Sir, I'm going to ask for you to take out the
23∑∑∑∑Q∑∑If you learned that Ms. Branson's statement                      23∑∑case report.∑This is Exhibit number 12.∑You know what?
24∑∑was either false or fabricated, would you have                        24∑∑Sorry about this.∑Mr. Steele, do you recall
25∑∑reevaluated the pending charges against Amanda Hoskins                25∑∑participating in an interview with Robert Beach,

                                                               Page 135                                                                  Page 137
∑1∑∑and Jonathan Taylor?                                                  ∑1∑∑Detective York, and Detective Johnson on
∑2∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑2∑∑February 26, 2014?
∑3∑∑∑∑A∑∑Yes.                                                             ∑3∑∑∑∑A∑∑I do.
∑4∑∑∑∑Q∑∑Almost there.∑Up through the time of --                          ∑4∑∑∑∑Q∑∑That seem right to you?
∑5∑∑∑∑A∑∑Only four more to go.                                            ∑5∑∑∑∑A∑∑I wouldn't -- just seems -- if I remember, it
∑6∑∑∑∑Q∑∑-- the dismissal against -- in the summer of                     ∑6∑∑was -- it was the winter months and it was cool outside,
∑7∑∑2016, were you ever informed by law enforcement                       ∑7∑∑but I -- the exact date I couldn't tell you.
∑8∑∑officials that Daniel Wilson's July 18, 2012 statement                ∑8∑∑∑∑Q∑∑Is it fair --
∑9∑∑was false?                                                            ∑9∑∑∑∑A∑∑I wasn't involved on interviews.
10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       10∑∑∑∑Q∑∑Is it your recollection that the interview and
11∑∑∑∑A∑∑No.                                                              11∑∑statement from Robert Beach was after the initiation of
12∑∑∑∑Q∑∑Up until the time that you moved to dismiss                      12∑∑charges against Amanda Hoskins and Jonathan Taylor?
13∑∑charges against Ms. Hoskins in July of 2016, were you                 13∑∑∑∑A∑∑That is correct.
14∑∑ever informed by law enforcement officials that Daniel                14∑∑∑∑Q∑∑In fact, is it your recollection that the
15∑∑Wilson's July 18, 2012 statement was fabricated by law                15∑∑statement obtained from Robert Beach was taken more than
16∑∑enforcement?                                                          16∑∑two years after the initiation of charges against Amanda
17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       17∑∑Hoskins and Jonathan Taylor, --
18∑∑∑∑∑∑MR. KELLEY:∑Objection.                                            18∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
19∑∑∑∑A∑∑No.                                                              19∑∑∑∑Q∑∑-- which would've been March of 2012?
20∑∑∑∑Q∑∑If you had been made aware of that                               20∑∑∑∑A∑∑Yes.
21∑∑information, would you have disclosed that to the                     21∑∑∑∑Q∑∑Okay.
22∑∑defense?                                                              22∑∑∑∑A∑∑Been -- been around the two-year mark.
23∑∑∑∑A∑∑Yes.                                                             23∑∑∑∑Q∑∑Okay.∑So is it fair to say that the statement
24∑∑∑∑Q∑∑And is that because of your ethical                              24∑∑obtained from Robert Beach was not used to initiate
25∑∑obligations as a prosecutor?                                          25∑∑criminal charges against Amanda Hoskins and Jonathan
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 38 2018
                                                                     of 96 - Page ID#:
                                        6726                                     138..141
                                                               Page 138                                                                  Page 140
∑1∑∑Taylor for the murder of Katherine Mills?                             ∑1∑∑∑∑Q∑∑If you learned that Mr. Beach's statement was
∑2∑∑∑∑A∑∑That's correct.                                                  ∑2∑∑either false or fabricated, would you have reevaluated
∑3∑∑∑∑Q∑∑Is it fair to say that for the first two years                   ∑3∑∑the continuation of charges against Ms. Hoskins and Mr.
∑4∑∑and -- that the statement from Robert Beach was not used              ∑4∑∑Taylor?
∑5∑∑to continue the charges against Amanda Hoskins and                    ∑5∑∑∑∑A∑∑Yes.
∑6∑∑Jonathan Taylor, because it had not yet been obtained?                ∑6∑∑∑∑Q∑∑If you learned that law enforcement officers
∑7∑∑∑∑A∑∑For -- yeah, the time period before it was                       ∑7∑∑promised consideration to Mr. Beach in exchange for his
∑8∑∑obtained, obviously it was not used.                                  ∑8∑∑statement, would you have disclosed that information to
∑9∑∑∑∑Q∑∑You testified earlier here today that you were                   ∑9∑∑the defense?
10∑∑unaware of any conversations that may have taken place                10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
11∑∑between any law enforcement officer with Robert Beach                 11∑∑∑∑∑∑MR. KELLEY:∑Objection to form.
12∑∑prior to your meeting with him at the prison in February              12∑∑∑∑A∑∑Yes.
13∑∑of 2014; is that right?                                               13∑∑∑∑Q∑∑And is that because of your ethical
14∑∑∑∑A∑∑No.∑I believe your question earlier was if I                     14∑∑obligations as a prosecutor and your belief that this
15∑∑-- I was aware if Jason York had any conversations with               15∑∑evidence would be material under Brady and Giglio?
16∑∑him prior to.∑There -- there was obviously at some                    16∑∑∑∑A∑∑Yes.
17∑∑point in time law enforcement of some nature that had                 17∑∑∑∑Q∑∑If you learned that Mr. Beach was promised
18∑∑talked to him and then forwarded the information to us,               18∑∑consideration in exchange for his statement, would you
19∑∑but I -- the question earlier was if Jason York had any               19∑∑have reevaluated the continuation of charges against Ms.
20∑∑conversations with him.∑I'm not aware of any                          20∑∑Hoskins and Mr. Taylor?
21∑∑conversation Jason York had with Mr. Beach beforehand.                21∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
22∑∑∑∑Q∑∑Are you aware, sitting here today, of any                        22∑∑∑∑A∑∑I lost you there.∑I'm sorry, Mr. Slosar.∑Can
23∑∑conversation that any other law enforcement officer                   23∑∑you say that one again?
24∑∑other than Jason York had with Robert Beach prior to                  24∑∑∑∑Q∑∑Sure.∑If you learned that Mr. Beach was
25∑∑your meeting with him?                                                25∑∑promised consideration in exchange for his statement,

                                                               Page 139                                                                  Page 141
∑1∑∑∑∑A∑∑Again, some -- somebody -- he talked to                          ∑1∑∑would you have reevaluated the continuation of charges
∑2∑∑somebody in law enforcement that would've contacted -- I              ∑2∑∑against Ms. Hoskins and Mr. Taylor?
∑3∑∑believe it was Allen Trimble's office, the Commonwealth               ∑3∑∑∑∑A∑∑Yes.
∑4∑∑Attorney of Whitley County, and Mr. Trimble wrote me a                ∑4∑∑∑∑Q∑∑Prior to -- well, I'm going to show you what
∑5∑∑letter advising me of -- of -- that Mr. Beach wanted to               ∑5∑∑we'll mark as Exhibit 22, the motion to dismiss you
∑6∑∑make a statement, but I don't know who he -- I -- I                   ∑6∑∑filed in Jonathan Taylor's case.∑To the best of your
∑7∑∑don't think -- you know, I don't know who he spoke to or              ∑7∑∑knowledge and recollection, what is -- the evidence that
∑8∑∑what initiated that conversation.∑I don't know.                       ∑8∑∑you outlined in your motion to dismiss, is that the
∑9∑∑∑∑Q∑∑Prior to the motions to dismiss that you filed                   ∑9∑∑evidence that you believed, at some point in time,
10∑∑in the summer of 2016, were you ever informed by law                  10∑∑supported the probable cause determination against
11∑∑enforcement officials that Robert Beach's 2014 statement              11∑∑Amanda Hoskins and Jonathan Taylor?
12∑∑was false and fabricated?                                             12∑∑∑∑∑∑(EXHIBIT 22 MARKED FOR IDENTIFICATION)
13∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       13∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.∑Answer the
14∑∑∑∑A∑∑No.                                                              14∑∑∑∑best you can.
15∑∑∑∑Q∑∑If you had been made aware of that                               15∑∑∑∑A∑∑I believe (clears throat) -- excuse me. I
16∑∑information, would you have disclosed it to the defense?              16∑∑believe that at the time the Grand Jury met, all of the
17∑∑∑∑A∑∑Yes.                                                             17∑∑individuals and their statements would've been provided
18∑∑∑∑Q∑∑And is that because of your ethical                              18∑∑for the Grand Jury's consideration, other than Robert
19∑∑obligations as a prosecutor?                                          19∑∑Beach.
20∑∑∑∑A∑∑Yes.                                                             20∑∑∑∑Q∑∑Okay.∑Sorry.∑Let me -- I'm going to ask it a
21∑∑∑∑Q∑∑If you had learned that Mr. Beach's statement                    21∑∑little bit differently.∑There's -- in your motion to
22∑∑was either false or fabricated by the police, would you               22∑∑dismiss, there's no mention of this person by the name
23∑∑have used that evidence to continue charges against Ms.               23∑∑of Mikey Bruner; would you agree with that?
24∑∑Hoskins or Mr. Taylor?                                                24∑∑∑∑A∑∑Who?
25∑∑∑∑A∑∑No.                                                              25∑∑∑∑Q∑∑Mikey Bruner?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 39 2018
                                                                     of 96 - Page ID#:
                                        6727                                     142..145
                                                               Page 142                                                                  Page 144
∑1∑∑∑∑A∑∑No.∑I'll agree that that's not included in                       ∑1∑∑intoxicated or Mr. -- Jonathan being?
∑2∑∑the motion to dismiss.                                                ∑2∑∑∑∑Q∑∑Mr. Bruner.
∑3∑∑∑∑Q∑∑Okay.∑And is that because you believe that                       ∑3∑∑∑∑A∑∑No.
∑4∑∑Mr. Bruner's statement wasn't credible?                               ∑4∑∑∑∑Q∑∑I know that the report does document that Mr.
∑5∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑5∑∑Taylor was --
∑6∑∑∑∑A∑∑I'm drawing a blank on Mikey Bruner.                             ∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑Q∑∑Okay.∑Let me ask you some basic questions.                       ∑7∑∑∑∑Q∑∑-- intoxicated.∑I'm asking you a different
∑8∑∑Mikey Bruner's a statement that Jason York -- in 2015,                ∑8∑∑question.∑If you had been made aware of that
∑9∑∑April of 2015.                                                        ∑9∑∑information, would you have disclosed it to the defense?
10∑∑∑∑A∑∑Okay.                                                            10∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
11∑∑∑∑Q∑∑And Mr. Bruner claims that Mr. Taylor                            11∑∑∑∑Q∑∑That Mr. Bruner was intoxicated during a
12∑∑confessed to him four years before about the Mills                    12∑∑conversation where he claimed somebody confessed to him?
13∑∑homicide.∑Between -- up until the time that you moved                 13∑∑∑∑A∑∑If I'd been made aware of it, yeah, I would.
14∑∑to dismiss charges against Jonathan Taylor in the summer              14∑∑∑∑Q∑∑And would you have disclosed that to the
15∑∑of 2016, were you ever informed that Mikey Bruner was                 15∑∑defense because of your obligations under Brady and
16∑∑intoxicated -- actually, let me withdraw that question.               16∑∑Giglio?
17∑∑Up until the time that you moved to dismiss charges                   17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
18∑∑against Jonathan Taylor in the summer of 2016, did any                18∑∑∑∑A∑∑I don't know that it goes to Brady and Giglio
19∑∑law enforcement officer inform you that Mikey Bruner                  19∑∑just as much as I just have an open-file policy and that
20∑∑admitted that he was intoxicated during the supposed                  20∑∑it would've been a, you know -- I don't know that I'd
21∑∑confession that he had years before with Jonathan                     21∑∑have made a formal filing of it other than just tell
22∑∑Taylor?                                                               22∑∑defense attorneys in talking about these statements,
23∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       23∑∑"Well, you know, they were drunk.∑Couple of drunks
24∑∑∑∑A∑∑Can you -- (coughs.)∑Excuse me.∑Can you                          24∑∑having some drinks and -- and he made his statements." I
25∑∑point me to Mikey Bruner's supplement or statement or                 25∑∑would've made sure they were aware of it.∑I don't -- I

                                                               Page 143                                                                  Page 145
∑1∑∑help me refresh my memory?∑I don't --                                 ∑1∑∑just don't know that that rises to the level of Brady
∑2∑∑∑∑Q∑∑Yeah.                                                            ∑2∑∑and Giglio.
∑3∑∑∑∑A∑∑-- I'm just drawing a complete blank on Mikey                    ∑3∑∑∑∑Q∑∑Well, if somebody's intoxicated and they claim
∑4∑∑Bruner right now.                                                     ∑4∑∑that somebody made a statement to them, would you agree
∑5∑∑∑∑Q∑∑Sure.∑I'm not sure if it's -- let me try to                      ∑5∑∑with me that that would be a form of impeachment?
∑6∑∑find it in here.∑I'm not sure if it's going to be in                  ∑6∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑7∑∑here because it was done so late in the investigation.                ∑7∑∑∑∑Q∑∑From a defense perspective?
∑8∑∑It might be in the supplements file.∑Oh, yeah.∑Here it                ∑8∑∑∑∑A∑∑We can agree to disagree on this.∑I would
∑9∑∑is.∑It's in the supplements, Exhibit 3 at 25251.∑Yeah.                ∑9∑∑still turn it over regardless.
10∑∑Figured that's where it was..                                         10∑∑∑∑Q∑∑Okay.∑If you learned that Mikey Bruner was
11∑∑∑∑A∑∑Is that Exhibit...                                               11∑∑intoxicated, either through drugs or alcohol, at the
12∑∑∑∑Q∑∑That's the statement that Mr. York claims to                     12∑∑time of this supposed statement by Mr. Taylor, would you
13∑∑have gotten from Mr. Bruner in 2015.∑Does that refresh                13∑∑have reevaluated the continuation of criminal charges
14∑∑your recollection?                                                    14∑∑against Mr. Taylor for the murder of Katherine Mills?
15∑∑∑∑A∑∑It -- it does.∑Yes, sir.∑Thank you.                              15∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
16∑∑∑∑Q∑∑Okay.∑So, at any time prior to the dismissal                     16∑∑∑∑A∑∑Yes.
17∑∑of charges against Mr. Taylor in June of 2016, did any                17∑∑∑∑Q∑∑All right.∑Almost done.∑Then if you could
18∑∑law enforcement officer inform you that they learned                  18∑∑take out your motion to dismiss.
19∑∑from Mikey Bruner that he was intoxicated at the time of              19∑∑∑∑A∑∑I've heard that before.
20∑∑his conversation with Mr. Taylor many years earlier?                  20∑∑∑∑Q∑∑If you could take out your motion to dismiss
21∑∑∑∑∑∑MR. KELLEY:∑Objection as to form.                                 21∑∑-- I'm running out of exhibits.
22∑∑∑∑∑∑MR. WRIGHT:∑I'll join.                                            22∑∑∑∑A∑∑Go ahead.∑Let me give you this back.∑That
23∑∑∑∑Q∑∑You can answer.                                                  23∑∑was yours you handed me.
24∑∑∑∑A∑∑Just for clarification, when you say that he                     24∑∑∑∑Q∑∑Oh, thank you.∑So I'm just going to -- would
25∑∑was intoxicated, are you talking about Mr. Bruner being               25∑∑you agree with me that the motion to dismiss that you
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 40 2018
                                                                     of 96 - Page ID#:
                                        6728                                     146..149
                                                               Page 146                                                                  Page 148
∑1∑∑filed in Jonathan Taylor appears to be, except for the                ∑1∑∑was attributed to him in that earlier statement drafted
∑2∑∑caption, the same one that you filed in Amanda Hoskins'               ∑2∑∑by Detective York?
∑3∑∑and William Lester's case?                                            ∑3∑∑∑∑A∑∑Correct.
∑4∑∑∑∑A∑∑It -- it is.∑Yes, sir.                                           ∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.∑Asked and
∑5∑∑∑∑Q∑∑Okay.∑From looking at the motion to dismiss,                     ∑5∑∑∑∑answered.∑That's not his testimony.∑Answer best
∑6∑∑is it fair to say that at some point in the prosecution               ∑6∑∑∑∑you can.
∑7∑∑you learned that a number of witnesses denied making                  ∑7∑∑∑∑Q∑∑He already did.∑Is that correct?
∑8∑∑statements to the police?                                             ∑8∑∑∑∑A∑∑That -- that is correct.∑What I have in my --
∑9∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑9∑∑in my motion is the -- that he had changed his story,
10∑∑∑∑Q∑∑Joe King, for instance?                                          10∑∑not that he had not given a statement but that he had
11∑∑∑∑A∑∑I -- I don't think he ever denied making                         11∑∑changed his story and then never heard anyone talking
12∑∑statements to the police to me, he just did not --                    12∑∑about robbing an elderly lady.∑That's correct.
13∑∑didn't remember.                                                      13∑∑∑∑Q∑∑So he told you that the information contained
14∑∑∑∑Q∑∑All right.∑Well, let's go to paragraph 5,                        14∑∑in the statement --
15∑∑page 2.∑Do you see where it says, "Joe King has since                 15∑∑∑∑A∑∑Uh-huh.
16∑∑changed his story and that he never heard anyone talking              16∑∑∑∑Q∑∑-- wasn't true, right?
17∑∑about robbing an elderly lady and that he did not see or              17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
18∑∑know of Amanda spending money"; do you see that?                      18∑∑∑∑A∑∑In essence, without saying those words, yes.
19∑∑∑∑A∑∑Uh-huh.∑I do.                                                    19∑∑In -- based upon his statements, yes.
20∑∑∑∑Q∑∑Okay.∑But you agree with me that he is                           20∑∑∑∑Q∑∑And according to paragraph two, it says you
21∑∑denying having any knowledge of the information                       21∑∑contacted Robert Beach on June 23, 2016, and his version
22∑∑contained in Detective York's June 24, 2011 statement?                22∑∑of events had changed from what was recorded in the
23∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       23∑∑statement, correct?
24∑∑∑∑Q∑∑You can answer.                                                  24∑∑∑∑A∑∑Correct.
25∑∑∑∑∑∑MR. WRIGHT:∑That's -- this motion is not Joe                      25∑∑∑∑Q∑∑Okay.∑So Robert Beach gave you information in

                                                               Page 147                                                                  Page 149
∑1∑∑∑∑King's writing.                                                     ∑1∑∑that phone call that was different than the two-minute
∑2∑∑∑∑∑∑MR. SLOSAR:∑Is that on objection or --                            ∑2∑∑and 40 second recording that yourself and Detective
∑3∑∑∑∑∑∑MR. WRIGHT:∑Yes.∑It is an objection.∑Object                       ∑3∑∑Johnson and Detective York obtained from him in an
∑4∑∑∑∑to form.                                                            ∑4∑∑Indiana prison, correct?
∑5∑∑∑∑∑∑MR. SLOSAR:∑If you want to testify, I'd be                        ∑5∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑6∑∑∑∑happy to...                                                         ∑6∑∑∑∑A∑∑That would be correct.
∑7∑∑∑∑∑∑MR. WRIGHT:∑Do you want to call for that one                      ∑7∑∑∑∑Q∑∑Okay.∑And Daniel Wilson, in paragraph 1, told
∑8∑∑∑∑question?                                                           ∑8∑∑you that he did not recall Jonathan Taylor ever making
∑9∑∑BY MR. SLOSAR:                                                        ∑9∑∑any statements about the murder of Katherine Mills or an
10∑∑∑∑Q∑∑You can answer.                                                  10∑∑old lady; is that right?
11∑∑∑∑A∑∑The -- the --                                                    11∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
12∑∑∑∑∑∑MR. WRIGHT:∑His testimony would be limited                        12∑∑∑∑A∑∑Specifically, he stated that, when I asked
13∑∑∑∑then.                                                               13∑∑about his previous statements, he didn't know anything
14∑∑∑∑A∑∑The -- okay.∑The -- can you restate the                          14∑∑about those statements and he didn't remember making
15∑∑question for me?                                                      15∑∑them.
16∑∑∑∑Q∑∑Sure.∑Earlier, a few moments ago, you said                       16∑∑∑∑Q∑∑Okay.∑So, you had spoke to witnesses close in
17∑∑something to the effect that Joe King told you that he                17∑∑time to June of 2016 when you filed this motion to
18∑∑didn't remember something and my question to you was:                 18∑∑dismiss; is that right?
19∑∑Did he deny making a statement?∑So I'm trying to get                  19∑∑∑∑A∑∑Yes.
20∑∑past that.                                                            20∑∑∑∑Q∑∑Okay.∑And those witnesses told you that the
21∑∑∑∑A∑∑Okay.∑Yeah.∑He --                                                21∑∑statements attributed to them earlier in the
22∑∑∑∑Q∑∑The last --                                                      22∑∑investigation were not true, correct?
23∑∑∑∑A∑∑-- he never denied making a statement, though.                   23∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
24∑∑∑∑Q∑∑He -- but he told you when he spoke with you                     24∑∑∑∑Q∑∑You can answer.
25∑∑-- he told you that he denied any of the knowledge that               25∑∑∑∑A∑∑Again, I'm not going to -- for instance, Mr.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 41 2018
                                                                     of 96 - Page ID#:
                                        6729                                     150..153
                                                               Page 150                                                                  Page 152
∑1∑∑Wilson didn't say they weren't true, he said he just                  ∑1∑∑∑∑A∑∑I am.
∑2∑∑didn't remember making them.∑Mr. King didn't change his               ∑2∑∑∑∑Q∑∑And what is that document?∑Did you receive
∑3∑∑statement in regards to what he saw and heard.∑One of                 ∑3∑∑that document during the criminal prosecution?
∑4∑∑them's not true.∑That's -- that's for somebody to else                ∑4∑∑∑∑A∑∑I did.∑Yes.
∑5∑∑to decide which one's not true.                                       ∑5∑∑∑∑Q∑∑Okay.∑And is it fair to say that you believed
∑6∑∑∑∑Q∑∑Well, yeah.∑Not -- I'm not asking you to sit                     ∑6∑∑during the underlying investigation that -- I have it.
∑7∑∑here and say whether somebody is -- whether the police                ∑7∑∑Sorry.∑Here it is.∑Sorry.
∑8∑∑report is true or whether their, you know, telephone                  ∑8∑∑∑∑A∑∑Want to mark these as an exhibit?
∑9∑∑conversation with you is true.∑That's going to be for a               ∑9∑∑∑∑Q∑∑Yeah.∑You're right.∑This will be 23.∑And
10∑∑jury to decide later on.∑All I'm asking you is: Did                   10∑∑that number is 23.
11∑∑these people, when you spoke to them around the time you              11∑∑∑∑∑∑MR. KELLEY:∑Well, for some reason, I don't
12∑∑filed the motion to dismiss, say that their knowledge in              12∑∑∑∑know what I have written down.
13∑∑the criminal investigation was not what was reported to               13∑∑∑∑∑∑MR. SLOSAR:∑Here.∑Here.
14∑∑be their knowledge in earlier investigative reports?                  14∑∑∑∑∑∑MR. KELLEY:∑What is John Pickard's statement
15∑∑∑∑∑∑MR. WRIGHT:∑Object.∑Asked and answered.                           15∑∑∑∑number?
16∑∑∑∑A∑∑Again, I -- it -- it had changed.                                16∑∑∑∑∑∑THE WITNESS:∑Let's see.∑His last exhibit was
17∑∑∑∑Q∑∑Okay.∑Now we're past that hurdle.∑Once you                       17∑∑21.
18∑∑learned that witness statements were not as they were                 18∑∑∑∑∑∑MR. SLOSAR:∑Yeah.
19∑∑reported to be in the earlier police report, did you                  19∑∑∑∑∑∑THE WITNESS:∑It was John Pickard's letter, and
20∑∑take affirmative steps to reevaluate the criminal                     20∑∑∑∑22 was my motion to dismiss.
21∑∑charges against Amanda Hoskins, Jonathan Taylor, and                  21∑∑BY MR. SLOSAR:
22∑∑William Lester?                                                       22∑∑∑∑Q∑∑Okay.∑So Exhibit 23 -- so, is it fair to say
23∑∑∑∑A∑∑Yes, I did, and I -- let me just say, I took                     23∑∑that the criminal -- in -- during the criminal
24∑∑them as they came in.∑So Joe King was the first one I                 24∑∑investigation, the theory was that the perpetrator or
25∑∑can remember.∑Well, Kayla Mills obviously died before                 25∑∑perpetrators left five $100 bills at the crime scene?

                                                               Page 151                                                                  Page 153
∑1∑∑anybody else, and at that point in time, we would look                ∑1∑∑∑∑∑∑(EXHIBIT 23 MARKED FOR IDENTIFICATION)
∑2∑∑as we would in any case as any discovery issue comes in,              ∑2∑∑∑∑A∑∑There were five $100 bills left at the crime
∑3∑∑discovery item comes in, we reevaluate that case as they              ∑3∑∑scene.∑Yes.
∑4∑∑come in.∑I specifically remember Joe King because I                   ∑4∑∑∑∑Q∑∑Okay.∑And did -- was it your understanding
∑5∑∑spoke to him on a Sunday, if I'm not mistaken.∑Amanda                 ∑5∑∑that law enforcement officers believed that this
∑6∑∑and William were scheduled for trial earlier that week                ∑6∑∑physical evidence could help solve who really was
∑7∑∑and I immediately, that Sunday afternoon, contacted Mr.               ∑7∑∑responsible for Katherine Mills' death?
∑8∑∑Hoskins, who is Mr. Lester's attorney.∑I cannot                       ∑8∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.
∑9∑∑remember who was representing Amanda at the time --                   ∑9∑∑∑∑∑∑MR. WILLIAMS:∑Join.
10∑∑contacted them on Sunday afternoon and then we got a                  10∑∑∑∑A∑∑Can you -- I think any physical evidence, your
11∑∑phone call with the judge to make sure they were aware                11∑∑hope when you send it to the lab for testing, is that it
12∑∑immediately of -- under my prosecutorial duties and --                12∑∑will help either include or exclude a potential
13∑∑and Giglio and Brady, of the change in Mr. King's                     13∑∑defendant.
14∑∑testimony.∑So it's something I -- I take care --                      14∑∑∑∑Q∑∑And during the criminal prosecution against
15∑∑∑∑Q∑∑Seriously?                                                       15∑∑Amanda Hoskins and Jonathan Taylor, which was initiated
16∑∑∑∑A∑∑-- take very serious and I take care of                          16∑∑in March of 2012 by Detective York, did you as a
17∑∑immediately once those issues come up.                                17∑∑prosecutor keep close attention to the results of
18∑∑∑∑Q∑∑I'm going to show you -- and I have a copy of                    18∑∑scientific testing in this case?
19∑∑this that I will get to you all.∑This is KSP382 and                   19∑∑∑∑A∑∑Yes, as good as -- as well as we could, and
20∑∑383.∑I've got to find it in my file folder down here.                 20∑∑that's one of the reasons we have what we referred to
21∑∑It's a -- just the affixed∑supplemental report from                   21∑∑earlier as a Dinkins form on the Grand Jury forms.∑They
22∑∑December 6, 2012.∑Mr. Steele, will you review that                    22∑∑bring it to the Grand Jury so we have a checklist of
23∑∑document for a moment?                                                23∑∑what has been provided and what's outstanding.∑And the
24∑∑∑∑A∑∑I'm familiar with this document.                                 24∑∑state police crime lab, it has instituted a -- a new
25∑∑∑∑Q∑∑You're familiar with it?                                         25∑∑system -- I'm going to call it a new system, the B
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 42 2018
                                                                     of 96 - Page ID#:
                                        6730                                     154..157
                                                               Page 154                                                                  Page 156
∑1∑∑system, which allows prosecutors access to that system                ∑1∑∑and Jonathan Taylor for the murder of Katherine Mills,
∑2∑∑to check reports instead of waiting on officers to check              ∑2∑∑had any law enforcement official ever told you that
∑3∑∑and bring them to us, so we try to keep up with that.                 ∑3∑∑Amanda Hoskins or Jonathan Taylor confessed --
∑4∑∑And I'm -- I'm not sure when that system was initiated,               ∑4∑∑∑∑A∑∑No.
∑5∑∑but we obviously would've known fingerprints were                     ∑5∑∑∑∑Q∑∑-- to the police?
∑6∑∑outstanding and waited for that analysis.                             ∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑Q∑∑And at some point in or around December of                       ∑7∑∑∑∑Q∑∑At any point between the initiation of charges
∑8∑∑2012, were you made aware that latent print comparisons               ∑8∑∑in March of 2012 and you sitting here today, has any law
∑9∑∑were conducted between Amanda Hoskins, Jonathan Taylor,               ∑9∑∑enforcement officer ever told you that Jonathan Taylor
10∑∑and William Lester and the currency found at the Mills                10∑∑confessed to the police?
11∑∑crime scene?                                                          11∑∑∑∑A∑∑No.
12∑∑∑∑A∑∑I was -- I was made aware of sometime after                      12∑∑∑∑Q∑∑Between the initiation of charges in March of
13∑∑the date of the report of December 6, 2012.∑Yes.                      13∑∑2012 and today, has any law enforcement officer ever
14∑∑∑∑Q∑∑And did you learn sometime after                                 14∑∑told you that Amanda Hoskins confessed to the police?
15∑∑December 6, 2012 that the latent prints excluded Amanda               15∑∑∑∑A∑∑No.
16∑∑Hoskins, Jonathan Taylor, and William Lester from                     16∑∑∑∑Q∑∑Is it fair to say that the initiation and
17∑∑contributing any prints on the currency at issue?                     17∑∑continuation of the criminal charges against Jonathan
18∑∑∑∑A∑∑That is correct.                                                 18∑∑Taylor was never based on any confession that he gave to
19∑∑∑∑Q∑∑Okay.∑Now, at the time that you received this                    19∑∑police?
20∑∑report, did you reevaluate the pending criminal charges               20∑∑∑∑A∑∑That is true.
21∑∑against Amanda Hoskins, Jonathan Taylor for the murder                21∑∑∑∑Q∑∑Is it fair to say that the initiation and
22∑∑of Katherine Mills?                                                   22∑∑continuation of charges against Amanda Hoskins for the
23∑∑∑∑A∑∑Yes.                                                             23∑∑murder of Katherine Mills was never based on any
24∑∑∑∑Q∑∑Is it fair to say that you continued with the                    24∑∑confession that she gave to police?
25∑∑pending criminal charges due to the statements obtained               25∑∑∑∑A∑∑That is true.

                                                               Page 155                                                                  Page 157
∑1∑∑from law enforcement officers during the underlying                   ∑1∑∑∑∑Q∑∑All right.∑Is it fair to say that at the time
∑2∑∑criminal investigation?                                               ∑2∑∑you filed the motion to dismiss against Jonathan Taylor
∑3∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.                                 ∑3∑∑on June 29, 2016 that you no longer believed that
∑4∑∑∑∑∑∑MR. WRIGHT:∑Join.                                                 ∑4∑∑probable cause existed to continue the criminal
∑5∑∑∑∑Q∑∑You can answer.                                                  ∑5∑∑prosecution against him?
∑6∑∑∑∑A∑∑It -- looking at the case as a whole, it's                       ∑6∑∑∑∑A∑∑That is correct.∑It's noted so in my motion.
∑7∑∑fair to say we were seeing not just statements, but --                ∑7∑∑∑∑Q∑∑Is it fair to say that at the time that you
∑8∑∑but -- and that's a lot of what this case is, but not                 ∑8∑∑filed a motion to dismiss against Ms. Hoskins that you
∑9∑∑just statements that -- that we went through today, but               ∑9∑∑no longer believed that you had probable cause to
10∑∑of -- of Ms. Hoskins' statement, all those going forward              10∑∑continue the criminal prosecution against her for the
11∑∑is what we considered to go forward on.∑Yes.                          11∑∑murder of Katherine Mills?
12∑∑∑∑Q∑∑Well, is it fair to say that prior to the                        12∑∑∑∑A∑∑Again, same as Mr. Taylor, it's notated in --
13∑∑dismissal of charges in 2016, no law enforcement                      13∑∑in my motion.
14∑∑official ever made you aware of any confession that                   14∑∑∑∑Q∑∑Is it fair to say that at the time you filed
15∑∑Amanda Hoskins made to the police?                                    15∑∑the motion to dismiss in William Lester's case in July
16∑∑∑∑A∑∑That's fair.                                                     16∑∑of 2016 that you no longer believed you had probable
17∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       17∑∑cause to continue the criminal prosecution against him?
18∑∑∑∑Q∑∑Prior to the dismissal of charge against                         18∑∑∑∑A∑∑That is correct and also noted in the motion.
19∑∑Jonathan Taylor in the summer of 2016, had any law                    19∑∑∑∑Q∑∑If law enforcement officials had informed you
20∑∑enforcement officer ever informed you as to whether Mr.               20∑∑earlier in the prosecution that witness statements were
21∑∑Taylor ever made a confession to police?                              21∑∑false, would you have taken steps to stop the criminal
22∑∑∑∑A∑∑No.∑Nobody ever did.                                             22∑∑prosecution against Amanda Hoskins and Jonathan Taylor
23∑∑∑∑Q∑∑Prior to the initiation of charges against --                    23∑∑at that time?
24∑∑well, let me withdraw that question.∑At the time when                 24∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
25∑∑you first got the criminal case against Amanda Hoskins                25∑∑∑∑∑∑MR. KELLEY:∑Object to form.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 43 2018
                                                                     of 96 - Page ID#:
                                        6731                                     158..161
                                                               Page 158                                                                  Page 160
∑1∑∑∑∑A∑∑Yes.                                                             ∑1∑∑that probable cause existed to continue the charges
∑2∑∑∑∑Q∑∑If law enforcement officials had informed you                    ∑2∑∑against Amanda Hoskins or Jonathan Taylor?
∑3∑∑that statements obtained from witnesses against Ms.                   ∑3∑∑∑∑A∑∑I did not.
∑4∑∑Hoskins and Mr. Taylor were fabricated, is it fair to                 ∑4∑∑∑∑Q∑∑Mr. Steele, sitting here today, do you have
∑5∑∑say that you would have stopped the criminal prosecution              ∑5∑∑any opinions as to whether Amanda Hoskins or Jonathan
∑6∑∑of them at that time?                                                 ∑6∑∑Taylor were involved in the murder of Katherine Mills?
∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       ∑7∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑8∑∑∑∑∑∑MR. KELLEY:∑Join.                                                 ∑8∑∑∑∑A∑∑I'm going to -- I'm going to decline to answer
∑9∑∑∑∑∑∑MR. WILLIAMS:∑Join.                                               ∑9∑∑that question for this reason: this is a case that was
10∑∑∑∑A∑∑Make sure I understand your question.∑If all                     10∑∑dismissed without prejudice, which means that it could
11∑∑the statements -- if -- if they told me -- informed me                11∑∑be brought back up at a -- at another point in time.∑My
12∑∑that all the statements had been fabricated or that a                 12∑∑opinions are not -- are not at issue in a criminal
13∑∑statement had been fabricated and -- I guess I'm asking               13∑∑prosecution.∑My -- my thoughts are not at issue in a
14∑∑if -- if -- we -- we routinely have witnesses that come               14∑∑criminal prosecution, only what I can prove.∑And I'm
15∑∑in and say, "Hey, look.∑I -- I've lied," you know, "It                15∑∑not trying to be crass with you, but -- and I'm not --
16∑∑-- it's a false statement."∑I'm made aware of it, I                   16∑∑my opinion doesn't -- doesn't matter in a criminal
17∑∑reevaluate the case based on that being a false                       17∑∑prosecution, and if I was to make an opinion as to a
18∑∑statement.∑If the questions was, and I'm sorry if I                   18∑∑criminal prosecution, it could have myself and my office
19∑∑zoned out of -- the statement -- the question was that                19∑∑removed from the case for prosecution, so that's the
20∑∑law enforcement has helped fabricate the statement, then              20∑∑reason I'm going to -- I'm going to not answer that
21∑∑the answer would be yes.                                              21∑∑unless I have a federal judge that tells me to answer
22∑∑BY MR. SLOSAR:                                                        22∑∑it.
23∑∑∑∑Q∑∑Yes.∑Okay.∑That is my question.∑I'll ask it                      23∑∑∑∑Q∑∑So is it your testimony here today that you
24∑∑a better way.∑If law enforcement officers had informed                24∑∑don't have a personal opinion one way or the other as to
25∑∑you earlier in the prosecution that they had fabricated               25∑∑whether Amanda Hoskins or Jonathan Taylor were involved

                                                               Page 159                                                                  Page 161
∑1∑∑statements against Amanda Hoskins and Jonathan Taylor,                ∑1∑∑in the death of Katherine Mills?
∑2∑∑would you have stopped the criminal prosecution?                      ∑2∑∑∑∑A∑∑No.∑No.∑I think we all have our personal
∑3∑∑∑∑∑∑MR. WRIGHT:∑Objection to form.                                    ∑3∑∑opinions, I'm just not going to voice mine.
∑4∑∑∑∑∑∑MR. KELLEY:∑Objection.                                            ∑4∑∑∑∑Q∑∑Since the dismissal of charges against Ms.
∑5∑∑∑∑∑∑MR. WILLIAMS:∑Objection.                                          ∑5∑∑Hoskins and Mr. Taylor in the summer of 2016, are you
∑6∑∑∑∑A∑∑Yes.                                                             ∑6∑∑aware of any investigation taking place by any law
∑7∑∑BY MR. SLOSAR:                                                        ∑7∑∑enforcement agency into the death of Katherine Mills?
∑8∑∑∑∑Q∑∑Did you ultimately dismiss the criminal                          ∑8∑∑∑∑A∑∑I know -- I believe I have referred a couple
∑9∑∑charges against Amanda Hoskins because there was no                   ∑9∑∑-- from the family of Ms. Mills, I have referred them to
10∑∑longer any credible evidence indicating that she was                  10∑∑law enforcement when they contacted me, and -- and
11∑∑responsible for the death of Katherine Mills?                         11∑∑unfortunately for the victim's families, especially in
12∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       12∑∑small communities, people are always talking about it
13∑∑∑∑A∑∑No.∑I think the reason the -- the -- it's                        13∑∑and there's always speculation by the community and --
14∑∑laid out in my motion to dismiss that probably cause                  14∑∑and as they hear these and they hear somebody's name
15∑∑could not be -- I do not think probable cause could be                15∑∑repeated over and over and over again, they want
16∑∑met at that point in time.                                            16∑∑somebody to look into it, so I don't know -- to answer
17∑∑∑∑Q∑∑In your motion to dismiss, did you write that,                   17∑∑your question, I don't know if law enforcement's done
18∑∑"The Commonwealth must be ever vigilant in the pursuit                18∑∑any independent investigation or if they had enough
19∑∑of justice, not just to get -- gain a conviction, but to              19∑∑information to answer the questions before them at that
20∑∑be ever mindful of the duty of the prosecutor for the                 20∑∑point in time regarding the individuals, but I know
21∑∑people and not pursuing charges or moving forward in                  21∑∑Diane, the victim's daughter, I've talked to her, I
22∑∑matters in which probable cause of guilt is not                       22∑∑think, two or three times, and maybe even the son once.
23∑∑present"?                                                             23∑∑∑∑Q∑∑Has Diane ever asked you to investigate Mike
24∑∑∑∑A∑∑Yes, I did.                                                      24∑∑Simpson?
25∑∑∑∑Q∑∑At the time you filed this, did you believe                      25∑∑∑∑A∑∑I don't have any independent recollection
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 44 2018
                                                                     of 96 - Page ID#:
                                        6732                                     162..165
                                                               Page 162                                                                  Page 164
∑1∑∑other than to say that she, as most victims' families,                ∑1∑∑∑∑A∑∑No.
∑2∑∑wants everybody investigated, wants everybody.                        ∑2∑∑∑∑Q∑∑Did Sheriff Pickard present any exculpatory
∑3∑∑∑∑Q∑∑What law enforcement agency did you refer her                    ∑3∑∑evidence to you which you then withheld?
∑4∑∑to?                                                                   ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑A∑∑I would've referred her on the state police to                   ∑5∑∑∑∑Q∑∑Did Detective Mefford present any exculpatory
∑6∑∑contact, because they're -- they were the original                    ∑6∑∑evidence to you which you then withheld?
∑7∑∑investigating agency, so...                                           ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Have you referred any of the victim's family                     ∑8∑∑∑∑Q∑∑Did Detective Johnson present any exculpatory
∑9∑∑to the state police since this lawsuit has been filed?                ∑9∑∑evidence to you which you then withheld?
10∑∑∑∑A∑∑I don't -- no, I don't think so.∑When did you                    10∑∑∑∑A∑∑No.
11∑∑file the lawsuit in -- last fall, summer?                             11∑∑∑∑Q∑∑Did Chief Mike Broughton from the Barbourville
12∑∑∑∑∑∑MS. STAPLES:∑It was April or -- April of last                     12∑∑Police Department present any exculpatory evidence to
13∑∑∑∑year.                                                               13∑∑you which you then withheld?
14∑∑∑∑Q∑∑April of 2017.                                                   14∑∑∑∑A∑∑No.
15∑∑∑∑A∑∑April -- I -- I don't -- I don't think so.∑It                    15∑∑∑∑Q∑∑Did any Kentucky State Police officer present
16∑∑was -- I want to say it was fairly close to, you know,                16∑∑any exculpatory evidence to you which you then withheld?
17∑∑when the -- when the -- when the case were dismissed and              17∑∑∑∑A∑∑No.
18∑∑-- yeah, I -- I've talked to -- I've talked to Diane                  18∑∑∑∑Q∑∑Did any Knox County deputy present any
19∑∑since the suit has been filed and we -- we've discussed               19∑∑exculpatory evidence to you which you then withheld?
20∑∑at issues in -- in Pulaski Circuit Court in regards to                20∑∑∑∑A∑∑No.
21∑∑the --                                                                21∑∑∑∑Q∑∑How -- or do you consider Detective York to be
22∑∑∑∑Q∑∑Sure.                                                            22∑∑a friend of yours?
23∑∑∑∑A∑∑-- release of evidence, so, but it wasn't --                     23∑∑∑∑A∑∑An acquaintance.∑I -- I don't know that I'd
24∑∑at that point in time, there wasn't any new suspects or               24∑∑call him, I guess, a friend in that I guess if you
25∑∑issues she had.∑It was -- it was prior to that.                       25∑∑needed something, call and I'd help him and I'd hope

                                                               Page 163                                                                  Page 165
∑1∑∑∑∑Q∑∑If you were to testify at trial, would you                       ∑1∑∑vice versa, but he's never been to my house that I --
∑2∑∑decline to give your opinion on whether or not Ms.                    ∑2∑∑I'm aware of, never been to his house or socialized
∑3∑∑Hoskins or Mr. Taylor were in any way responsible for                 ∑3∑∑together.∑Working -- I guess working acquaintance is
∑4∑∑the death of Katherine Mills under the same basis that                ∑4∑∑the best way to put it.
∑5∑∑you gave here today?                                                  ∑5∑∑∑∑Q∑∑Do you have any opinion one way or the other
∑6∑∑∑∑A∑∑Yes.∑I would.                                                    ∑6∑∑as to Detective York's investigative abilities?
∑7∑∑∑∑Q∑∑Okay.∑You understand why I asked that                            ∑7∑∑∑∑A∑∑My -- my impression of Detective York in --
∑8∑∑question?∑I don't want a surprise in front of a jury.                 ∑8∑∑with the cases I've worked with him on was that he was a
∑9∑∑∑∑A∑∑Oh, that's -- I completely understand.∑And                       ∑9∑∑good detective.
10∑∑like I said, if I have a federal judge tells me to                    10∑∑∑∑Q∑∑Do you still have that same opinion after
11∑∑answer the question, I'll answer the question.                        11∑∑reviewing some of the evidence here today that he never
12∑∑∑∑Q∑∑Let me ask you a few more questions and then                     12∑∑disclosed to you?
13∑∑I'm going to be done, and I'm sorry I have to ask this.               13∑∑∑∑A∑∑I would agree that Detective York may have
14∑∑∑∑A∑∑Okay.                                                            14∑∑made mistakes.∑There may have been some things even he
15∑∑∑∑Q∑∑Did you conspire with any police officer                         15∑∑probably wished he'd done different now, but no.∑My --
16∑∑deprive Amanda Hoskins of her constitutional rights?                  16∑∑my general opinion of Detective York would be the same.
17∑∑∑∑A∑∑No.                                                              17∑∑∑∑Q∑∑After discovering that the lawsuit had been
18∑∑∑∑Q∑∑Did you conspire with any police officer to                      18∑∑filed, do you recall having a conversation with
19∑∑deprive Jonathan Taylor of his constitutional rights?                 19∑∑Detective York?
20∑∑∑∑A∑∑No.                                                              20∑∑∑∑A∑∑I'm sure I did, but I don't have any -- I
21∑∑∑∑Q∑∑Did you withhold any exculpatory evidence for                    21∑∑don't remember.
22∑∑Ms. Hoskins or Mr. Taylor?                                            22∑∑∑∑Q∑∑Did you help Detective York obtain a lawyer in
23∑∑∑∑A∑∑No.                                                              23∑∑this civil lawsuit?
24∑∑∑∑Q∑∑Did Detective York present any exculpatory                       24∑∑∑∑A∑∑Help him obtain a lawyer?∑I may have referred
25∑∑evidence to you which you then withheld?                              25∑∑him to some lawyers.∑I don't know -- I think -- do
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 45 2018
                                                                     of 96 - Page ID#:
                                        6733                                     166..169
                                                               Page 166                                                                  Page 168
∑1∑∑you --                                                                ∑1∑∑∑∑∑∑∑∑∑∑∑CROSS EXAMINATION
∑2∑∑∑∑∑∑MR. WRIGHT:∑I'm his attorney.∑I don't know                        ∑2∑∑BY MR. WRIGHT:
∑3∑∑∑∑that I talked to you about representing him, though.                ∑3∑∑∑∑Q∑∑Mr. Steele, my name is Derrick Wright.∑I'm an
∑4∑∑∑∑A∑∑Yeah.∑I -- I'm sure I haven't talked to Mr.                      ∑4∑∑attorney for defendant Jason York and defendant Jason
∑5∑∑Wright about representing him.∑I -- I do know Mr.                     ∑5∑∑Bunch.∑I appreciate you being here and we'll just go
∑6∑∑Wright.∑He's presented at a couple conferences, but I                 ∑6∑∑through some questions.∑I'm sorry I'm going to jump
∑7∑∑know I never had any conversation with Mr. Wright about               ∑7∑∑around --
∑8∑∑representing Mr. York.∑No.                                            ∑8∑∑∑∑A∑∑Oh, you're fine.
∑9∑∑∑∑Q∑∑Do you remember having a text message                            ∑9∑∑∑∑Q∑∑-- because you've already went through a lot
10∑∑communication with Detective York where you gave him the              10∑∑of it.∑I want to go first to Exhibit number 22.∑It's
11∑∑phone number for an attorney named Matt?                              11∑∑one of the motions to dismiss.
12∑∑∑∑A∑∑I don't remember.∑Matt Feltner was -- oh,                        12∑∑∑∑A∑∑Okay.
13∑∑wait a minute.∑Hang on.∑If I'm not mistaken -- oh,                    13∑∑∑∑Q∑∑You see that?
14∑∑this could be speculation.∑If I'm not mistaken, we did                14∑∑∑∑A∑∑Yes, sir.
15∑∑-- we did converse and he had -- he just asked me about               15∑∑∑∑Q∑∑We'll just go through it.∑The first paragraph
16∑∑some attorneys.∑Matt Feltner was a retired state police               16∑∑refers to Daniel Wilson; do you see that?
17∑∑post commander, if I'm not mistaken -- captain, and I                 17∑∑∑∑A∑∑Yes, sir.
18∑∑advised him -- Matt Feltner had worked with the KSP                   18∑∑∑∑Q∑∑About -- it begins by mentioning a statement
19∑∑legal team who does a lot of -- obviously they do a lot               19∑∑that he told KSP detectives based on what Taylor told
20∑∑of -- of representation of officers and I may have given              20∑∑him while in jail.∑That's the first couple of sentence;
21∑∑him Matt Feltner's number and contact information.                    21∑∑do you see that?
22∑∑∑∑Q∑∑Is something that you had ever done before for                   22∑∑∑∑A∑∑Yes, sir.
23∑∑an officer involved in a criminal investigation who was               23∑∑∑∑Q∑∑And then about halfway through it starts,
24∑∑in a suit?                                                            24∑∑"This statement was confirmed by the Commonwealth
25∑∑∑∑∑∑MR. WRIGHT:∑Object to form.                                       25∑∑Attorney several months after the statement was made in

                                                               Page 167                                                                  Page 169
∑1∑∑∑∑A∑∑To be -- I -- I'm sure I have, but then again,                   ∑1∑∑person at the Knox County jail"; do you see that?
∑2∑∑Iguess as a small-town, you know, prosecuting attorney,               ∑2∑∑∑∑A∑∑I do.
∑3∑∑Iget phone calls all the time about who -- you know,                  ∑3∑∑∑∑Q∑∑Did you talk to Daniel Wilson?
∑4∑∑"Who should I contact for a property dispute?∑Who                     ∑4∑∑∑∑A∑∑I did.
∑5∑∑should I contact for this?"∑And -- and I typically                    ∑5∑∑∑∑Q∑∑Did he -- tell me what he told you.
∑6∑∑refer them several -- several names.                                  ∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑7∑∑∑∑Q∑∑Did any law enforcement officer during the                       ∑7∑∑∑∑A∑∑It would've been a general conversation
∑8∑∑time that you were handling the prosecution ever provide              ∑8∑∑between just, you know, me talking to an individual, not
∑9∑∑evidence to you that implicated Mike Simpson or Allen                 ∑9∑∑as formal as a KSP interview.∑If I'm not mistaken, they
10∑∑Helton in the murder of Katherine Mills?                              10∑∑put us in the -- the law library there at the Knox
11∑∑∑∑A∑∑Mike Simpson and Allen Helton were -- were                       11∑∑County Detention Center.∑We were alone and I just spoke
12∑∑suspects that were discussed and reviewed, but did they               12∑∑to him again, I think it was in regards to some court
13∑∑ever hand me what?                                                    13∑∑dates, where he was going to be at, what his -- you're
14∑∑∑∑Q∑∑Any evidence implicating Mr. Helton or Mr.                       14∑∑always playing where -- where are they locating them at
15∑∑Simpson?                                                              15∑∑now, what his -- where he was going to be going, what
16∑∑∑∑A∑∑No.                                                              16∑∑his charges were, not from the meat and bones of the
17∑∑∑∑∑∑MR. SLOSAR:∑I don't think I have any further                      17∑∑charges he's in there on, but what's he anticipating,
18∑∑∑∑questions.∑Thank you for your time.                                 18∑∑does he have a sentencing date, where's he at, just so
19∑∑∑∑∑∑THE WITNESS:∑You're welcome.∑All right. We're                     19∑∑we can get him back for court, at which point in time we
20∑∑∑∑done, right?                                                        20∑∑just had a -- just -- just a general conversation
21∑∑∑∑∑∑MR. KELLEY:∑No.                                                   21∑∑regarding his statement, and -- and that's -- my
22∑∑∑∑∑∑MR. WRIGHT:∑We can take a break before we get                     22∑∑statement says he confirmed what he told.
23∑∑∑∑going again.                                                        23∑∑∑∑Q∑∑So had you seen Detective York's report of
24∑∑∑∑∑∑MR. SLOSAR:∑Okay.                                                 24∑∑what Daniel Wilson had said defendant Taylor had said?
25∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                             25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 46 2018
                                                                     of 96 - Page ID#:
                                        6734                                     170..173
                                                               Page 170                                                                 Page 172
∑1∑∑∑∑A∑∑I -- again, I can't say if I'd seen the report                   ∑1∑∑been a couple weeks or even a couple months.∑It
∑2∑∑at that point in time or I had knowledge of the contents              ∑2∑∑would've been a lengthy amount of time.
∑3∑∑of what -- of what he said.∑I honestly can't tell you.                ∑3∑∑∑∑Q∑∑Did he affirmatively deny what he had said to
∑4∑∑∑∑Q∑∑To your memory, when you met with him, what he                   ∑4∑∑Detective York and you again in person, or did he just
∑5∑∑told you was with consistent with what he had told                    ∑5∑∑say he couldn't remember?
∑6∑∑Detective York?                                                       ∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑That is correct.                                                 ∑7∑∑∑∑A∑∑He just said he didn't remember Mr. Taylor
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    ∑8∑∑making any statements of an elderly -- of any elderly
∑9∑∑∑∑∑∑THE WITNESS:∑Sorry.                                               ∑9∑∑lady or any mention of his cousin and that he didn't
10∑∑∑∑∑∑MR. SLOSAR:∑No, you're fine.                                      10∑∑know anything about those statements.∑And -- and I used
11∑∑BY MR. WRIGHT:                                                        11∑∑the -- the -- you know, as I'm looking at my statement
12∑∑∑∑Q∑∑Now, did you speak to him again in phone; is                     12∑∑and I'm looking at my motion to dismiss, I'm reading --
13∑∑that correct?                                                         13∑∑Iused "statements" in the plural, which would indicate
14∑∑∑∑A∑∑Yes, sir.                                                        14∑∑his statement to the law enforcement officers and then
15∑∑∑∑Q∑∑All right.∑And then, was anyone else on the                      15∑∑his statement to me, and -- and he didn't remember
16∑∑line with you?                                                        16∑∑making them.
17∑∑∑∑A∑∑No.∑Not -- I -- I believe -- I don't know if                     17∑∑∑∑Q∑∑Okay.∑Do witnesses to prosecutions, when
18∑∑anybody was on the line with me at this point in time.                18∑∑you're preparing for trial, do they tell you they don't
19∑∑Yes.∑Mr. Jones, Brandon Jones in my office.∑We were                   19∑∑remember the statements they made?∑Is that something
20∑∑sitting in the conference room where I typically get                  20∑∑that comes up?
21∑∑prepared for trial at -- (coughs) excuse me -- and I had              21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
22∑∑him on speaker phone.∑Mr. Jones was present in the                    22∑∑∑∑A∑∑Quite frequently.∑Yes.
23∑∑room, also.∑He was going to sit second chair with me on               23∑∑∑∑Q∑∑How long have you been a prosecutor?
24∑∑this case.                                                            24∑∑∑∑A∑∑15 plus years.
25∑∑∑∑Q∑∑Did you ask him about -- well, tell me what he                   25∑∑∑∑Q∑∑Okay.∑And do you follow up with witnesses

                                                               Page 171                                                                 Page 173
∑1∑∑told you on the phone.                                                ∑1∑∑identified by police prior to trial?
∑2∑∑∑∑A∑∑Okay.∑Like I say in the statement, it was                        ∑2∑∑∑∑A∑∑Yes.
∑3∑∑just that he didn't remember: "I don't remember making a              ∑3∑∑∑∑Q∑∑And do they sometimes claim to have no memory
∑4∑∑-- making any statements."∑He just -- "I don't                        ∑4∑∑of the statements they gave to police?
∑5∑∑remember" and that he was not going to testify as to his              ∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
∑6∑∑previous statements.                                                  ∑6∑∑∑∑speculation.∑Foundation.
∑7∑∑∑∑Q∑∑Okay.∑Did you talk with him the prior                            ∑7∑∑∑∑A∑∑They do.
∑8∑∑statement that he'd had with you in person?                           ∑8∑∑∑∑Q∑∑Okay.∑All right.∑Let's move to Robert Beach.
∑9∑∑∑∑A∑∑I did.                                                           ∑9∑∑He was interviewed in February 2014 it says; do you see
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    10∑∑that, paragraph two?
11∑∑∑∑Q∑∑And what did he say about that?                                  11∑∑∑∑A∑∑Yes, sir.
12∑∑∑∑A∑∑Did I confront him -- I'm sorry.                                 12∑∑∑∑Q∑∑And you were present for that interview?
13∑∑∑∑Q∑∑Yeah.                                                            13∑∑∑∑A∑∑I was.
14∑∑∑∑A∑∑Did I confront him about his previous                            14∑∑∑∑Q∑∑And I believe you were asked how long -- to
15∑∑statement?∑Yes.∑I -- and again, I -- there's probably                 15∑∑estimate how long you were in -- in the prison; do you
16∑∑a jail recording of it in Campbell County that would --               16∑∑recall that questioning?
17∑∑that would be specific to the content, but if my                      17∑∑∑∑A∑∑I do.
18∑∑memory's not -- I don't know if I -- I don't know if I                18∑∑∑∑Q∑∑And how long did you estimate?
19∑∑confronted him about making the prior statement to me,                19∑∑∑∑A∑∑I think I estimated 30 to 45 minutes, and as
20∑∑but I -- I would think I would have, and he just stated               20∑∑you say that, the time we were in the prison from the
21∑∑he didn't remember.                                                   21∑∑time we checked in and checked out would probably --
22∑∑∑∑Q∑∑Do you know how long it would've been between                    22∑∑would be a lot longer.∑I would say we were -- we talked
23∑∑the time that you saw him in person and the time you saw              23∑∑to Mr. Beach for 30 to 45 minutes, and the way this
24∑∑him -- talked to him on the phone?                                    24∑∑prison was laid out, we actually went through -- we
25∑∑∑∑A∑∑I do not, other than to say it would not have                    25∑∑checked in and went through, like, a -- a yard area.∑It
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 47 2018
                                                                     of 96 - Page ID#:
                                        6735                                     174..177
                                                               Page 174                                                                  Page 176
∑1∑∑was a -- not a mile walk or anything, but it was a -- it              ∑1∑∑anybody could do for him in regards to where he's being
∑2∑∑was a pretty decent walk to the facility which they took              ∑2∑∑housed.
∑3∑∑us -- the building they took us to and sat us three in,               ∑3∑∑∑∑Q∑∑Did you tell him that you would see what could
∑4∑∑and I want to say they brought Mr. Beach to us.∑I don't               ∑4∑∑be done once he got into Kentucky, into the Kentucky
∑5∑∑think he was present when we first came in, so we waited              ∑5∑∑prison system?
∑6∑∑some period of time for Mr. Beach to us.                              ∑6∑∑∑∑A∑∑I -- I'm -- I don't specifically recall, but
∑7∑∑∑∑Q∑∑Now the recording isn't very long.∑Do you                        ∑7∑∑yeah, I -- I mean, it wouldn't be uncommon for me to
∑8∑∑recall what was discussed before his recorded statement?              ∑8∑∑say, "You know, you get to Kentucky, call me and we'll
∑9∑∑∑∑A∑∑Yeah.∑Just in general, we -- we told him why                     ∑9∑∑-- we'll see if we can get you" -- because I think his
10∑∑we were there, what we were there for.∑He understood,                 10∑∑family's from Warren County or Pulaski County area, and
11∑∑gave us just general what he knew.∑We -- you know, we                 11∑∑he wanted -- just wanted to be in a general closer area
12∑∑were just talking to him, what he was in there for, how               12∑∑to them.
13∑∑long -- you know, what kind of sentence he got, how long              13∑∑∑∑Q∑∑Did you consider that any kind of promise or
14∑∑we -- he was going to be there, just a very general                   14∑∑consideration or incentive that you would need to
15∑∑conversation, not anything pointed and got -- you know,               15∑∑disclose under Brady or Giglio?
16∑∑we was just making him feel comfortable with us.∑We was               16∑∑∑∑A∑∑No.∑I'd made him no promises that -- that I
17∑∑-- again, we spoke for a period of time and then he --                17∑∑would move him, could move him, or would try to move
18∑∑we kind of got down to exactly what -- you know, where                18∑∑him.∑Just, "Call me when, you know -- make contact with
19∑∑they were at, where they may have -- where they were                  19∑∑us when you get back to Kentucky."
20∑∑housed at, tried to get him to pinpoint specifics.∑If                 20∑∑∑∑Q∑∑Okay.∑Anything else you remember about the
21∑∑I'm not mistaken, Detective York or somebody had already              21∑∑conversation with Beach at the prison system?
22∑∑verified with the Whitley County Detention Center that                22∑∑∑∑∑∑MR. SLOSAR:∑At the prison system?
23∑∑they had -- were in the same area of -- of -- same area               23∑∑∑∑Q∑∑I'm sorry.∑At the Indiana prison?
24∑∑while incarcerated so that they could've actually had a               24∑∑∑∑A∑∑Not that I can recall off the top of my head.
25∑∑conversation, so we knew we weren't wasting our time                  25∑∑No.

                                                               Page 175                                                                  Page 177
∑1∑∑driving up there, and then it was just getting specifics              ∑1∑∑∑∑Q∑∑Okay.∑Did you have any phone calls with him;
∑2∑∑about that.∑I remember us having a conversation about                 ∑2∑∑to your memory?
∑3∑∑-- he was -- he was upset that an elderly lady died                   ∑3∑∑∑∑A∑∑Not until the -- the date that I was listed on
∑4∑∑because of drugs.∑He was upset that it was all over                   ∑4∑∑my motion to dismiss when I contacted him on
∑5∑∑drugs.∑He'd had a drug problem.∑If I'm not mistaken,                  ∑5∑∑June 23, 2016 in preparation for trial.
∑6∑∑his brother had a drug problem.∑He told us a story                    ∑6∑∑∑∑Q∑∑And that was by phone call?
∑7∑∑about his brother and -- had died while on drugs, and                 ∑7∑∑∑∑A∑∑That was.
∑8∑∑think him and his brother would -- were on drugs                      ∑8∑∑∑∑Q∑∑Okay.∑Did you ever talk to him in person
∑9∑∑together one night and had a -- had a bad experience                  ∑9∑∑again?
10∑∑with methamphetamine and his brother got tangled in some              10∑∑∑∑A∑∑No, sir.
11∑∑-- some barbed wire and got cut and -- and -- and that                11∑∑∑∑Q∑∑Okay.∑What did he tell you on the phone call
12∑∑he died.∑I remember him telling us that story, also.                  12∑∑-- well, let me strike that.
13∑∑∑∑Q∑∑Did he -- was there any discussion about any                     13∑∑∑∑A∑∑The -- let -- let me go back and answer that
14∑∑promises being made to him for his testimony in this                  14∑∑question again.∑I believe I testified earlier that I do
15∑∑case?                                                                 15∑∑believe I did talk to him in person once, maybe twice,
16∑∑∑∑A∑∑No.∑He had -- he had asked -- he did ask me,                     16∑∑because he'd already been transported for a trial date
17∑∑Isuppose asked us about getting him moved to Kentucky                 17∑∑that got continued and it was -- it wasn't anything
18∑∑because I think he had a -- some prison time left in                  18∑∑about the case other than, "Sorry you had to be brought
19∑∑Kentucky and Indiana both and wanted to go and get moved              19∑∑down here," because it was -- if my memory serves, it's
20∑∑to Kentucky and pull his time there, and I told him                   20∑∑about a four- or five-hour drive from the prison
21∑∑there that day that, you know, he's a inmate of Indiana.              21∑∑facility in Indiana down here, so it was a -- you know,
22∑∑He's basically their property and -- and once they got                22∑∑it was a -- it was a long drive him down and back, so --
23∑∑him released, then it -- the Kentucky Department of                   23∑∑let me rephrase that.∑I -- I'm pretty sure I did talk
24∑∑Corrections would pick him up at that point in time, but              24∑∑to him in person again after this statement.
25∑∑at this point in time there was nothing myself or                     25∑∑∑∑Q∑∑Did he -- that was before your phone call,
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 48 2018
                                                                     of 96 - Page ID#:
                                        6736                                     178..181
                                                               Page 178                                                                  Page 180
∑1∑∑though, right?                                                        ∑1∑∑∑∑asking him what he remembers him saying.
∑2∑∑∑∑A∑∑That was -- yes, sir.                                            ∑2∑∑∑∑∑∑THE WITNESS:∑Can I go ahead?
∑3∑∑∑∑Q∑∑Did he -- did you talk about his statement at                    ∑3∑∑BY MR. WRIGHT:
∑4∑∑that time?                                                            ∑4∑∑∑∑Q∑∑Yeah.∑Go ahead.
∑5∑∑∑∑A∑∑No, sir.                                                         ∑5∑∑∑∑A∑∑Okay.∑And I state that on that -- on that
∑6∑∑∑∑Q∑∑Did he indicate to you that his statement was                    ∑6∑∑June 23 date that his version of events had changed and
∑7∑∑false?                                                                ∑7∑∑he stated Mr. Taylor was contacted after the robbery and
∑8∑∑∑∑A∑∑No, sir.                                                         ∑8∑∑murder of Ms. Mills.
∑9∑∑∑∑Q∑∑That he couldn't remember what had happened?                     ∑9∑∑∑∑Q∑∑Did you confront him with the statement that
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    10∑∑he told you and Detective York while you visited him in
11∑∑∑∑A∑∑No, sir.                                                         11∑∑prison in Indiana?
12∑∑∑∑Q∑∑So what prompted you to call him then on                         12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
13∑∑June 23, 2016?                                                        13∑∑∑∑A∑∑Yes.∑I -- I would've obviously said, "You --
14∑∑∑∑A∑∑If I'm not mistaken, we had a trial date                         14∑∑you know, you -- you told us this when we were in
15∑∑coming up probably within a week, and I'd have to go                  15∑∑Indiana at -- at the -- and you just" -- he was --
16∑∑back and check the -- the court records, but I believe                16∑∑change -- didn't want to change his testimony.
17∑∑we had a trial date probably within a week of that, you               17∑∑∑∑Q∑∑Did he say he didn't remember talking to you
18∑∑know, a -- towards the end of June.∑I -- I know I have                18∑∑all?
19∑∑a family vacation around the 4th, so it may have been                 19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑before that or after that and I was just doing some prep              20∑∑∑∑A∑∑No, he did not.
21∑∑work prior to trial just to make contact with him again,              21∑∑∑∑Q∑∑Did he say that he had made it up?
22∑∑go through his statement, make sure everything was same               22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑as we discussed before.                                               23∑∑∑∑A∑∑No, he did not.
24∑∑∑∑Q∑∑Okay.∑And do you remember if anybody was on                      24∑∑∑∑Q∑∑Did he give you any explanation why his story
25∑∑the line with you that time?                                          25∑∑had changed?

                                                               Page 179                                                                  Page 181
∑1∑∑∑∑A∑∑I can't remember if Mr. Jones was on the line                    ∑1∑∑∑∑A∑∑I remember him telling me that it had been
∑2∑∑with me that time or not, and -- and I -- I'm thinking                ∑2∑∑going on long enough and that he was done, and that's
∑3∑∑he wasn't and that's why I had him come in when I --                  ∑3∑∑the best explanation I -- but that's all he told me. I
∑4∑∑when I was talking to Mr. Wilson, is because of the                   ∑4∑∑don't know if you would call it a explanation of not,
∑5∑∑conversation I had with Mr. Beach, and then I wanted                  ∑5∑∑but he'd been -- and like I said, he'd been brought back
∑6∑∑somebody eels in the room with me with -- during Mr.                  ∑6∑∑and forth to court a couple times and he just said it'd
∑7∑∑Wilson's conversation.                                                ∑7∑∑been going on long enough and he was done.
∑8∑∑∑∑Q∑∑So it looks like you called them on the same                     ∑8∑∑∑∑Q∑∑Anything else in that phone call that you
∑9∑∑day; is that right?                                                   ∑9∑∑recall?
10∑∑∑∑A∑∑I did.∑That's correct.                                           10∑∑∑∑A∑∑Not that I can recall.
11∑∑∑∑Q∑∑Okay.∑And just tell me what he told you on                       11∑∑∑∑Q∑∑Kayla Mills is the third witness you list in
12∑∑the phone.                                                            12∑∑the motion to dismiss; do you see that?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.                        13∑∑∑∑A∑∑Yes, sir.
14∑∑∑∑He's testified to this earlier here today, Derrick.                 14∑∑∑∑Q∑∑Do you know who she was with when she gave
15∑∑∑∑∑∑MR. WRIGHT:∑Well, you don't -- you're not the                     15∑∑that statement to Detective York?
16∑∑∑∑only one that gets to ask question about it.                        16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
17∑∑∑∑∑∑MR. SLOSAR:∑But that -- no, that's -- but                         17∑∑∑∑Q∑∑Were you there when she gave the statement to
18∑∑∑∑that's not the rule.∑I mean, he -- if he's --                       18∑∑Detective York?
19∑∑∑∑asked --                                                            19∑∑∑∑A∑∑No, I was not.
20∑∑∑∑∑∑MR. WRIGHT:∑If you're --                                          20∑∑∑∑Q∑∑Did you listen to the recording?
21∑∑∑∑∑∑MR. SLOSAR:∑If you have a different question                      21∑∑∑∑A∑∑I have listened to the recording.∑Yes.
22∑∑∑∑about his testimony from earlier, then ask it, but                  22∑∑∑∑Q∑∑Do you recall whether it identifies who was
23∑∑∑∑to ask him the same exact question that I asked him                 23∑∑present for the statement?
24∑∑∑∑earlier is --                                                       24∑∑∑∑A∑∑I think it -- I think it does, but I can't
25∑∑∑∑∑∑MR. WRIGHT:∑You can make your objection.∑I'm                      25∑∑recall off the top of my head trying.∑It's probably in
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 49 2018
                                                                     of 96 - Page ID#:
                                        6737                                     182..185
                                                               Page 182                                                                 Page 184
∑1∑∑the police report as far as Kayla's statement as to who               ∑1∑∑∑∑∑∑MR. SLOSAR:∑I mean, he's already testified
∑2∑∑was there present -- like, took it.∑You want me to look               ∑2∑∑∑∑that he doesn't know which is true and which is
∑3∑∑real quick?                                                           ∑3∑∑∑∑false as to anything.
∑4∑∑∑∑Q∑∑Sure.                                                            ∑4∑∑∑∑∑∑MR. WRIGHT:∑Well, I just want to get it on the
∑5∑∑∑∑∑∑MR. SLOSAR:∑Here.∑Oh, I've got the page in                        ∑5∑∑∑∑record.
∑6∑∑∑∑front of me.∑Not sure how it's relevant.∑It's                       ∑6∑∑∑∑∑∑MR. SLOSAR:∑Even though it's on the record.
∑7∑∑∑∑25426. Derrick, do you have a question for him?                     ∑7∑∑∑∑Ithink you're just --
∑8∑∑∑∑Q∑∑I was letting him read it, if that's okay.                       ∑8∑∑∑∑∑∑MR. WRIGHT:∑I don't know that it's been asked
∑9∑∑∑∑∑∑MR. SLOSAR:∑Yes, sir.                                             ∑9∑∑∑∑that way.∑I'm just asking a question to make a
10∑∑∑∑A∑∑Yeah.∑And to answer your question, Mr. Boggs                     10∑∑∑∑record. Do you want to -- do we need to call a
11∑∑which is an attorney in Knox County who is -- who's now               11∑∑∑∑magistrate?
12∑∑deceased, individual name is Cricket Mills, Scott Mills               12∑∑∑∑∑∑MR. SLOSAR:∑No.∑I'm just trying to speed this
13∑∑was present during the interview.                                     13∑∑∑∑up, Derrick, because I think you're -- I think you
14∑∑∑∑Q∑∑Who's her -- who's Cricket Mills; do you know?                   14∑∑∑∑could do this more efficiently and speak quicker and
15∑∑∑∑A∑∑I do not know.                                                   15∑∑∑∑that this could all go more quickly.
16∑∑∑∑Q∑∑Okay.∑Did you ever talk to Kayla Mills                           16∑∑∑∑∑∑MS. KINCER:∑Well, if Derrick doesn't ask it,
17∑∑yourself?                                                             17∑∑∑∑I'm asking it, so...
18∑∑∑∑A∑∑No.∑Kayla Mills passed away, if I'm not                          18∑∑BY MR. WRIGHT:
19∑∑mistaken, just a matter of a few months after she made                19∑∑∑∑Q∑∑All right.∑Let's go back.∑Do you know which
20∑∑this statement.∑And that -- I believe if you look at                  20∑∑of the statements -- the statements that you heard from
21∑∑the discovery we have, the -- that black mark across                  21∑∑Daniel Wilson were inconsistent, right?
22∑∑that is mine that I made indicating that she is no                    22∑∑∑∑A∑∑They -- they were.∑Yes.
23∑∑longer available.                                                     23∑∑∑∑Q∑∑Do you know which of them was false?
24∑∑∑∑Q∑∑No longer available?                                             24∑∑∑∑A∑∑No, I do not.
25∑∑∑∑A∑∑That is correct.                                                 25∑∑∑∑Q∑∑Same with Robert Beach; he gave you different

                                                               Page 183                                                                 Page 185
∑1∑∑∑∑Q∑∑All right.∑Do you know whether her statement                     ∑1∑∑statements, correct?
∑2∑∑was false?                                                            ∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑A∑∑I do not know.                                                   ∑3∑∑∑∑Q∑∑Do you know which of them was false?
∑4∑∑∑∑Q∑∑Okay.∑Same question with Daniel Wilson; do                       ∑4∑∑∑∑A∑∑No, I do not.
∑5∑∑you know which of his statements were false, the one                  ∑5∑∑∑∑Q∑∑All right.∑Christy Branson -- did you speak
∑6∑∑that he gave to Detective York or the -- afterwards when              ∑6∑∑to her in person?
∑7∑∑he filed a statement in June of --                                    ∑7∑∑∑∑A∑∑I did.
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    ∑8∑∑∑∑Q∑∑And she indicated to you she had no memory of
∑9∑∑∑∑Q∑∑-- 2016?                                                         ∑9∑∑her statement to Detective York?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and                          10∑∑∑∑A∑∑That is -- Detective York or the events of
11∑∑∑∑answered.∑He has testified previously that he is                    11∑∑that timeframe.∑Yes, sir.
12∑∑∑∑not here to testify as to the truth or falsity and                  12∑∑∑∑Q∑∑So does that make her unavailable to testify
13∑∑∑∑it's also not admissible evidence to illicit from                   13∑∑at trial?
14∑∑∑∑this witness as to what is true or false.∑That's a                  14∑∑∑∑A∑∑I -- I believe under -- under the rules of
15∑∑∑∑determination for a jury.                                           15∑∑evidence, she would be unavailable, and if not
16∑∑∑∑∑∑MR. WRIGHT:∑I'm just asking him if he knows.                      16∑∑unavailable, competency of a witness unable to recall
17∑∑∑∑∑∑MR. SLOSAR:∑Well, I'm -- I mean, I'm telling                      17∑∑the time and events as they occurred would also be
18∑∑∑∑you that this line of questioning is inappropriate.                 18∑∑challenged.
19∑∑∑∑∑∑MR. WRIGHT:∑Well, your questions assumed it.                      19∑∑∑∑Q∑∑Did you also speak with her attorney?
20∑∑∑∑You kept adding the "false and fabricated" in the                   20∑∑∑∑A∑∑I spoke to her civil attorney who handled her
21∑∑∑∑question, so I'm going to ask him --                                21∑∑-- I still say I can't remember if it was a car wreck,
22∑∑∑∑∑∑MR. SLOSAR:∑I say that --                                         22∑∑but it was -- he was a civil attorney so I'm going to
23∑∑∑∑∑∑MR. WRIGHT:∑I objected to the form, so I'm                        23∑∑assume it was some type of civil litigation for a car
24∑∑∑∑going to ask him if he knows whether this -- which                  24∑∑wreck.∑That was --
25∑∑∑∑one is false?                                                       25∑∑∑∑∑∑MR. KELLEY:∑Sam Castle?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 50 2018
                                                                     of 96 - Page ID#:
                                        6738                                     186..189
                                                               Page 186                                                                  Page 188
∑1∑∑∑∑A∑∑Sam -- thank you.∑It was -- which -- Sam                         ∑1∑∑telling me the reason he just didn't remember the
∑2∑∑Castle.∑I did confirm with them after I spoke with her                ∑2∑∑conversation with Detective York.
∑3∑∑that she had in fact had a head trauma and memory loss                ∑3∑∑∑∑Q∑∑Did he ever tell you that -- did he see the
∑4∑∑was one of the issues he dealt with in the civil action.              ∑4∑∑police report that Detective York had drafted; did you
∑5∑∑∑∑Q∑∑And you mentioned that Kayla Mills' attorney,                    ∑5∑∑show that to him?
∑6∑∑Ken Boggs has deceased.∑Is Matt Castle -- is he still                 ∑6∑∑∑∑A∑∑I did not.∑No.
∑7∑∑alive and practicing?                                                 ∑7∑∑∑∑Q∑∑Okay.∑And then the sixth witness on the next
∑8∑∑∑∑A∑∑Sam.∑Yes, he is.                                                 ∑8∑∑page is Michael Crump; do you see that?
∑9∑∑∑∑Q∑∑He is.∑Now the -- Joe King is the witness                        ∑9∑∑∑∑A∑∑I do.
10∑∑listed in paragraph 5; do you see that?                               10∑∑∑∑Q∑∑And you believe you may have but you're not
11∑∑∑∑A∑∑Yes, sir.                                                        11∑∑for sure if you may have spoken to him directly?
12∑∑∑∑Q∑∑And I believe your testimony was you met with                    12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
13∑∑him outside of the Laurel County Detention Center?                    13∑∑∑∑A∑∑That is correct.
14∑∑∑∑A∑∑That is correct.                                                 14∑∑∑∑Q∑∑Okay.∑Your memory is that you may have talked
15∑∑∑∑Q∑∑Did you have your whole file with you?                           15∑∑to him on the phone; is that right?
16∑∑∑∑A∑∑No, sir.                                                         16∑∑∑∑A∑∑Yeah.∑I -- if I'm not mistaken, we found him
17∑∑∑∑Q∑∑What did you have with you that day?                             17∑∑at one -- some point in time in Mount Sterling and had
18∑∑∑∑A∑∑I don't think I had anything with me.∑I don't                    18∑∑him served and that -- I think that's how I got in
19∑∑believe I -- I had a -- a notepad or anything, other                  19∑∑contact with him.∑∑The subpoena would've had my name
20∑∑than the subpoena that I served him.∑You know, I just                 20∑∑and number at the bottom right-hand corner.∑I believe
21∑∑went there to -- to discuss -- same as I was with Mr.                 21∑∑he contacted -- I -- I can't remember if he contacted me
22∑∑Wilson and Mr. Beach, discuss their prior testimony in                22∑∑or the -- the -- I think KSP's the one that served him,
23∑∑anticipation of trial, which was -- in his case, was a                23∑∑got a phone number, and somehow we made contact.∑If I'm
24∑∑-- was a trial with Amanda and William was coming up in               24∑∑not mistaken, we made contact.∑That's when he told me
25∑∑close proximity, so I got him served, wanted to go over               25∑∑he -- he -- you know, he wasn't going to appear.

                                                               Page 187                                                                  Page 189
∑1∑∑his statement again, so I don't think I had anything in               ∑1∑∑∑∑Q∑∑Did he say any reason why he wouldn't appear?
∑2∑∑my hands.                                                             ∑2∑∑∑∑A∑∑Not -- not that I can remember.∑He just told
∑3∑∑∑∑Q∑∑And I know we talked about this before, but                      ∑3∑∑me he wasn't coming.
∑4∑∑I'm -- I want to make sure I understand it: Was his                   ∑4∑∑∑∑Q∑∑Did you consider him unavailable?
∑5∑∑statement to you that he could not remember what                      ∑5∑∑∑∑A∑∑I -- well, we go to court that day and he
∑6∑∑happened or did he change his story; which was it?                    ∑6∑∑wasn't available, the -- the trial was continued, but if
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and                          ∑7∑∑I'm not mistaken, we were there anyway to notice -- to
∑8∑∑∑∑answered.                                                           ∑8∑∑notice some witnesses.∑Mr. Crump was not available, he
∑9∑∑∑∑A∑∑Based on my -- and -- and of course, this                        ∑9∑∑was not present, and if I'm not mistaken I had a
10∑∑motion was drafted several years ago, close in proximity              10∑∑material witness warrant issued for him.
11∑∑to my -- my statement with Mr. King and -- and it says                11∑∑∑∑Q∑∑Okay.∑Was it ever your understanding that
12∑∑that he changed his story and that he had never heard                 12∑∑Michael Crump had positively identified who he saw at
13∑∑anyone talk about robbery of an elderly lady and he did               13∑∑Katherine Mills' home?
14∑∑not see or know of Amanda spending money and that he had              14∑∑∑∑A∑∑No.∑It was -- it was my understanding that he
15∑∑since moved to a location unknown, so his...                          15∑∑was unable to identify.∑As a person, you know, he knew
16∑∑∑∑Q∑∑Did he recall having talked to Detective York                    16∑∑it was a -- a white male in -- in camo, but he did not
17∑∑in your discussions with him?                                         17∑∑positively identify it as a certain individual.
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.                        18∑∑∑∑Q∑∑So you were going to call him as a witness,
19∑∑∑∑Q∑∑Did you ask him that?                                            19∑∑correct?
20∑∑∑∑∑∑MR. SLOSAR:∑Same objection.                                       20∑∑∑∑A∑∑That's correct.
21∑∑∑∑A∑∑I did, and he -- my memory was that he did not                   21∑∑∑∑Q∑∑And you were going -- was it your intention to
22∑∑recall.∑He did tell me that -- he -- he went to federal               22∑∑let him give a description of what he saw?
23∑∑prison, him and his -- several family members for drugs.              23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
24∑∑He indicated to me that he was in -- into some drug use               24∑∑∑∑speculation.
25∑∑at the time is the reason -- what I can remember him                  25∑∑∑∑Q∑∑Have him give a description of what he saw
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 51 2018
                                                                     of 96 - Page ID#:
                                        6739                                     190..193
                                                               Page 190                                                                  Page 192
∑1∑∑that day?                                                             ∑1∑∑∑∑Q∑∑Okay.∑Can you go to Exhibit 21.
∑2∑∑∑∑A∑∑That --                                                          ∑2∑∑∑∑A∑∑The letter from the -- Sheriff Pickard?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Same objection.                                       ∑3∑∑∑∑Q∑∑Correct.
∑4∑∑∑∑A∑∑-- that's what I would've asked him at the                       ∑4∑∑∑∑A∑∑Yes, sir.
∑5∑∑stand, yes.                                                           ∑5∑∑∑∑Q∑∑Do you see in the middle of that where it
∑6∑∑∑∑Q∑∑Even though he couldn't point at Jason -- or,                    ∑6∑∑says, "I told James Helton that if this information was
∑7∑∑Imean at Jonathan Taylor and say he saw him?                          ∑7∑∑true, I would see what could be done on the receiving
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection.                                            ∑8∑∑stolen property charges"; --
∑9∑∑∑∑A∑∑From my standpoint, the fact that he couldn't                    ∑9∑∑∑∑A∑∑Yes.
10∑∑identify who it was wasn't as important to me, one,                   10∑∑∑∑Q∑∑-- do you see that?
11∑∑because he didn't know any of these individuals, that                 11∑∑∑∑A∑∑I do.
12∑∑I'm aware of -- that I was aware of, --                               12∑∑∑∑Q∑∑Is Sheriff Pickard's indication that he could
13∑∑∑∑Q∑∑Sure.                                                            13∑∑see what could be done -- is that a promise, an
14∑∑∑∑A∑∑-- but that he could identify the individual                     14∑∑incentive, or a consideration that would, in your
15∑∑having tattoos up and down their arms.∑And Mr. Taylor                 15∑∑opinion, be under Brady or Giglio?
16∑∑-- because as we had argued as we had in court was that               16∑∑∑∑A∑∑No.
17∑∑they wanted the -- they wanted to suppress the photos of              17∑∑∑∑Q∑∑Okay.∑Did you disclose that as part of your
18∑∑-- which I agreed to, and I think some of the photos                  18∑∑open-file policy?
19∑∑actually show his hand like this with tattoos, but I                  19∑∑∑∑A∑∑Yes.∑This letter was provided to defense in
20∑∑made a statement that I would be having him stand up and              20∑∑the -- in the discovery.∑And -- and I know that because
21∑∑show his hands to the jury and arms to the jury because               21∑∑of we had many discussion and -- and one of the -- also,
22∑∑of the tattoos.                                                       22∑∑as part of that exhibit I have stapled, from PL4844 to
23∑∑∑∑Q∑∑So you agreed, then, to not use the photos                       23∑∑PL4855, it also -- where he was working for U.N.I.T.E.
24∑∑that were taken of him at trial; that's your memory?                  24∑∑∑∑∑∑∑back in 2009.
25∑∑∑∑A∑∑That's my memory.∑Yes, sir.                                      25∑∑∑∑Q∑∑Did you have any other information whether he

                                                               Page 191                                                                  Page 193
∑1∑∑∑∑Q∑∑You were still going to call Mr. Crump to                        ∑1∑∑was an informant for police?
∑2∑∑testify as to give a description of what he saw that                  ∑2∑∑∑∑A∑∑No, and I -- and I do remember having
∑3∑∑day?                                                                  ∑3∑∑conversations with him about this and -- and -- because
∑4∑∑∑∑A∑∑I was.∑Yes.                                                      ∑4∑∑there was only one day of him actively working as a --
∑5∑∑∑∑Q∑∑Okay.∑Do you know whether Mr. Crump ever saw                     ∑5∑∑December 3, 2009, just one entry and they said it's the
∑6∑∑any of the photos that were taken of Jonathan Taylor?                 ∑6∑∑only time he ever worked.
∑7∑∑∑∑A∑∑I did not show him any photos.                                   ∑7∑∑∑∑Q∑∑Would you have been the prosecutor in that
∑8∑∑∑∑Q∑∑Okay.∑Did you ever get the chance to ask him                     ∑8∑∑case; do you know?
∑9∑∑if he'd seen the photos?                                              ∑9∑∑∑∑A∑∑I don't -- I don't know.∑U.N.I.T.E. worked
10∑∑∑∑A∑∑I did not.∑Not that I can recall.                                10∑∑20-something counties, so Tim -- Tim Jordan doesn't ring
11∑∑∑∑Q∑∑You mentioned this motion to dismiss; were the                   11∑∑a bell to me.∑He could've been a Bell County or Leslie
12∑∑charges dismissed without prejudice?                                  12∑∑County or anybody.∑I don't know.
13∑∑∑∑A∑∑They were.                                                       13∑∑∑∑Q∑∑Okay.∑Going to Exhibit number 15.
14∑∑∑∑Q∑∑Does that mean that the criminal defendants                      14∑∑∑∑A∑∑Yes, sir.
15∑∑could be re-prosecuted, potentially?                                  15∑∑∑∑Q∑∑This is the Kayla Mills arrest warrant.
16∑∑∑∑A∑∑They could.∑Yes.                                                 16∑∑∑∑A∑∑Yes, sir.
17∑∑∑∑Q∑∑Okay.∑Have you ever dismissed criminal                           17∑∑∑∑Q∑∑You don't know how this -- you have no
18∑∑charges with prejudice?                                               18∑∑knowledge of whether Detective York showed this to
19∑∑∑∑A∑∑I have not.∑Judges have ordered to dismiss                       19∑∑Kayla, what he said about this to Ms. Mills, do you?
20∑∑with prejudice, but no, I don't know that -- I don't                  20∑∑∑∑A∑∑I have no knowledge.∑No, sir.
21∑∑know that I have ever agreed to dismiss with -- I mean,               21∑∑∑∑Q∑∑Okay.∑Do you have any knowledge whether he --
22∑∑short of a defendant dying during the proceedings,                    22∑∑what he may have told her attorney, Ken Boggs, about
23∑∑obviously then would dismiss with prejudice, but -- as                23∑∑this?
24∑∑to that defendant, but I don't ever -- I don't recall                 24∑∑∑∑∑∑MR. SLOSAR:∑Other than what he reviewed today?
25∑∑right now ever dismissing with prejudice.                             25∑∑∑∑A∑∑No. I -- I --
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 52 2018
                                                                     of 96 - Page ID#:
                                        6740                                     194..197
                                                               Page 194                                                                  Page 196
∑1∑∑∑∑Q∑∑Were you ever --                                                 ∑1∑∑know it's alleged in his complaint because I reviewed
∑2∑∑∑∑A∑∑-- I -- I have no knowledge of -- of what he                     ∑2∑∑the day before I came in here that they did, but I want
∑3∑∑may have told Mr. Boggs either.                                       ∑3∑∑to -- I think she may have given a location of where he
∑4∑∑∑∑Q∑∑If this case had went to trial, would you have                   ∑4∑∑could be found in Indiana, where he was being housed. I
∑5∑∑argued that Jonathan Taylor could've fit the description              ∑5∑∑-- I think that -- so I think somebody did, but I don't
∑6∑∑given by Michael Crump?                                               ∑6∑∑know who -- who it may have been.
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    ∑7∑∑∑∑Q∑∑Okay.∑You weren't there to witness --
∑8∑∑∑∑A∑∑Yes.                                                             ∑8∑∑∑∑A∑∑I was not there.∑No, sir.
∑9∑∑∑∑Q∑∑But he could not positively identify him,                        ∑9∑∑∑∑Q∑∑All right.∑Do you know who Margaret Polly is;
10∑∑correct?                                                              10∑∑if you saw her, would you --
11∑∑∑∑A∑∑That is correct.                                                 11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Is it possible that other people may have also                   12∑∑∑∑Q∑∑-- know who she is?
13∑∑fit the description?                                                  13∑∑∑∑A∑∑I do not.
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    14∑∑∑∑Q∑∑Just recognize the name?
15∑∑∑∑A∑∑Yes.                                                             15∑∑∑∑A∑∑Other than it's Allen -- Mr. Beach's sister.
16∑∑∑∑Q∑∑Could Mike Simpson have fit that description?                    16∑∑That's -- and I had to remember that after I reviewed
17∑∑∑∑A∑∑I really -- I can't recall.∑I don't know what                    17∑∑the file today.
18∑∑Mr. Simpson looks like, so I don't know.                              18∑∑∑∑Q∑∑Do you know Allen Helton, who he is; have you
19∑∑∑∑Q∑∑Was Mike Simpson a suspect in the case, to                       19∑∑prosecuted him in other cases, to your memory?
20∑∑your memory, at one point in time?                                    20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑∑∑A∑∑Yes.                                                             21∑∑∑∑A∑∑I honestly don't know.
22∑∑∑∑Q∑∑To your memory, do you remember if your office                   22∑∑∑∑Q∑∑You wouldn't recognize him --
23∑∑had any follow-up communications with Detective York                  23∑∑∑∑A∑∑I -- I wouldn't recognize him, no.∑Whether or
24∑∑about getting materials for you to disclose to defense                24∑∑not I've prosecuted him before, I -- I have no -- I -- I
25∑∑counsel?                                                              25∑∑couldn't tell you.

                                                               Page 195                                                                  Page 197
∑1∑∑∑∑A∑∑Yes, we did.                                                     ∑1∑∑∑∑Q∑∑That's fair enough, and I guess it's the same
∑2∑∑∑∑Q∑∑Did he follow up and confirm or provide                          ∑2∑∑with Mike Simpson; is that what you --
∑3∑∑additional info as that process went along?                           ∑3∑∑∑∑A∑∑That's correct.
∑4∑∑∑∑A∑∑He did.                                                          ∑4∑∑∑∑Q∑∑Going back to the motion to dismiss, Exhibit
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    ∑5∑∑22.
∑6∑∑∑∑A∑∑I'm sorry.∑He did.                                               ∑6∑∑∑∑A∑∑Yes, sir.
∑7∑∑∑∑Q∑∑Okay.∑Do you recall having any issues with                       ∑7∑∑∑∑Q∑∑You talked that Tommy -- or, I'm sorry. I
∑8∑∑Detective York's responsiveness to your requests?                     ∑8∑∑think -- believe it's Mikey Bruner was not listed in
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.                                    ∑9∑∑there; do you recall that testimony?
10∑∑∑∑A∑∑Other than attorneys want it done today, but                     10∑∑∑∑A∑∑I do.
11∑∑if you ask us to do something it means in the next 30                 11∑∑∑∑Q∑∑Is it also true that Amber Simpson also was
12∑∑days.∑It's -- I always wanted it done quicker than when               12∑∑not listed in there?
13∑∑Ireceived it, but he always responded.                                13∑∑∑∑A∑∑That is correct.
14∑∑∑∑Q∑∑Okay.∑To the best of your memory?                                14∑∑∑∑Q∑∑Did you consider both those witnesses
15∑∑∑∑A∑∑Yeah.∑To the best of my memory, he always                        15∑∑potentially available?∑Were you --
16∑∑responded in a timely manner.                                         16∑∑∑∑A∑∑I --
17∑∑∑∑Q∑∑Did you ever remember a -- did you ever meet                     17∑∑∑∑Q∑∑-- I'm sorry.∑I guess what I was meaning was:
18∑∑with Robert Beach's sister, Margaret Polly?                           18∑∑∑∑∑∑∑were you only listing the witnesses that were
19∑∑∑∑A∑∑I did not.                                                       19∑∑no longer available to you?
20∑∑∑∑Q∑∑Do you have any knowledge whether anybody did                    20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑talk to her from law enforcement or anybody else from                 21∑∑∑∑A∑∑I -- I was.∑I was laying out to the court the
22∑∑your office?                                                          22∑∑witnesses that were no longer available or their
23∑∑∑∑A∑∑From my office, I can tell you no.                               23∑∑statements had changed.
24∑∑∑∑Q∑∑You don't have any memory --                                     24∑∑∑∑Q∑∑Okay.∑Had you ever talked to Amber Simpson?
25∑∑∑∑A∑∑I don't, but I want to say somebody may -- I                     25∑∑∑∑A∑∑I'm sure I have.∑I don't -- it wasn't one of
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 53 2018
                                                                     of 96 - Page ID#:
                                        6741                                     198..201
                                                               Page 198                                                                  Page 200
∑1∑∑the -- I'm sure I have, but I don't have any independent              ∑1∑∑believe that was on my motion to continue.∑I believe
∑2∑∑memory of it.                                                         ∑2∑∑when Mr. King changed his testimony, I don't think that
∑3∑∑∑∑Q∑∑Okay.∑Do you know if anybody in your office,                     ∑3∑∑was my motion to continue.∑That may have been Mr.
∑4∑∑any assistants would've contacted her?                                ∑4∑∑Hoskins' motion to continue.
∑5∑∑∑∑A∑∑No.∑I -- Mr. Jones, he -- he may have, but I                     ∑5∑∑∑∑Q∑∑Okay.∑And that was going to be my next
∑6∑∑-- I doubt it, as he was sitting second chair on this                 ∑6∑∑question: Do you recall the defendants moving to
∑7∑∑matter.                                                               ∑7∑∑continue the trial?
∑8∑∑∑∑Q∑∑And what was his full name?                                      ∑8∑∑∑∑A∑∑Yes.∑A multitude of times.∑And -- and when I
∑9∑∑∑∑A∑∑Brandon Jones.∑He's an assistant in the                          ∑9∑∑say "a multitude," not as much her attorney -- I don't
10∑∑office.∑I -- I seriously doubt he would talk to a                     10∑∑want to say "her" -- Amanda's attorney.∑Mr. Taylor's
11∑∑witness, one, without me being there since I was going                11∑∑attorney moved to continue repeatedly.
12∑∑to sit first chair, but I'll -- I'm not -- I -- I don't               12∑∑∑∑Q∑∑Who were their attorneys?
13∑∑have any independent memory of talking to her, but I can              13∑∑∑∑A∑∑Excuse me?
14∑∑tell you my regular practice.∑I'm not going to start a                14∑∑∑∑Q∑∑Who was his attorney?
15∑∑murder trial without talking to the witnesses going to                15∑∑∑∑A∑∑Mr. Cox and Heather Gatnarek were his
16∑∑say, "This is what I was told."                                       16∑∑attorneys.∑We had continuances for competency
17∑∑∑∑Q∑∑Sure.∑To your memory, did she ever deny any                      17∑∑evaluations.∑Expert reports were being done, mitigating
18∑∑recollection or deny what she had told the police?                    18∑∑evidence.∑It was -- it -- there was some lengthy
19∑∑∑∑A∑∑Not to my recollection.∑If she would have, I                     19∑∑continuances.∑I -- I -- I remember Mr. Taylor filed
20∑∑would've included it in this motion to dismiss.                       20∑∑several continuances.
21∑∑∑∑Q∑∑All right.∑It had been your practice to                          21∑∑∑∑Q∑∑I want to talk a little bit about one of the
22∑∑follow up with witnesses before going to trial?                       22∑∑continuances with Allen Helton not appearing; do you
23∑∑∑∑A∑∑That is correct.                                                 23∑∑have a memory of that?
24∑∑∑∑Q∑∑All right.∑Do you know whether there had been                    24∑∑∑∑A∑∑Limited.∑If I'm not mistaken, that was one of
25∑∑any contact with any members of her family?                           25∑∑the earlier trial dates, I think.

                                                               Page 199                                                                  Page 201
∑1∑∑∑∑A∑∑I have not.∑No.∑I had no contact with any                        ∑1∑∑∑∑Q∑∑Do you recall whether Detective York contacted
∑2∑∑members of her family that I'm aware of.∑Is there                     ∑2∑∑Allen Helton?∑How did that come up; do you know or
∑3∑∑anyone in particular?                                                 ∑3∑∑remember why Allen Helton could not be there?
∑4∑∑∑∑Q∑∑I believe her father's name is Larry Simpson.                    ∑4∑∑∑∑A∑∑Oh, wait a minute.∑Yeah.∑Allen Helton had a
∑5∑∑∑∑A∑∑Not that I know of.∑No.                                          ∑5∑∑-- believe a medical condition.
∑6∑∑∑∑Q∑∑Okay.∑Was this case -- was the trial date                        ∑6∑∑∑∑Q∑∑I don't know.∑Just whatever you can remember.
∑7∑∑continued on occasion in this case?                                   ∑7∑∑∑∑A∑∑I've had so many of these cases.∑I think he
∑8∑∑∑∑A∑∑It was.∑Yes.                                                     ∑8∑∑was coming from Lexington, had a medical issue arise,
∑9∑∑∑∑Q∑∑And were some of those by the Commonwealth on                    ∑9∑∑had to go to the hospital.
10∑∑your motion?                                                          10∑∑∑∑Q∑∑Do you recall whether they -- you were in
11∑∑∑∑A∑∑Yes.                                                             11∑∑contact with Allen Helton or his family the day before
12∑∑∑∑Q∑∑Do you remember how many?                                        12∑∑trial about this, or the day of trial; do you have any
13∑∑∑∑A∑∑Remember -- I remember one.∑I had a -- we had                    13∑∑memory?
14∑∑a bad snowstorm.∑I was president of the Commonwealth                  14∑∑∑∑A∑∑The day of trial, yeah, because -- I do know
15∑∑Attorneys' Association and we had our winter meeting                  15∑∑the day of trial because, if I'm not mistaken, Detective
16∑∑which I was responsible for running and getting                       16∑∑York wasn't able to make contact with his wife,
17∑∑together.∑Judge Jensen allowed a continuance on that                  17∑∑girlfriend.∑We had been -- we've had a location that he
18∑∑issue, because it actually -- the only time we could the              18∑∑was residing in -- I can't remember.∑I might be getting
19∑∑hotel in was during the week the trial was set on, so --              19∑∑this confused with another murder case.
20∑∑∑∑Q∑∑The weather?                                                     20∑∑∑∑Q∑∑All right.∑Do you have any memory whether
21∑∑∑∑A∑∑-- weather was one of them that I -- I just --                   21∑∑Detective York -- were you in -- present at the
22∑∑for rescheduling issues, Judge Jensen allowed.∑There                  22∑∑courthouse when he was making those phone calls, or is
23∑∑was another continuance --                                            23∑∑it --
24∑∑∑∑Q∑∑When Crump didn't show up and Helton?                            24∑∑∑∑A∑∑Yeah, I was getting two cases confused.∑We
25∑∑∑∑A∑∑-- when Crump and Helton didn't show up. I                       25∑∑did have one in -- in Lexington where we had a residence
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 54 2018
                                                                     of 96 - Page ID#:
                                        6742                                     202..205
                                                               Page 202                                                                  Page 204
∑1∑∑and they went to Lake Cumberland and we were searching                ∑1∑∑saying he's going to talk to his client, but he -- he'd
∑2∑∑for them∑on a different case.∑Mr. Helton, if I'm not                  ∑2∑∑indicated to me before we got off the phone that he just
∑3∑∑mistaken, had a medical issue.∑Detective York was                     ∑3∑∑didn't think he do it -- he wouldn't take it to his
∑4∑∑contacting him.∑I think he may have got -- gotten in                  ∑4∑∑client.
∑5∑∑touch with, actually, Mr. Helton who was -- told us he                ∑5∑∑∑∑Q∑∑And do you know -- I don't do the criminal
∑6∑∑may have been on his way to the hospital or having to go              ∑6∑∑side, but criminal defendants have the right to not
∑7∑∑to the hospital for some medical condition.∑Then, you                 ∑7∑∑testify, their Fifth Amendment right, correct?
∑8∑∑know, of course I let the court know at that point in                 ∑8∑∑∑∑A∑∑Yes, sir.
∑9∑∑time that Mr. Helton had a medical -- if I'm not                      ∑9∑∑∑∑Q∑∑As a prosecutor, just generally, how does that
10∑∑mistaken, Mr. Helton had a medical issue and wasn't                   10∑∑right get exercised; how do you get notice of it?∑Can
11∑∑going to be present.∑Mr. Cox objected regarding --                    11∑∑you call a witness in trial and them say the Fifth in
12∑∑didn't know how long he'd be in the hospital and also                 12∑∑front of a jury; how does all that work out?
13∑∑didn't know the extent of it -- of the medical --                     13∑∑∑∑A∑∑No.∑If -- if I have -- if I have reason to
14∑∑∑∑Q∑∑Excuse?                                                          14∑∑believe or have any indication that somebody's going to
15∑∑∑∑A∑∑-- treatment.∑I believe Mr. Helton had a                         15∑∑assert their Fifth Amendment right, I have to bring it
16∑∑documented issue that had had to be dealt with before by              16∑∑before the court and the judge outside the presence of a
17∑∑a hospitalization stay.∑Those issues were taken to                    17∑∑jury so that the judge can make a determination whether
18∑∑Judge Jensen, I believe, this time and he continued the               18∑∑or not their Fifth Amendment right does apply, because
19∑∑trial.                                                                19∑∑it's very specific to somebody who could be charged with
20∑∑∑∑Q∑∑Did he end up doing a show cause for Allen                       20∑∑a crime based upon their statement.∑So if it's somebody
21∑∑Helton; do you have any memory of that?                               21∑∑who just doesn't want to testify and they say, "I assert
22∑∑∑∑A∑∑I don't know if it was a show cause or as much                   22∑∑my Fifth," the judge says, "What's the basis of your
23∑∑as a -- just for him to bring medical -- medical records              23∑∑Fifth Amendment?" and they say, "Well, Judge, I don't
24∑∑for his --                                                            24∑∑want to be here," well, that's not a assertion of your
25∑∑∑∑Q∑∑Excuse?                                                          25∑∑Fifth -- that's just not wanting to be there, because

                                                               Page 203                                                                  Page 205
∑1∑∑∑∑A∑∑-- excuse.∑Yes.∑And that would've probably                       ∑1∑∑the judge can hold you in contempt, but it all has to be
∑2∑∑been agreed to and asked for by both parties, myself and              ∑2∑∑done outside the presence of a jury.
∑3∑∑them, because obviously we both spent a lot of time                   ∑3∑∑∑∑Q∑∑Okay.∑Is that done at the trial?
∑4∑∑getting ready for trial.                                              ∑4∑∑∑∑A∑∑Yeah.∑I've seen it done both ways.∑I've seen
∑5∑∑∑∑Q∑∑Now you mentioned Lester -- you had made a --                    ∑5∑∑-- I've -- you know, I've witnesses subpoenaed for a --
∑6∑∑talked to his attorney, but Lester would not take                     ∑6∑∑a -- what we call a final pretrial, usually a couple
∑7∑∑anything less -- would not take a felony --                           ∑7∑∑weeks before the trial date for the court to address the
∑8∑∑∑∑A∑∑That is --                                                       ∑8∑∑issue, and then I've also had -- on the morning of
∑9∑∑∑∑Q∑∑-- plea; is that right?                                          ∑9∑∑trial, I've -- I've had witnesses come up and say, "I'm
10∑∑∑∑A∑∑-- that is correct.                                              10∑∑not going to testify.∑I'm asserting my Fifth," and, you
11∑∑∑∑Q∑∑Did they indicate that they would make an                        11∑∑know, at that point in time it's a scramble.∑You let
12∑∑agreement if he was offered a misdemeanor?                            12∑∑the court know.∑They have to be given counsel to advise
13∑∑∑∑A∑∑I don't know that we got that far in a                           13∑∑them.∑Most of the time, that alleviates any hearing
14∑∑conversation.∑(Clears throat.)∑Excuse me.∑I don't                     14∑∑when the -- their public defender talks to them, they
15∑∑know if we got that far in a conversation.∑Based on my                15∑∑say, "You have to testify.∑You don't have a choice,
16∑∑belief at the time, with the information that I had, I                16∑∑because you're going to go to jail if you don't.∑You
17∑∑would not have been willing to offer a misdemeanor. I                 17∑∑don't have a Fifth Amendment right here."
18∑∑believe it was -- I believe, if I'm not mistaken, it was              18∑∑∑∑Q∑∑Did you get far enough at all in the
19∑∑a -- a felony on facilitation of murder, which would've               19∑∑prosecution of Ms. Hoskins, Mr. Taylor, and Mr. Lester
20∑∑been a one to five range, if I'm not mistaken.                        20∑∑whether they would plan to assert their Fifth Amendment
21∑∑∑∑Q∑∑And if that'd been the offer, do you know                        21∑∑rights and not testify?
22∑∑whether his attorney would've made a counteroffer?                    22∑∑∑∑A∑∑No.∑I wouldn't be notified of a defendant
23∑∑∑∑∑∑MS. STAPLES:∑Objection.∑Speculation.                              23∑∑that is charged with a crime during their trial until,
24∑∑∑∑Q∑∑Do you have any memory of that?                                  24∑∑one, they take the stand, or two, they rest their case
25∑∑∑∑A∑∑I -- I don't have a memory.∑I remember him                       25∑∑and at that point in time, they -- they've asserted
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 55 2018
                                                                     of 96 - Page ID#:
                                        6743                                     206..209
                                                               Page 206                                                                  Page 208
∑1∑∑their right to remain silent.∑There's no -- there's no                ∑1∑∑they'll come to the next Grand Jury session or,
∑2∑∑notification by them of them asserting their right.                   ∑2∑∑depending on the kind of case it is, it may be, you know
∑3∑∑∑∑∑∑MR. WRIGHT:∑Okay.∑I might be about done if we                     ∑3∑∑60, 90 days before they come out after waiting for the
∑4∑∑∑∑just go off just one second and let me check off                    ∑4∑∑lab to come back.
∑5∑∑∑∑what we've covered already.                                         ∑5∑∑∑∑Q∑∑Okay.∑Do you know who the prosecutor will be
∑6∑∑∑∑∑∑MS. STAPLES:∑Can we have, like, a two-minute                      ∑6∑∑who will be presenting the cases that day?
∑7∑∑∑∑break?                                                              ∑7∑∑∑∑A∑∑At this point in time in 2012, Danny Evans was
∑8∑∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)                                            ∑8∑∑-- was handling Grand Jury matters for the office in
∑9∑∑BY MR. WRIGHT:                                                        ∑9∑∑Laurel and Knox County, so at that point in time they
10∑∑∑∑Q∑∑All right.∑I'm about finished.∑I know you've                     10∑∑would've been very familiar.∑Recently in the last few
11∑∑heard that a bunch today, but I think I'm being honest                11∑∑years, I'm the one handling all the Grand Jury matters,
12∑∑here, so I'm going to run you through a few quick-                    12∑∑except for today because I had this scheduled along with
13∑∑hitters to finish up, Mr. Steele.                                     13∑∑these , so Brandon Jones handled it today, but typically
14∑∑∑∑A∑∑Okay.                                                            14∑∑they know it's going to be -- at that point in time it
15∑∑∑∑Q∑∑You mentioned that you were not personally                       15∑∑was Danny Evans.
16∑∑involved in assisting Detective York before he appeared               16∑∑∑∑Q∑∑You indicated that your office maintains this
17∑∑before the Grand Jury; is that correct?                               17∑∑file when it gets it from the case officer; is that
18∑∑∑∑A∑∑To my knowledge, no.                                             18∑∑correct?
19∑∑∑∑Q∑∑Is it possible that he could've coordinated                      19∑∑∑∑A∑∑That is correct.
20∑∑with any assistant prosecutors in your office?                        20∑∑∑∑Q∑∑Do you know whether that's physically handed
21∑∑∑∑A∑∑It is possible.                                                  21∑∑over by the case officer or does your office coordinate
22∑∑∑∑Q∑∑Okay.∑As far as the criminal complaint, your                     22∑∑with the KSP administrative staff; do you know exactly
23∑∑office generally does not get involved with those, the                23∑∑how that happens?
24∑∑arrest warrant criminal complaint?                                    24∑∑∑∑A∑∑Those are typically handed over by the case
25∑∑∑∑A∑∑That is correct.                                                 25∑∑officer.∑Knox County's a little different because the

                                                               Page 207                                                                  Page 209
∑1∑∑∑∑Q∑∑Is that something, though, that police                           ∑1∑∑-- the post is in Harlan where the evidence is stored,
∑2∑∑officers may consult at county attorney's office with?                ∑2∑∑so that's a considerable trip from Harlan to London
∑3∑∑∑∑A∑∑He'd frequently consult the county attorney's                    ∑3∑∑sometimes, so occasionally we'll e-mail from Harlan post
∑4∑∑office.                                                               ∑4∑∑to our office.∑Now more so, we probably take advantage
∑5∑∑∑∑Q∑∑Do you have any personal knowledge whether                       ∑5∑∑of e-mail and electronic communications more so, then
∑6∑∑that was done in this case?                                           ∑6∑∑it's e-mailed to us.
∑7∑∑∑∑A∑∑I do not.∑No.∑And let me go back.∑I think                        ∑7∑∑∑∑Q∑∑Okay.∑You were asked questions about whether
∑8∑∑you said -- two questions ago, you said that he                       ∑8∑∑you rely on the information for police in making your
∑9∑∑contacted you -- I don't -- I don't -- before these -- I              ∑9∑∑decisions on prosecution; do you recall that testimony?
10∑∑don't have any recollection of if -- if he did, I'm --                10∑∑∑∑A∑∑Yes, sir.
11∑∑they will call me frequently and say, "Hey, this is what              11∑∑∑∑Q∑∑It is true in this case you did follow up with
12∑∑I've got going on," just for some general guidance.∑But               12∑∑witnesses to prepare for trial, correct?
13∑∑Idon't -- I don't have any recollection.∑I hate to                    13∑∑∑∑A∑∑That is correct.
14∑∑say, "No, it did not happen," when -- when I just may                 14∑∑∑∑Q∑∑Okay.∑You were asked questions about whether
15∑∑not remember.                                                         15∑∑you would expect a truth -- a report by a police officer
16∑∑∑∑Q∑∑When something is bound over from a                              16∑∑to be truthful and accurate; do you remember that
17∑∑preliminary hearing to the Grand Jury, is that how it                 17∑∑questioning?
18∑∑works?                                                                18∑∑∑∑A∑∑I do.
19∑∑∑∑A∑∑Yes, sir.                                                        19∑∑∑∑Q∑∑Did you consider the report regarding the
20∑∑∑∑Q∑∑How does your office become aware of that?                       20∑∑statement by Wilson to be truthful and accurate?
21∑∑∑∑A∑∑First, there's a -- a generated docket out of                    21∑∑∑∑∑∑MS. STAPLES:∑Objection to form.
22∑∑the clerk's office, the circuit clerk's office, they                  22∑∑∑∑Q∑∑You did confirm it, correct?
23∑∑will give us as the Grand Jury meets for cases to                     23∑∑∑∑A∑∑I did.
24∑∑consider by the Grand Jury.∑The officers -- usually no                24∑∑∑∑Q∑∑Yeah.
25∑∑other case has been bound over to the Grand Jury, so                  25∑∑∑∑A∑∑So yes, I -- to answer your -- I did consider
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 56 2018
                                                                     of 96 - Page ID#:
                                        6744                                     210..213
                                                               Page 210                                                                  Page 212
∑1∑∑it to be truthful.                                                    ∑1∑∑throw a number out there -- on a plea of -- of five
∑2∑∑∑∑∑∑MS. STAPLES:∑What was your answer?∑I'm sorry.                     ∑2∑∑years, probate five years on the condition the defendant
∑3∑∑∑∑A∑∑I did consider it to be truthful.                                ∑3∑∑truthful -- truth --
∑4∑∑∑∑Q∑∑Do you know whether there was a report done                      ∑4∑∑∑∑Q∑∑Testified truthfully.
∑5∑∑for the Beach interview, or since you were in attendance              ∑5∑∑∑∑A∑∑-- testified truthfully -- thank you -- in the
∑6∑∑you were already aware of it?                                         ∑6∑∑matter of Commonwealth vs. Jane Doe, John Doe.∑So it's
∑7∑∑∑∑A∑∑I don't know that there was a report done. I                     ∑7∑∑put in there so if they violate that term, we can go
∑8∑∑know there was an audio recording done that would've                  ∑8∑∑back and reopen their case and possibly give them a
∑9∑∑been provided in discovery.∑I don't know that there was               ∑9∑∑larger sentence.
10∑∑a supplemental report done for it.                                    10∑∑∑∑Q∑∑So if any promises, incentives, or that
11∑∑∑∑Q∑∑So when you -- did you disclose that                             11∑∑consideration is made, the Commonwealth has an incentive
12∑∑statement, recorded statement by Mr. Beach to defense                 12∑∑to document it, right?
13∑∑counsel?                                                              13∑∑∑∑A∑∑Yes.
14∑∑∑∑A∑∑We did.∑Yes, sir.                                                14∑∑∑∑Q∑∑We talked about the evidence listed in the
15∑∑∑∑Q∑∑And did you consider that to be truthful and                     15∑∑motion to dismiss, and I believe your testimony was
16∑∑accurate when you disclosed it?                                       16∑∑that's the evidence that was no longer available or the
17∑∑∑∑∑∑MS. STAPLES:∑Objection.                                           17∑∑statements had changed, correct?
18∑∑∑∑A∑∑I did.                                                           18∑∑∑∑A∑∑Say it again.
19∑∑∑∑Q∑∑Because you sat there and heard it yourself?                     19∑∑∑∑Q∑∑In your motion to dismiss, the itemized
20∑∑∑∑A∑∑I heard it on there.                                             20∑∑evidence you listed were statements or expected
21∑∑∑∑Q∑∑If there are any promises made or incentives,                    21∑∑testimony from witnesses which was no longer available
22∑∑consideration that you were asked about that you believe              22∑∑or you expected their testimony to change?
23∑∑would implicate Brady or Giglio, would that be put in a               23∑∑∑∑A∑∑You lost me there again.
24∑∑writing or a plea agreement of some sort?                             24∑∑∑∑Q∑∑I'm sorry.
25∑∑∑∑A∑∑Yes.∑There -- okay.∑So, yes, there's                             25∑∑∑∑A∑∑That's okay.

                                                               Page 211                                                                  Page 213
∑1∑∑obviously -- any type of information would be handed to               ∑1∑∑∑∑Q∑∑We talked earlier about the motion to dismiss
∑2∑∑defense counsel in some form or fashion, by a written                 ∑2∑∑and you itemized several witnesses in your motion to
∑3∑∑statement, just a notice of filing, could just be a                   ∑3∑∑dismiss, correct?
∑4∑∑general letter to counsel notifying them of this, not in              ∑4∑∑∑∑A∑∑Yes.
∑5∑∑a court filing.∑On a plea agreement, they're notified                 ∑5∑∑∑∑Q∑∑And there were some witnesses that were not
∑6∑∑and in the plea agreement itself is a document which                  ∑6∑∑listed on there, like Amber Simpson, correct?
∑7∑∑serves as notification.                                               ∑7∑∑∑∑A∑∑Correct.
∑8∑∑∑∑Q∑∑And what I was getting at is you were asked                      ∑8∑∑∑∑Q∑∑And Mikey Bruner, correct?
∑9∑∑questions about Allen Helton; do you recall that name                 ∑9∑∑∑∑A∑∑Yes, sir.
10∑∑coming up --                                                          10∑∑∑∑Q∑∑Was there other evidence in the case besides
11∑∑∑∑A∑∑I do.                                                            11∑∑just witnesses that could've went to the probable cause
12∑∑∑∑Q∑∑-- from plaintiff's counsel?                                     12∑∑or the guilt of the criminal defendants?
13∑∑∑∑A∑∑Yes, sir.                                                        13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑And I believe that you referenced assistance                     14∑∑∑∑Q∑∑So for instance, did -- to your understanding
15∑∑with other charges or bond on other charges; do you                   15∑∑of the case, did William Lester have knowledge that the
16∑∑recall that testimony?                                                16∑∑victim had money --
17∑∑∑∑A∑∑Yes.                                                             17∑∑∑∑∑∑MS. STAPLES:∑Objection to form.
18∑∑∑∑Q∑∑Okay.∑If he was facing other charges, would                      18∑∑∑∑Q∑∑-- on her from selling timber?
19∑∑that be in a -- if he pled guilty, would that be                      19∑∑∑∑A∑∑Yes.
20∑∑memorialized in a plea agreement that he was helping in               20∑∑∑∑Q∑∑Did he have knowledge of where she kept that
21∑∑consideration for help on his pending charges in another              21∑∑money?
22∑∑case?                                                                 22∑∑∑∑A∑∑Yes.
23∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   23∑∑∑∑Q∑∑Did your understanding of the case, did you
24∑∑∑∑A∑∑Yes.∑Typically, it is, and it's done for                         24∑∑have reason to believe that Ms. Hoskins had that same
25∑∑protection of the Commonwealth.∑So on a plea -- just                  25∑∑knowledge?
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 57 2018
                                                                     of 96 - Page ID#:
                                        6745                                     214..217
                                                               Page 214                                                                  Page 216
∑1∑∑∑∑∑∑MS. STAPLES:∑Objection.∑Speculation.                              ∑1∑∑∑∑A∑∑No.∑In my review of the file, he was not --
∑2∑∑∑∑A∑∑Yes.                                                             ∑2∑∑he was not considered a witness that I was going to call
∑3∑∑∑∑Q∑∑Okay.∑Did you have any evidence of a motive                      ∑3∑∑to trial.
∑4∑∑to steal that money, whether it's debts, drug use?                    ∑4∑∑∑∑Q∑∑All right.
∑5∑∑∑∑A∑∑Yes.                                                             ∑5∑∑∑∑A∑∑If his name's in there, it would've been
∑6∑∑∑∑∑∑MR. WRIGHT:∑Okay.∑That's all the questions I                      ∑6∑∑because it's common practice in it to have two people in
∑7∑∑∑∑have.                                                               ∑7∑∑a room during an interview.∑The sheriff's department
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION                                                ∑8∑∑detective -- you know, Derek Eubanks and Sheriff Pickard
∑9∑∑BY MR. KELLEY:                                                        ∑9∑∑were really good at tracking people down.∑They just
10∑∑∑∑Q∑∑Mr. Steele, Mr. Wright took most of my                           10∑∑knew the community better than state police, so I -- I
11∑∑questions, but I do have a few.                                       11∑∑wouldn't be surprised if Deputy Eubanks and Sheriff
12∑∑∑∑A∑∑Okay.                                                            12∑∑Pickard found people and brought them to the police
13∑∑∑∑Q∑∑I'm John Kelley.∑I'm here today representing                     13∑∑department, which is typically what they did in a lot of
14∑∑Knox County.∑I also represent Sheriff John Pickard                    14∑∑the investigations.
15∑∑who's no longer sheriff, of course, and I also represent              15∑∑∑∑Q∑∑All right.∑Setting Sheriff Pickard aside for
16∑∑Deputy Derrick Eubanks, who now is a deputy I think at                16∑∑just a second, do you know the involvement of any other
17∑∑Whitley County, still.∑From what I understand, having                 17∑∑Knox County deputies or members of the sheriff's
18∑∑15 years' experience as a prosecutor, much of that --                 18∑∑department in the investigation of Katherine Mills'
19∑∑for much of that time, Sheriff Pickard was the sheriff                19∑∑death?
20∑∑of Knox County during much of your term as the                        20∑∑∑∑A∑∑Not off the top of my head, no.
21∑∑prosecutor.                                                           21∑∑∑∑Q∑∑Talking about Sheriff Pickard, I -- a lot of
22∑∑∑∑A∑∑He was.∑Yes.                                                     22∑∑the questions being asked of you by Mr. Slosar were if
23∑∑∑∑Q∑∑All right.∑Have you ever known Sheriff                           23∑∑law enforcement people fabricated or if law enforcement
24∑∑Pickard to be either the lead investigator or the case                24∑∑or if the police did; I want to -- I only saw -- heard
25∑∑officer for any murder cases during the time that you                 25∑∑Mr. -- Sheriff Pickard's name mentioned twice, or in two

                                                               Page 215                                                                  Page 217
∑1∑∑served as prosecutor?                                                 ∑1∑∑regards.∑First of all, with regard to Michael Crump,
∑2∑∑∑∑A∑∑Not to my recollection.                                          ∑2∑∑and in particular the photos that were prepared for the
∑3∑∑∑∑Q∑∑Okay.∑Would I say a great majority and                           ∑3∑∑-- or that were sent to Mr. Crump; do you know what, if
∑4∑∑perhaps all have been -- all of the investigations into               ∑4∑∑any, involvement Sheriff Pickard had in that?
∑5∑∑-- all murder investigations have been conducted by                   ∑5∑∑∑∑A∑∑I do not know.
∑6∑∑Kentucky State Police?                                                ∑6∑∑∑∑Q∑∑Okay.∑As I understand it, as far as you knew,
∑7∑∑∑∑A∑∑No.∑I -- majority, yes.∑Barbourville Police                      ∑7∑∑Michael Crump never identified Jonathan Taylor or anyone
∑8∑∑Department may have -- may have had a couple and even                 ∑8∑∑as being the person he saw at the -- at Ms. Mills'
∑9∑∑the sheriff's department's carried a couple murder                    ∑9∑∑house?
10∑∑cases, but primarily, yes, it would be the state police.              10∑∑∑∑A∑∑That is correct.
11∑∑Ithink it was Sheriff Pickard's practice on murder                    11∑∑∑∑Q∑∑In your evaluation of probable cause for
12∑∑cases to get the state police involved quickly.                       12∑∑pursuing a -- this prosecution, obviously, you could not
13∑∑∑∑Q∑∑All right.∑Would he -- would the Knox County                     13∑∑and would not have relied upon Michael Crump's
14∑∑Sheriff's Department assist other law enforcement                     14∑∑observations alone?
15∑∑agencies in murder investigations?                                    15∑∑∑∑∑∑MS. STAPLES:∑Objection to form.
16∑∑∑∑A∑∑Yes.                                                             16∑∑∑∑A∑∑That would be correct.
17∑∑∑∑Q∑∑So there's was a corollary or secondary role                     17∑∑∑∑Q∑∑With regard to Allen Helton and, in
18∑∑in most instances; is that fair?                                      18∑∑particular, Exhibit 21, and I think Mr. Wright asked you
19∑∑∑∑A∑∑That'd be correct.                                               19∑∑about this, and since Mr. Slosar's not here, I might get
20∑∑∑∑Q∑∑All right.∑Do you know what role, if any,                        20∑∑away with a repetitive question, but --
21∑∑Deputy Eubanks played in the investigation of this                    21∑∑∑∑∑∑THE WITNESS:∑Maybe not.
22∑∑murder case, that is, Katherine Mills' death?                         22∑∑∑∑∑∑MR. KELLEY:∑I don't know.∑She's very --
23∑∑∑∑A∑∑I don't know of any role.                                        23∑∑∑∑∑∑MS. STAPLES:∑You got on me last time for
24∑∑∑∑Q∑∑All right.∑Did you ever hear his name come up                    24∑∑∑∑getting on you about that.
25∑∑during any of your preparation or review of the file?                 25∑∑BY MR. KELLEY:
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 58 2018
                                                                     of 96 - Page ID#:
                                        6746                                     218..221
                                                               Page 218                                                                 Page 220
∑1∑∑∑∑Q∑∑I know.∑But again, I'll read the -- what I                       ∑1∑∑∑∑Q∑∑Okay.∑And did you have plans to call Sheriff
∑2∑∑consider a pertinent part of that letter from Sheriff                 ∑2∑∑Pickard at the trial in this case?
∑3∑∑Pickard.∑It says, "James Allen Helton told me that if I               ∑3∑∑∑∑∑∑MS. STAPLES:∑I'm going to object on
∑4∑∑could -- if I would help him with the receiving property              ∑4∑∑∑∑speculation.∑He hadn't got to that point.
∑5∑∑charges that he could give me a lot of information on                 ∑5∑∑∑∑A∑∑I had not had intentions to call him in my
∑6∑∑the Mills lady's murder.∑I told James Allen Helton that               ∑6∑∑case in chief, no.
∑7∑∑if this information were true, I would see what could be              ∑7∑∑∑∑Q∑∑Okay.∑Likewise, any other Knox County deputy
∑8∑∑done on the receiving stolen property charges."∑Did                   ∑8∑∑or member of the sheriff's department?
∑9∑∑Sheriff Pickard do anything inappropriate or unethical                ∑9∑∑∑∑∑∑MS. STAPLES:∑Same objection.
10∑∑or do anything that you consider to be less than                      10∑∑∑∑A∑∑No.
11∑∑professional --                                                       11∑∑∑∑∑∑MR. KELLEY:∑Okay.∑That's all I have.∑Thank
12∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   12∑∑∑∑you.
13∑∑∑∑Q∑∑-- in relaying that --                                           13∑∑∑∑∑∑MS. KINCER:∑Finally have you under oath.
14∑∑∑∑∑∑MS. STAPLES:∑I'm sorry.                                           14∑∑∑∑∑∑MS. STAPLES:∑You going to ask him questions
15∑∑∑∑Q∑∑-- information?                                                  15∑∑∑∑about the prosecutor's conference?∑I've heard what
16∑∑∑∑A∑∑No.                                                              16∑∑∑∑goes on there.
17∑∑∑∑Q∑∑Or having that conversation with Mr. Helton?                     17∑∑∑∑∑∑MS. KINCER:∑Nothing like the Kool-Aid drinking
18∑∑∑∑A∑∑No, I do not.                                                    18∑∑∑∑DTA was.
19∑∑∑∑Q∑∑Okay.∑You've already -- believe I -- think                       19∑∑∑∑∑∑MS. STAPLES:∑Right.
20∑∑you already said that this particular exhibit, number                 20∑∑∑∑∑∑∑∑∑EXAMINATION
21∑∑21, was provided to the defense once sent to you?                     21∑∑BY MS. KINCER:
22∑∑∑∑A∑∑Yes, sir.                                                        22∑∑∑∑Q∑∑Mr. Steele, to my understanding, you've been a
23∑∑∑∑Q∑∑All right.∑You did talk to James Allen Helton                    23∑∑Commonwealth Attorney for 15 years; do you also teach?
24∑∑at some point concerning his statements?                              24∑∑∑∑A∑∑I've been the Commonwealth Attorney for 10
25∑∑∑∑A∑∑Again, I don't -- I don't have any independent                   25∑∑years, was an assistant for five-ish , but yes, I have

                                                               Page 219                                                                 Page 221
∑1∑∑recollection of -- of a statement from him.∑I'm sure I                ∑1∑∑taught classes, also.∑Yes, ma'am.
∑2∑∑did, but I don't have any independent recollection of                 ∑2∑∑∑∑Q∑∑Well, do you teach young prosecutors?
∑3∑∑that.                                                                 ∑3∑∑∑∑A∑∑I do.
∑4∑∑∑∑Q∑∑Well, he was not mentioned in your motion to                     ∑4∑∑∑∑Q∑∑Okay.∑Do you also teach sometimes the police?
∑5∑∑dismiss; --                                                           ∑5∑∑∑∑A∑∑Yes, I do.
∑6∑∑∑∑A∑∑Correct.                                                         ∑6∑∑∑∑Q∑∑On the rights and wrongs and how to document
∑7∑∑∑∑Q∑∑-- is that fair?                                                 ∑7∑∑things?
∑8∑∑∑∑A∑∑That is fair.                                                    ∑8∑∑∑∑A∑∑Yes, ma'am.
∑9∑∑∑∑Q∑∑If he had come to you and said, "They coerced                    ∑9∑∑∑∑Q∑∑Okay.∑I want to turn your attention to
10∑∑me into making a statement," would you have considered                10∑∑Exhibit 5, which is your cheat sheet.
11∑∑that to be grounds for a motion to dismiss?                           11∑∑∑∑A∑∑Yes, ma'am.
12∑∑∑∑A∑∑Yes.                                                             12∑∑∑∑Q∑∑On there, you said one of the admin people, I
13∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   13∑∑think, are the ones that fill this out for you all; is
14∑∑∑∑A∑∑I'm sorry.∑Yes, I would.                                         14∑∑this a documentation that you put in the front of the
15∑∑∑∑Q∑∑All right.∑Likewise, if he had recanted his                      15∑∑file so that when you're in court you can refer to it
16∑∑statement at some point, would you have included that in              16∑∑quickly and know what the case -- kind of a brief
17∑∑your motion to dismiss?                                               17∑∑synopsis of the case is?
18∑∑∑∑A∑∑Yes.                                                             18∑∑∑∑A∑∑Yes.
19∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   19∑∑∑∑∑∑MS. STAPLES:∑Objection to form.
20∑∑∑∑Q∑∑It's my understanding that you believed you                      20∑∑∑∑A∑∑So the -- let me look it over to -- so I can
21∑∑had probable cause to prosecute Amanda Hoskins and                    21∑∑-- just looking at the same thing.∑So, if you're
22∑∑Jonathan Taylor for the murder of Ms. Mills until the                 22∑∑looking at that form, you'll see number 13 circled at
23∑∑events that ultimately led to you filing the motion to                23∑∑the top of that.∑That would've been written by us. That
24∑∑dismiss; is that fair?                                                24∑∑indicates the recorder number for the Grand Jury
25∑∑∑∑A∑∑That is fair.                                                    25∑∑testimony.∑When we go back to that day, it's going to
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 59 2018
                                                                     of 96 - Page ID#:
                                        6747                                     222..225
                                                               Page 222                                                                  Page 224
∑1∑∑be number 13 on that docket list.∑Obviously, the "yes,                ∑1∑∑∑∑Q∑∑And if he had said something different, he
∑2∑∑no, continue," that's the yesses initialed by the four                ∑2∑∑could've been impeached by either Mefford or Sergeant
∑3∑∑parts of the Grand Jury.∑Detective York would've filled               ∑3∑∑York?
∑4∑∑out everything that would've been typed.∑The -- the                   ∑4∑∑∑∑A∑∑That is correct.
∑5∑∑notation there beside "murder," "striking Katherine                   ∑5∑∑∑∑Q∑∑Okay.∑Would you -- do you -- did you plan on
∑6∑∑Mills in the head with a hammer," and the notation                    ∑6∑∑calling Mark Mefford?∑Because that's the only
∑7∑∑beside "Robert took 20 -- $12,280 from Katherine Mills,"              ∑7∑∑involvement that we had of -- with him.
∑8∑∑that appears to be the writing of a lady in my office                 ∑8∑∑∑∑A∑∑No.∑I take the -- the only individual that I
∑9∑∑who would've been preparing in -- the indictment, so                  ∑9∑∑had planned to call in my case in chief would've been
10∑∑that she knew the wording to put in the indictment."                  10∑∑Jason York -- Detective York.
11∑∑Then the PFO second degree also would've been done by my              11∑∑∑∑Q∑∑All right.∑So then is --
12∑∑office because we will do the criminal record search                  12∑∑∑∑A∑∑And -- and again, as the lead officer, he
13∑∑after the -- presenting it to the Grand Jury.∑On the                  13∑∑can't testify what anybody else says, --
14∑∑second page, which isn't uncommon for the officers to                 14∑∑∑∑Q∑∑Correct.
15∑∑leave out the witness -- witnesses, that appears also to              15∑∑∑∑A∑∑-- but more about the collection of evidence
16∑∑be the writing of a lady in my office.∑Again,                         16∑∑and the procession of the investigation.
17∑∑everything typed on that page would've been prepared by               17∑∑∑∑Q∑∑Okay.∑Well, I think you've already answered
18∑∑Detective York.                                                       18∑∑my question, then: Did you have any intent of calling
19∑∑∑∑Q∑∑Okay.∑When it talks about the witnesses, you                     19∑∑Jackie Joseph who would have -- just have been a
20∑∑have Mark Mefford listed second --                                    20∑∑supervisor?
21∑∑∑∑A∑∑Uh-huh.                                                          21∑∑∑∑A∑∑No.
22∑∑∑∑Q∑∑-- not you, but the lady; does that -- is                        22∑∑∑∑Q∑∑How about Brian Johnson who happened to be the
23∑∑there any significance to the order of this or the                    23∑∑unlucky new kid on the block who drove up there to
24∑∑importance of the witness?                                            24∑∑Robert Beach?
25∑∑∑∑A∑∑No, ma'am.                                                       25∑∑∑∑A∑∑No.∑No.∑Not Brian Johnson, no.

                                                               Page 223                                                                  Page 225
∑1∑∑∑∑Q∑∑Okay.∑From my understanding, Mark Mefford                        ∑1∑∑∑∑Q∑∑Okay.∑Kelley Farris, who apparently served a
∑2∑∑accompanied Sergeant York to the Daniel Wilson                        ∑2∑∑subpoena for somebody so that somebody else would come
∑3∑∑interview; does that sound right to you?                              ∑3∑∑to -- potentially come to the -- one of the trials?
∑4∑∑∑∑A∑∑That does.∑Yes.                                                  ∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑Okay.∑And you testified just a second ago                        ∑5∑∑∑∑Q∑∑Okay.∑Dallas Eubanks, who put up crime scene
∑6∑∑that when detectives will -- oftentimes will have two                 ∑6∑∑tape at the night of?
∑7∑∑people go to an interview; why is that?                               ∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑A∑∑If something was -- God forbid something                         ∑8∑∑∑∑Q∑∑Okay.∑All right.∑I should probably stop
∑9∑∑happened to Detective York from this to the -- pending                ∑9∑∑there.∑How common -- I think Derrick Wright touched on
10∑∑to the action, getting that statement in could be                     10∑∑this a minute, but -- ago, but how common is it for
11∑∑problematic.∑Even -- even if it's a recording, without                11∑∑witnesses to have troubled pasts when you're dealing
12∑∑somebody to say it's a true and accurate depiction --                 12∑∑with criminal defendants and witnesses?
13∑∑description of the -- of the recording, you can't get it              13∑∑∑∑A∑∑That is very common, especially in -- in
14∑∑in if the witness has recanted, so that's what they said              14∑∑murder -- murder cases.∑That -- naturally, the -- that
15∑∑too, and also I think that they probably do it out of                 15∑∑-- especially in this type of -- of murder case in which
16∑∑abundance of caution, also, to say, you know, there --                16∑∑a home invasion, robbery, when you talk about the
17∑∑people don't allege things that they were saying or                   17∑∑witnesses in this matter, the drug addiction, the drug
18∑∑doing so that there's another witness present.                        18∑∑use.∑They're not pillars of the community and their
19∑∑∑∑Q∑∑Yeah.∑With Mark Mefford attending that with                      19∑∑testimony changes frequently.∑That's why we like to get
20∑∑Daniel Wilson, --                                                     20∑∑them recorded if at all possible, as soon as possible,
21∑∑∑∑A∑∑Uh-huh.                                                          21∑∑but I've never had any -- I don't remember a murder case
22∑∑∑∑Q∑∑-- but would the hears of -- the rules of                        22∑∑that I've ever had in which somebody didn't change
23∑∑hearsay, Daniel Wilson would've had to say what he said               23∑∑something.
24∑∑on the stand, correct?                                                24∑∑∑∑Q∑∑Okay.∑So often they have criminal histories?
25∑∑∑∑A∑∑Yes, ma'am.                                                      25∑∑∑∑A∑∑Yes.
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 60 2018
                                                                     of 96 - Page ID#:
                                        6748                                     226..229
                                                               Page 226                                                                 Page 228
∑1∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   ∑1∑∑Grand Jury, or there was a preliminary hearing and the
∑2∑∑∑∑Q∑∑Convicted felons?                                                ∑2∑∑court found probable cause.
∑3∑∑∑∑A∑∑Yes.                                                             ∑3∑∑∑∑Q∑∑Okay.∑All right.∑I'm going to ask you some
∑4∑∑∑∑Q∑∑Okay.∑So, do you find a lot of what they have                    ∑4∑∑silly questions, but have you ever had a perfect case?
∑5∑∑to say untrustworthy; is that one of the reasons you                  ∑5∑∑∑∑A∑∑No.
∑6∑∑record -- try to record the --                                        ∑6∑∑∑∑Q∑∑Have you ever had a smoking gun?
∑7∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   ∑7∑∑∑∑A∑∑No.∑I -- I've had -- I've had them confess
∑8∑∑∑∑A∑∑Partially, yes.                                                  ∑8∑∑before, which I guess is as close to smoking gun as you
∑9∑∑∑∑Q∑∑Okay.∑Do you find in a criminal prosecution                      ∑9∑∑can get, but...
10∑∑that oftentimes somebody's inconsistency can just be as               10∑∑∑∑Q∑∑Okay.∑Have you ever had a perfect
11∑∑important piece of evidence as a fingerprint or                       11∑∑investigation?
12∑∑something like that; if you can prove that they are not               12∑∑∑∑A∑∑No.
13∑∑telling the truth, they -- as an alibi?                               13∑∑∑∑Q∑∑Okay.∑Do you do absolutely your best to do
14∑∑∑∑A∑∑Yes.                                                             14∑∑what is right in every single case?
15∑∑∑∑Q∑∑Okay.∑And is that an important factor in                         15∑∑∑∑A∑∑Yes, ma'am.
16∑∑probable cause?                                                       16∑∑∑∑Q∑∑Okay.∑Do you find the same true with the
17∑∑∑∑A∑∑It can be, yes.∑It -- of course, that's                          17∑∑Kentucky State Police troopers that you've worked with?
18∑∑always case specific, but it absolutely can be.                       18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑Okay.∑In this particular case, it looks like                     19∑∑∑∑Q∑∑Okay.∑Have you ever known any of the troopers
20∑∑the arrest warrant was March 14 of 2012 and the Grand                 20∑∑that are named in this lawsuit to ever have conspire or
21∑∑Jury was April 27 of 2012; do you know if this case was               21∑∑frame or fabricate anything?
22∑∑bound or held or waived?                                              22∑∑∑∑A∑∑No.
23∑∑∑∑A∑∑If they filled it out.                                           23∑∑∑∑∑∑MS. KINCER:∑Okay.∑That's all the questions I
24∑∑∑∑Q∑∑Would it be on your cheat sheet?                                 24∑∑∑∑have for you.
25∑∑∑∑A∑∑It should be on the cheat sheet.∑On the top                      25∑∑∑∑∑∑MR. FARAH:∑Sir, I'm going to be very specific.

                                                               Page 227                                                                 Page 229
∑1∑∑of PL26181, "Did this case start in district court?                   ∑1∑∑∑∑Irepresent -- need a break?
∑2∑∑Circle yes or no."∑They didn't circle, but it gives a                 ∑2∑∑∑∑∑∑THE WITNESS:∑Five minutes.
∑3∑∑date of March 27, 2012, action taken, Grand Jury, which               ∑3∑∑∑∑∑∑MR. FARAH:∑Five minutes.
∑4∑∑indicates to me that's the day it was bound over,                     ∑4∑∑∑∑∑∑THE WITNESS:∑All right.
∑5∑∑possibly.                                                             ∑5∑∑∑∑∑∑MR. FARAH:∑Let's go with that one.
∑6∑∑∑∑Q∑∑So there was a hearing in -- a preliminary                       ∑6∑∑∑∑∑∑MS. KINCER:∑All right.∑Wait.∑Wait. Wait.
∑7∑∑hearing, or waived?                                                   ∑7∑∑∑∑Wait.
∑8∑∑∑∑A∑∑When -- when was -- I don't -- now, that I                       ∑8∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION
∑9∑∑don't know.∑That wouldn't have been on the cheat sheet                ∑9∑∑BY MR. FARAH:
10∑∑whether it was a preliminary hearing or a waiver of --                10∑∑∑∑Q∑∑I represent Mike Broughton and the
11∑∑of a hearing.                                                         11∑∑Barbourville Police Department.
12∑∑∑∑Q∑∑If it was bound over, would a judge have had                     12∑∑∑∑A∑∑Okay.
13∑∑to make a determination of probable cause to bound it to              13∑∑∑∑Q∑∑I'm going to ask very specific questions about
14∑∑the Grand Jury?                                                       14∑∑them.
15∑∑∑∑A∑∑For a judge to do it, yes, or there could've                     15∑∑∑∑A∑∑Okay.
16∑∑been a stipulation of probable cause by the defendant                 16∑∑∑∑Q∑∑Are you familiar with Mike Broughton's role in
17∑∑and it bound up about the hearing.                                    17∑∑the murder investigation and the prosecution in this
18∑∑∑∑Q∑∑Would they waive that?                                           18∑∑case?
19∑∑∑∑A∑∑They'd waive it.∑Yes, ma'am.                                     19∑∑∑∑A∑∑If I'm not mistaken, I believe Mr. Broughton
20∑∑∑∑Q∑∑Okay.∑But you don't know which one happened                      20∑∑was in an interview, and I can't even tell you which
21∑∑in this --                                                            21∑∑interview it was, but I think he was in a -- in an
22∑∑∑∑A∑∑I do --                                                          22∑∑interview.
23∑∑∑∑Q∑∑-- particular case?                                              23∑∑∑∑Q∑∑I'll represent to you that he was present on
24∑∑∑∑A∑∑-- I do not.∑There was either a stipulation                      24∑∑one day when Detective York brought in Amanda Hoskins
25∑∑to probable cause by the defendant and they waived up to              25∑∑and Jonathan Taylor to the Barbourville Police
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 61 2018
                                                                     of 96 - Page ID#:
                                        6749                                     230..233
                                                               Page 230                                                                  Page 232
∑1∑∑Department to be interviewed.                                         ∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑A∑∑Okay.                                                            ∑2∑∑∑∑Q∑∑Did you ever meet with Mike Broughton or any
∑3∑∑∑∑Q∑∑And I think some photographs were taken, as                      ∑3∑∑of the officers in the prosecution?
∑4∑∑well; that -- you -- that was discussed earlier today.                ∑4∑∑∑∑A∑∑Not that I can recall.
∑5∑∑∑∑A∑∑Correct.                                                         ∑5∑∑∑∑Q∑∑There were some exhibits earlier in the case
∑6∑∑∑∑Q∑∑From your experience, when KSP's investigating                   ∑6∑∑report that was submitted by, I think, Detective York
∑7∑∑something in Knox County, is it common for them to                    ∑7∑∑that contained, per your testimony, all the different
∑8∑∑utilize either the Barbourville Police Department or the              ∑8∑∑statements and reports from different law enforcement
∑9∑∑Knox County Sheriff's office to bring witnesses or                    ∑9∑∑officers; did that report contain any documents or
10∑∑suspects in to be interviewed?                                        10∑∑information from Mike Broughton or the Barbourville
11∑∑∑∑A∑∑Yes.∑Typically, they will -- because like I                      11∑∑Police Department?
12∑∑said, the -- the Harlan post is the post for the state                12∑∑∑∑A∑∑Not that I can recall.∑No.
13∑∑police, which is 45 minutes to an hour drive in -- from               13∑∑∑∑Q∑∑Mike Broughton didn't prepare any arrest
14∑∑Barbourville area.∑There is a -- a location that the                  14∑∑warrant applications, correct?
15∑∑KSP will use down there, but it is a public place.∑It's               15∑∑∑∑A∑∑Not to my knowledge, no.
16∑∑the RECC building in Letcher County.∑They have a little               16∑∑∑∑Q∑∑And we got -- you know, obviously we got a
17∑∑office in there for them to type and do everything. It's              17∑∑copy of your file from -- in discovery; there's no notes
18∑∑not conducive to bringing individuals in for interviews,              18∑∑or reports in that file from Barbourville or Mike
19∑∑long interviews, with the public coming in and out.∑So                19∑∑Broughton, are there?
20∑∑they will -- majority of the time, they will use the                  20∑∑∑∑A∑∑No.∑To my recollection, no.
21∑∑Barbourville PD.∑It's just a better facility for the                  21∑∑∑∑Q∑∑You weren't pressed to pursue an indictment
22∑∑interview process, recording, and it's just a nicer                   22∑∑against either Ms. Hoskins or Mr. Taylor by Mike
23∑∑facility, too.                                                        23∑∑Broughton or the Barbourville Police Department,
24∑∑∑∑Q∑∑And in your experience, is it common for                         24∑∑correct?
25∑∑either Mike Broughton or other members of the                         25∑∑∑∑A∑∑No.

                                                               Page 231                                                                  Page 233
∑1∑∑Barbourville Police Department to sit in on interviews?               ∑1∑∑∑∑Q∑∑There were -- I know there were a lot of --
∑2∑∑∑∑A∑∑About 50-50.∑I mean, sometimes they are,                         ∑2∑∑what?∑I'm not going to make it.∑I know there were a
∑3∑∑sometimes they're not.∑They just give them a room.∑It                 ∑3∑∑lot of hearings in the criminal case, different
∑4∑∑just -- it's 50-50.∑I can't say if they always do or                  ∑4∑∑motions --
∑5∑∑they always don't.∑Sometimes they do, sometimes they                  ∑5∑∑∑∑A∑∑Yes.
∑6∑∑don't.                                                                ∑6∑∑∑∑Q∑∑-- and so forth; did Mike Brought -- was he
∑7∑∑∑∑Q∑∑And in this case, again, you said earlier                        ∑7∑∑ever called as a witness at any of those hearings?
∑8∑∑Detective York was the lead officer, correct?                         ∑8∑∑∑∑A∑∑Not that I recall.∑No.
∑9∑∑∑∑A∑∑Yes, sir.                                                        ∑9∑∑∑∑Q∑∑I'm getting there.∑Are you aware of any
10∑∑∑∑Q∑∑And the KSP was the lead agency with regard to                   10∑∑evidence or allegations that Mike Broughton withheld any
11∑∑this investigation, correct?                                          11∑∑exculpatory evidence from you or from the counsel for
12∑∑∑∑A∑∑Yes, sir.                                                        12∑∑Ms. Hoskins and Mr. Taylor?
13∑∑∑∑Q∑∑Did you have any intention of calling Mike                       13∑∑∑∑A∑∑No.
14∑∑Broughton as a witness if this matter had gotten to                   14∑∑∑∑Q∑∑Are you aware of any evidence or allegations
15∑∑trial?                                                                15∑∑that Mike Broughton or Barbourville fabricated any
16∑∑∑∑A∑∑No, sir.                                                         16∑∑evidence or fabricated any statements?
17∑∑∑∑Q∑∑Did you present Mike Broughton to the Grand                      17∑∑∑∑A∑∑No.
18∑∑Jury?                                                                 18∑∑∑∑Q∑∑Did you consult with Mike Broughton or
19∑∑∑∑A∑∑No, sir.                                                         19∑∑Barbourville at all in this investigation or prosecution
20∑∑∑∑Q∑∑Did you ever meet with Mike Broughton -- and                     20∑∑at any level from the day you got the case referred to
21∑∑let me -- I think Mike -- I mean Mike Broughton and                   21∑∑you until you dismissed the case?
22∑∑anybody else in the Barbourville Police Department.                   22∑∑∑∑A∑∑I don't -- I -- I can say no, I would not have
23∑∑∑∑A∑∑Okay.                                                            23∑∑consulted with them on it.∑I may have discussed --
24∑∑∑∑Q∑∑Did you ever meet with any of them in this                       24∑∑discussed it with them you -- just in regards to where
25∑∑investigation?                                                        25∑∑it's going or what -- you know, what's going on, but as
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 62 2018
                                                                     of 96 - Page ID#:
                                        6750                                     234..237
                                                               Page 234                                                                  Page 236
∑1∑∑far as consulting them, no.                                           ∑1∑∑∑∑Q∑∑Okay.∑Do you recall Ms. Hoskins being let out
∑2∑∑∑∑Q∑∑As far as officially in the investigation and                    ∑2∑∑on bond because the trial had not yet occurred?
∑3∑∑prosecution, would you have?                                          ∑3∑∑∑∑A∑∑She was, and I'd --
∑4∑∑∑∑A∑∑No.∑More of just an inquiry as to, "Hey,                         ∑4∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑5∑∑what's going on in this case?" or -- that -- that would               ∑5∑∑∑∑A∑∑-- I'd forgot about that until Mr. Slosar was
∑6∑∑be the nature of it.                                                  ∑6∑∑talking about the difference in timeframes when we filed
∑7∑∑∑∑Q∑∑And obviously when the indictment was issued                     ∑7∑∑a motion to dismiss, and I -- as I was sitting here
∑8∑∑against -- and the Grand Jury returned the indictment                 ∑8∑∑thinking, "Why did I wait?"∑And I -- it dawned on me
∑9∑∑for Ms. Hoskins and Mr. Taylor, there was probable cause              ∑9∑∑that she was not being held at the time because she was
10∑∑established at that level, correct?                                   10∑∑out on bond.∑Mr. Taylor was not out on bond, so I filed
11∑∑∑∑A∑∑Yes.                                                             11∑∑his a -- just a matter of a few days, I think, after my
12∑∑∑∑Q∑∑Okay.∑And obviously, you -- I'm sure you                         12∑∑conversation with Mr. Beach and Mr. Wilson, and then
13∑∑agreed with what the Grand Jury did in that case,                     13∑∑since she was out, I had a little more time, and they
14∑∑correct; at that level, you agreed?                                   14∑∑had also separated the trial, so I filed hers later, but
15∑∑∑∑∑∑MS. STAPLES:∑Objection to form.                                   15∑∑Ido remember her being out on bond.∑Yes.
16∑∑∑∑Q∑∑Your office presented the case to the Grand                      16∑∑∑∑Q∑∑Okay.∑So speaking of the motion to dismiss,
17∑∑Jury, they returned an indictment; I'm assuming you                   17∑∑you were asked if there was other evidence other than
18∑∑agreed with their finding?                                            18∑∑what's mentioned in your motion to dismiss that you --
19∑∑∑∑A∑∑I -- I -- I will -- well, let me put it this                     19∑∑∑∑A∑∑Uh-huh.
20∑∑way: Even if a Grand Jury returns an indictment and I do              20∑∑∑∑Q∑∑-- considered, and I think you were asked
21∑∑not think probable cause can be sustained, I have a duty              21∑∑specifically about Amber Simpson, Mikey Bruner, --
22∑∑to dismiss the indictment .∑I did not do that once a                  22∑∑∑∑A∑∑Uh-huh.
23∑∑Grand Jury returned it, so I think probable cause, which              23∑∑∑∑Q∑∑-- and the defendants having knowledge of
24∑∑is what the Grand Jury's there for -- probable cause had              24∑∑money that Ms. Mills had; is that correct?
25∑∑been established at the time of the Grand Jury heard it.              25∑∑∑∑A∑∑That's correct.

                                                               Page 235                                                                  Page 237
∑1∑∑∑∑∑∑MR. FARAH:∑I made it, didn't I?                                   ∑1∑∑∑∑∑∑MR. WRIGHT:∑Object to form.
∑2∑∑∑∑∑∑MS. KINCER:∑You're done.                                          ∑2∑∑∑∑Q∑∑And you considered all that evidence when you
∑3∑∑∑∑∑∑MR. FARAH:∑I'm done.∑That's all I got.                            ∑3∑∑filed this motion to dismiss?
∑4∑∑∑∑∑∑∑∑∑∑∑REDIRECT EXAMINATION                                         ∑4∑∑∑∑A∑∑Yes.
∑5∑∑BY MS. STAPLES:                                                       ∑5∑∑∑∑Q∑∑And despite having that evidence, you felt
∑6∑∑∑∑Q∑∑I have just have a few follow-up questions. It                   ∑6∑∑like probable cause could not be found -- that probable
∑7∑∑won't take long.∑Mr. Wright touched on the number of                  ∑7∑∑cause no longer existed?
∑8∑∑continuances that occurred in this case.                              ∑8∑∑∑∑A∑∑Yes.∑I -- do you want me to explain or
∑9∑∑∑∑A∑∑Uh-huh.                                                          ∑9∑∑just --
10∑∑∑∑Q∑∑Can you recall specifically how many times                       10∑∑∑∑Q∑∑No.∑You can just give me the answer, yes or
11∑∑this case was continued?                                              11∑∑no.
12∑∑∑∑A∑∑Specifically, I cannot.                                          12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑Can you recall how many times specifically Ms.                   13∑∑∑∑∑∑MS. STAPLES:∑Okay.∑That's all I need.
14∑∑Hoskins' counsel requested continuances?                              14∑∑∑∑∑∑THE WITNESS:∑Okay.
15∑∑∑∑A∑∑Specifically, I cannot.                                          15∑∑∑∑∑∑∑∑∑∑RECROSS EXAMINATION
16∑∑∑∑Q∑∑Can you recall Ms. Hoskins' counsel ever                         16∑∑BY MR. WRIGHT:
17∑∑requesting a continuance?                                             17∑∑∑∑Q∑∑Why don't you go on ahead and explain?
18∑∑∑∑A∑∑I can't remember if they did or did not,                         18∑∑∑∑A∑∑I had a feeling that was coming.∑So, when I
19∑∑specifically.                                                         19∑∑looked at the -- the case in its entirety at this -- at
20∑∑∑∑Q∑∑Can you recall Ms. Hoskins' counsel filing a                     20∑∑this juncture, and I knew that a multitude of witnesses
21∑∑motion for a fast and speedy trial?                                   21∑∑were not available or their testimony changed, the
22∑∑∑∑A∑∑Somebody filed a motion.∑I can't remember                        22∑∑remaining evidence taken in consideration, I thought
23∑∑which party filed a motion.∑I'm -- I'm sorry I can't,                 23∑∑that there was so much evidence and testimony that
24∑∑but somebody did file a motion for a fast and speedy                  24∑∑changed by witnesses, the Commonwealth would not be --
25∑∑trial.                                                                25∑∑be successful at trial, to the point that I -- I just
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 63 2018
                                                                     of 96 - Page ID#:
                                        6751                                     238..241
                                                               Page 238                                                                  Page 240
∑1∑∑thought probable -- that probable cause was no longer --              ∑1∑∑this was -- this was prepared by my office.
∑2∑∑no longer available.∑There was still evidence, but I                  ∑2∑∑∑∑Q∑∑I believe -- I gave my copy over there -- on
∑3∑∑just didn't think it was going to overcome all the                    ∑3∑∑page 3, there's a paragraph there about Danny Wilson; do
∑4∑∑changing of testimony that was out there.                             ∑4∑∑you see that?
∑5∑∑∑∑Q∑∑Did you -- was there ever a point when the                       ∑5∑∑∑∑A∑∑Yeah.∑It'd be paragraph 2 under the heading
∑6∑∑defense identified who their witnesses would be for                   ∑6∑∑of "Additional Discovery Information."
∑7∑∑trial?                                                                ∑7∑∑∑∑Q∑∑Right.∑Page 3, paragraph 2.∑You're right.
∑8∑∑∑∑A∑∑No.∑And in the Commonwealth of Kentucky,                         ∑8∑∑∑∑A∑∑Yes, sir.
∑9∑∑there's no requirement for a witness list in criminal                 ∑9∑∑∑∑Q∑∑And it indicates that Jason York relayed a
10∑∑cases, either by the prosecution or the defense.                      10∑∑request to the Commonwealth Attorney about him wanting
11∑∑∑∑Q∑∑Okay.∑When you prepared for trial, you said                      11∑∑to relocate from one part of a prison to another; do you
12∑∑you'd follow up with witnesses and this trial was                     12∑∑see that?
13∑∑continued a couple different times.∑Did you follow up                 13∑∑∑∑A∑∑I do.
14∑∑multiple times or did you just follow up one time; do                 14∑∑∑∑Q∑∑Would that be some sort of promise, incentive,
15∑∑you have any memory?                                                  15∑∑or consideration that would implicate Brady or Giglio,
16∑∑∑∑A∑∑I don't -- I don't have any memory.∑No, and                      16∑∑in your opinion?
17∑∑-- and part -- part of that is that once you've talked                17∑∑∑∑A∑∑No, it would not.
18∑∑to them once, like Mr. Beach, after I talked to him                   18∑∑∑∑Q∑∑Okay.∑You can turn to the next page, the
19∑∑there in the prison and I'd saw him a couple times at                 19∑∑paragraph at the top relating to Amber Simpson, do you
20∑∑court just about the transport issues, I didn't discuss               20∑∑see that?
21∑∑with him -- you know, I figured if -- if it's an issue                21∑∑∑∑A∑∑I do.
22∑∑that comes up, he'll call me and say, "I'm not                        22∑∑∑∑Q∑∑And that paragraph indicates that her mother
23∑∑testifying," or, "They made me say this," you know,                   23∑∑had inquired about help for Amber's brother and that
24∑∑something of that nature and that never happened from                 24∑∑Detective York would relay the request to the
25∑∑when I -- you know, I did follow up because it had been               25∑∑Commonwealth Attorney; do you see that?

                                                               Page 239                                                                  Page 241
∑1∑∑a -- a year more since I'd taken a statement from him, I              ∑1∑∑∑∑A∑∑I do.
∑2∑∑did follow up with him.                                               ∑2∑∑∑∑Q∑∑Would that implicate Brady or Giglio as a
∑3∑∑∑∑Q∑∑All right.∑Just have one other document to                       ∑3∑∑incentive, promise, consideration, in your opinion?
∑4∑∑look at.∑This was in your file that was produced by                   ∑4∑∑∑∑∑∑MS. STAPLES:∑Objection to form.
∑5∑∑plaintiffs to us after the subpoena.                                  ∑5∑∑∑∑A∑∑No.
∑6∑∑∑∑A∑∑Okay.                                                            ∑6∑∑∑∑∑∑MR. WRIGHT:∑Okay.∑That's all the -- I'll make
∑7∑∑∑∑Q∑∑PL24722 through -728; did your office prepare                    ∑7∑∑∑∑this Exhibit -- what are we on?
∑8∑∑that?∑Let you --                                                      ∑8∑∑∑∑∑∑COURT REPORTER:∑24.
∑9∑∑∑∑A∑∑Give me -- let me --                                             ∑9∑∑∑∑∑∑MR. WRIGHT:∑All right.∑Exhibit 25.
10∑∑∑∑Q∑∑Sure.                                                            10∑∑∑∑∑∑(EXHIBIT 24 MARKED FOR IDENTIFICATION)
11∑∑∑∑A∑∑-- give me one second.∑I'm sorry.                                11∑∑∑∑∑∑COURT REPORTER:∑Here's -- I've got it written
12∑∑∑∑Q∑∑Take a second.                                                   12∑∑∑∑out there if you want it.
13∑∑∑∑∑∑MS. STAPLES:∑Are you getting a copy for us,                       13∑∑∑∑∑∑MR. WRIGHT:∑Okay.∑Thanks.
14∑∑∑∑Derrick?                                                            14∑∑∑∑∑∑THE WITNESS:∑I think I kept all these in
15∑∑∑∑∑∑MR. WRIGHT:∑Yeah.                                                 15∑∑∑∑order.∑I try my best.
16∑∑∑∑∑∑MS. STAPLES:∑Okay.∑Thank you.                                     16∑∑∑∑∑∑COURT REPORTER:∑Thank you.
17∑∑∑∑∑∑MR. FARAH:∑Derrick, what is this document?                        17∑∑∑∑∑∑MR. WRIGHT:∑Anything else?
18∑∑∑∑∑∑MR. WRIGHT:∑It is a response that was filed by                    18∑∑∑∑∑∑∑∑∑∑∑∑RE-EXAMINATION
19∑∑∑∑their office to some of the motions that we talked                  19∑∑BY MR. KELLEY:
20∑∑∑∑about.                                                              20∑∑∑∑Q∑∑Have one.∑Just -- Danny Evans, how long has
21∑∑∑∑∑∑MR. FARAH:∑All right.                                             21∑∑he been a prosecutor?
22∑∑BY MR. WRIGHT:                                                        22∑∑∑∑A∑∑Oh, Danny Evans was a prosecutor from 1978, I
23∑∑∑∑Q∑∑Let me get the -- I'll get the number again.                     23∑∑believe, until 2008, which would've been 30 years.∑He
24∑∑I'm sorry.                                                            24∑∑was an assistant under Tom Handy for most of those years
25∑∑∑∑A∑∑It is -- number's PL24722 to PL24728, and yes,                   25∑∑and in 2003 he became the Commonwealth Attorney until
               The Deposition Doc
Case: 6:17-cv-00084-REW-HAI   of JACKIE  STEELE,
                                  #: 196-8  Filed:taken on June
                                                  07/09/19      18,
                                                            Page: 64 2018
                                                                     of 96 - Page ID#:
                                        6752                                     242..244
                                                              Page 242                                                                  Page 244
∑1∑∑2008 when he retired.∑He came back in 2010, maybe --                 ∑1∑∑CERTIFICATE OF REPORTER

∑2∑∑either 2009 or 2010, came back to an assistant, was an               ∑2∑∑STATE OF INDIANA

∑3∑∑assistant in the office for me until he took an                      ∑3

∑4∑∑appointment to the bench as a circuit judge.                         ∑4∑∑I do hereby certify that the witness in the foregoing

∑5∑∑∑∑Q∑∑He was appointed to the --                                      ∑5∑∑transcript was taken on the date, and at the time and

∑6∑∑∑∑A∑∑He was --                                                       ∑6∑∑place set out on the Title page hereof by me after first

∑7∑∑∑∑Q∑∑-- Circuit Court, Division 2, I believe.                        ∑7∑∑being duly sworn to testify the truth, the whole truth,

∑8∑∑∑∑A∑∑That is correct.                                                ∑8∑∑and nothing but the truth; and that the said matter was

∑9∑∑∑∑Q∑∑All right.∑And am I correct -- did you have a                   ∑9∑∑recorded by me and then reduced to typewritten form

10∑∑discussion with him at any point concerning this case;               10∑∑under my direction, and constitutes a true record of the

11∑∑would he have collaborated with you during that time?                11∑∑transcript as taken, all to the best of my skills and

12∑∑∑∑A∑∑During the time he was an assistant in my                       12∑∑ability. I certify that I am not a relative or employee

13∑∑office?                                                              13∑∑of either counsel, and that I am in no way interested

14∑∑∑∑Q∑∑During -- yes, during the time he was an                        14∑∑financially, directly or indirectly, in this action.

15∑∑assistant in your office?                                            15

16∑∑∑∑A∑∑I mean, he would've talked to me about it                       16

17∑∑probably after the indictment.∑If he would want to --                17

18∑∑heard the -- heard the case in the Grand Jury, he                    18

19∑∑would've talked to me about it, about what kind of case              19

20∑∑it was coming up.                                                    20

21∑∑∑∑Q∑∑Did he ever indicate to you that he had any                     21

22∑∑doubts about probable cause being established at the                 22∑∑LACEE TOWNSEND,

23∑∑time the Grand Jury indicted?                                        23∑∑COURT REPORTER / NOTARY

24∑∑∑∑A∑∑He never indicated that to me, no.                              24∑∑COMMISSION EXPIRES ON: 06/19/2024

25∑∑∑∑Q∑∑All right.∑Did he ever indicate to you that                     25∑∑SUBMITTED ON:∑06/29/2018


                                                              Page 243
∑1∑∑probable cause didn't exist at any time during the
∑2∑∑course of the proceedings?
∑3∑∑∑∑A∑∑No, and that's one thing he would've done or
∑4∑∑any assistant in my office would've done if probable
∑5∑∑cause did not exist.
∑6∑∑∑∑∑∑MR. KELLEY:∑That's all I have.∑Thanks.
∑7∑∑∑∑∑∑THE WITNESS:∑Can I follow up with one issue?
∑8∑∑∑∑You had mentioned he's in Division 2.∑When he
∑9∑∑∑∑became a circuit judge in Division 2, that was an --
10∑∑∑∑another reason for a continuance and delays in this
11∑∑∑∑matter because we had to get special judges. I
12∑∑∑∑completely forgot about that issue until you
13∑∑∑∑mentioned him as Division 2.∑I just wanted to
14∑∑∑∑follow up on that.
15∑∑∑∑∑∑∑(DEPOSITION CONCLUDED AT 5:55 P.M.)
16
17
18
19
20
21
22
23
24
25
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201865 of 96 - Page ID#:
                                                             Page:
                                       6753                               245

                     exhibit 20        14 15:13,14        2008 241:23         122:16 124:22
   Exhibits           118:7,12          16:6,15 17:7,20    242:1              127:4 128:18,
                      121:12            51:3 60:2                             23 130:5,16
                                                          2009 192:24
  exhibit 1 14:6,                       72:11,14 81:19                        133:20 134:3
                     exhibit 21                            193:5 242:2
   7,10 61:21                           110:5,14                              135:7,13
                      132:7,10 192:1
   62:3,4                               226:20            2010 23:3           139:10 142:15,
                      217:18
                                                           101:7,20 102:2,    18 143:17
  exhibit 2                            15 84:25 94:18
                     exhibit 22                            8 120:14           148:21 149:17
   16:13,17                             95:9,10 110:8,
                      141:5,12                             122:11,19,25       155:13,19
                                        10 119:21
  exhibit 3           168:10 197:4,5                       124:9 242:1,2      157:3,16 161:5
                                        121:14,15
   17:10,12 143:9                                                             177:5 178:13
                     exhibit 23         122:6 172:24      2011 12:8,13,       183:9
  exhibit 4 19:21     152:22 153:1      193:13 214:18      19,24 13:8
   20:2                                 220:23             73:25 74:8        2017 31:5
                     exhibit 24                                               52:18 53:1
                                                           100:20 119:21
  exhibit 5 21:23     241:10           158 111:11
                                                           121:14,15,18       55:11 56:7
   22:3 221:10                         16 94:22 95:1       122:6 127:4        63:24 64:7
  exhibit 6 32:2,         $             109:13,19          146:22             67:13 162:14
   7                                    111:5,10 113:2
                                                          2012 15:13,17,     21 111:18,19
                     $100 152:25       162 111:11,15,      21 16:6,15         132:7,10
  exhibit 7 34:8,
                      153:2             16                 17:7,20 18:1,24    152:17 192:1
   12 36:21 37:16
                     $12,280 222:7                         19:9,18 20:11,     217:18 218:21
  exhibit 8                            17 94:17,23
                                                           17,20,25 21:6
   35:15,19 37:19,                      95:2 96:10                           22 141:5,12
                                                           24:12 26:18
   20                     -                                                   152:20 168:10
                                       18 95:17,18,20      29:22 31:5
                                                                              197:5
  exhibit 9                             96:9 111:12        34:20 36:7
   38:15,19          -728 239:7         135:8,15           45:18 47:6,14,    23 81:20 148:21
                                                           15 52:18 53:1      152:9,10,22
  exhibit 10 42:7                      19 118:5,8,11       55:11 56:7         153:1 177:5
                          1
  exhibit 11                           1978 241:22         60:2,12 62:17,     178:13 180:6
   44:14,15,18                                             23 63:24 64:7
                     1 14:6,7,10,20                                          24 74:8 127:4
                                                           66:23 67:13
  exhibit 12          36:22,23 61:21         2             109:13,19
                                                                              146:22 241:8,
   48:8,13 53:7       62:4 81:19                                              10
                                                           110:5,14 111:5
   73:5,19 136:23     149:7            2 16:13,17          119:25 128:18,    24458 34:10
                                        37:15,21 42:16     24 130:8,19
  exhibit 13         10 42:3,7                                               24540 42:5
                                        83:17,18           131:8 135:8,15
   50:13,18 51:4,8    220:24
                                        100:20 146:15      137:19 151:22     25 241:9
  exhibit 14 51:3    11 44:15,18        240:5,7 242:7      153:16 154:8,
   72:11,14 81:18,                      243:8,9,13         13,15 156:8,13    25251 143:9
                     11:02 119:21
   19                                                      208:7 226:20,     25296 50:15
                                       20 101:7,20
                     12 12:23 48:8,                        21 227:3
  exhibit 15 95:9                       102:2,8 118:7,                       25414 100:18,
                      13 52:18 53:7
   110:8,10                             12 120:14         2013 33:5 36:1,     23
                      73:5,19 136:23
   193:13                               121:12 122:11,     13,19 42:16
                     12-22-2010         19,25 124:9                          25418 73:6,7
  exhibit 16          120:7             222:7             2014 137:2
   94:21,22 95:1                                           138:13 139:11     25426 182:7
   111:10            12-CR-070         20-something        173:9             25461 101:9,15
                      50:14             193:10
  exhibit 17                                              2015 142:8,9       25516 48:10
   94:23 95:2        12-CR-70 48:9     2001 11:10          143:13
                                                                             26 137:2
  exhibit 18         13 50:13,18       2002 28:9,11       2016 29:23
   95:17,18 96:9      51:4,8,9          52:17 113:2        72:13 80:16,17    27 20:11 73:25
                      128:18,24                            81:4,14,20         226:21 227:3
  exhibit 19                           2003 241:25
                      221:22 222:1                         83:21 109:12,     27th 10:21
   118:4,5,8,11
                                                           18 110:3 111:3
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201866 of 96 - Page ID#:
                                                             Page:
                                       6754                               246

  29 72:13 157:3     600 12:12,14       accurate 23:20     advice 126:19       191:21 203:2
                                         49:5,18 58:5                          234:13,14,18
                     606-622-1780                          advise 120:4
                                         61:6 209:16,20
       3              121:23                                205:12            agreement
                                         210:16 223:12
                                                                               63:8 65:19
                                                           advised
  3 17:10,12 38:6                       accurately                             111:24 203:12
                             7                              126:12,14
   41:1 143:9                            51:12                                 210:24 211:5,6,
                                                            166:18
   193:5 240:3,7                                                               20
                     7 34:8,12 36:13,   accused 22:24
                                                           advising 139:5
  3.8 30:1,17 44:9    21 37:16           29:9 30:7,21                         agreements
   123:10                                                  affiant 119:7       43:12
                     7.24 37:7 45:3     acquaintance
                                                            121:17
  30 84:22                               164:23 165:3                         ahead 18:19
                     72 32:14                              Affiant's 14:21     27:11 46:25
   173:19,23                            acquired
   195:11 241:23                                                               50:19 52:4
                                         59:20             affidavit 118:5,    84:13 145:22
                             8                              13,25 119:8,18
  338 120:3                             action 91:7                            180:2,4 237:17
                                                            120:2,23
  383 151:20                             186:4 223:10
                     8 12:22 35:15,                         121:13 122:5      ahold 68:25
                                         227:3
                      19 37:19,20                           123:3
                                                                              alcohol 145:11
       4              41:19 130:8,19    actions 89:13
                                                           affidavits
                      131:8              94:10,13 104:3,                      alibi 226:13
                                                            119:3
                                         22 105:15
  4 19:21 20:2                                                                alive 186:7
   21:19,21 36:24,           9
                                         106:8 107:1,19    affirm 8:4
   25 41:19
                                         108:12 109:4                         allegations
                                                           affirmative
                                                                               10:1 233:10,14
   121:18            9 38:15,19         active 55:14        150:20
  40 149:2            111:12,19                                               allege 223:17
                                        actively 193:4     affirmatively
  40070 32:12        90 208:3                               46:22 47:2 75:9   alleged 196:1
                                        activities
                                                            172:3
  45 84:22           9:30 121:18         55:23                                Allen 23:21
                                                           affixed 151:21      43:19,24 130:8,
   173:19,23                            actual 48:18
                                                                               17 131:25
   230:13                    A                             afternoon
                                        addiction                              139:3 167:9,11
                                                            8:11,12 68:23
  4th 178:19                             225:17                                196:15,18
                     a.m 121:19                             151:7,10
                                                                               200:22 201:2,3,
                                        adding 183:20
       5             a.m. 119:21                           agencies            4,11 202:20
                                        additional          52:21 53:3         211:9 217:17
                     abilities 165:6     38:7 43:5 46:21    56:25 57:13,21,    218:3,6,23
  5 21:23 22:3                           195:3 240:6        24 58:5,25
   36:19 72:22       absolutely                                               alleviates
                                                            59:18 60:22
   73:23 146:14       117:21 118:3      address 68:11                          205:13
                                                            67:8,15 215:15
   186:10 221:10      226:18 228:13      69:7 205:7
                                                                              allowed
                     abundance                             agency 49:1
  50-50 231:2,4                         admin 221:12                           113:25 114:9
                                                            56:9 102:25
                      223:16                                                   199:17,22
  501 38:16                             administered        112:9 117:4
                     access 154:1        43:19              161:7 162:3,7     alter 36:14,17
  5:55 243:15                                               231:10
                     accident 28:14     administrative                        alternative
  5th 35:25           78:4               208:22            agree 34:19         28:13
                                                            43:3 98:17
                     accompanied        admissible                            Amanda 10:8
       6                                                    99:23 119:22
                      223:2              183:13                                14:8,15 19:8
                                                            132:16,21
                                                                               20:7 22:25
                     accountable        admitted            141:23 142:1
  6 32:2,7 34:20                                                               29:20 33:6
                      43:13              142:20             145:4,8,25
   151:22 154:13,                                                              34:16 43:1
                                                            146:20 165:13
   15                accounting         advantage                              44:7,16 48:2
                      11:19              209:4             agreed 37:7         52:25 53:22
  60 208:3
                                                            190:18,23          58:8 60:3,11
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201867 of 96 - Page ID#:
                                                             Page:
                                       6755                               247

   66:13,18,25       answering         area 47:12          12,15 243:4        22 220:23,24
   68:9 70:15 71:7    97:25             84:14 85:1                            240:10,25
                                                          assistants
   72:12,18 73:12                       173:25 174:23                         241:25
                     answers 9:13                          198:4
   74:15 75:18                          176:10,11
                                                                             attorney's
   77:1 79:4 81:25   anticipating       230:14            assisting
                                                                              18:2 28:1 31:23
   88:3,6,10,14       169:17                               42:25 69:14
                                       argued 45:8                            46:12 47:5
   103:14,24                                               206:16
                     anticipation       190:16 194:5                          54:11 56:8,23
   104:15 110:2,
                      186:23                              associate 15:2      57:4,12,20 58:3
   21 113:3,12,20                      arise 201:8
                                                                              59:1,12 62:18,
   114:2,17          apologize 19:1                       Association
   119:24 120:18
                                       arms 190:15,21                         22,24 64:19
                      27:12 28:16                          199:15
                                                                              76:1 207:2,3
   121:4 122:14       29:6             array 90:12,17
   123:19 124:1                                           assume 9:22        attorneys 8:18
                                        126:15
   128:4,10,17,22    apparently                            23:20 33:21
                                                                              18:23 42:25
   129:13 130:2,6,    225:1            arrest 13:15,       117:17,22
                                                                              46:17 61:24
   15 131:11,20                         17,19,22 14:7,     185:23
                     appeared                                                 93:6,24 126:3
   132:3,19 133:8,                      15,18 15:4,9,
                      206:16                              assumed             144:22 166:16
   19 134:2,19,25                       16,19,21 16:5,
                                                           183:19             195:10 200:12,
   136:19 137:12,    appearing          11,13,23 17:1,
                                                                              16
   16,25 138:5        200:22            6,16,18 18:3,10   assuming
   141:11 146:2,                        20:19 60:1,7,10    15:25 234:17      Attorneys'
                     appears 14:14,     61:20 76:22                           199:15
   18 150:21          22 15:1,24                          assure 34:2
   151:5,9 153:15                       95:10 110:13
                      16:22 32:6,11                        126:20            attributed
   154:9,15,21                          112:2 115:15,
                      34:15 35:25                                             70:17 148:1
   155:15,25                            22 193:15         attach 118:25
                      49:12,14 74:4                                           149:21
   156:3,14,22                          206:24 226:20
                      119:13,19,20
                                        232:13            attempt 40:21      audio 23:9,11
   157:22 159:1,9     146:1 222:8,15                       102:15
   160:2,5,25                                                                 61:15 210:8
                                       assert 204:15,
   163:16 186:24     application        21 205:20         attempted          autopsy 25:2
   187:14 219:21      118:7                                100:8
   229:24                              asserted                              average 12:11,
                     applications       205:25            attendance          22
  Amanda's            232:14                               210:5
   71:22 200:10                        asserting                             aware 30:23
                     apply 204:18       205:10 206:2      attended 28:11      31:4,24 39:9
  Amber 44:1         appointed                            attending           40:6,12 41:4,5,
   128:19,24                           assertion
                      242:5                                223:19             8,10,25 45:23
   197:11,24                            204:24
                                                                              46:2,6 55:18
   213:6 236:21      appointment       assess 22:12       attention 99:8      63:22 65:10,13
   240:19             242:4                                153:17 221:9       73:15 88:24
                                       assign 57:8                            89:4,8,23 90:3,
  Amber's            approved                             attorney
   240:23             89:20 104:10     assist 64:23        10:21,25 11:4      11 92:22 93:20
                      105:4,22          65:1 66:10         12:1 19:5,16       94:3,6,9 96:24
  amend 36:14,        106:15 107:8      69:10 88:12        20:10,18 21:2      97:11 100:6
   17                 108:1,18 109:9    215:14             28:4,8,9,20,24     101:22 102:3
                                                           31:17 45:12,19     103:12,22
  Amendment          approximately     assistance
                                                           58:23 59:7         104:14,18
   204:7,15,18,23     12:13 77:15       69:6 133:6,15
                                                           63:21 64:9         105:8,11 106:1,
   205:17,20          121:18            211:14
                                                           65:14,18 78:7,8    4,19,22 107:12,
  amount 172:2       April 18:24       assistant 11:1,     139:4 151:8        15 108:5,8,22,
                      19:9,17 20:11,    3 19:5,15          166:2,11 167:2     25 109:13,18
  analysis 154:6
                      20 142:9          20:10,18 21:2      168:4,25           110:3 111:3,24
  and/or 44:10        162:12,14,15      26:22 28:2,3,7,    182:11 185:19,     122:16 123:2
                      226:21            19 42:24 198:9     20,22 186:5        124:6,25
  annex 41:8
                                        206:20 220:25      193:22 200:9,      125:12 126:5
  annually 28:11     archives 55:17     241:24 242:2,3,                       127:4,12
                                                           10,11,14 203:6,
                                                                              128:18,23
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201868 of 96 - Page ID#:
                                                             Page:
                                       6756                               248

   129:3 130:7,16,    60:20 94:24       belief 140:14      Brandon 19:2        213:8 236:21
   24 134:9           97:7,16 98:10      203:16             170:19 198:9
                                                                              Bruner's
   135:20 138:15,     148:19 156:18,                        208:13
                                        believed 141:9                         142:4,8,25
   20,22 139:15       23 158:17
                                         152:5 153:5       Branson
   144:8,13,25        168:19 187:9                                            building 174:3
                                         157:3,9,16         77:12,23 78:14,
   151:11 154:8,      203:15 204:20                                            230:16
                                         219:20             22 79:4,13
   12 155:14
                     basic 142:7                            86:22 87:15       bunch 94:24
   158:16 161:6                         bell 68:11 69:5,
                                                            185:5              97:5,6 100:20
   165:2 190:12      basically 22:9      7 193:11
                                                                               125:4 168:5
   199:2 207:20       70:9 72:25                           Branson's
   210:6 233:9,14
                                        bench 242:4                            206:11
                      175:22                                133:22 134:4,
                                        big 84:24           17,23
                     basis 163:4
       B                                                                           C
                      204:22            bills 152:25       break 9:11
                                         153:2              87:21 88:16
                     Bates 32:3,12                                            call 14:14
  back 12:6                                                 167:22 206:7
                      33:15 42:5        bit 47:3 98:1       229:1              16:23 17:15
   15:17 28:18        48:10 50:14        119:23 141:21                         69:9 85:22 87:4
   75:15 78:2         96:4 118:5         200:21            Brian 84:9          93:19 120:6
   79:24 83:9,14      132:8                                 224:22,25
                                        black 182:21                           147:7 149:1
   92:3,4 93:20
                     Beach 79:17                           bring 20:25         151:11 153:25
   119:12,13
                      80:2 82:19,20
                                        blank 142:6         24:9 57:13         164:24,25
   126:22 145:22
                                         143:3                                 176:8,18 177:6,
   160:11 169:19      83:21 84:4,7,                         83:9,14 153:22
                      15,18 85:3,16,    block 224:23        154:3 202:23       11,25 178:12
   176:19 177:13,
                      20 86:9,13,17,                        204:15 230:9       181:4,8 184:10
   22 178:16
                      22 87:14          Boggs 182:10                           189:18 191:1
   181:5 184:19                                            bringing 20:24
                      136:25 137:11,     186:6 193:22                          204:11 205:6
   192:24 197:4                                             230:18
                      15,24 138:4,11,    194:3                                 207:11 216:2
   207:7 208:4
                      21,24 139:5                          brother 175:6,      220:1,5 224:9
   212:8 221:25                         bond 66:11
                      140:7,17,24                           7,8,10 240:23      238:22
   242:1,2                               211:15 236:2,
                      141:19 148:21,     10,15                                called 26:22
  background          25 173:8,23
                                                           brought 52:4
                                                            56:10 57:20        84:13 120:4
   119:1              174:4,6 176:21    bones 169:16
                                                            58:8,13,18         179:8 233:7
  bad 46:15           179:5 184:25      boring 27:15        66:17 75:19       calling 24:17
   175:9 199:14       186:22 210:5,
                                        born 11:21,22       85:8 99:7 126:4    83:3 224:6,18
                      12 224:24
  badge 14:23                                               160:11 174:4       231:13
                      236:12 238:18     bottom 14:20        177:18 181:5
  bail 15:11         Beach's             36:24 73:6         216:12 229:24     calls 167:3
                      139:11,21          188:20             233:6              173:5 177:1
  Barbara 34:9,
                      140:1 195:18                                             189:23 201:22
   17 36:6                              bound 20:22,       Broughton
                      196:15             23 207:16,25                         camo 189:16
  barbed 175:11                                             92:23 93:9
                     Beckner 19:2        226:22 227:4,      125:1 164:11      Campbell
  Barbourville                           12,13,17           229:10,19
                     Beckner's                                                 80:8,9 81:22
   56:14 59:10                                              230:25 231:14,
                      42:23             bounds 18:17                           171:16
   92:25 93:13                                              17,20,21 232:2,
   96:15 100:8       beg 98:11          Brady 29:3          10,13,19,23       capacity
   125:2 164:11                          31:9,13,18,24      233:10,15,18       118:16
   215:7 229:11,     began 28:7          34:5 35:7 41:17
   25 230:8,14,21                        44:10 112:20      Broughton's        capital 46:11
                     begin 13:11,15                                            60:17 61:4,13
   231:1,22                              123:11 140:15      229:16
                      76:25 85:25                                              102:24 103:7
   232:10,18,23                          144:15,18         Bruner 141:23,
                     begins 168:18                                             117:11,15
   233:15,19                             145:1 151:13       25 142:6,11,15,
                     behalf 42:3,11      176:15 192:15      19 143:4,13,19,   captain 166:17
  based 18:5
                      43:4 44:15 97:6    210:23 240:15      25 144:2,11
   27:4 58:8,13,                                                              caption 146:2
                                         241:2              145:10 197:8
   18,24 59:8
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201869 of 96 - Page ID#:
                                                             Page:
                                       6757                               249

  car 78:19            7 201:19 202:2    chance 191:8        17 191:12,18     claiming 78:5
   185:21,23           205:24 207:6,                         192:8 211:15,
                                         change 150:2                         claims 142:11
                       25 208:2,17,21,                       18,21 218:5,8
  care 151:14,16                          151:13 180:16                        143:12
                       24 209:11
                                          187:6 212:22      charging 61:4
  Carnes 34:9,17       211:22 212:8                                           clarification
                                          225:22
   36:6                213:10,15,23                         Chase 11:7         65:2 143:24
                       214:24 215:22     changed 74:13
  carried 215:9                                             cheat 22:10       class 103:8
                       220:2,6 221:16,    75:13 81:23
                                                             221:10 226:24,
  case 13:9            17 224:9           146:16 148:9,                       classes 221:1
                                                             25 227:9
   15:24 19:4,6        225:15,21          11,22 150:16
                       226:18,19,21                                           clear 56:1
   21:11 23:8,19                          180:6,25          check 15:4
                       227:1,23 228:4,                                         64:23
   24:9 25:1,2,4,5,                       187:12 197:23      154:2 178:16
   6,9,11,15,18        14 229:18          200:2 212:17       206:4            clears 141:15
   26:8,25 27:6        231:7 232:5        237:21,24                            203:14
                       233:3,20,21                          checked 84:21
   29:4,17 32:20
                       234:5,13,16
                                         changing            173:21,25        clerk's 33:12
   33:18,20 34:23
                                          238:4                                42:15 207:22
   35:1 41:13          235:8,11                             checklist 22:2
   44:17 45:14,25      237:19 242:10,    charge 13:4         25:18 26:1       client 204:1,4
   46:11,17,23         18,19              14:15 60:17        153:22
   47:22,23 48:9,                         155:18                              close 80:12
                      cases 12:4,7,8,                       checks 50:2        81:2,13 149:16
   11,12,15,23,24
                       18,20,25 50:3     charged 61:11                         153:17 162:16
   49:16 50:6,16                                            chief 92:23
                       55:14,15 57:14,    62:12 204:19                         186:25 187:10
   51:19 52:2,9,22                                           93:9 125:1
                       25 63:20 76:2      205:23                               228:8
   53:6,20,24                                                164:11 220:6
                       126:25 130:15
   54:17 55:18
                       133:6,12,16       charges 12:25       224:9            closer 176:11
   60:16,21 61:6,                         13:9,12,14
                       165:8 196:19                         choice 205:15     coat 126:18
   14 62:20 63:1                          17:17 18:3,13
                       201:7,24
   64:2,11,16,20                          21:6 22:20        Christy 77:12     coerce 88:9,25
                       207:23 208:6
   65:6,13 68:8                           26:14 29:22        79:13 86:22
                       214:25 215:10,                                         coerced 219:9
   69:3 73:1,20                           56:6 61:12,23      87:15 133:22
                       12 225:14
   75:20 76:5                             110:1,4,15         134:4 185:5      collaborated
                       238:10
   77:24 79:25                            111:2 113:5,12,                      242:11
   82:11 83:25        cash 15:11          19 114:2,6,17     circle 227:2
   84:16 86:2,6                           115:1,23          circled 221:22    collection
                      Castle 78:9,10                                           28:14 224:15
   88:24 89:4,23                          116:11 119:23
                       185:25 186:2,6                       circuit 10:22
   90:3 101:9                             120:18 121:4                        collective
   102:25 103:8,      caught 8:24         122:13 123:19,     32:12 162:20
                                                                               38:22
   11 104:13                              25 124:22          207:22 242:4,7
                      caution 223:16                         243:9            college 11:7,
   105:8,25                               127:3,21 128:4,
   106:18 107:11      cautioned           10,14,16,22                          12,13,15,16
                                                            circumstance
   108:4,21            126:16             129:13,20          64:13            column 23:13
   110:21 115:5,                          130:1,6 131:11,
   14,21,25 117:1,
                      Center 68:4,6,                        circumstance      comfortable
                                          19 132:2
                       22 69:17 74:25                       s 91:18            174:16
   11,15,16                               133:19 134:2,
                       169:11 174:22
   120:25 121:8                           19,25 135:13      cite 45:4         commander
                       186:13
   122:15 124:18,                         136:4,12,19                          166:17
   24 136:23          certificate         137:12,16,25      civil 47:22,23
   141:6 146:3         34:19              138:5 139:23       50:24 78:7       common 216:6
   151:2,3 153:18                         140:3,19 141:1     165:23 185:20,    225:9,10,13
   155:6,8,25         chair 170:23        142:14,17          22,23 186:4       230:7,24
   157:15 158:17       198:6,12
                                          143:17 145:13     claim 145:3       Commonwealt
   160:9,19           chairs 85:2         150:21 154:20,     173:3            h 10:21,25 11:3
   162:17 170:24                          25 155:13,23
                      challenged                                               12:1 18:2,23
   175:15 177:18                          156:7,12,17,22    claimed
                       185:18                                                  19:5,16 20:10,
   186:23 193:8                           159:9,21 160:1     144:12
                                                                               18 21:2 27:25
   194:4,19 199:6,                        161:4 169:16,
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201870 of 96 - Page ID#:
                                                             Page:
                                       6758                               250

   28:4,8,9,20,23    49:17 58:5         166:6            conspire          continuance
   31:17,23 39:7     143:3                                163:15,18         199:17,23
                                       confess 228:7
   42:24 46:12                                            228:20            235:17 243:10
                    completed
   47:5 54:11                          confessed
                     25:23                               constitute        continuances
   56:8,23 57:4,                        142:12 144:12
                                                          98:19             200:16,19,20,
   12,19 58:3,23    completely          156:3,10,14
                                                                            22 235:8,14
   59:1,7,12         56:1 163:9                          constitutional
                                       confession
   62:17,21,24       243:12                               163:16,19        continuation
                                        142:21 155:14,
   64:9,19 65:14                                                            128:3 130:1
   76:1 139:3
                    completing          21 156:18,24     construct
                                                                            132:2 140:3,19
                     17:1,18                              103:14
   159:18 168:24                       confidential                         141:1 145:13
   199:9,14         compliance          45:5             consult 207:2,     156:17,22
   211:25 212:6,     35:15                                3 233:18
   11 220:23,24                        confirm 78:10                       continue
   237:24 238:8     complied            186:2 195:2      consulted          113:5,11,19
                     31:18 35:5,10      209:22            233:23            127:21 128:9
   240:10,25
                     36:10,15 37:13                                         129:13,20
   241:25                              confirmed         consulting
                     44:4                                                   131:10,19
  Commonwealt                           43:16 168:24      234:1
                                                                            134:19 136:4,
                    comply 44:8         169:22
  h's 63:17,23                                           contact 68:15      12 138:5
   72:17            complying          confront           121:23 162:6      139:23 157:4,
                     34:3               171:12,14         166:21 167:4,5    10,17 160:1
  communicatio                                                              200:1,3,4,7,11
                                        180:9             176:18 178:21
  n 166:10          computer                                                222:2
                                                          188:19,23,24
                     40:8,9,16         confronted
  communicatio                                            198:25 199:1
                                        171:19                             continued
  ns 194:23         concise 74:6                          201:11,16
                                                                            83:8 115:1
   209:5                               confused                             127:21 154:24
                    CONCLUDED                            contacted
                                        201:19,24                           177:17 189:6
  communities        243:15                               81:22 139:2
   161:12                              considerable       148:21 151:7,     199:7 202:18
                    condition                             10 161:10         235:11 238:13
                                        209:2
  community          201:5 202:7
                                                          177:4 180:7
   161:13 216:10     212:2             consideration                       continuing
                                                          188:21 198:4
   225:18                               23:24 41:11                         27:17,20
                    conditions                            201:1 207:9
                                        63:14 64:1,10                      contributing
  comparisons        66:11
                                        65:15 66:5       contacting         154:17
   154:8                                                  202:4
                    conducive           111:4 113:17
  competency         230:18             129:18 130:17                      convenience
                                                         contained          50:21
   78:12 185:16                         131:17,25
                    conduct 31:1                          75:3,8,9 76:15
   200:16                               132:13,18
                     89:15,17,20,24                       123:3 146:22     conversation
                                        133:6 136:10
  complaint          90:4 104:5,7,                        148:13 232:7      40:4,8,22 43:21
                                        140:7,18,25
   10:3,12 13:24     10,24 105:1,4,                                         65:24 69:16,22,
                                        141:18 176:14    contemplation      24 70:2,7,13
   14:8 16:14        19,22 106:4,12,
                                        192:14 210:22     65:19
   17:19 18:3,10     15 107:5,8,23                                          71:6 75:3 78:22
                                        211:21 212:11
   20:19 26:7,13,    108:1,15,18                         contempt           79:4,20,23
                                        237:22 240:15
   25 59:21 60:11    109:8 116:3,6                        205:1             81:7,11,12
                                        241:3
   62:5,10 76:10,                                                           82:5,10 83:10,
                    conducted                            content 171:17     20 85:25 87:8
   15 95:11                            considered
                     154:9 215:5                                            138:21,23
   110:13 112:3                         98:22 155:11     contents 43:16
   115:15,22        conducting          216:2 219:10      79:9,22 170:2     139:8 143:20
   196:1 206:22,     103:1              236:20 237:2                        144:12 150:9
                                                         context 69:23      165:18 166:7
   24                                  consistent
                    conference                            70:7              169:7,20
  complaints         28:10 170:20       170:5                               174:15,25
                                                         continually
   60:1 61:21        220:15                                                 175:2 176:21
                                       consists 48:11     47:17
  complete 10:6     conferences                                             179:5,7 188:2
                                                                            203:14,15
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201871 of 96 - Page ID#:
                                                             Page:
                                       6759                               251

   218:17 236:12      17 107:6,7,9,      61:25 193:10       123:10 126:4       18:3,10,13 19:8
                      10,24,25 108:2,                       162:20 169:12,     20:19 26:7,13,
  conversations                         county 12:2
                      3,16,17,19,20                         19 178:16          25 30:11 31:7
   19:15 43:22,24                        18:1 19:17
                      109:9,10 117:1                        181:6 189:5        32:20 33:6
   70:14 79:17                           20:7,15 27:25
                      118:1 137:13                          190:16 197:21      37:4,7 41:13,24
   83:22 86:13                           28:4,19 31:23
                      138:2 148:3,7,                        202:8 204:16       42:4,25 43:6
   122:22 124:14                         45:12,19 46:11
                      8,12,23,24                            205:7,12 211:5     44:6,17 45:2,25
   138:10,15,20                          47:5,9,18 54:11
                      149:4,6,22                            221:15 227:1       46:23 47:4 48:2
   193:3                                 55:23 56:8,14,
                      154:18 157:6,                         228:2 238:20       49:7,25 50:3,6,
                                         23 57:4,5,11,19
  converse            18 170:7,13                           241:8,11,16        9 51:6,15
                                         58:3,23 59:1,7,
   166:15             179:10 182:25                         242:7              52:13,19,24
                                         9,11 61:24
                      185:1 186:14                                             53:3,9,22 54:2
  convict                                62:17,23 64:8,    court's 50:22
                      188:13 189:19,                                           56:6 57:14,25
   117:19,24                             18 65:14 68:2,     99:8
                      20 192:3                                                 59:21 60:1,11
                                         4,6,12,22 69:3,
  Convicted           194:10,11                            courthouse          61:20 62:4,10,
                                         5,7,17 74:25
   226:2              197:3,13                              78:3 201:22        20 63:1 64:2,
                                         75:25 78:3,24
                      198:23 203:10                                            10,16,20 66:5,
  conviction          204:7 206:17,
                                         80:8 81:22        courtroom           12,18,25 67:4
   159:19                                139:4 164:18       52:3
                      25 208:18,19                                             73:11,16 76:2,
                                         169:1,11
  cool 137:6          209:12,13,22                         courts 47:8         5,10,15 77:8
                                         171:16 174:22
                      212:17 213:3,6,                       92:17,21 98:23     79:15 86:24
  coordinate                             176:10 182:11
                      7,8 215:19                            126:23             88:2,6,13,23
   208:21                                186:13 193:11,
                      217:10,16                                                89:3,23 90:3
                                         12 207:2,3        cousin 81:25
  coordinated         219:6 223:24                                             95:11,22 103:1,
                                         208:9 214:14,      172:9
   206:19             224:4,14 230:5                                           11 104:13
                                         17,20 215:13
                      231:8,11                             cover 48:17         105:8,25
  copied 36:2                            216:17 220:7
                      232:14,24                                                106:18 107:11
                                         230:7,9,16        covered 206:5
  copies 38:9         234:10,14                                                108:4,21 110:4,
                      236:24,25         County's           Cox 32:12           13,21 111:2
  copy 10:12          242:8,9            208:25             200:15 202:11      112:3,10
   19:21 33:10                                                                 114:17 115:15,
   37:1,5,21 38:2,   Corrections        couple 70:11       crass 160:15        22 116:7
   6 47:25 63:22      175:24             81:6 83:5
                                                           create 51:23        120:18 123:19
   151:18 232:17                         144:23 161:8
                     coughs 15:23                                              128:3,22 130:6,
   239:13 240:2                          166:6 168:20      created 22:14,
                      48:14 120:21                                             15 131:10
                                         172:1 181:6        16 54:1 74:10
  corner 39:24,       142:24 170:21                                            132:2 133:6,12,
                                         205:6 215:8,9      101:23 125:3
   25 42:17                                                                    16,19 134:2
                     could've            238:13,19
                                                                               136:19 137:25
   188:20             174:24 193:11                        credible 142:4
                                        courses 27:23       159:10             145:13 150:13,
  Cornett             194:5 206:19
                                                                               20 152:3,23
   101:10,17          213:11 224:2      court 8:3 13:6     Creek 43:23         153:14 154:20,
                      227:15             18:16 22:11
  corollary                                                Cricket 182:12,     25 155:2,25
                                         28:13 30:1,18                         156:17 157:4,
   215:17            counsel 41:12                          14
                                         32:12 33:9 34:5                       10,17,21 158:5
                      44:11 51:6,11,
  coroner 34:25                          35:6,15,17        crime 62:12         159:2,8 160:12,
                      21 52:6 194:25
                                         36:10,13,18        63:9 103:13,23     14,16,18
  correct 10:10       205:12 210:13
                                         37:13 38:3,10,     152:25 153:2,      166:23 191:14,
   13:7 16:10 26:5    211:2,4,12
                                         12 39:14 41:16     24 154:11          17 204:5,6
   31:1 34:21 36:9    233:11 235:14,
                                         44:3,9 45:2,14     204:20 205:23      206:22,24
   54:25 60:15        16,20
                                         47:17 50:21        225:5              213:12 222:12
   87:5 89:18,19,    count 31:17         60:8 62:13,14,
   21,22 94:8 96:1                                         crimes 56:4,9,      225:12,24
                      74:5               15 76:20 77:17                        226:9 233:3
   104:8,9,11,12                         78:1 83:2,6,7      10,24 57:6,9
   105:2,3,5,6,20,   counteroffer                                              238:9
                                         84:1 90:20        criminal 10:7
   21,23,24           203:22                                                  criminally
                                         91:14 94:2 99:8    12:8 13:23 14:7
   106:13,14,16,     counties 10:23      118:24 119:1                          117:8,12
                                                            16:14 17:19
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201872 of 96 - Page ID#:
                                                             Page:
                                       6760                               252

  CROSS 168:1         dark 92:3          debts 214:4         23 52:6,13        depiction
                                                             63:20 89:11        223:12
  Crump 37:22         date 16:15 70:6    deceased
                                                             93:6,23 99:12
   38:2 39:3,8,13,     81:20 120:11       182:12 186:6                         deposition
                                                             104:1,20
   21,22 40:5,8,       122:4,8 137:7                                            8:13 94:22
                                         December            105:13 106:6,
   17,22 43:16         154:13 169:18                                            111:10,23
                                          23:3 34:20 36:7    24 107:17
   79:19,20 87:3,      177:3,16                                                 243:15
                                          101:7,20 102:2,    108:10 109:2
   4,16 89:25 90:5     178:14,17
                                          8 120:14           112:15,19         deprive
   96:17 97:1,4,       180:6 199:6
                                          122:11,19,25       123:5 126:3        163:16,19
   14,22 98:5,13,      205:7 227:3
                                          124:9 151:22       127:14 129:5,7
   19 99:25                                                                    deputies
                      dates 169:13        154:7,13,15        131:1 134:11
   100:21 101:5,                                                                216:17
                       200:25             193:5              135:22 139:16
   18,25 102:5
                                                             140:9 144:9,15,   deputy 164:18
   103:3 116:25       daughter           decent 174:2        22 145:7           214:16 215:21
   121:25 122:9,       161:21
                                         decide 76:20        192:19 194:24      216:11 220:7
   17,22 123:4,17
                      dawned 236:8        99:8 150:5,10      210:12 211:2
   124:5,7,14,20                                                               Derek 216:8
                                                             218:21 238:6,
   126:11 188:8       day 20:15          decided 37:13       10                Derrick 168:3
   189:8,12 191:1,     35:25 52:3
   5 194:6 199:24,                       decides 18:19      define 90:11        179:14 182:7
                       66:20 69:25
   25 217:1,3,7                                                                 184:13,16
                       70:5 72:7 80:22   deciphering        defined 112:20      214:16 225:9
                       120:8 175:21       126:25
  Crump's 39:25                                                                 239:14,17
                       179:9 186:17                         definition
   43:14 94:25                           decision 26:24
                       189:5 190:1                           24:18             describe 46:9
   97:7 217:13                            60:16,19
                       191:3 193:4                                              48:11
                                                            degree 16:25
  crying 120:6         196:2 201:11,     decisions           17:17 222:11      description
                       12,14,15 208:6     209:9
  Cumberland                                                                    94:25 97:8,16
                       221:25 227:4                         delays 243:10
   11:16 202:1                           declared                               99:20 189:22,
                       229:24 233:20
                                          134:18            denied 75:9         25 191:2 194:5,
  Cumberlands
                      day-to-day                             146:7,11           13,16 223:13
   11:16                                 decline 160:8
                       11:25 12:4                            147:23,25
  currency                                163:2                                descriptions
                      days 81:6                             deny 147:19         97:9
   154:10,17                             declined 102:6
                       195:12 208:3                          172:3 198:17,
  cut 18:15            236:11                                18
                                                                               desk 85:1,2
                                         defendant
   175:11                                 64:16 153:13                         destroy 29:17
                      dead 120:9                            denying
                                          168:4 169:24                          105:9,12
                       122:1                                 146:21
       D                                  191:22,24
                      deal 76:19                                               destroyed
                                          205:22 212:2      department
                                                                                55:5,19
                                          227:16,25          56:14,15 59:10
  dad 68:21           dealer 43:23
                                                             69:3 92:25        detail 62:16
                      dealing 225:11     defendant's         93:13 96:15
  Dallas 225:5                            38:17                                detective
                                                             100:8 125:2
  Daniel 79:17        deals 41:2,5                           164:12 175:23      14:21,22,24
                       43:11
                                         defendants
   80:2,6,7 81:2,8,                                          215:8,14 216:7,    15:2,19,20 16:2
                                          50:3 115:2,25
   9,13 82:12                                                13,18 220:8        17:8,24 18:9
                      dealt 186:4         191:14 200:6
   86:22 135:8,14                                            229:11 230:1,8     23:9,22 25:9,10
                       202:16             204:6 213:12
   149:7 168:16                                              231:1,22           26:9,13,21 27:6
                                          225:12 236:23
   169:3,24 183:4     death 23:2                             232:11,23          37:23 39:23
   184:21 223:2,       49:8 50:10        defender                               40:6,7,15,16,21
   20,23               53:10 73:17        205:14            department's        43:22 48:16
                       77:1 81:24                            215:9              53:16 59:22
  Danny 19:2,4,        117:24 153:7
                                         defense 30:6,                          60:5,7 69:13
   15 87:13 208:7,                        19 41:12 44:11    depending
                       159:11 161:1,7                                           70:24 71:4
   15 240:3                               45:11,19,25        208:2
                       163:4 215:22                                             73:1,24 74:8
   241:20,22                              46:4,10,16        depicted 90:18
                       216:19                                                   82:13,15 84:8,9
                                          51:6,10,15,21,
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201873 of 96 - Page ID#:
                                                             Page:
                                       6761                               253

   85:5,23 86:1,3,   Diane 161:21,      25:25 45:3         157:2,8,15         211:6 212:12
   8,12,16 92:23      23 162:18                            159:8,14,17        221:6 239:3,17
                                       discovered
   93:9 96:24                                              168:11 172:12
                     died 115:7         123:16                               documentatio
   97:13,16 98:3,6                                         177:4 181:12
                      120:5 150:25                                           n 221:14
   99:9,18 100:20                      discoveries         191:11,19,21,
                      175:3,7,12
   101:17 108:5,8,                      47:2               23 197:4          documented
   13 110:3,14       difference                            198:20 212:15,     102:16 202:16
                                       discovering
   111:24 112:2       126:15 236:6                         19 213:1,3
                                        165:17                               documents
   115:14 116:7,                                           219:5,11,17,24
   10 119:14,16
                     differently                           234:22 236:7,      25:19 27:5
                                       discovery
                      141:21                                                  33:15 46:21
   120:11 122:5,8                       32:3 33:1,22       16,18 237:3
   123:3 124:4,18                                                             47:19 50:8
                     digest 71:18       34:2,9,16
                                                          dismissal
   125:1 137:1                                                                53:25 54:14,18
                                        35:13,16 36:6,
                     digital 40:2                          29:22 124:22       55:2 100:7
   146:22 148:2                         12 37:4 45:14
                                                           135:6 143:16       232:9
   149:2,3 153:16    Dinkins 22:9       46:14,23 50:14,
                                                           155:13,18
   163:24 164:5,8,    153:21            16,20,23,24                          Doe 212:6
                                                           161:4
   21 165:6,7,9,                        51:2,5,14,19,20
   13,16,19,22       direct 8:9 18:7    52:1,7 151:2,3    dismissed          door 92:4
   166:10 169:23     directly 23:23     182:21 192:20      110:1 111:1       double 11:19
   170:6 172:4        188:11            210:9 232:17       127:2 128:15
   174:21 180:10                        240:6              160:10 162:17     doubt 198:6,10
   181:15,18         disagree 145:8                        191:12,17
                                       discovery's                           doubts 242:22
   183:6 185:9,10    disclose 36:5                         233:21
   187:16 188:2,4                       24:24                                draft 38:21
                      38:10 44:3                          dismissing
   193:18 194:23                       discuss                                72:20
                      63:25 64:9,15                        191:25
   195:8 201:1,15,    123:12 176:15     186:21,22                            drafted 73:24
   21 202:3           192:17 194:24     238:20            dispute 33:4        148:1 187:10
   206:16 216:8       210:11                               167:4              188:4
   222:3,18 223:9                      discussed
   224:10 229:24     disclosed          162:19 167:12     district 13:6      drawing 142:6
   231:8 232:6        36:11 38:3        174:8 178:23       18:16,17 20:22     143:3
   240:24             41:12,23 89:11    230:4 233:23,      119:19 227:1
                      99:11 103:25      24                                   dress 100:9
  detective's                                             Division 242:7
                      104:19 105:12                                          dressed
   25:6 43:15                          discussing          243:8,9,13
                      106:5,24                                                100:17 125:1,
                                        33:1 93:23
  detectives          107:17 108:10                       docket 207:21       20 126:2
   23:12 40:3         109:2 112:15,    discussion          222:1
                      18 123:5          175:13 192:21                        drinking
   115:22 168:19                                          document            220:17
   223:6              127:13 129:4,7    242:10
                                                           14:9,12,17
                      130:25 134:10                                          drinks 144:24
  Detention                            discussions         15:12 16:16,19
                      135:21 139:16
   68:4,6,22 69:17                      37:11 45:2         17:5,10,23        drive 83:15
                      140:8 144:9,14
   74:25 169:11                         187:17             19:24 20:5,9       177:20,22
                      165:12 210:16
   174:22 186:13                                           21:24 22:5,14,     230:13
                                       dismiss 72:12,      20 33:9,12
                     disclosing
  determination                         17 73:23 75:4,8                      driving 86:4
                      30:24 46:10                          34:11,14,18,22
   141:10 183:15                        80:11,16 81:3,                        175:1
                      116:12                               35:17 38:18
   204:17 227:13                        16 109:12,18
                                                           39:6 41:4 42:9,   drove 84:11
                     disclosure         122:15 128:16,
                                                           13 49:4,12
  determine           30:19 34:3        21 130:6,14                           224:23
                                                           72:13,16,20
   14:18 20:10        63:13 99:16       133:19 134:1
                                                           101:3,12          drug 28:13
   22:20 32:5                           135:12 139:9
                     disclosures                           102:23 103:1,9     43:23 77:25
   119:7,16                             141:5,8,22
                      30:5                                 110:9 118:10,      175:5,6 187:24
  developed                             142:2,14,17                           214:4 225:17
                                                           23 119:15
   58:24 59:8,19,    discover 68:5      145:18,20,25
                                                           132:16,22         drugs 145:11
   20                                   146:5 149:18
                     discoverable                          144:4 151:23,      175:4,5,7,8
                                        150:12 152:20
                                                           24 152:2,3
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201874 of 96 - Page ID#:
                                                             Page:
                                       6762                               254

   187:23           efforts 88:24       121:2 125:19      evaluations        EXAMINATIO
                     89:4,8,24 90:4     126:6 127:6,20     200:17            N 8:9 168:1
  drunk 144:23
                     102:16 103:2,      128:2,8,25                            214:8 220:20
                                                          Evans 19:3,5,
  drunks 144:23      12,22 104:14,      130:9,18 131:9,                       229:8 235:4
                                                           15 208:7,15
                     18 105:8,11        24 133:21                             237:15
  DTA 220:18                                               241:20,22
                     106:1,19,22        134:4 135:7,14,
                                                                             exception
  due 154:25         107:12,15          16 136:16         events 98:15
                     108:5,8,22,25      138:11,17,23                          54:23
                                                           148:22 180:6
  DUI 28:15                             139:2,11 140:6     185:10,17         excess 11:1
                    elderly 74:15
  duties 27:19                          142:19 143:18      219:23
                     81:25 146:17                                            exchange
   29:19 115:5                          153:5 155:1,13,
                     148:12 172:8
                                        20 156:2,9,13
                                                          evidence 19:7,      63:9,15 65:8,15
   151:12            175:3 187:13                          17 20:11,14        66:11 115:17
                                        157:19 158:2,
  duty 159:20                                              21:9 28:14         130:18 131:17,
                    elected 12:1        20,24 161:7,10
   234:21                                                  29:9,12,17         25 132:13,18,
                     28:23              162:3 167:7
                                                           30:6,15,19,24      24 133:7
  Dyche 19:2                            172:14 195:21
                    electronic          215:14 216:23
                                                           32:18 38:18        136:10 140:7,
  dying 191:22       47:25 48:8                            42:11 44:11,25     18,25
                                        232:8
                     50:13 51:1                            45:13,20,24
                     209:5             enforcement's       46:4,10 51:22     exclude
       E                                161:17             53:25 54:9,14,     153:12
                    Elliot 87:21
                                                           18,21 58:8,13,    excluded
  e-mail 209:3,5     91:20,22,24,25    ensure 49:17
                                                           18,24 59:8,19      154:15
  e-mailed 33:23    emailed 33:24      entertain           61:16 62:11
                                        65:25              64:15 67:3        exculpatory
   209:6            emergency                                                 29:9 30:15,24
                                                           76:23 105:9,12
  e-warrants         34:25             entire 29:20                           32:18 38:17
                                                           112:20,21
                                        85:10,14,18                           42:11 43:5
   15:25 16:1       employed                               113:4,11,19
                                       entirety 237:19     114:1,10,25        44:10,25 45:13,
  earlier 20:21      57:2,3
                                                           115:3 123:12,      20,24 46:4
   26:6,11 59:22    end 70:8 85:12     entry 193:5                            112:20 163:21,
                                                           15 127:17,21
   76:14 123:23      87:10,14                                                 24 164:2,5,8,
                                       essence 78:17       128:9 129:8,13,
   132:12 138:9,     178:18 202:20                                            12,16,19
                                        148:18             20 131:5,10,19
   14,19 143:20                                                               233:11
                    ends 24:10                             134:19 136:4,
   147:16 148:1                        established         12 139:23         excuse 15:23
   149:21 150:14,   enforcement         234:10,25          140:15 141:7,9     48:14 120:21
   19 151:6          15:9 18:4,6        242:22             153:6,10           141:15 142:24
   153:21 157:20     20:20 27:1
                                       estimate 12:19      159:10 162:23      170:21 200:13
   158:25 177:14     34:24 35:3 40:9
                                        77:14 173:15,      163:21,25          202:14,25
   179:14,22,24      49:1,6 52:21
                                        18                 164:3,6,9,12,      203:1,14
   200:25 213:1      53:3,11 54:9,                         16,19 165:11
   230:4 231:7       15,22 56:25       estimated                             exercised
                                                           167:9,14
   232:5             57:21,24 58:5,     173:19                                204:10
                                                           183:13 185:15
  early 94:2         9,14,19,25                            200:18 209:1
                                       ethical 28:21,                        exhibit 14:6,7,
                     60:21 67:1,8,                         212:14,16,20
  easy 88:20                            24 35:7 38:11                         10 16:13,17
                     15,24 68:1 69:1                       213:10 214:3
                                        41:16 44:8                            17:10,12 19:21
  education          74:7 75:19                            224:15 226:11
                                        123:11 131:6                          20:2 21:23 22:3
   27:18,19,21       76:24 77:13                           233:10,11,14,
                                        134:13 135:24                         32:2,7 34:8,12
                     79:8 94:4 96:13                       16 236:17
  eels 179:6                            139:18 140:13                         35:15,19 36:21
                     100:7 102:14,                         237:2,5,22,23      37:16,19,20
  effect 71:12       25 104:23         Eubanks             238:2              38:15,19 42:2,7
                     105:16 109:5,      214:16 215:21
   147:17                                                                     44:14,18 48:8,
                     20 112:9 113:4,    216:8,11 225:5    exact 62:11
  efficiently                                              96:4 137:7         13 50:13,18
                     10 114:14
   184:14            117:3,6,10
                                       evaluation          179:23             51:3,4,8,12
                                        217:11                                53:7 61:21 62:3
                     118:19 120:17
  effort 38:23                                                                72:11,14 73:5,
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201875 of 96 - Page ID#:
                                                             Page:
                                       6763                               255

   19 81:18 94:16,   expertise          facts 76:5         familiar 17:11     felons 226:2
   18,21,23 95:1,     28:15              103:13,23          29:4,8,11,16,
                                                                              felony 12:3,25
   2,9,17,18 96:9                                           19,25 30:4,17
                     explain 15:15      factual 61:22                          13:4,9 46:10
   110:8,10                                                 31:9,13 118:15
                      20:17 23:13                                              66:1 103:8
   111:10 118:4,7,                      failure 30:23       151:24,25
                      118:18 237:8,                                            110:21 203:7,
   8,11,12 121:12                                           208:10 229:16
   132:7,10
                      17                fair 9:19,20,23                        19
                                         16:4 18:22        families
   136:23 141:5,     explanation                                              felt 237:5
                                         26:24 27:4         161:11 162:1
   12 143:9,11        43:17 180:24
                                         33:21 35:21                          Feltner 166:12,
   152:8,16,22        181:3,4                              family 68:20
                                         39:7 40:22                            16,18
   153:1 168:10                                             161:9 162:8
   192:1,22
                     extended            41:22 45:11,18
                                                            178:19 187:23     Feltner's
                      46:16              51:1 52:11,18
   193:13 197:4                                             198:25 199:2       166:21
                                         53:1,6 54:20
   217:18 218:20     extent 202:13                          201:11
   221:10 241:7,9,
                                         57:11,23 58:3,                       fidgety 78:16
   10                extras 19:23        7,12,17,22 59:6   family's
                                         60:9 62:3 69:19    176:10
                                                                              field 34:23
  exhibits 88:21     eye 8:24            70:16 72:24
                                                                               36:23 37:3,12
   145:21 232:5
                                                           FARAH 8:25
                                         73:22 75:2,17,                       figure 83:4
                                                            56:18 59:15
  EXHIBTI 95:20           F              24 87:9,12 94:6
                                                            93:4,16 95:9,     figured 143:10
                                         125:11 133:4
                                                            12,14 100:10       238:21
  exist 53:11        fabricate           137:8,23 138:3
                                                            125:9,25
   243:1,5            104:14 158:20      146:6 152:5,22                       file 21:12
                                                            228:25 229:3,5,
                      228:21             154:24 155:7,                         22:11,13 24:9,
  existed 13:8                                              9 235:1,3
                                         12,16 156:16,                         13,17,18,19
   157:4 160:1       fabricated                             239:17,21
                                         21 157:1,7,14                         25:2 33:7,8,12
   237:7              109:20 113:3,      158:4 197:1       Farris 225:1        34:16 36:14,22
  exists 73:15        10,18,25 114:9,    215:18 219:7,8,                       40:1,9 42:15
                      16,25 123:24       24,25
                                                           farther 66:1
                                                                               46:14,19,20
  expect 33:8         127:5,20 128:2,
                                        fairly 162:16      fashion 211:2       47:3,15 50:15,
   45:12,19 48:24     25 129:12,19,                                            17,20,22 51:1,
   50:17 53:23        25 130:9 131:9,   fall 28:11         fast 235:21,24
                                                                               20 53:6 54:10,
   67:1 116:7         18 132:1,14,19     162:11            father's 199:4      18,22 55:3
   209:15             133:7 134:5,18,                                          60:21 61:6,14
                      24 135:15         false 88:25        favorable
  expectation                                                                  66:18 68:8
                      136:3,11,17        89:5,9 103:14      41:2,5 43:12
   54:6 61:5,13                                                                80:22 93:24
                      139:12,22          109:14 113:3,
   103:7                                                   fears 118:2         143:8 151:20
                      140:2 158:4,12,    10,17,25 114:8,
                                                                               162:11 186:15
  expected            13,25 183:20       15,25 123:24      February 36:1,      196:17 208:17
   102:25 112:9       216:23 233:15,     127:5,20 128:2,    13,19 100:20
                                                                               215:25 216:1
   120:16 121:1       16                 8,19 129:12,18,    119:21 121:14,
                                                                               221:15 232:17,
   212:20,22                             25 130:9,18        15,18 122:6
                     fabricating                                               18 235:24
                                         131:9,18 132:1,    137:2 138:12
  expenditures        88:12              14,18 133:7,22
                                                                               239:4
                                                            173:9
   65:3
                     facilitation        134:18,24                            filed 10:3 32:11
  expenses                               135:9 136:3,11,   federal 62:15       33:9,25 34:9,
                      203:19                                68:13,14 69:11
   64:24,25                              17 139:12,22                          16,20 36:6 41:7
                     facility 174:2      140:2 157:21       116:22 126:23
                                                                               42:3,14 43:4
  experience          177:21 230:21,     158:16,17          160:21 163:10
                                                                               44:15 47:10
   13:22 31:22        23                 178:7 183:2,5,     187:22
                                                                               50:22 72:12,19
   90:16 91:11,12                        14,20,25 184:3,
                     facing 211:18                         feel 174:16         80:11,15,24
   92:16 98:24                           23 185:3                              81:3 109:12,17
   175:9 214:18      fact 70:3 75:7                        feeling 237:18      112:3 122:15
   230:6,24           98:10 137:14      falsely 103:24
                                                           felonies 12:14,     130:5 139:9
                      186:3 190:9        108:6,9
  Expert 200:17                                             15,16              141:6 146:1,2
                     factor 226:15      falsity 183:12                         149:17 150:12
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201876 of 96 - Page ID#:
                                                             Page:
                                       6764                               256

   157:2,8,14        finished 101:1      17,18 109:16,     forms 153:21       Gatnarek
   159:25 162:9,      206:10             21,22 110:6,17,                       200:15
                                                           forward 8:16
   19 165:18                             24 111:6,7
                     fit 54:24 194:5,                       18:2 61:12        gave 21:20
   183:7 200:19                          112:5,11,12,16,
                      13,16                                 112:2 155:10,      32:17 40:4 48:8
   235:22,23                             24 113:6,7,14,
                                                            11 159:21          84:14 99:20
   236:6,10,14       five-hour           21 114:4,12,19,
                                                                               111:25 121:23
   237:3 239:18       177:20             21 115:19         forwarded
                                                                               126:19 127:1
                                         116:2,4,8,14       138:18
  files 10:6,11      five-ish 220:25                                           148:25 156:18,
                                         120:20 121:6
   12:5 33:16,20
                                         122:20 123:7,
                                                           found 18:16         24 163:5
                     folder 151:20
   47:4,13,16                                               31:14 39:23        166:10 173:4
                                         13,21 124:2,10
   48:1,8 49:16,17   follow 30:24                           69:11 92:17        174:11 181:14,
                                         125:5,8,13,22,
   50:13 52:19,20     52:15 172:25                          120:9 122:1        17 183:6
                                         23,25 126:13
   53:2 55:10,18      195:2 198:22                          154:10 188:16      184:25 240:2
                                         127:8,9,23
                      209:11 238:12,                        196:4 216:12
  filing 36:17                           128:5,11,12                          general 21:14
                      13,14,25 239:2                        228:2 237:6
   47:8 54:7 61:2,                       129:1,16,22                           27:17 49:20,21
                      243:7,14           130:3,10,11,20,
   3 144:21 211:3,                                         foundation          69:23 79:7
   5 219:23          follow-up           21 131:2,12,13,    26:19 54:3         82:21 90:16
   235:20             194:23 235:6       14 132:4 133:1,    59:24 60:6,14,     165:16 169:7,
                                         9,23,24 134:6,     18 61:7 93:2,15    20 174:9,11,14
  fill 26:25         forbid 223:8        15,21 135:2,10,    94:11 97:19        176:11 207:12
   221:13
                     forever 77:25       17 136:6,7,15      99:13 102:10       211:4
  filled 15:20                           137:18 139:13      125:7,24
                     forgot 75:5         140:10,11,21
                                                                              generally 18:1
   222:3 226:23                                             130:12 169:6
                      236:5 243:12                                             32:15 43:3,10,
                                         141:13 142:5,      172:21 173:6
  filling 16:5                           23 143:21
                                                                               11 44:20,24
                     form 13:25                             181:16 187:18
   26:13 60:10                                                                 48:14 52:17
                      16:8 19:10 21:4    144:10,17          188:12
                                                                               55:22 90:23
  fills 18:9          22:9 24:1,16       145:5,6,15
                                         146:9,23 147:4    four- 177:20        118:18 204:9
                      25:8,14 26:19                                            206:23
  final 14:23                            148:4,17 149:5,
                      27:2,8 29:15                         fourth 74:12
   205:6                                 11,23 153:8,21
                      30:10 31:2 35:8                                         generated
                                         155:3,17          frame 228:21        76:23 207:21
  finally 83:11       36:8 39:10
   220:13             40:10,18,24        157:24,25         framework
                                         158:7 159:3,12                       Giglio 112:21
                      43:7 45:15                            79:7
  finance 11:20                          160:7 166:25                          123:14 140:15
                      46:25 49:9                                               144:16,18
                                         169:6,25 170:8    frequented
  find 10:15          50:19 51:7,17                                            145:2 151:13
                                         171:10 172:6,      68:11
   40:14 68:10,13     52:1 53:12 54:3                                          176:15 192:15
   69:8 143:6         55:1,6 56:17,18    21 173:5          frequently
                                         178:10 180:12,                        210:23 240:15
   151:20 226:4,9     57:15 58:11,15,                       172:22 207:3,      241:2
   228:16             20 59:2,13,14,     19,22 181:16       11 225:19
                      15,24 60:6,14,     183:8,10,23                          girlfriend
  finding 20:22                          187:7,18          Friday 21:10        201:17
                      18,24,25 61:7
   69:14 234:18                          188:12 189:23
                      62:6 67:9,10,16                      friend 164:22,     give 8:5 12:19,
  findings 48:12      70:19 71:1 73:3    194:7,14 195:5,    24
                                         9 196:20                              21 32:8 44:22
                      74:1,3 75:11,21
  fine 27:13 72:3                        197:20 209:21     front 48:16         65:5 77:14 79:8
                      76:8,17,18
   168:8 170:10                          211:2,23           96:10 163:8        88:1 94:20
                      77:3,4 90:1,19
                                         213:17 217:15      182:6 204:12       101:17,24
  fingerprint         91:15,16 92:11,
                                         218:12 219:13,     221:14             145:22 163:2
   226:11             19 93:2,3,4,14,
                                         19 221:19,22                          180:24 189:22,
                      15,16 94:11,12                       full 43:18 198:8
  fingerprints                           226:1,7 234:15                        25 191:2
                      96:18,19 97:3,
   154:5                                 236:4 237:1                           207:23 212:8
                      19 98:8,21
                                         241:4                     G           218:5 231:3
  finish 32:8         99:4,13 100:2,
                                                                               237:10 239:9,
   206:13             10,11 102:9,17,   formal 144:21                          11
                      18 103:4,5,16,     169:9
                                                           gain 159:19
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201877 of 96 - Page ID#:
                                                             Page:
                                       6765                               257

  giving 88:25        164:24 165:3      187:2 190:21       207:17 227:6,7,   hit 91:20
   89:5,9 91:19       167:2 197:1,17                       10,11,17 228:1
                                       handwriting                           hitters 206:13
   111:4 113:17       228:8
                                        42:18,20,22       hearing's
   115:17 128:8                                                              hold 27:25 51:2
                     guessed 29:3                          18:15
   129:18 130:18                       handwritten                            205:1
   131:18 132:14,    guessing           15:24             hearings
   18 136:11
                                                                             home 92:2
                      84:20                                233:3,7
                                       Handy 28:8                             189:13 225:16
  God 223:8          guidance           241:24            hears 223:22
                                                                             homicide
                      127:1 207:12
  good 8:11,12                         Hang 166:13        hearsay 97:20       56:13 58:24
   46:15 153:19      guide 126:24                          223:23             59:8 67:7,14
   165:9 216:9
                                       happen 207:14
                                                                              142:13
                     guides 119:1                         Heather
  graduate 11:9,                       happened
                      126:22                               200:15            honest 206:11
                                        43:15 178:9
   13,14
                     guilt 30:7,21      187:6 223:9       held 10:24         honestly 10:18
  Graduated           159:22 213:12     224:22 227:20      18:15 80:8         51:18 69:15
   11:15                                238:24             117:7,12,16        77:24 80:23
                     guilty 63:8,14,
                                                           226:22 236:9       87:16 170:3
  grand 12:5          17,18 211:19     happening
                                                                              196:21
   13:7,10,19                           52:9 65:10 93:8   helped 68:15
                     gun 228:6,8
   18:18,19 19:6,                                          158:20            honesty 10:17
   17 20:7,11,15,
                                       happy 147:6
                                                          helpful 24:11      Honorable
   23,24 21:1,7,8,           H         hard 69:5
                                                                              36:18
   11 22:1,15,17,                                         helping 211:20
   18 23:9,10,12,                      Harlan 209:1,2,
                     hair 126:9                                              hood 93:1,12
   17,19,23 24:7,                       3 230:12          Helton 24:3
                                                                              96:25 97:15
   9,10,13,14        hairs 99:14                           43:19 130:8,17
                                       Harold 19:2                            126:8
   25:4,7,11,16,                                           131:16,25
                     halfway           hate 207:13         132:17,23         hoodie 93:11,
   19,24 76:25        168:23
   108:6,9 114:11                                          133:5,12,16        25 94:13 96:16
                                       he'll 238:22        167:10,11,14       126:8,18
   121:3,9,11        hammer 222:6
   124:4 141:16,                       head 49:14          192:6 196:18
                     Hammons'                                                hope 31:14
   18 153:21,22                         78:5,21 93:1,12    199:24,25
                      119:21                                                  153:11 164:25
   206:17 207:17,                       96:16,25 97:15     200:22 201:2,3,
   23,24,25 208:1,   hand 8:4 35:14     126:9 176:24       4,11 202:2,5,9,   hoped 83:12
   8,11 221:24        38:14 48:7        181:25 186:3       10,15,21 211:9
                                                           217:17 218:3,6,
                                                                             Hoskins 10:8
   222:3,13           50:12 51:2        216:20 222:6
                                                                              14:8,15,19
   226:20 227:3,      94:21,23 95:16                       17,23
                                       heading 32:17                          15:16 18:11
   14 228:1           132:7 167:13      42:12 240:5       Helton's 23:21      19:8 20:8 22:25
   231:17 234:8,      190:19                               43:24 131:8        26:8,14 29:21
   13,16,20,23,24,                     health 45:7                            32:3,21 33:6
                     handcuffed                           Hey 92:2
   25 242:18,23                        hear 10:1 21:9                         43:1 44:7,11,16
                      85:3                                 158:15 207:11
  great 9:4,14                          54:13 161:14                          48:3 51:16
                     handed 19:25                          234:4
   62:16 215:3                          215:24                                52:25 53:22
                      145:23 208:20,                      hide 106:1,19,      58:8 60:3,11
  grounds             24 211:1         heard 74:14         23 107:12,16       65:16,18,24
   219:11                               145:19 146:16      108:22 109:1       66:6,13,18,25
                     handle 12:17       148:11 150:3
  group 51:12         61:25                                                   72:12,18 73:12
                                        184:20 187:12     high 91:4 92:7
                                                                              75:18 76:11
  guards 50:2        handled 12:9,      206:11 210:19,
                                                          highlighted         77:1,9 78:23
                      11 185:20         20 216:24                             79:4 80:17 82:1
  guess 33:24                                              36:23
                      208:13            220:15 234:25                         88:3,6,10,14
   54:13 84:19                          242:18            hired 28:19
                     handling 12:20                                           89:1,6,10
   94:15 114:7
                      167:8 208:8,11   hearing 13:1,6     histories           103:15,24
   116:15,23
                                        18:14,20 35:11     225:24             104:15 105:7
   121:9 158:13
                     hands 99:21        91:14 205:13                          110:2,21 111:2
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201878 of 96 - Page ID#:
                                                             Page:
                                       6766                               258

   113:3,5,12,20     hurdle 150:17      impeached          120:24 121:8      indictments
   114:2,18                              224:2             142:1 198:20       21:9
   119:24 120:18                                           219:16
                           I            impeachment                          indifferent
   121:5 122:14
                                         44:11 45:20,24   includes 10:22      46:15
   123:19 124:1
                     idea 26:21          46:4 112:21
   127:3,22 128:4,                                        including 35:1     individual
                                         123:15 145:5
   10,17,22          IDENTIFICAIT                          38:8               53:14 63:8,10,
   129:14,21         ON 95:2            implicate                             14 91:3 97:24
   130:2,7,15
                                                          inconsistency
                                         103:24 210:23                        99:16,21,22
                     identification                        226:10
   131:11,20                             240:15 241:2                         120:13,22
   132:3,19 133:8,    14:10 16:17                         inconsistent        122:17,24
   20 134:2,19,25     17:12 22:3 32:7   implicated
                                                           41:20,23           124:8 169:8
                      34:12 35:19        167:9
   135:13 136:5,                                           184:21             182:12 189:17
   13,19 137:12,      38:19 42:7        implicates                            190:14 224:8
   17,25 138:5        44:18 48:13                         increases
                                         62:12
   139:24 140:3,      50:18 72:14                          116:17            individuals
   20 141:2,11        95:1,20 97:2,9,   implicating                           26:17 90:18
                                                          independent         141:17 161:20
   150:21 151:8       17,22 98:7,14,     103:14 104:15
                                                           32:22 33:2 52:8
                      16 99:1,11,19      111:25 167:14                        190:11 230:18
   153:15 154:9,                                           53:18 56:13
   16,21 155:15,      100:1 101:6,19,   implication        59:11 67:7,15     info 195:3
   25 156:3,14,22     25 102:7,15        9:3               71:19 82:21,23
   157:8,22 158:4     103:2 110:10                                           inform 93:10
                                                           84:3 86:23 87:7
   159:1,9 160:2,     116:25 118:11,    importance                            97:14 115:24
                                                           90:8 91:25
   5,25 161:5         12 124:20          222:24                               120:17 122:9,
                                                           161:18,25
   163:3,16,22        132:10 141:12                                           23 142:19
                                        important 50:4     198:1,13
                                                                              143:18
   205:19 213:24      153:1 241:10       102:4,11,13       218:25 219:2
   219:21 229:24                         190:10 226:11,                      informant
                     identified                           independently
   232:22 233:12                         15                                   193:1
                      39:23 87:1                           56:9,24 57:5,9
   234:9 236:1
                      120:7,12,22,23    impression         67:6,14 82:4,24   informants
  Hoskins'            121:24 122:9,      165:7                                38:8
   34:16 35:16        17,23 123:4,17                      Indiana 82:25
   88:23 89:3         124:15 173:1      Inactive 55:15     84:11 149:4       information
   105:25 106:18      189:12 217:7                         175:19,21          30:6,20 43:5,9,
                                        inappropriate      176:23 177:21      14 44:4 48:21
   107:11 108:4,      238:6              183:18 218:9
   21 146:2                                                180:11,15          55:2 57:13,20,
                     identifies         incarcerated       196:4              24 58:4 62:4
   155:10 200:4
                      181:22             79:5 174:24                          74:18,21,24
   235:14,16,20                                           indicating
                     identify 99:16,                                          75:19 76:15,21
  hospital 201:9                        incentive          159:10 182:22
                      22 189:15,17                                            84:15 89:11
   202:6,7,12                            176:14 192:14
                      190:10,14                           indication          99:12 102:13
                                         212:11 240:14                        104:1,19
  hospitalizatio      194:9                                101:18,24
                                         241:3                                105:13 106:5,
                                                           192:12 204:14
  n 202:17           identifying        incentives                            24 107:17
  hotel 91:21         124:7                               indicted 12:3       108:10 109:2
                                         41:2,5 43:11
                                                           242:23
   199:19            ignore 95:4         62:19,25                             112:8,14,18
                                         210:21 212:10    indictment          120:16 121:1,
  hour 230:13        illicit 183:13                        13:1,3,7,10        18,19 123:2,5
  hours 87:24                           include 12:4       19:21 20:6 21:7    127:13 129:4
                     imagine 84:22       48:21,25 61:22
                                                           22:16 23:24        130:25 132:24
  house 165:1,2      immediately         90:17 153:12                         134:10 135:21
                                                           24:15 87:13
   217:9              76:6 114:17       included 25:1,     222:9,10           138:18 139:16
  housed 47:15        136:18 151:7,      2,5,7 35:13       232:21 234:7,8,    140:8 144:9
   84:12 174:20       12,17              61:15 62:9        17,20,22           146:21 148:13,
   176:2 196:4                           63:16 68:8        242:17             25 161:19
                     impeach 29:13
                                         70:25 100:3                          166:21 192:6,
                                                                              25 203:16
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201879 of 96 - Page ID#:
                                                             Page:
                                       6767                               259

   209:8 211:1       instances 91:6      18,19 161:23      issue 35:11         202:18
   218:5,7,15         215:18                                36:20 69:4
                                        investigated                          Jesse 43:20
   232:10 240:6                                             76:20 90:21
                     instituted          52:22 59:19
                                                            93:5 94:1 151:2   Jessie 43:20
  information's       153:24             162:2
                                                            154:17 160:12,     120:4,5
   102:11
                     instructs 36:4     investigating       13 199:18
                                                                              job 102:20
  informed                               53:24 56:4         201:8 202:3,10,
                     intent 224:18
   39:14 97:16                           162:7 230:6        16 205:8          Joe 67:25 68:2
   98:6 124:4,21,    intention                              238:21 243:7,      69:14 70:23
                                        investigation       12
   23 133:21          189:21 231:13                                            72:6 73:16
                                         13:15 35:1 49:7
   134:3 135:7,14                                                              74:9,13,18
                     intentions          50:9 53:4,9       issued 15:13,
   139:10 142:15                                                               75:3,5,8 77:7,
                      220:5              54:2 56:2 59:11    17 18:4 22:16
   155:20 157:19                                                               15 79:14 86:21
                                         66:6,12 67:4       26:7 36:18
   158:2,11,24       interacting                                               87:16 127:5
                                         101:24 103:1       55:20 60:2
                      86:21                                                    146:10,15,25
  initial 49:25                          143:7 149:22       77:20 189:10
                                                                               147:17 150:24
                     interaction         150:13 152:6,      234:7
  initialed 37:10                                                              151:4 186:9
                      82:20              24 155:2 161:6,
   222:2                                                   issues 45:7,9
                                         18 166:23
                                                            91:8 151:17
                                                                              John 152:14,19
  initiate 12:25     interactions        215:21 216:18                         212:6 214:13,
                      82:13 87:10                           162:20,25
   13:3,9,14 21:6                        224:16 228:11                         14
                                                            186:4 195:7
   114:2,6 121:4     internally          229:17 231:11,
                                                            199:22 202:17     Johnathan
   129:20 131:19      54:10              25 233:19
                                                            238:20             103:25
   136:12 137:24                         234:2
                     interrupt 30:13                       it-- 119:11        Johnson 84:9
  initiated 14:18                       investigations
                     interrupted                                               85:5 86:1 137:1
   16:2 17:6,23                          116:7 215:4,5,    item 151:3
                      100:5                                                    149:3 164:8
   22:21 60:4                            15 216:14
                                                           itemized            224:22,25
   110:4 122:13      interview          investigative       212:19 213:2
   139:8 153:15       43:16 85:6         24:13,17,18,22
                                                                              join 53:13 54:4
   154:4              100:19 136:25                        items 26:1          56:19 57:16
                                         37:23 38:7 49:2
                      137:10 169:9                                             62:7 70:20 71:2
  initiating 26:14                       55:23 99:2
                      173:12 182:13                                            75:22 100:12
   110:14                                116:18 150:14          J
                      210:5 216:7                                              103:6 109:23
                                         165:6
  initiation 13:12    223:3,7 229:20,                                          127:10,24
   18:13 87:13        21,22 230:22      investigator       Jackie 224:19       131:23 134:7
   113:12,19                             214:24            jail 38:8 68:2      143:22 153:9
   116:11 119:23     interviewed                                               155:4 158:8,9
                      74:9 173:9        involved            78:24 81:22
   128:9 137:11,                                            168:20 169:1
                      230:1,10           18:18,21 35:1                        joining 86:14
   16 155:23                                                171:16 205:16
                                         48:21 53:3
   156:7,12,16,21    interviews          66:5,21,24
                                                                              Jonathan 10:8
                      36:25 38:9 39:3                      James 32:12         16:14,24 17:2
  injury 78:21                           86:24 102:15       192:6 218:3,6,
                      43:25 106:2,20                                           19:8 20:7 22:25
                                         137:9 160:6,25     23
  inmate 82:25        137:9 230:18,      166:23 206:16,
                                                                               29:21 42:4,11
   175:21             19 231:1                             Jane 212:6          43:1 44:7,16
                                         23 215:12
                                                                               48:3 52:25
  inquired           intoxicated        involvement        Jason 9:7           53:22 58:18
   240:23             142:16,20                             14:21,22 17:8,
                                         16:11 19:7                            60:3,11 61:4,12
                      143:19,25          216:16 217:4       24 48:16 60:5
  inquiry 234:4                                                                66:13,19 67:1
                      144:1,7,11         224:7              94:22 95:4         73:12 75:18
  inside 54:24        145:3,11                              119:14 138:15,     77:1 88:3,7,10,
                                        ironed 68:19        19,21,24 142:8
  instance 45:23     invasion                                                  14 92:24 93:11
   46:2,6 59:21       225:16            issuance            168:4 190:6        94:7 95:17,19
   63:12 146:10                          23:24 24:14        224:10 240:9       96:14,25 98:4
   149:25 213:14
                     investigate         118:22                                99:10 100:9
                      56:9,12,24                           Jensen 36:19
                                                            199:17,22          102:6 103:15
                      57:6,9 67:6,14,
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201880 of 96 - Page ID#:
                                                             Page:
                                       6768                               260

   104:15 110:2,     July 42:16                             13 217:22,25       174:11,25
   22 111:5 112:1     72:13 80:16            K              220:11 225:1       189:15 216:10
   113:2,13,20        109:12,18                             241:19 243:6       217:6 222:10
   114:2,18           135:8,13,15       Katherine                              237:20
                                                           Ken 186:6
   119:24 120:19      157:15             14:19 17:3 23:2    193:22            knowledge
   121:5 122:14                          48:4 49:8 50:10
                     jump 168:6                                                27:5 39:18
   123:20 124:1,5,                       53:10 56:12       Kenton 80:9
                                                                               47:24 48:5 50:7
   7,19 128:4,10,    juncture            58:24 59:8
   17,22 129:14
                                                           Kentucky            51:13 56:22
                      237:20             67:7,14 73:17      10:23 11:8,17,     64:18 65:25
   130:2,7,15                            77:2 79:10
   131:11,20
                     June 73:25                             21,23 28:9         66:10 86:7
                      74:8 80:16,18      101:6,19,23        30:1,11,25 34:4    91:25 93:7
   132:3,19 133:8,                       102:1,8 110:5,
                      81:3,13,20                            35:6 38:11         141:7 146:21
   20 134:2,20                           15 112:1,4
                      83:21 127:4                           40:11 41:16        147:25 150:12,
   135:1 136:19                          116:12 120:5,8,
                      143:17 146:22                         44:9 56:13         14 170:2
   137:12,17,25                          13 121:25
                      148:21 149:17                         59:9,23 60:5       193:18,20,21
   138:6 141:6,11                        122:10,18,24
                      157:3 177:5                           69:9 80:8          194:2 195:20
   142:14,18,21                          124:6,8,16
                      178:13,18                             123:10 164:15      206:18 207:5
   144:1 146:1                           138:1 145:14
                      180:6 183:7                           175:17,19,20,      213:15,20,25
   149:8 150:21                          149:9 153:7        23 176:4,8,19      232:15 236:23
   153:15 154:9,     jurors 24:14        154:22 156:1,      215:6 228:17
   16,21 155:19       25:11              23 157:11                            Knox 10:22
                                                            238:8
   156:1,3,9,17                          159:11 160:6                          12:1 18:1 19:17
   157:2,22 159:1    jury 12:5 13:7,
                                         161:1,7 163:4     kid 224:23          20:6,15 27:25
   160:2,5,25         10,19 18:18,20
                                         167:10 189:13                         28:4,19 31:17,
   163:19 190:7       19:6,17 20:7,                        KINCER              22 32:12 45:12,
                      11,15,23,24        215:22 216:18      184:16 220:13,
   191:6 194:5                           222:5,7                               19 46:11 47:5,9
   217:7 219:22       21:1,7,8,11                           17,21 228:23
                                                                               50:14 54:11
   229:25             22:1,15,17,18     Kayla 95:13         229:6 235:2
                                                                               55:23 56:8,13,
                      23:9,10,12,17,     109:14,19         kind 71:22          23 57:4,5,11,19
  Jones 19:2          19,23 24:7,9,      110:4,15 111:3,    80:20 99:20        58:3,23,25
   170:19,22          10,13 25:4,7,      25 113:1,9,16,     174:13,18          59:7,9,11
   179:1 198:5,9      16,19,24 71:14     24 114:8,15        176:13 208:2       62:17,23 64:8,
   208:13             76:25 108:6,9      115:5,6,7          221:16 242:19      18 65:14 69:3
                      114:11 121:4,9,    116:11 123:23
  Jordan 193:10                                                                75:25 78:3
                      11 124:4           150:25 181:11     King 67:25          164:18 169:1,
  Joseph 224:19       141:16 150:10      182:16,18          68:2,5,17          10 182:11
                      153:21,22          186:5 193:15,      69:14,16,22
  Josh 100:20                                                                  208:9,25
                      163:8 183:15       19                 70:16,23 72:6      214:14,20
  judge 9:8           190:21 204:12,                        73:16 74:9,13,     215:13 216:17
   13:21 16:3         17 205:2          Kayla's 182:1       19 75:3,5,8        220:7 230:7,9
   18:10,17 20:22     206:17 207:17,    Kelley 8:22         77:7,15 79:14
   35:22,24 52:5      23,24,25 208:1,    9:2,5 59:14        86:22 87:16       Knoxville
   76:21 151:11       8,11 221:24        93:15 103:5,17     127:5 128:7        11:22
   160:21 163:10      222:3,13           109:22 111:7       146:10,15
                                                                              Kool-aid
   199:17,22          226:21 227:3,      112:12 113:7,      147:17 150:2,
                                                                               220:17
   202:18 204:16,     14 228:1           22 114:20          24 151:4 186:9
   17,22,23 205:1     231:18 234:8,      125:7 127:9        187:11 200:2      KSP 166:18
   227:12,15          13,17,20,23,25     128:12 130:11,                        168:19 169:9
   242:4 243:9        242:18,23
                                                           King's 71:19        208:22 230:15
                                         21 131:13          74:6 127:19
                                         133:9,24 134:7                        231:10
  judges 119:20      Jury's 141:18                          128:1 147:1
   191:19 243:11      234:24             135:18 136:7       151:13            KSP's 188:22
                                         140:11 143:21                         230:6
  judgment           justice 159:19      152:11,14         kitchen 92:4
   63:18                                 157:25 158:8                         KSP3 119:9
                     juvenile 44:1                         knew 68:11
  Judicial 10:22      45:6,9             159:4 167:21                         KSP337 118:5
                                                            79:24 115:8
                                         185:25 214:9,                         119:6
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201881 of 96 - Page ID#:
                                                             Page:
                                       6769                               261

  KSP338              40:9 49:1,6       lead 25:6,10       Lester's 146:3     local 58:25
   119:13             52:21 53:3,10      27:1 30:25         151:8 157:15
                                                                              locate 40:21
                      54:9,15,21         53:16 85:20,21,
  KSP339 118:7                                             Letcher 230:16      69:8
                      56:25 57:21,24     22 214:24
   121:13
                      58:4,9,14,19,25    224:12 231:8,     letter 132:8,9     located 39:16
  KSP382              60:21 67:1,7,      10                 133:13 139:5
                      15,23 68:1
                                                                              locating 69:5,
   151:19                                                   152:19 192:2,
                                        learn 95:23                            10 169:14
                      69:1,2 74:7                           19 211:4 218:2
                                         154:14
                      75:19 76:23                                             location
          L                                                letting 182:8
                      77:13 79:8 94:4   learned 74:18                          187:15 196:3
                      96:13 100:7        76:5 89:14        level 78:12         201:17 230:14
  lab 34:24           102:14,25          104:4,24           116:17 145:1
   153:11,24          104:23 105:16      105:17 106:9
                                                                              London 84:10
                                                            233:20 234:10,
   208:4              109:5,20 112:9                                           209:2
                                         107:20 109:6       14
  label 42:2          113:3,10           113:1,9,16,24                        long 10:24
                      114:14 117:3,6,    114:8,14,25
                                                           Lexington
                                                                               28:17 69:16,19,
  labeled 50:16       10 118:19                             201:8,25
                                         121:17 123:17,                        20 84:17
   51:2               120:17 121:2       23 127:19         library 169:10      116:16 171:22
  Lack 125:24         125:19 126:6       128:1,7 129:11,                       172:23 173:14,
                      127:5,20 128:2,    17,24 131:8,16,   lie 117:7,11,14
   130:12                                                                      15,18 174:7,13
                      8,25 130:9,17      24 134:17,23      lied 158:15         177:22 181:2,7
  lady 25:24          131:9,24           136:2,9,16                            202:12 230:19
   74:15 81:25        133:21 134:4       139:21 140:1,6,   life 11:23          235:7 241:20
   146:17 148:12      135:7,14,15        17,24 143:18      likelihood
   149:10 172:9       136:16 138:11,     145:10 146:7                         longer 157:3,9,
                                                            91:4,9 92:7
   175:3 187:13       17,23 139:2,10     150:18                                16 159:10
   222:8,16,22        140:6 142:19                         Likewise            173:22 182:23,
                                        leave 18:25         219:15 220:7       24 197:19,22
                      143:18 153:5
  lady's 132:25                          85:17 222:15                          212:16,21
                      155:1,13,19                          limited 35:2
   218:6                                                                       214:15 237:7
                      156:2,8,13        leaving 56:3        51:25 86:7 91:6
  laid 159:14         157:19 158:2,                                            238:1,2
                                         85:15 122:18,      147:12 200:24
   173:24             20,24 161:6,10,    24                                   looked 73:19
                      17 162:3 167:7                       lines 111:12        98:5 99:25
  Lake 202:1                            led 219:23
                      169:10 172:14                        lineup 92:5,8       102:5 237:19
  language            195:21 215:14     left 40:3 84:9
   92:20              216:23 232:8       91:21 152:25      lineups 126:24     loss 186:3

  larger 212:9       Lawson 43:20        153:2 175:18      list 23:6 181:11   lost 140:22
                      120:4,5                               222:1 238:9        212:23
  Larry 199:4                           legal 27:18,20
                     Lawson's            166:19            listed 23:1,14,    lot 8:18 21:25
  late 143:7                                                21 24:3 32:25      24:25 27:15
                      43:21             lengthy 83:15
  latent 154:8,15                                           62:4 70:24         53:16 68:3 70:2
                     lawsuit 10:2,4,     172:2 200:18
                                                            177:3 186:10       91:21 116:21
  LAUGHTER            16 78:9 162:9,    Leslie 193:11       197:8,12           132:24 155:8
   9:2                11 165:17,23                          212:14,20          166:19 168:9
                      228:20            Lester 10:8
  Laurel 10:22                                              213:6 222:20       173:22 203:3
                                         17:16,19 19:9
   12:1 47:9 68:3,   lawyer 165:22,                                            216:13,21
                                         20:8 23:1 48:3    listen 181:20
   6,21 69:17         24                                                       218:5 226:4
                                         51:16 53:23
   74:25 186:13                                            listened            233:1,3
                     lawyers 31:23       58:13 60:3
   208:9                                 65:16,17,21        181:21            lump 65:7
                      165:25
                                         68:8 72:18        listing 197:18
  law 11:6,7,11
                     lay 13:20           121:5 150:22
   15:9 18:4,6                                             litigation                 M
                                         154:10,16
   20:19 27:1,16     laying 197:21                          47:20,21
                                         203:5,6 205:19
   31:7,10,11,12,                                           185:23            made 21:12
                     lays 50:24          213:15
   15 34:24 35:3                                                               36:5 40:6 41:11
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201882 of 96 - Page ID#:
                                                             Page:
                                       6770                               262

   46:21 50:1         99:25 101:5,19,    16:12 17:9        meat 169:16         81:25 186:5
   51:20 60:16,19     25 102:6,15        19:20 21:18,23                        191:11 203:5
                                                           medical 201:5,
   61:1,2,3 64:10,    103:9 116:20,      32:2 35:14                            206:15 216:25
                                                            8 202:3,7,9,10,
   12,14 65:2,17      21 124:20          38:14 44:14                           219:4 236:18
                                                            13,23
   66:10,14 69:21     139:6 151:11       48:7 50:12                            243:8,13
   70:6 79:4 86:17    158:10 160:17      72:11 94:16,23    meet 68:23
                                                                              mentioning
   96:24 99:2,11,     176:18 178:21,     95:16 118:4,6      77:22 79:14,16
                                                                               168:18
   15,17 109:13,      22 179:25          137:22 141:5       195:17 231:20,
   18 110:3 111:3,    184:9 185:12       152:8 182:21       24 232:2          message
   24 116:25          187:4 201:16       222:20 223:1,                         166:9
   119:17 122:16      203:11 204:17      19 224:6
                                                           meeting 71:23
   123:2 124:25       227:13 233:2
                                                            77:7 84:4,6       met 71:24
                                        marked 14:10        85:10,12,14,16     74:25 77:15
   125:11 127:4,      241:6
                                         16:17 17:12        86:9,17 138:12,    119:2 141:16
   12 128:18,23
                     makes 25:25         22:3 32:7 34:12    25 199:15          159:16 170:4
   129:3 130:7,16,
                                         35:19 38:19                           186:12
   24 131:24         making 37:2                           meets 21:8
                                         42:7 44:18
   132:23 134:9       64:23 65:14                           207:23            methampheta
                                         48:13 50:18
   135:20 139:15      78:23 81:24                                             mine 117:15
                                         72:14 81:18       Mefford 40:7,
   144:8,13,21,24,    82:3,16,17 83:7                                          175:10
                                         94:21 95:1,2,20    16 164:5
   25 145:4 154:8,    146:7,11
                                         110:8,10           222:20 223:1,     methodology
   12 155:14,15,      147:19,23
                                         118:11,12          19 224:2,6         40:12
   21 158:16          149:8,14 150:2
                                         132:10 141:12
   165:14 168:25      171:3,4,19                           member 68:20       Michael 37:22
                                         153:1 241:10
   172:19 175:14      172:8,16                              121:3 220:8        38:2 40:22
   176:16 180:21      174:16 201:22     marking 34:8                           87:16 89:25
   182:19,22          209:8 219:10                         members
                                        Maryland 29:3                          90:5 94:25
   188:23,24                                                187:23 198:25
                     male 101:6,19       34:5 35:7 41:17                       96:17 97:1
   190:20 203:5,                                            199:2 216:17
                      102:1 120:13       44:10 112:20                          99:25 100:21
   22 210:21                                                230:25
                      122:10,17,24                                             103:2 116:25
   212:11 235:1                         massive 22:13      memorandum          121:25 122:9,
                      124:5,8,15
   238:23                                                   44:25              16 123:4 124:5
                      189:16            material 29:17
  magistrate                             127:17 129:8                          126:11 188:8
                     Man 70:11 72:3                        memorialized
   184:11                                131:5 140:15                          189:12 194:6
                                                            211:20
                     manner 18:5,7       189:10                                217:1,7,13
  main 15:11                                               memory 36:20
                      21:16 93:22                                             middle 22:11
  maintained                            materials           143:1 170:4
                      126:21 195:16                                            192:5
                                         36:11 194:24       173:3 177:2,19
   33:19 45:21
   47:4,7,17 48:1,
                     manners 13:5                           185:8 186:3       Mike 19:2
                                        Matt 166:11,12,
   24 50:17 52:19,                                          187:21 188:14      101:10 120:4,6,
                     March 15:13,        16,18,21 186:6
   21 53:2 54:8,                                            190:24,25          7,12 121:22
                      14 16:6,15
   10,17                                matter 16:2         194:20,22          122:9,17,23
                      17:7,20 20:20
                                         20:25 48:16        195:14,15,24       123:4,17
                      26:18 29:21
  maintains                              55:14 93:22        196:19 198:2,      161:23 164:11
                      60:2,12 109:13,
   208:16                                160:16 182:19      13,17 200:23       167:9,11
                      19 110:5,14
                                         198:7 212:6        201:13,20          194:16,19
  major 11:18,19      111:5 113:2
                                         225:17 231:14      202:21 203:24,     197:2 229:10,
                      119:24 128:18,
  majority 215:3,                        236:11 243:11      25 238:15,16       16 230:25
                      24 130:8,19
   7 230:20                                                                    231:13,17,20,
                      131:8 137:19      matters 159:22     memory's
  make 8:20 9:8,      153:16 156:8,                                            21 232:2,10,13,
                                         208:8,11           171:18
   9 13:13 21:13      12 226:20                                                18,22 233:6,10,
   30:5,19 50:2       227:3
                                        meaning            mental 45:7         15,18
                                         197:17
   53:18 63:2,4,20                                         mention            Mikey 141:23,
                     Margaret
   68:15 88:1                           means 23:13         141:22 172:9       25 142:6,8,15,
                      195:18 196:9
   94:15 97:1,17,                        160:10 195:11                         19,25 143:3,19
   22 98:7,13,16     mark 14:6 15:4                        mentioned
                                                                               145:10 197:8
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201883 of 96 - Page ID#:
                                                             Page:
                                       6771                               263

   213:8 236:21       23 229:2,3        mother 240:22       238:14            nicer 230:22
                      230:13
  mile 78:17                            motion 32:3,5,     multitude          night 175:9
   174:1             misdemeanor         11,15 33:3,5       200:8,9 237:20     225:6
                      12:17 203:12,      34:1,8,15 36:5,
  Mills 14:19                                              murder 12:6,       nobody'd
                      17                 14,17 38:21,25
   17:3 23:2 48:4                                           20,25 14:16,19     68:12
                                         39:2 41:7 42:3,
   49:8 50:10        missing 28:16                          16:24 17:2,16
                                         10,12 43:4,9                         non- 9:13
   58:24 59:8         40:17 49:13                           25:18 46:11
                                         44:15,20 63:18
   67:7,14 73:17                                            48:4 60:17        non-
                     mistaken            72:12,17 73:23
   77:2 79:11                                               61:4,13 79:10     defendants
                      35:11 39:24        75:4,8 80:11,15
   95:13 101:23                                             102:24 103:8       66:3
                      68:21 78:1 80:7    81:3,15,16 82:6
   109:14,19                                                110:5,15,21
                      83:3,6 94:3        93:24 109:12,                        Nonverbal 9:2
   110:4,5,15,16                                            112:1,4 115:16,
                      99:18 151:5        17 122:15
   111:4,25 112:1,                                          23 116:12         northern 11:7
                      166:13,14,17       141:5,8,21
   4 113:16                                                 117:11,15          80:8
                      169:9 174:21       142:2 145:18,
   114:15 115:7                                             132:25 138:1
                      175:5 178:14       20,25 146:5,25                       notated 15:11
   116:11,12                                                145:14 149:9
                      182:19 188:16,     148:9 149:17                          157:12
   120:5 132:24                                             154:21 156:1,
                      24 189:7,9         150:12 152:20
   138:1 142:12                                             23 157:11         notation
                      200:24 201:15      157:2,6,8,13,
   145:14 149:9                                             160:6 167:10       222:5,6
                      202:3,10           15,18 159:14,
   150:25 154:10,                                           180:8 198:15
                      203:18,20          17 172:12                            noted 157:6,18
   22 156:1,23                                              201:19 203:19
                      229:19             177:4 181:12
   157:11 159:11                                            214:25 215:5,9,   notepad
                                         187:10 191:11
   160:6 161:1,7,9   mistakes            197:4 198:20
                                                            11,15,22 218:6     186:19
   163:4 167:10       116:20,21                             219:22 222:5
                                         199:10 200:1,3,                      notes 34:23
   180:8 181:11       165:14                                225:14,15,21
                                         4 212:15,19                           36:23,24,25
   182:12,14,16,                                            229:17
                     mitigates 30:8,     213:1,2 219:4,                        37:2,3,12
   18 193:15,19
                      21                 11,17,23                              43:15,17,18,20,
   218:6 219:22
                                         235:21,22,23,          N              21,24,25 45:3
   222:6,7 236:24    mitigating          24 236:7,16,18                        53:25 232:17
                      200:17
  Mills' 53:10                           237:3             name's 216:5
   56:12 101:7,20    mixed 21:25                                              notice 36:23
                                        motions 32:1       named 166:11        189:7,8 204:10
   102:1,8 113:1,
                     moment 80:15        130:6 139:9        228:20             211:3
   9,24 114:8
                      151:23             168:11 233:4
   115:6 120:8,13                                          names 18:23        notification
                                         239:19
   121:25 122:10,    moments                                62:11 167:6        206:2 211:7
   18,24 123:24       147:16            motive 214:3
   124:6,9,16                                              narrative          notified 78:4
                     Monday 21:9,       motorcycle          73:24              94:4 112:6
   153:7 186:5
                      10,17              78:20                                 121:11 205:22
   189:13 215:22                                           naturally
   216:18 217:8      monetary 65:7      Mount 188:17                           211:5
                                                            225:14
  mindful 159:20     money 64:19        move 173:8                            notifying
                                                           nature 138:17
                      65:7,8 74:16       176:17                                211:4
  mine 161:3                                                234:6 238:24
   182:22             88:5 146:18       moved 47:15                           number 12:21
                      187:14 213:16,                       necessarily
                                         128:16,21                             14:23 16:13
  minimal 62:5,8      21 214:4                              23:15
                                         130:14 133:19                         17:10 20:2
  minimum             236:24             134:1 135:12      needed 21:14        21:21,23 32:2,
   90:21             months 10:5         142:13,17          71:18 164:25       12 34:8 35:3
                      137:6 168:25       175:17,19                             36:21,25 38:15
  minute 78:17                                             negate 30:7,20
                      172:1 182:19       187:15 200:11                         42:3 44:15
   88:1 166:13                                             negated 76:5        50:16 61:21
   201:4 225:10      morning            moving 159:21                          62:4 73:5 81:19
                      21:10,17 122:1     200:6             nice 8:19,25        90:21 100:22
  minutes 82:9                                              9:7 69:25
   84:23 173:19,      205:8             multiple 50:5                          101:14 118:5,7
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201884 of 96 - Page ID#:
                                                             Page:
                                       6772                               264

   121:23,24          16,18 109:16       147:2,3 159:3,    offense 30:8,      office's 55:3
   136:23 146:7       110:6,17,24        4,5 169:6,25       21
                                                                              officer 13:11
   152:10,15          111:7 112:5,11,    170:8 171:10
                                                           offer 63:23         16:2 18:4,19
   166:11,21          16,24 113:6,14,    172:6,21 173:5
                                                            65:17,20 88:5      20:24,25 21:1,5
   168:10 188:20,     21 114:4,12,21     178:10 179:13,
                                                            203:17,21          24:8,12 25:6
   23 193:13          115:19 116:2,4,    25 180:12,19,
                                                                               27:1 34:25
   212:1 218:20       8,14 120:20        22 181:16         offer's 46:16
                                                                               39:24 48:15
   221:22,24          121:6 122:20       183:8,10 187:7,
   222:1 235:7        123:7,13,21        18,20 188:12
                                                           offered 203:12      52:3 53:17
                                                                               68:15 82:10
   239:23             124:2,10 125:8,    189:23 190:3,8    offers 63:17
                                                                               91:21 96:13
                      13,23,25           194:7,14 195:5,    64:1
  number's                                                                     102:14 118:19
                      126:13 127:9,      9 196:20
   239:25                                                  office 10:6         119:14 120:17
                      23 128:5,11        197:20 203:23
                                                            11:5 12:9,17,      121:2 138:11,
  numbered            129:1,16,22        209:21 210:17
                                                            20,25 13:2,3       23 142:19
   39:4 41:1          130:3,11,20        211:23 213:17
                                                            18:2,12,18,24      143:18 155:20
                      131:2,12,13        214:1 217:15
  numbering           132:4 133:1,24     218:12 219:13,     22:8 25:25         156:9,13
   119:12                                                   26:22 28:1         163:15,18
                      134:15,21          19 220:9
                                                            31:23,24 33:13     164:15 166:23
  numerical           135:2,10,17        221:19 226:1,7
                                                            34:3 36:4,11       167:7 208:17,
   47:10              136:6,15           234:15 241:4
                                                            38:1,8,22,23       21,25 209:15
                      137:18 139:13
                                        objections          39:13,19 40:16     214:25 224:12
                      140:10,21
       O              142:5,23
                                         8:20 9:8 38:15     41:5,23,25         231:8
                                                            42:15 43:10
                      144:10,17         obligation                            officer's 18:6
  oath 117:7,11,      145:6,15 146:9,                       44:8,21 45:13,
                                         29:8,12,17 31:9                       25:5 45:3 53:15
   14 119:4           23 147:3 148:4,                       21 46:12,18,21
   220:13             17 149:5,11,23
                                        obligations         47:4,5,12,18      officers 13:9
                                         28:21,25 31:18,    48:1,25 49:7       15:10 45:1
  object 13:25        150:15 153:8
                                         24 34:4 35:7       50:9 51:14         48:20,22 49:6
   16:8 19:10 21:4    155:3,17
                                         38:11 41:16        52:12,19 53:2      53:24 54:22
   24:1,16 25:14      157:24,25
                                         44:8,9 123:11      54:7,11,15         67:2,21,24
   26:19 27:2,8       158:7 159:12
                                         131:6 134:14       55:7,11,15,16      69:2,13 75:19
   29:15 30:10        160:7 166:25
                                         135:25 139:19      56:8,10,24         76:24 88:24
   31:2 35:8 36:8     220:3 236:4
                                         140:14 144:15      57:4,12,20,21,     89:4,9,14,24
   39:10 40:10,18,    237:1
                                                            23 58:4,9,14,19    90:4 93:7 94:9
   24 43:7 45:15     objected 37:5      observations
                                                            59:1,12,20 60:9    100:8 102:14
   46:25 49:9                            217:14
                      183:23 202:11                         62:18,22,24        103:12,23
   50:19 51:7,17                        obtain 103:2        63:2,3,7,13        104:4,14,23
   53:12 54:3        objection 25:8
                                         165:22,24          64:4,8,14,19,22    105:9,12,16
   55:1,6 56:17       38:17 56:18
                                                            65:3,11 66:14      106:1,9,19,23
   57:15 58:11,15,    59:3 61:18        obtained 54:1
                                                            67:2 76:1          107:2,12,16,20
   20 59:2,13,14,     90:6,7 91:15,16    61:6 67:3 106:2
                                                            84:11,25 85:1,2    108:22 109:1,5
   15,24 60:6,14,     93:2,3,4,14,15,    137:15,24
                                                            96:1,9 114:1,6,    113:4,11
   18,24,25 61:7,     16 99:4 102:18     138:6,8 149:3
                                                            10 116:13          114:15 116:20
   18 62:6 67:9,      103:4,17           154:25 158:3
                                                            121:3 139:3        117:4,7,11
   10,16 70:19        109:21,22
                                        occasion            160:18 170:19      125:19 126:2,6
   71:1 73:3 74:1,    111:6 112:12
                                         199:7              194:22 195:22,     127:20 128:2
   3 75:11,21         113:7,22
                                                            23 198:3,10        136:16 140:6
   76:8,17,18         114:19,20         occasionally        206:20,23          153:5 154:2
   77:3,4 90:1,19     125:5,7,9,22       209:3
                                                            207:2,4,20,22      155:1 158:24
   91:16 92:11,19     127:8 128:12
                                        occasions           208:8,16,21        166:20 172:14
   94:11,12 96:18,    130:10,21,22
                                         51:25              209:4 222:8,12,    207:2,24
   19 97:3,19,20      131:14,22
                                                            16 230:9,17        222:14 232:3,9
   98:8,21 99:13      132:5 133:9,23    occurred            234:16 239:7,
   100:2,10,11        134:6 135:18       185:17 235:8                         official 155:14
                                                            19 240:1 242:3,
   102:9,17 103:5,    136:7 140:11       236:2                                 156:2
                                                            13,15 243:4
                      141:13 143:21
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201885 of 96 - Page ID#:
                                                             Page:
                                       6773                               265

  officially 234:2   out-of-state       party 235:23       personally         physical
                      83:1                                  15:18 17:4,21      153:6,10
  officials 20:20                       passed 182:18
                                                            20:14 64:21
   35:3 54:10,15     outlined 36:13                                           physically
                                        past 147:20         65:3 74:21
   58:9,14,19         141:8                                                    54:23 208:20
                                         150:17             79:16 86:21
   109:20 127:6
                     outlines 30:2                          206:15            pick 175:24
   128:25 130:9,                        pasts 225:11
   18 133:21         outstanding                           personnel          Pickard 92:23
                                        PD 230:21
   134:4 135:8,14     153:23 154:6                          34:25              93:10 124:25
   139:11 157:19                        pendency 56:6                          132:17,23
                     overcome                              perspective
   158:2                                                                       133:5,11 164:2
                      238:3             pending 12:23       102:21 145:7
                                                                               192:2 214:14,
  oftentimes                             64:1,10,16
                     Oversee 12:3                          pertinent           19,24 216:8,12,
   223:6 226:10                          110:23 115:24
                                                            218:2              15,21 217:4
                                         123:19,25
  Oklahoma                                                                     218:3,9 220:2
                             P           134:25 136:18     petty 67:17
   97:1,12 98:5,
                                         154:20,25                            Pickard's
   10,15 99:10                                             PFO 222:11
                     P.M. 243:15         211:21 223:9                          152:14,19
   124:19,24
                                                           phase 49:25         192:12 215:11
  older 47:16        pages 49:11        penitentiary                           216:25
                                         84:11             phone 27:9
  on-the-job         paid 64:19                             79:20 80:3,4,6    picked 84:10
   27:17
                                        people 23:14
                     paragraph                              82:8,22,24
                                         53:20 85:24                          piece 226:11
                      36:22 37:21                           83:10,20 87:4
  one's 150:5                            150:11 159:21
                      38:6 39:4,12                          149:1 151:11      pillars 225:18
                                         161:12 194:12
  ongoing 24:24       41:1,19 72:22,                        166:11 167:3
                                         216:6,9,12,23                        Pineville 68:12
   47:16 52:19        25 73:23 75:10                        170:12,22
                                         221:12 223:7,                         71:5,24
   115:25 120:18      81:19 83:17,18                        171:1,24 177:1,
                                         17
                      120:3 121:16                          6,11,25 179:12    pinpoint
  open 46:14
                      146:14 148:20     perfect 228:4,      181:8 188:15,      174:20
  open-file           149:7 168:15       10                 23 201:22
                                                            204:2
                                                                              PL24455 34:10
   144:19 192:18      173:10 186:10     perfectly 9:16
                      240:3,5,7,19,22                      photo 89:24        PL24490 32:4
  opinion 98:25
                                        period 79:2         90:4,11,12,17,
   160:16,17,24      parentheses                                              PL24492 32:4
                                         138:7 174:6,17
   163:2 165:5,10,    37:2                                  23 91:1,2,5,9,
                                                            11,22 92:5,8,15   PL24494 38:16
   16 192:15                            perpetrator
   240:16 241:3      parentheticals      152:24             98:19,22          PL24511 42:5
                      37:6                                  126:15,16
  opinions                              perpetrators                          PL24722
   160:5,12 161:3    parking 68:3        152:25            photograph          239:7,25
                      70:2 91:20                            90:24 91:13
  order 13:11                           person 25:10        92:10,18 96:24    PL24728
   15:21 35:15,18,   parole 68:13,       27:4 62:12                            239:25
                      14,15 69:12                           97:14 98:4,6,18
   22 36:2,4,10,                         80:3,10 84:4,7     99:10 102:6       PL25239 50:15
   13,15,18 37:17    part 25:20,22       92:6 97:24
   38:4,10 44:4       30:4,15,17         102:7 115:17      photographs        PL25392 19:23
   45:14 63:19        33:19 54:18        118:24 126:17      43:13,17 90:17
   96:17 115:13                          141:22 169:1       92:24 93:12       PL25393 19:23
                      192:17,22
   222:23 241:15      218:2 238:17       171:8,23 172:4     94:7,10 95:17,    PL25395 48:10
                      240:11             177:8,15,24        19,23 96:14,17
  ordered 44:3                                              98:4,18 99:25     PL26180 22:1
                                         185:6 189:15
   191:19            Partially 226:8     217:8              124:19 125:12,    PL26181 227:1
  orders 65:1        participating                          17 126:7 230:3
                                        personal                              PL26182 22:1
  original 99:18      136:25             16:10 20:16       photos 93:21,
   162:6                                 46:9 63:25 64:5    25 190:17,18,     PL4844 132:8
                     parties 203:2                                             192:22
                                         65:2 160:24        23 191:6,7,9
  originally 74:9    parts 222:3                            217:2
                                         161:2 207:5
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201886 of 96 - Page ID#:
                                                             Page:
                                       6774                               266

  PL4855 192:23       188:17 190:6       144:19 192:18     prep 178:20       previous
                      194:20 202:8                                            21:20 82:1,14
  place 71:7                            Polly 195:18       preparation
                      205:11,25                                               149:13 171:6,
   89:15 104:5,24                        196:9              12:5 46:17
                      208:7,9,14                                              14
   105:17 106:10                                            81:21 177:5
                      218:24 219:16     polygraph
   107:3,21 109:6                                           215:25           previously
                      220:4 237:25       43:19
   118:23 120:6                                                               183:11
                      238:5 242:10                         prepare 65:1
   138:10 161:6                         position 27:24
                                                            209:12 232:13    primarily
   230:15            pointed 174:15      46:13 117:18,
                                                            239:7             215:10
                                         23
  plaintiff's        police 13:9,11
                                                           prepared          print 154:8
   211:12             23:16 24:22       positively
                                                            22:17 25:16
                      31:5 39:20         189:12,17                           prints 154:15,
  plaintiffs 56:7                                           48:15 59:22
                      40:11 43:21,25     194:9                                17
   239:5                                                    170:21 217:2
                      48:18,25 49:14
                                        possessed           222:17 238:11    prior 9:25
  plan 205:20         53:7,24 56:9,
                                         10:7 36:12 38:9    240:1             10:19 11:2,11
   224:5              13,14 57:13
                                                                              18:20 19:16
                      59:9,10,23 60:5   possession         preparing
  planned 224:9       67:21 69:10
                                                                              22:14 23:24
                                         39:9 54:8          172:18 222:9
                                                                              24:14 55:19
  plans 28:13         70:18 73:10        117:15
                      88:24 89:4,8,
                                                           presence 68:1      86:9,13,17
   220:1
                      14,24 90:4        possibly 45:7       204:16 205:2      93:12 94:10
  played 215:21       92:25 93:13        86:4 212:8                           96:14,23 97:13
                                                           present 18:19
                                         227:5                                110:12 111:4,
  playing 169:14      96:15 99:17,18,                       21:11 24:13
                                                                              23 116:24
                      24 100:6,8,19     post 166:17         67:21,24 76:2
  plea 63:18,22                                                               119:23 120:11
                      102:22 103:12,     209:1,3 230:12     159:23 163:24
   65:19 66:1                                                                 121:3 122:4,8
                      22 104:4,14                           164:2,5,8,12,
   203:9 210:24                         potential                             124:21 126:7
                      105:9,11 106:1,                       15,18 170:22
   211:5,6,20,25                         153:12                               138:12,16,24
                      2,9,19,23                             173:12 174:5
   212:1                                                                      139:9 141:4
                      107:2,12,13,16    potentially         181:23 182:2,
                                                                              143:16 155:12,
  plead 63:8          108:22,25          42:10 191:15       13 189:9
                                                                              18,23 162:25
                      113:17 115:17      197:15 225:3       201:21 202:11
  pleas 63:17                                                                 171:7,19 173:1
                      125:2 129:12,                         223:18 229:23
                                        practice 12:24                        178:21 186:22
  pleasant 70:2       18,24 131:17                          231:17
                      136:3,10           24:12 46:9,14                       prison 83:4
  pled 63:14          139:22 146:8,      54:7 56:23        presentation
                                                                              84:12,17,20
   211:19             12 150:7,19        63:25 64:7         19:16 25:16
                                                                              86:10,14,18
                      153:24 155:15,     198:14,21
  plow 8:16                                                presented          116:22 138:12
                      21 156:5,10,14,    215:11 216:6                         149:4 173:15,
                                                            19:6 20:11
  plural 172:13       19,24 162:5,9     practicing          25:4,12 48:12     20,24 175:18
  point 12:23         163:15,18          45:12,19 186:7     60:8,21 61:14,    176:5,21,22,23
   13:18 18:7,12,     164:12,15                             16 114:10         177:20 180:11
                      166:16 173:1,4    Pratt 19:2          166:6 234:16      187:23 238:19
   20 25:1,3 26:22
   32:23 39:16        182:1 188:4       precursory                            240:11
                      193:1 198:18                         presenting
   46:16 47:10                           21:12              19:7 20:14       probable
   69:7 71:17 73:5    207:1 209:8,15
                      215:6,7,10,12     predicate           208:6 222:13      18:16 20:23
   76:11 79:21                                                                76:2,5 118:21
                      216:10,12,24       61:22             president
   83:15,19 85:16                                                             141:10 157:4,9,
   124:21 138:17      221:4 228:17      prejudice           199:14
                      229:11,25                                               16 159:15,22
   141:9 142:25                          160:10 191:12,    pressed            160:1 213:11
   146:6 151:1        230:8,13 231:1,    18,20,23,25
                      22 232:11,23                          232:21            217:11 219:21
   154:7 156:7                                                                226:16 227:13,
                                        preliminary        pretrial 205:6
   159:16 160:11     policies 62:24                                           16,25 228:2
                                         13:1,6 18:14,
   161:20 162:24                                                              234:9,21,23,24
                     policy 55:9,10,     15,20 207:17      pretty 174:2
   169:19 170:2,                                                              237:6 238:1
                      13 62:18 63:13     227:6,10 228:1     177:23
   18 175:24,25                                                               242:22 243:1,4
                      64:5,7,8 102:21
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201887 of 96 - Page ID#:
                                                             Page:
                                       6775                               267

  probate 212:2      129:18 130:17      217:12 226:9      providing           81:10 91:12
                     131:17 132:17      229:17 232:3       121:10             93:20 94:3
  probation
                     133:5 136:10       233:19 234:3                          97:25 114:7
   68:14,15 69:12                                         proximity
                     140:7,17,25        238:10                                124:11 125:6,
                                                           186:25 187:10
  problem                                                                     24 128:15
                    promises           prosecutions
   175:5,6                                                public 63:19        138:14,19
                     41:10,12 62:19     172:17
                                                           205:14 230:15,     142:16 144:8
  problematic        63:2,4 64:9
                                       prosecutor          19                 147:8,15,18
   223:11            66:10 86:17
                                        28:21,25 30:1,                        155:24 158:10,
                     88:2 131:25                          Pulaski 162:20      19,23 160:9
  problems                              7,20,25 46:3,7
                     132:13,23                             176:10
   68:10                                53:21 57:8                            161:17 163:8,
                     175:14 176:16
                                        64:14 66:9        pull 91:22          11 177:14
  proceed 18:5,7     210:21 212:10
                                        75:25 102:5        175:20             179:16,21,23
   112:2
                    promising           110:20 112:8                          182:7,10 183:4,
                     62:19,25 66:4      114:1,9 117:19,
                                                          pulled 33:16        21 184:9 200:6
  proceeded
   61:11 115:9                          25 118:16         purple 8:24         217:20 224:18
                    prompted
                                        134:14 135:25
  proceeding         178:12                               purport 42:10      question's
                                        139:19 140:14
   22:11 41:25                                                                98:1
                    proper 53:20        153:17 159:20     purpose
   42:5 43:6 94:2                       172:23 193:7                         questioning
                                                           126:11
   121:4 126:4      property 167:4      204:9 208:5                           85:20 173:16
                     175:22 192:8                         pursuant 35:6
  proceedings                           214:18,21                             183:18 209:17
                     218:4,8                               38:3,10 41:15
   8:1 191:22                           215:1 241:21,
                                                           54:7              questions
   243:2            prosecute           22
                                                                              9:16 26:6 27:15
                     43:12 75:20                          pursue 232:21
  proceeds 18:2                        prosecutor's                           29:7 70:4 75:15
                     219:21
                                        29:8,11,16        pursuing            86:6 87:18
  process 13:8                          56:10 220:15                          88:20 95:7
                    prosecuted                             159:21 217:12
   15:15,25 17:23                                                             132:12 142:7
                     76:1 196:19,24
   18:1,12 20:17                       prosecutorial      pursuit 159:18      158:18 161:19
   21:5 24:24       prosecuting         56:3 151:12
                                                          put 52:5 81:5,      163:12 167:18
   25:21,23 26:12    32:20 167:2
                                       prosecutors         19 93:1,11         168:6 183:19
   33:2 83:1                            22:10 28:10                           207:8 209:7,14
                    prosecution                            96:16,22
   118:19 195:3                         30:2,5,18 31:5                        211:9 214:6,11
                     10:7 12:3 19:8                        117:18 126:8,
   230:22                               55:4,24 56:2,7                        216:22 220:14
                     26:4 29:20                            17,18 165:4
  procession         33:6,16 41:3,6     57:5 154:1         169:10 210:23      228:4,23
   224:16            42:25 44:6 48:2    206:20 221:2       212:7 221:14       229:13 235:6
                     51:6,15 52:13,                        222:10 225:5      quick 8:16 45:6
  produce                              protection
                     20,25 53:9,22                         234:19             65:23 182:3
   39:13,19 42:10                       211:25
                     58:7,12,17,22
   45:13 47:25
                     59:6 66:6,12,     prove 160:14       putting 94:13      quick- 206:12
  produced 23:8      18,22,25 73:11,    226:12
                                                                             quicker 184:14
   39:7 49:6 51:5    16 76:4,7,11,25                           Q
                                       provide 39:17                          195:12
   239:4             77:8 79:15
                                        53:10,15,24
                     86:24 87:11,15                       qualified          quickly 22:12
  producing                             67:2 77:21
                     88:3,6,10,13                                             29:7 184:15
   47:19                                103:13,23          102:19
                     95:22 110:23                                             215:12 221:16
                                        112:9 133:15
  professional       112:10 115:4,9,                      quash 93:25
                                        167:8 195:2                          quotations
   31:1 218:11       16,24 117:4
                                                          question 9:17,      43:22
                     146:6 152:3       provided 38:1       21 14:4 24:5
  promise 63:14      153:14 157:5,      39:15 58:4 67:8                      Quoting 133:2
   64:12,15 65:14                                          30:16 31:6
                     10,17,20,22        73:1,11 99:19
   176:13 192:13                                           39:11 43:8 46:8
                     158:5,25 159:2     141:17 153:23
   240:14 241:3                                            54:12,13 57:18            R
                     160:13,14,17,      192:19 210:9
                                                           61:8,20 64:4
  promised 65:7      18,19 167:8        218:21
                                                           67:12 71:9        race 70:1
   111:4 113:17      205:19 209:9
                                                           79:6,7 80:25
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201888 of 96 - Page ID#:
                                                             Page:
                                       6776                               268

  raise 8:3           96:21 97:11        20:14,16 21:15    REDIRECT           release 162:23
                      99:24 100:14       32:22 33:2         235:4
  raised 11:21,                                                               released
                      110:18 112:6       36:17 39:19
   23                                                      reevaluate          115:16 175:23
                      115:14,20,21       47:25 49:18
                                                            123:18,25
  range 33:15         116:1 122:7,21     50:8 51:13 52:8                      relection
                                                            136:18 150:20
   48:10 50:14        124:23 136:24      60:4 66:4 68:16                       85:18
                                                            151:3 154:20
   96:5 203:20        149:8 165:18       69:6 72:8
                                                            158:17            relevant 27:19
                      173:16 174:8       83:22,24 84:3
  rare 81:11                                                                   182:6
                      176:6,24 181:9,    85:9,19 86:23     reevaluated
  RE-                 10,22,25           87:7 90:8          128:3 130:1       relied 75:18
  EXAMINATIO          185:16 187:16,     125:15,18          132:2 134:25       217:13
  N 241:18            22 191:10,24       137:10,14          140:2,19 141:1
                      194:17 195:7       141:7 143:14       145:13
                                                                              relies 57:12,24
  re-prosecuted       197:9 200:6        161:25 198:18,                        58:4
   191:15             201:1,10 209:9     19 207:10,13
                                                           refer 22:8
                                                            162:3 167:6
                                                                              relocate
  reach 21:2          211:9,16 232:4,    215:2 219:1,2                         240:11
                                                            221:15
                      12 233:8           232:20
  reached 63:7        235:10,13,16,                        referenced         rely 57:17,20
   111:24                               reconstructio                          76:23 209:8
                      20 236:1                              211:14
                                        n 28:15
  read 10:3 24:6     recalled 38:16                        referred 37:23     remain 55:14,
   32:24 82:7                           record 9:9 45:9                        15 206:1
                                                            117:3 153:20
   111:12,18         recantations        52:5 63:19
                                                            161:8,9 162:5,8   remaining
   182:8 218:1        108:23 109:1       84:20 88:17
                                                            165:24 233:20      237:22
                                         167:25 184:5,6,
  reading 32:9       recanted
                      219:15 223:14
                                         10 206:8          referring 68:25    remember
   45:1 120:23                           222:12 226:6                          10:11,18 16:1
   172:12            RECC 230:16                           refers 168:16
                                                                               33:1 37:2,11
                                        recorded 37:1,
  ready 203:4        receipt 52:11                         reflect 51:13       67:25 69:23,24
                                         8,22 38:2,9
                                                                               70:10,12,13,14
  real 8:16 45:6     receive 20:18
                                         39:3,7,20,21,22   reflected
                                                                               71:3,5,8,9,10,
   78:16 182:3                           40:2,8,21 61:15    82:15
                      28:6 31:6 45:20                                          13,21 72:10
                                         85:7,10,11,13,
  realize 28:16       152:2                                refresh 143:1,      75:5 78:6,13,
                                         14 106:20
                                                            13                 16,18,19,21
  reason 33:4        received 39:15      148:22 174:8
                                                                               79:6,7,8,9,12,
   55:4,7 65:23       125:16,17          210:12 225:20     regard 39:22
                                                                               19,22 80:23
   127:1 152:11       154:19 195:13                         217:1,17
                                        recorder 40:3                          81:23 82:3,9,
   159:13 160:9,                                            231:10
                     receiving 34:1      85:6 221:24                           16,17 83:6,10
   20 187:25          125:12 192:7                         regular 198:14      84:13 86:1,5,6
   188:1 189:1                          recording 23:9
                      218:4,8                                                  87:17 93:5 94:1
   204:13 213:24                         40:13,17 43:15    reimbursemen        100:16 126:1
   243:10            recently 47:14      149:2 171:16      ts 64:22            137:5 146:13
                      208:10             174:7 181:20,
  reasons 32:24                                            relate 25:20        147:18 149:14
                                         21 210:8
   45:4 123:16       reciprocal                                                150:2,25 151:4,
                                         223:11,13         relates 52:24
   153:20 226:5       52:7                                                     9 165:21 166:9,
                                         230:22
                                                           relating 10:7       12 171:3,5,21
  recall 12:8        recognize
                                        recordings          26:7 36:12         172:5,7,15,19
   18:23 19:6,12,     14:8,24 16:15
                                         23:11 43:14,18,    39:8,13,20,21      175:2,12
   14,19 47:19        19:24 21:24
                                         20,21,23,25        49:7 50:9 66:18    176:20 178:9,
   51:18 65:21,22,    22:5 34:10
                                         53:25 106:23       73:15,17           24 179:1
   23 66:17,21        35:17 38:18
                                                            132:13 240:19      180:17 181:1
   69:18,21 70:24     42:18 72:13       records 44:1
                                                                               185:21 187:5,
   77:7,22 78:15,     118:10 132:8       45:5,6,7 77:17    relay 240:24        25 188:1,21
   23,25 79:1 80:5    196:14,22,23       178:16 202:23
                                                           relayed 240:9       189:2 193:2
   81:8,14 82:4,19   recollection       RECROSS                                194:22 195:17
   84:6 85:4,15       8:14 19:4          237:15            relaying            196:16 199:12,
   86:15 87:15                                              218:13
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201889 of 96 - Page ID#:
                                                             Page:
                                       6777                               269

   13 200:19         reporting          requirements        147:14           robbery 14:16,
   201:3,6,18         48:19              27:18                                19 16:25 17:3,
                                                           restated 82:2
   203:25 207:15                                                              17 82:1 180:7
                     reports 25:7       requires 30:5,
   209:16 225:21                                           rested 27:1        187:13 225:16
                      34:23 38:7,9       12,18 31:13
   235:18,22
                      39:20 43:18        116:17            restroom 9:10     robbing 74:14
   236:15
                      48:25 49:6                                              146:17 148:12
                                        requiring          results 153:17
  remembering         53:8,11 54:8
                                         63:13                               Robert 79:17
   79:10              61:5 100:19                          retained 50:8
                                                                              80:2 82:19
                      101:22 107:13,    rescheduling
  remembers                                                retention 55:9,    83:21 84:4
                      16 150:14          199:22
   180:1                                                    10                86:22 87:13
                      154:2 200:17
                                        residence                             136:25 137:11,
  removed 55:5,       232:8,18                             retired 166:16
                                         101:7,20 102:1,                      15,24 138:4,11,
   8,19 160:19                                              242:1
                     represent           8 120:8,13,24                        24 139:11
  reopen 212:8        23:16,18 33:14     121:25 122:10,    return 21:9        141:18 148:21,
                      214:14,15          18,25 124:6,9,                       25 173:8
  repeat 79:11        229:1,10,23                          returned 20:6      184:25 195:18
                                         16 201:25
   113:8                                                    234:8,17,23       222:7 224:24
                     representation     residing
  repeated            49:5 166:20                          returns 234:20    role 16:5 17:1,
                                         201:18
   161:15
                                                           reveals 132:23     18 26:12 53:21
                     represented        respect 75:17
  repeatedly                                                                  56:3 60:10
                      70:23              89:14 104:4,23    review 12:5
   200:11                                                                     215:17,20,23
                                         105:16 106:9       17:5,22 24:14
                     representing                                             229:16
  repeating           151:9 166:3,5,8
                                         107:2,20           25:12,20 45:6
   114:15                                108:13 109:5       46:18 76:16      room 22:18
                      214:13
                                                            100:25 101:12     47:15 78:2
  repetitive                            respective
                     reproduced                             151:22 215:25     84:24 85:15,17,
   217:20                                61:25
                      96:7                                  216:1             18,25 170:20,
  rephrase 61:8                         responded                             23 179:6 216:7
                     request 32:17,                        reviewed 27:5      231:3
   67:12 91:2                            195:13,16
                      18 35:6,10,16                         32:5 49:4,16
   177:23                                                                    routinely
                      38:17 40:15       responding          59:22 76:10
  report 24:22        43:9 44:2,20       55:19              101:2,4,16        158:14
   25:5,11,15         50:24 93:11                           167:12 193:24
                                        response                             row 117:24
   37:23 48:9,11,     96:16 240:10,                         196:1,16
                                         35:20 41:23
   15,23,24 49:15     24                                                     rule 30:1,4,11,
                                         45:14 47:20       reviewing
   70:18,25 73:1,                                                             17,18 37:7 44:9
                     requested           49:19,23 51:24     10:11 46:20
   10,15,20 74:10                                                             123:10 179:18
                      40:7 92:25         98:11 239:18       165:11
   98:12 99:17,18,
                      235:14                                                 rules 8:15
   24 100:6,14,16                       responsibilitie    reviews 50:5       30:24 31:1 34:4
   101:3,4,17        requesting         s 11:25 30:2
                                                           rewards 43:11      35:6 37:4 38:12
   120:25 121:8,      32:15 35:12        115:5                                41:17 45:2
   11 136:23          235:17                               right-hand
                                        responsibility                        185:14 223:22
   144:4 150:8,19                                           42:17 188:20
                     requests            12:4 53:8,15,18
   151:21 154:13,                                                            run 92:3 206:12
                      34:23,24 36:5,                       rights 163:16,
   20 169:23                            responsible
                      12 37:21 38:6                         19 205:21        running 69:25
   170:1 182:1                           47:18 117:8,13,
                      43:4 195:8                            221:6             145:21 199:16
   188:4 209:15,                         16 153:7
   19 210:4,7,10     require 123:11      159:11 163:3      ring 193:10
   232:6,9                               199:16                                   S
                     required 37:3                         rises 145:1
  reported            45:4 64:22        responsivene
   150:13,19          112:22 127:17                        Roark 44:1        safety 50:1
                                        ss 195:8
                      129:9 131:5                          robbed 120:8      Salmon 11:7
  REPORTER                              rest 205:24
   8:3 241:8,11,16   requirement                            122:1
                                                                             Sam 78:9,10
                      238:9             restate 39:11
                                                                              185:25 186:1,8
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201890 of 96 - Page ID#:
                                                             Page:
                                       6778                               270

  sat 174:3          separate 47:8      shocked            significance        207:19 209:10
   210:19             52:20 53:2         116:10             222:23             210:14 211:13
                                                                               213:9 218:22
  scene 152:25       separated          short 65:23        silent 206:1
                                                                               228:25 231:9,
   153:3 154:11       236:14             70:4 115:13
                                                           silly 228:4         12,16,19 240:8
   225:5                                 191:22
                     sequence
                                                           similar 37:9       sister 195:18
  scheduled           47:11 98:15       should've
                                                            96:5 125:3         196:15
   151:6 208:12                          121:8
                     Sergeant                               126:10
                                                                              sit 77:16 85:2
  scheduling          223:2 224:2       show 14:6
                                                           similarly 90:17     87:7 150:6
   84:1 87:5                             16:12 17:9
                     series 32:1                                               170:23 198:12
                                         19:13,20 21:16,   simple 24:22
  school 11:6,11                                                               231:1
                     serve 15:10         18,22 32:1,2
   27:16 31:7,10,
                                         34:7 42:2 44:14
                                                           Simpson 44:1       sitting 19:14
   11,12,15          served 70:5,6       84:21 88:20
                                                            120:4,6,7,12
                                                                               20:13,16 36:16
                      71:17,25                              121:22,24
  scientific                             92:5 94:16                            39:19 63:21
                      186:20,25                             122:9,17,23
   153:18                                110:8 118:4,6                         73:14 80:5
                      188:18,22                             123:4,18
                                         141:4 151:18                          90:10 92:22
  Scott 182:12        215:1 225:1
                                         188:5 190:19,
                                                            128:19,24
                                                                               115:13 138:22
                                                            129:17,25
  scramble           serves 15:8         21 191:7                              156:8 160:4
                                                            161:24 167:9,
   205:11             177:19 211:7       199:24,25                             170:20 198:6
                                                            11,15 194:16,
                                         202:20,22                             236:7
  search 40:7,16     service 34:19                          18,19 197:2,11,
   118:6,8,13,20,                       show-up 89:25       24 199:4 213:6    situations
                     session 22:15       90:5,11,23         236:21 240:19      51:22
   22,23,24,25
                      208:1              91:1,3,5,9,11
   119:4,7,8 122:5
                                                           Simpson's          sixth 188:7
   222:12            set 51:3 52:20      98:20,22
                                                            45:9 129:11
                      53:2 102:21        126:15,17                            sketch 43:18
  searching
                      199:19            show-ups           single 90:23        94:24 96:11,25
   40:13 202:1
                                                            91:13 92:9,15,     97:4,5,15 98:5,
                     Setting 216:15      126:24
  secondary                                                 17 99:24           19 100:9 125:3,
   215:17            she'd 78:9,13,     showed 21:10        115:14,21          21 126:3,10
                      18,20              193:18             228:14
  seconds 82:8                                                                Skip 119:20
                     sheet 22:10        showing 72:11      sir 9:15,24
  secretary's                                                                 Skipped 94:18
                      48:17 49:12        92:9,17            10:14 15:6,7,14
   47:18
                      50:23 221:10                          17:25 26:10,15    Slosar 8:10,23
                                        shown 91:13
  self-initiate       226:24,25                             28:5 31:19,21      9:6 27:14 56:21
   13:4               227:9             side 204:6          37:14 42:6         59:16 87:22,25
                                                            44:13,19 72:13,    88:16,18 91:20,
  selling 213:18     sheriff 92:23      sign 15:22
                                                            23 73:4 95:18      22,24,25 93:17
                      93:10 124:25       18:11 38:24
  send 99:9                                                 96:12,23 110:9     95:10,13,15
                      132:17,22          76:22
   117:24 153:11                                            111:9 117:5        100:13 103:19
                      133:4,11 164:2
                                        signature           120:9 121:14,      109:25 111:15,
  sending 97:11       192:2,12
                                         14:22,23,25        20 122:2,7         17 114:23
   98:17 133:12       214:14,15,19,                         124:4,18 132:7     127:11 130:13
                                         15:1,24 26:9
                      23 215:11                             136:22 143:15      140:22 147:2,5,
  sentence                               119:14,20
                      216:8,11,15,21,                       146:4 168:14,      9 152:13,18,21
   74:12 75:12                          signatures
                      25 217:4 218:2,                       17,22 170:14       158:22 159:7
   168:20 174:13                         43:17
                      9 220:1                               173:11 177:10      167:17,24
   212:9
                     sheriff's 56:14    signed 35:22,       178:2,5,8,11       169:6,25 170:8,
  sentences           59:9 69:3          24,25 37:10        181:13 182:9       10 171:10
   72:25 73:23                           60:7 110:14        185:11 186:11,     172:6,21 173:5
                      215:9,14 216:7,
   74:5                                  115:14,22          16 190:25          176:22 178:10
                      17 220:8 230:9
  sentencing                             119:4 121:14       192:4 193:14,      179:13,17,21
                     shock 116:3,        122:5              16,20 196:8        180:12,19,22
   28:13 169:18
                      13,17,19,23                           197:6 204:8        181:16 182:5,9
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201891 of 96 - Page ID#:
                                                             Page:
                                       6779                               271

   183:8,10,17,22    specific 12:21      118:5 132:8        113:2,10,18,24     158:3,11,12
   184:1,6,12         34:9,15 36:6                          114:8,16 115:6,    159:1 171:4,6
                                        stand 190:5,20
   187:7,18,20        91:18 94:15                           7,8,18 123:24      172:8,10,13,19
                                         205:24 223:24
   188:12 189:23      171:17 204:19                         127:5,19 128:1,    173:4 183:5
   190:3,8 193:24     226:18 228:25     standpoint          8,19,24 129:11,    184:20 185:1
   194:7,14 195:5,    229:13             190:9              19,25 130:8,19     197:23 212:17,
   9 196:20                                                 131:9,18 132:1,    20 218:24
                     specifically       stapled 192:22
   197:20 216:22                                            14,19 133:2,3,     232:8 233:16
                      12:10 35:12
   236:5                                STAPLES 9:4         7,22 134:5,17,
                      67:25 79:6                                              station 115:17
                                         162:12 203:23      23 135:8,15
  Slosar's            149:12 151:4
                                         206:6 209:21       136:2,11,17       stay 202:17
   217:19             176:6 235:10,
                                         210:2,17           137:11,15,23
                      12,13,15,19                                             steal 214:4
  small 161:12                           211:23 213:17      138:4 139:6,11,
                      236:21
                                         214:1 217:15,      21 140:1,8,18,    Steele 8:11
  small-town
                     specifics           23 218:12,14       25 142:4,8,25      9:25 16:16
   167:2
                      87:20 174:20       219:13,19          143:12 145:4,      17:10 19:24
  Smith 81:8          175:1              220:3,9,14,19      12 146:22          21:23 22:5
                                         221:19 226:1,7     147:19,23          32:4,16 34:10
  smoking            speculate 99:5                         148:1,10,14,23
                                         234:15 235:5                          35:16 38:18
   228:6,8                                                  150:3 152:14
                     speculation         237:13 239:13,                        45:11 48:9,10
  snowstorm           161:13 166:14      16 241:4           155:10 158:13,     50:15 88:19
   199:14             173:6 189:24                          16,18,19,20        100:15 117:17
                                        start 9:4 87:19     168:18,24,25
                      203:23 214:1                                             118:8 136:24
  socialized          220:4
                                         198:14 227:1       169:21,22          151:22 160:4
   165:2                                                    171:2,8,15,19
                                        started 120:6                          168:3 206:13
                     speed 184:12                           172:11,14,15
  Solely 57:17                                                                 214:10 220:22
                                        starts 168:23       174:8 177:24
                     speedy
  solemnly 8:4                                              178:3,6,22        step 18:12 69:9
                      235:21,24         state 40:11
  solve 153:6                            48:17 55:17        180:9 181:15,     steps 34:2
                     spending                               17,23 182:1,20
                                         56:13 59:9,23                         40:20 46:22
  somebody's          74:16 146:18                          183:1,7 185:9
                                         60:5 62:13                            49:17 76:6
   145:3 161:14       187:14                                187:1,5,11
                                         69:10 81:21                           114:16 123:18,
   204:14 226:10                                            190:20 204:20
                     spent 203:3         90:2 102:21                           25 136:18
  son 161:22                             153:24 162:5,9     209:20 210:12      150:20 157:21
                     split 99:14                            211:3 219:1,10,
                                         164:15 166:16
  sort 13:8 27:24                                           16 223:10         Sterling
                     spoke 77:12         180:5 215:6,10,
                                                                               188:17
   28:6 55:10                            12 216:10          239:1
                      78:2,14 80:6,10
   210:24 240:14                         228:17 230:12                        stick 37:17
                      81:20 86:8                           statements
  sound 223:3         90:20 139:7                           23:16 38:7
                                        state's 29:13                         Stinking 43:23
                      147:24 149:16                         39:8,15,20,21
  speak 67:23         150:11 151:5      stated 40:1,2                         stipulation
   69:15 78:11                                              41:20,24 43:14
                      169:11 174:17      120:4,5 149:12     61:5,15 67:2       227:16,24
   80:3 84:15         185:20 186:2       171:20 180:7
   170:12 184:14                                            69:21 73:16       stolen 192:8
   185:5,19          spoken 81:2        statement           75:9 78:23 79:5    218:8
                      188:11             23:22 24:6         81:24 82:2,3,18
  speaker                                                   88:12,25 89:5,    stood 70:1
                                         30:14 37:1,6,8,
   170:22            spring 21:6                            10 104:15
                                         9,10,22 38:2                         stop 76:6
  speaking           staff 208:22        39:22,25 65:15,    106:2 115:11       114:17 157:21
   21:14 72:9 78:7                       18 66:11 68:7      119:17 141:17      225:8
                     staged 92:24        70:8,9,17          144:22,24
   86:23 236:16
                                         71:19,21,22        146:8,12          stopped 115:4
                     stamp 33:8
  speaks 75:12,                                             148:19 149:9,      158:5 159:2
                      43:13              74:6,7 79:8,9
   14                                    82:14 85:11,13     13,14,21          stored 209:1
                     stamped 32:4        103:14 109:14,     150:18 154:25
  special 30:2        33:12 42:5,15                                           story 74:13
                                         19 111:5,25        155:7,9 157:20
   243:11
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201892 of 96 - Page ID#:
                                                             Page:
                                       6780                               272

   75:13 81:23       summaries         91:5,7,10,14      204:1 218:23       77:1,9 80:16
   146:16 148:9,      36:25            92:7 99:3         225:16             81:24 88:3,7,
   11 175:6,12                                                              10,14 89:1,6,10
                     summary          suppression       talked 78:9
   180:24 187:6,                                                            92:24 93:1,6,11
                      25:18 72:25      91:8,10           79:19 85:23
   12                                                                       94:7 95:17,19,
                      73:24 74:6                         92:9 138:18
                                      supreme 30:1,                         23 96:14,16,25
  straight 20:24      75:2,7                             139:1 161:21
                                       18 34:5 35:6                         97:15,18,23
   21:1                                                  162:18 166:3,4
                     summer 29:22      38:11 41:16                          98:4,7,18 99:10
                                                         171:24 173:22
  straightened        110:2 111:3      44:9 90:20                           100:9 102:6
                                                         187:3,16
   68:19              122:16 124:22    123:10 126:23                        103:15,25
                                                         188:14 197:7,
                      127:3 128:17,                                         104:16 105:7
  street 56:3                         surprise 163:8     24 203:6
                                                                            110:2,22 111:2,
                      23 130:5,16
                                                         212:14 213:1
  strike 177:12       133:20 134:3    surprised                             5 112:1 113:2,
                                                         238:17,18
                      135:6 139:10     216:11                               5,13,20 114:3,
  striking 222:5                                         239:19 242:16,
                      142:14,18                                             18 119:24
                                      suspect 92:18      19
  stuff 70:24         155:19 161:5                                          120:19 121:5
                                       194:19
                      162:11                            talking 13:13       122:14 123:20
  subject 102:1                                          24:19 45:10        124:1,5,7,15,19
                     Sunday 68:22,    suspects
  submission                           43:18 162:24      56:2 63:5 67:25    125:1,20 126:7
                      23 151:5,7,10
   25:7                                167:12 230:10     68:16 71:4         127:3,22 128:4,
                     sunny 69:25                         74:14 78:17        10,17,23
  submit 15:21                        sustained          82:21,22 83:7      129:14,21
   16:3              supervised        234:21            91:23 93:5,23      130:2,7,16
                      46:3                                                  131:11,20
  submitted                           swear 8:4          94:14 143:25
   23:17,23 25:19    supervision                         144:22 146:16      132:3,20 133:8,
                      26:17
                                      sworn 119:4,       148:11 161:12      20 134:3,20
   54:15 232:6
                                       17,19             169:8 174:12       135:1 136:5,13,
  subpoena           supervisor                          179:4 180:17       20 137:12,17
                      224:20
                                      synopsis
   47:20 49:19,23                                        198:13,15          138:1,6 139:24
                                       221:17
   50:4 55:19 69:2                                       216:21 236:6       140:4,20 141:2,
                     supplement
   70:5 71:15,17,
                      40:1,4 46:22
                                      system 47:3                           11 142:11,14,
   25 77:20                            48:17,19 84:12   talks 205:14        18,22 143:17,
                      53:19 101:9                        222:19
   186:20 188:19                       119:12 153:25                        20 144:5
                      142:25
   225:2 239:5                         154:1,4 176:5,   tangled 175:10      145:12,14
                     supplemental      21,22                                146:1 149:8
  subpoenaed          47:1 50:23                        tape 225:6
   72:5 77:18                         systems 47:8                          150:21 153:15
                      51:5,14,18,23                                         154:9,16,21
   205:5                                                taped 37:1,5
                      52:1 151:21                                           155:19,21
                                                         38:7
  subpoenas           210:10               T                                156:1,3,9,18
   64:24 69:4                                           tattoos 99:20       157:2,12,22
                     supplemental                        190:15,19,22
  subsequently       s 48:22          tactic 99:2                           158:4 159:1
   74:9 79:25                                           taught 221:1        160:2,6,25
                     supplements      taking 89:15                          161:5 163:3,19,
  substance           34:24 143:8,9    93:12 94:10      Taylor 10:8         22 168:19
   83:10,25                            104:5,24          16:14,24 17:2,6
                     supported                                              169:24 172:7
                                       105:17 106:10     18:11 19:9 20:7
  successful          141:10                                                180:7 190:7,15
                                       107:3,21 109:6    22:25 29:21
   237:25                                                                   191:6 194:5
                     suppose           126:7 161:6       32:21 42:4,11      200:19 205:19
  sued 31:5           175:17          talk 29:2 47:3     43:1,4 44:7,12,    217:7 219:22
                                       55:22 67:20       16 48:3 51:16      229:25 232:22
  suggestive         supposed                            52:25 53:23
                                       68:2,18 72:6                         233:12 234:9
   92:18              142:20 145:12                      58:18 60:3,12,
                                       169:3 171:7                          236:10
  suit 162:19        suppress          177:8,15,23       17 61:4,12
   166:24             93:24 190:17                       65:16 66:7,13,    Taylor's 88:23
                                       178:3 182:16
                                                         19 67:1 73:12      89:3,23 90:3
  sum 65:7           suppressed        187:13 195:21
                                                         75:18 76:12        98:6 105:8,25
                                       198:10 200:21
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201893 of 96 - Page ID#:
                                                             Page:
                                       6781                               273

   106:18 107:11      147:5 163:1       thought             157:1,7,14,23      115:13 116:24
   108:4,21 141:6     171:5 183:12       237:22 238:1       158:6 159:16,      138:9,22 155:9
   200:10             185:12 191:2                          25 160:11          156:8,13 160:4,
                                        thoughts
                      204:7,21                              161:20 162:24      23 163:5
  teach 220:23                           160:13
                      205:10,15,21                          167:3,8,18         165:11 179:14
   221:2,4
                      224:13            threaten 89:5,      169:19 170:2,      193:24 195:10
  team 49:2                              9                  18 171:23          196:17 206:11
                     testifying
   166:19                                                   172:2 173:20,      208:12,13
                      23:9,12 63:15     threatened          21 174:6,17,25     214:13 230:4
  telephone           65:8 121:3         113:16 114:15
                                                            175:18,20,24,
   68:17 86:13        238:23             128:7 129:17,                        today's 111:23
                                                            25 178:4,25
   150:8                                 24 131:16                             120:11 122:4,8
                     testimony 8:5                          179:2 185:17
                                         136:9
  telling 9:7         24:10 63:9                            187:25 188:17     told 68:17,19
   81:8,14 83:11      66:11 76:24       threw 80:20         193:6 194:20       70:16,21 71:13
   126:2 175:12       114:24 147:12                         199:18 202:9,      74:21,24 83:16
                      148:5 151:14
                                        throat 141:15       18 203:3,16        84:14 126:6
   181:1 183:17
                                         203:14             205:11,13,25
   188:1 226:13       160:23 175:14                                            133:5 147:17,
                      179:22 180:16     throw 85:24         208:7,9,14         24,25 148:13
  tells 83:19         186:12,22                             214:19,25          149:7,20 156:2,
                                         212:1
   160:21 163:10                                            217:23 230:20
                      197:9 200:2                                              9,14 158:11
                      209:9 211:16      thrown 22:10        234:25 236:9,      168:19 169:5,
  ten 11:1 82:8
                      212:15,21,22       86:4               13 238:14          22 170:5 171:1
  tend 9:16           221:25 225:19                         242:11,12,14,      174:9 175:6,20
                                        tie 8:19,21 9:5
  tender 33:9         232:7 237:21,                         23 243:1           179:11 180:10,
                      23 238:4          ties 9:1                               14 181:3
   51:22 52:4                                              time-date
                                        Tim 193:10                             188:24 189:2
  tendered 10:6      testing 153:11,                        43:13
                                                                               192:6 193:22
   32:20 33:5,11,     18                timber 213:18      timeframe           194:3 198:16,
   22 46:23 49:1     tests 43:19                            185:11             18 202:5 218:3,
   51:15 52:2,6,12
                                        time 11:16
                                         12:23 13:18                           6
   54:9,21           text 166:9                            timeframes
                                         18:8,21 25:1,3,    236:6             tolerated
  tendering          that'd 9:14         16 26:23 29:20,                       89:18 104:8
   44:10              203:21 215:19      25 32:23 39:16    timely 30:5,19
                                                                               105:2,20
                                         41:6,9 47:10       195:16
  Tennessee          them's 150:4                                              106:13 107:6,
                                         61:1,3,11 66:24   times 24:23         24 108:16
   11:22 68:11
                     theory 152:24       69:5,8,19,20       53:16 72:1 83:5    109:9
  term 212:7         thing 13:14,23      71:8,18 75:25      161:22 181:6
   214:20                                76:4 77:17 78:8                      Tom 28:8
                      63:5 72:4 81:12                       200:8 235:10,
                                         79:2,21 80:12                         241:24
  terms 66:3          83:12 221:21                          13 238:13,14,
                                         81:3,13 83:9,      19                Tommy 197:7
                      243:3
  Terry 19:1                             13,15,19 84:9
   42:23             things 24:24,       85:18 88:22       title 10:20,24     top 36:24 49:14
                      25 26:2 29:2       90:2 109:11,12,                       50:22,23
  testified 23:15,                                         titled 48:9
                      32:25 35:12        17 110:1 111:1                        176:24 181:25
   22 24:7,12                                               50:13
                      54:23 68:18        122:13,14                             216:20 221:23
   25:10 26:8,11      86:5 116:16,23                       today 9:8 10:1      226:25 240:19
                                         127:2 128:14,
   86:21 124:18       165:14 221:7                          19:14 20:13
                                         16,21 130:14                         touch 68:9
   138:9 177:14       223:17                                29:3 36:16
                                         133:18 134:1                          202:5
   179:14 183:11                                            39:19 46:13
                                         135:4,12 138:7,
   184:1 212:4,5     thinking 179:2                         47:21 52:6        touched 225:9
                                         17 141:9,16
   223:5              236:8
                                         142:13,17          59:22 62:1         235:7
  testify 62:20      third-party         143:16,19          73:14 76:14
                                                                              track 52:12
   63:1 64:20         23:11              145:12 149:17      77:16 80:5 87:7
   71:11 72:2,3                          150:11 151:1,9     90:10 92:22       tracking 216:9
                     Thomas 36:19                           96:23 97:13
   79:24 108:6,9                         154:19 155:24
                                                            110:12 114:24
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201894 of 96 - Page ID#:
                                                             Page:
                                       6782                               274

  tracks 53:17       Trimble's          89:15 99:1,2      understanding     71:20
                      139:3             104:5,24 106:4     61:14 90:22
  trained 28:3                                                             verified 71:22
                                        116:3,6,18         116:24 117:2
                     trimmed 12:6                                           78:8 174:22
  training 27:16,                       118:10 185:23      119:3 153:4
   17,18 28:6,15,    trip 209:2         211:1 225:15       189:11,14       verify 83:3
   20,24 31:7                           230:17             213:14,23
                     Trooper 94:24                         219:20 220:22
                                                                           versa 165:1
  trainings                            typed 222:4,17
                     troopers                              223:1           version 148:21
   28:12
                      228:17,19        typically 21:8                       180:6
                                                          understood
  transcript 95:4                       57:23 62:9 69:2
                     trouble 68:24                         9:22 31:17      vibrates 27:9
   111:10                               167:5 170:20
                                                           174:10
                     troubled           208:13,24                          vice 165:1
  transcripts                           211:24 216:13     unduly 92:18
                      225:11
   24:25
                                        230:11                             victim 213:16
                     true 26:16                           unethical
  transport                                                218:9           victim's
                      61:16 133:10
   83:13 238:20                                                             161:11,21
                      148:16 149:22         U
                                                          unfortunate       162:8
  transported         150:1,4,5,8,9
                                                           116:18
   83:5 177:16        156:20,25        U.N.I.T.E.                          victims' 162:1
                      183:14 184:2      192:23 193:9      unit 121:23
  transporters                                                             view 96:17
                      192:7 197:11
   84:2                                Uh-huh 54:16       University
                      209:11 218:7                                         viewed 97:14
                                        72:23 73:21        11:8,15
  trauma 78:5         223:12 228:16
   186:3                                101:11 132:15     unknown          vigilant 159:18
                     truth 8:5,6        146:19 148:15      92:18 187:15    violate 212:7
  travel 64:25        183:12 209:15     222:21 223:21
                      212:3 226:13      235:9 236:19,     unlucky          violations
  treatment                                                224:23
                     truthful 61:6      22                                  30:25
   41:3,6 43:12
   202:15             70:18,21         ultimately         untrustworthy    visit 68:20
                      209:16,20         37:12 159:8        226:5            86:14,18
  trial 12:6 28:15    210:1,3,15        219:23            unwritten
   46:17,18 70:6                                                           visited 180:10
                      212:3
   71:12,16 72:5                       unable 101:25       62:18,25
   81:21 151:6       truthfully                                            voice 161:3
                                        185:16 189:15     updated 26:4
   163:1 170:21       212:4,5                                              volition 40:23
   172:18 173:1                        unavailable        upper 42:17
                     turn 29:8,12       185:12,15,16                       volunteering
   177:5,16
                      111:10 112:22     189:4             upset 70:3        28:7
   178:14,17,21
                      121:12 145:9                         175:3,4
   185:13 186:23,                      unaware
                      221:9 240:18
   24 189:6                             138:10            utilize 230:8            W
   190:24 194:4      turned 33:18,
   198:15,22          20 37:4,10       uncommon
                                        176:7 222:14            V          wait 166:13
   199:6,19 200:7,    50:2,10 51:10
                                                                            201:4 229:6,7
   25 201:12,14,      127:17 129:9     underlying
                                                          vacate 36:15,     236:8
   15 202:19          131:5             41:13,24 42:4
   203:4 204:11                         43:5 44:16 51:6    18              waited 154:6
                     turning 50:25                                          174:5
   205:3,7,9,23                         54:1 61:22        vacation
                      101:9
   209:12 216:3                         66:12 67:3         178:19          waiting 154:2
   220:2 231:15      turnover 19:1      88:2,6,9,13                         208:3
   235:21,25                            103:11 104:13     vehicle 78:4
   236:2,14
                     two-minute                            91:20           waive 227:18,
                      149:1 206:6       152:6 155:1
   237:25 238:7,                                          verbal 9:13,14    19
   11,12             two-year          understand
                                        9:17 14:2,4        35:20           waived 226:22
                      137:22
  trials 225:3                          54:12 158:10      verbatim 37:8     227:7,25
  Trimble 139:4      type 43:9 63:20    163:7,9 187:4                      waiver 227:10
                      65:25 78:5        214:17 217:6      verification
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201895 of 96 - Page ID#:
                                                             Page:
                                       6783                               275

  waives 18:17       Wesley 43:25        Wilson's           worked 46:7        19:10 21:4
                                          135:8,15 136:2,    165:8 166:18      24:1,16 25:8,14
  Walgreens          When'd 11:9
                                          17 179:7           193:6,9 228:17    26:19 27:2,8,
   71:6,23
                     where'd 11:11                                             11,13 29:15
                                         winter 137:6       working 14:25
  walk 174:1,2                                                                 30:10 31:2 35:8
                     white 189:16         199:15             18:24 26:17
                                                                               36:8 39:10
  walking 124:8,                                             165:3 192:23
                     Whitley 139:4       wire 175:11                           40:10,18,24
   16                                                        193:4
                      174:22 214:17                                            43:7 45:15
                                         wished 165:15
  wanted 20:25                                              workload 12:6      46:25 49:9
                     wife 201:16                                               50:19 51:7,17
   21:11 32:24                           withdraw 31:6
                                                            works 207:18       53:12 54:3
   68:18 71:15,25    William 10:8         43:8 46:8 57:18
   110:22 139:5       17:16,19 19:9       58:2 80:25        worse 116:21       55:1,6 56:19
   175:19 176:11      20:8 23:1 48:3      81:10 91:12                          57:15 58:11,15,
                                                            worst 118:2        20 59:2,13,24
   179:5 186:25       53:23 58:13         101:3 114:7
   190:17 195:12      60:3 70:15 71:7     128:15 142:16     would've           60:6,14,18,24
   243:13             72:18 121:5         155:24             12:11,14,15,20    61:7,18 62:6
                      146:3 150:22                           15:16 16:3        67:9,16 70:19
  wanting                                withheld 45:24                        71:1 73:3 74:1,
                      151:6 154:10,                          21:12 25:19,22,
   204:25 240:10                          46:3 163:25                          3 75:11,21
                      16 157:15                              24 26:22 27:1,6
                                          164:3,6,9,13,                        76:8,17 77:3
  warrant 13:20,      186:24 213:15                          28:2,10 33:19,
                                          16,19 233:10                         87:21 90:6,19
   23 14:7,15,18                                             21 37:5,6,10,
                     Williams 53:13                                            91:15 92:11,19
   15:4,9,10,16,                         withhold            13,15 50:1,5,21
                      54:4 56:17                                               93:2,14 94:11
   20,21 16:6,11,                         163:21             51:10 55:5
                      57:16 59:3                                               96:18 97:3,19
   13,23,24 17:2,                                            60:19 66:23
                      60:25 62:7         witnesses                             98:8,21 99:4,13
   6,16,19 18:3,10                                           69:1 77:12,18,
                      67:10 70:20         23:6,11,18,19                        100:2,11
   20:19 60:10                                               19,25 80:10,18
                      71:2 75:22          29:13 38:8                           101:14 102:9,
   61:20 76:22                                               81:5 86:7 89:20
                      76:18 77:4 81:9     41:3,6,11,24                         17 103:4,16
   95:10 110:13                                              99:7 102:13
                      87:24 90:1,7        43:13 48:19                          109:23 110:6,
   112:3 115:15,                                             104:10 105:4,
                      91:16 93:3          62:11,19 63:1,3                      17,24 111:6,14
   23 118:6,8,14,                                            19,22 106:12,
                      94:12 96:19         66:4 67:3,20,23                      112:5,11,16,24
   20,22,25 119:7,                                           15 107:5,8,23
                      97:20 99:5          72:1 77:8 79:14                      113:6,14,21
   8 122:5 189:10                                            108:1,15,18
                      100:12 102:10,      86:20 87:10                          114:4,12,21
   193:15 206:24                                             109:8 110:22
                      18 103:6,18         88:2,5,9,13,25                       115:19 116:2,4,
   226:20 232:14                                             112:9,15 115:1
                      109:16,21           89:5,9 103:13,                       8,14 120:20
                                                             120:16 121:1,9
  warrants 60:2,      114:19 125:8,       23 106:2,20,23                       121:6 122:20
                                                             126:14,16,19,
   8 119:4            23 127:10,24        146:7 149:16,                        123:7,13,21
                                                             25 137:19
                      130:12,22           20 158:3,14                          124:2,10 125:5,
  Warren 176:10                                              139:2 141:17
                      131:14,22           172:17,25                            13,22 126:13
                                                             144:20,25
  wasting             132:5 153:9         189:8 197:14,
                                                             154:5 162:5       127:8,23 128:5,
   174:25             155:3 158:9         18,22 198:15,                        11 129:1,16,22
                                                             169:7 171:22
                      159:5               22 205:5,9                           130:3,10,20
  watches 63:21                                              172:2 180:13
                                          209:12 212:21                        131:2,12,23
                     Williamsburg                            188:19 190:4
  ways 70:11                              213:2,5,11                           132:4 133:1,23
                      11:17                                  198:4,20 203:1,
   205:4                                  222:15,19                            134:6,15,21
                                                             19,22 208:10
                     Wilson 79:17         225:11,12,17
                                                             210:8 216:5       135:2,10,17
  weather             80:2,6,7 81:2,9,    230:9 237:20,
   199:20,21                                                 221:23 222:3,4,   136:6,15
                      13,14,23 82:12,     24 238:6,12                          137:18 139:13
                                                             9,11,17 223:23
  week 151:6          25 86:22 87:13                                           140:10,21
                                         wording             224:9 241:23
   178:15,17          136:9 149:7                                              141:13 142:5,
                                          222:10             242:16,19
   199:19             150:1 168:16                                             23 143:22
                                                             243:3,4
                      169:3,24 179:4     words 46:8                            144:10,17
  weeks 172:1         183:4 184:21        148:18            wreck 78:11,20
   205:7                                                                       145:6,15 146:9,
                      186:22 209:20                          185:21,24         23,25 147:3,7,
                                         work 116:18
  Wendell             223:2,20,23                                              12 148:4,17
                                          178:21 204:12     Wright 8:21 9:3
   119:20             236:12 240:3                                             149:5,11,23
                                                             13:25 16:8,21
         The Deposition of JACKIE
Case: 6:17-cv-00084-REW-HAI       STEELE,
                              Doc #: 196-8 taken
                                            Filed: on June 18,
                                                   07/09/19    201896 of 96 - Page ID#:
                                                             Page:
                                       6784                               276

   150:15 153:8      27:6 37:24
   155:4,17          40:6,15,21
   157:24 158:7      48:16 59:22
   159:3,12 160:7    60:5,7 69:13
   166:2,5,6,7,25    70:13 71:4
   167:22 168:2,3    73:2,25 74:8
   170:11 179:15,    82:13,15 84:8
   20,25 180:3       85:5,23 86:8,
   183:16,19,23      12,16 92:23
   184:4,8,18        93:9 94:22
   206:3,9 214:6,    96:24 97:13,17
   10 217:18         98:3,6,12 99:9,
   225:9 235:7       18 100:20
   236:4 237:1,16    108:5,9,13
   239:15,18,22      110:3,14
   241:6,9,13,17     111:24 112:2
                     116:7 120:11
  write 159:17
                     122:5,8 124:4,
  writing 147:1      18 125:1 137:1
   210:24 222:8,     138:15,19,21,
   16                24 142:8
                     143:12 148:2
  written 61:15      149:3 153:16
   62:18,25 82:5
                     163:24 164:21
   152:12 211:2
                     165:7,13,16,19,
   221:23 241:11
                     22 166:8,10
  wrongfully         168:4 170:6
   117:19,23         172:4 174:21
                     180:10 181:15,
  wrongs 221:6       18 183:6 185:9,
  wrote 139:4        10 187:16
                     188:2,4 193:18
                     194:23 201:1,
       Y             16,21 202:3
                     206:16 222:3,
  yard 173:25        18 223:2,9
                     224:3,10
  year 12:11 62:2
                     229:24 231:8
   66:21 119:23
                     232:6 240:9,24
   162:13 239:1
                    York's 14:22,
  years 11:1
                     24 26:9 43:22
   14:25 55:16
                     70:24 95:4
   137:16 138:3
                     116:11 119:14,
   142:12,21
                     17 123:3
   143:20 172:24
                     146:22 165:6
   187:10 208:11
                     169:23 195:8
   212:2 220:23,
   25 241:23,24     young 221:2
  years' 214:18     Yup 91:24
  yesses 222:2
                         Z
  York 14:21
   15:2 17:8,24
   18:9 23:9,22     zoned 158:19
   25:9 26:13,21
